Exhibit 10.1

 
$150,000,000
 
CREDIT AGREEMENT
 
Among
 
ISRAMCO ONSHORE, LLC
 
as Borrower,
 
THE LENDERS PARTY HERETO FROM TIME TO TIME
 
as Lenders,
 
and
 
SOCIÉTÉ GÉNÉRALE
 
as Administrative Agent and as Issuing Lender
 
June 30, 2015
 
SG Americas Securities, LLC
as Sole Bookrunner
 
SG Americas Securities, LLC,
as Lead Arranger and as Documentation Agent
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
Section 1.01
Certain Defined Terms
1
Section 1.02
Computation of Time Periods
27
Section 1.03
Accounting Terms; Changes in GAAP
27
Section 1.04
Types of Advances
27
Section 1.05
Miscellaneous
27
ARTICLE II
CREDIT FACILITIES
28
Section 2.01
Commitment for Advances
28
Section 2.02
Borrowing Base
29
Section 2.03
Method of Borrowing
33
Section 2.04
Reduction of the Commitments
35
Section 2.05
Prepayment of Advances
35
Section 2.06
Repayment of Advances
38
Section 2.07
Letters of Credit
38
Section 2.08
Fees
44
Section 2.09
Interest
44
Section 2.10
Payments and Computations
46
Section 2.11
Sharing of Payments, Etc
47
Section 2.12
Breakage Costs
47
Section 2.13
Increased Costs
48
Section 2.14
Taxes
49
Section 2.15
Replacement of Lenders
53
Section 2.16
Defaulting Lenders
54
Section 2.17
Right to Give Drawdown Notices
57
ARTICLE III
CONDITIONS OF LENDING
57
Section 3.01
Conditions Precedent to Initial Borrowings and the Initial Letter of Credit
57
Section 3.02
Conditions Precedent to All Borrowings
61
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
62
Section 4.01
Existence; Subsidiaries
62
Section 4.02
Power
62
Section 4.03
Authorization and Approvals
62
Section 4.04
Enforceable Obligations
63

 
 
 

--------------------------------------------------------------------------------

 
 
Section 4.05
Financial Statements
63
Section 4.06
True and Complete Disclosure
63
Section 4.07
Litigation; Compliance with Laws
64
Section 4.08
Use of Proceeds
64
Section 4.09
Investment Company Act
64
Section 4.10
Federal Power Act
64
Section 4.11
Taxes
64
Section 4.12
Pension Plans
65
Section 4.13
Title; Condition of Property; Casualties
65
Section 4.14
No Burdensome Restrictions; No Defaults
66
Section 4.15
Environmental Condition
66
Section 4.16
Permits, Licenses, Etc
67
Section 4.17
Gas Contracts
67
Section 4.18
Liens, Titles, Leases, Etc
68
Section 4.19
Solvency and Insurance
68
Section 4.20
Hedging Agreements
68
Section 4.21
Material Contracts
68
Section 4.22
Flood Insurance
69
Section 4.23
Sanctions
69
Section 4.24
Borrowing Base Assets
69
ARTICLE V
AFFIRMATIVE COVENANTS
70
Section 5.01
Compliance with Laws, Etc
70
Section 5.02
Maintenance of Insurance
70
Section 5.03
Preservation of Existence, Etc
72
Section 5.04
Payment of Taxes, Etc
72
Section 5.05
Visitation Rights
72
Section 5.06
Reporting Requirements
72
Section 5.07
Maintenance of Property
77
Section 5.08
Agreement to Pledge
77
Section 5.09
Use of Proceeds
78
Section 5.10
Title Opinions
78
Section 5.11
Further Assurances
78
Section 5.12
Title Information and Cure
79

 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.13
Deposit Accounts
79
Section 5.14
Hedge Contracts
79
Section 5.15
Material Contracts
79
Section 5.16
Leases; Development and Maintenance
79
Section 5.17
Marketing Activities
80
Section 5.18
Subordination
80
Section 5.19
Commingling of Assets
80
Section 5.20
Keepwell
80
Section 5.21
Tamar Royalties
81
ARTICLE VI
NEGATIVE COVENANTS
81
Section 6.01
Liens, Etc
81
Section 6.02
Debts, Guaranties, and Other Obligations
83
Section 6.03
Agreements Restricting Liens and Distributions
84
Section 6.04
Merger or Consolidation; Asset Sales
84
Section 6.05
Restricted Payments
85
Section 6.06
Investments
85
Section 6.07
Affiliate Transactions
86
Section 6.08
Compliance with ERISA
86
Section 6.09
Sale-and-Leaseback
87
Section 6.10
Change of Business
87
Section 6.11
Organizational Documents, Name Change
87
Section 6.12
Use of Proceeds; Letters of Credit
87
Section 6.13
Gas Imbalances, Take-or-Pay or Other Prepayments
88
Section 6.14
Limitation on Hedging
88
Section 6.15
Additional Subsidiaries
89
Section 6.16
Account Payables
89
Section 6.17
[Reserved]
89
Section 6.18
Oil and Gas Properties - Operations
89
Section 6.19
Sanctions
89
Section 6.20
Sale or Discount of Receivables
90
Section 6.21
Current Ratio
90
Section 6.22
Interest Coverage Ratio
90
Section 6.23
Leverage Ratio
90

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
90
Section 7.01
Events of Default
90
Section 7.02
Optional Acceleration of Maturity
93
Section 7.03
Automatic Acceleration of Maturity
94
Section 7.04
Right of Setoff
94
Section 7.05
Non-exclusivity of Remedies
95
Section 7.06
Application of Proceeds
95
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
96
Section 8.01
Appointment and Authority
96
Section 8.02
Rights as a Lender
96
Section 8.03
Exculpatory Provisions
96
Section 8.04
Reliance by Administrative Agent
97
Section 8.05
Delegation of Duties
97
Section 8.06
Successor Administrative Agent and Issuing Lender
98
Section 8.07
Non-Reliance on Administrative Agent and Other Lenders
99
Section 8.08
No Other Duties, Etc
99
Section 8.09
Administrative Agent May File Proofs of Claim
99
Section 8.10
Collateral Matters
100
Section 8.11
INDEMNIFICATION
101
ARTICLE IX
MISCELLANEOUS
102
Section 9.01
Amendments, Etc
102
Section 9.02
Notices, Etc
103
Section 9.03
No Waiver; Cumulative Remedies
104
Section 9.04
Costs and Expenses
105
Section 9.05
Indemnification
105
Section 9.06
Reimbursement by Lenders
106
Section 9.07
Waiver of Damages
107
Section 9.08
Successors and Assigns
107
Section 9.09
Confidentiality
110
Section 9.10
Counterparts; Effectiveness
111
Section 9.11
Survival of Representations, etc
111
Section 9.12
Severability
112
Section 9.13
Interest Rate Limitation
112

 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.14
Governing Law
112
Section 9.15
Submission to Jurisdiction; Waiver of Venue; Service of Process
112
Section 9.16
Waiver of Jury Trial
113
Section 9.17
USA Patriot Act; OFAC
113
Section 9.18
ORAL AGREEMENTS
114

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBITS:
   
Exhibit A
-
Form of Assignment and Assumption
Exhibit B
-
Form of Compliance Certificate
Exhibit C
-
Form of Guaranty
Exhibit D-1
-
Form of Deed of Trust (TX)
Exhibit D-2
-
Form of Mortgage (WY)
Exhibit D-3
-
Form of Mortgage (OK)
Exhibit D-4
-
Form of Mortgage (NM)
Exhibit E
-
Form of Note
Exhibit F
-
Form of Notice of Borrowing
Exhibit G
-
Form of Notice of Conversion or Continuation
Exhibit H-1
-
Form of Pledge Agreement
Exhibit H-2
-
Form of Parent Pledge Agreement
Exhibit I
-
Form of Security Agreement
Exhibit J
-
Form of Transfer Letters
Exhibit K-1 – K-4
-
Form of U.S. Tax Compliance Certificate
           
SCHEDULES:
   
Schedule I
-
Addresses and Commitments
Schedule 4.01
-
Subsidiaries
Schedule 4.05
-
Existing Debt
Schedule 4.07
-
Litigation
Schedule 4.11
-
Taxes
Schedule 4.17
-
Gas Imbalances
Schedule 4.20
-
Hedging Agreements
Schedule 4.21
-
Material Contracts
Schedule 6.07
-
Affiliate Transactions

 
 
 

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
This Credit Agreement dated as of June 30, 2015 is among ISRAMCO ONSHORE, LLC, a
Texas limited liability company ("Borrower"), the lenders party hereto from time
to time as Lenders (as defined below), and SOCIÉTÉ GÉNÉRALE, as Administrative
Agent (as defined below) and as Issuing Lender (as defined below).
 
RECITALS:
 
A.           The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.
 
B.           In consideration of the mutual covenants and agreements herein
contained and of the loans, extensions of credit and commitments hereinafter
referred to, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.01 Certain Defined Terms.  As used in this Agreement, the terms
defined above shall have the meaning set forth therein and the following terms
shall have the following meanings:
 
 "Acceptable Security Interest" in any Property means a Lien which (a) exists in
favor of the Administrative Agent for the benefit of the Secured Parties, (b)
with respect to Property that is not Borrowing Base Assets, is the only Lien on
such Property other than Permitted Subject Liens and which is superior to all
Liens or rights of any other Person in the Property encumbered thereby other
than Permitted Subject Liens, (c) with respect to Borrowing Base Assets, is the
only Lien on such Property other than Permitted Borrowing Base Liens, and which
is superior to all Liens or rights of any other Person in the Property
encumbered thereby other than Permitted Borrowing Base Liens, (d) secures the
Obligations, and (e) is perfected and enforceable.
 
"Acquisition" means the purchase by the Borrower or any of its Subsidiaries of
any business, or any part thereof, including the purchase of associated assets
or operations or of stock (or other ownership interests) of a Person.
 
"Act" is defined in Section 9.17.
 
"Adjusted Reference Rate" means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1%, and (c) the
Eurodollar Rate in effect on such day for an Interest Period equal to one month
plus 1.00%.
 
"Administrative Agent" means Société Générale, in its capacity as agent pursuant
to Article VIII, and any successor agent pursuant to Section 8.06.
 
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
"Advance" means any advance by a Lender to the Borrower as part of a Borrowing
and refers to a Reference Rate Advance or a Eurodollar Rate Advance.
 
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
"Agreement" means this Credit Agreement, as the same may be amended,
supplemented, and otherwise modified from time to time.
 
"Applicable Lending Office" means (a) with respect to any Lender, the office,
branch, subsidiary, affiliate or correspondent bank of such Lender specified in
its Administrative Questionnaire or such other office, branch, subsidiary,
affiliate or correspondent bank as such Lender may from time to time specify to
the Borrower and the Administrative Agent from time to time and (b) with respect
to the Administrative Agent, the address specified for such Person on Schedule I
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the other parties.
 
"Applicable Margin" means with respect to any Advance, (i) during such times as
any Event of Default exists, 2% per annum plus the rate per annum set forth
below for the relevant Type of such Advance based on the present Utilization
applicable from time to time, and (ii) at all other times during such period,
the rate per annum set forth below for the relevant Type of such Advance based
on the relevant Utilization applicable from time to time:
 
 
Utilization
Eurodollar Rate Advances
Reference Rate Advances
Commitment Fee Rate
Less than 40%
1.75%
0.75%
0.375%
Equal to or greater than 40% but less than 75%
2.25%
1.25%
0.50%
Equal to or greater than 75% but less than 90%
2.50%
1.50%
0.50%
Equal to or greater than 90%
2.75%
1.75%
0.50%

 
The Applicable Margin for any Advance shall change when and as the relevant
Utilization changes and when and as any such Event of Default commences or
terminates.
 
 "Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 9.08 or within the definition of "Eligible Assignee"), and
accepted by the Administrative Agent, in substantially the form of the attached
Exhibit A or any other form approved by the Administrative Agent.
 
"Banking Service Provider" means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party or any Subsidiary of any Loan Party.
 
"Banking Services" means each and any of the following bank services provided to
any Loan Party by any Banking Service Provider: (a) commercial credit cards, (b)
stored value cards and (c) any other Treasury Management Arrangement (including,
without limitation, controlled disbursement, purchase card arrangements,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
"Banking Services Obligations" means any and all obligations of any Loan Party
owing to Banking Service Providers, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
 
"Borrower" shall have the meaning set forth in the preamble hereof.
 
"Borrowing" means, subject to Section 2.03(c)(ii), a borrowing consisting of
simultaneous Advances of the same Type made by each Lender pursuant to Section
2.03(a), continued by each Lender pursuant to Section 2.03(b), or Converted by
each Lender to Advances of a different Type pursuant to Section 2.03(b).
 
"Borrowing Base" means at any particular time, the Dollar amount determined in
accordance with Section 2.02 (and adjusted from time to time pursuant to Section
2.02 or Section 6.04(b)).
 
"Borrowing Base Availability" means, at any time, the excess, if any, of the
Borrowing Base then in effect over the sum of (a) the aggregate principal amount
of all Advances outstanding at such time plus (b) the aggregate Letter of Credit
Exposure at such time.
 
"Borrowing Base Assets" means, at any time, any assets that are given value in
the most recently determined Borrowing Base.
 
"Borrowing Base Deficiency" means the amount by which the aggregate outstanding
amount of the Advances plus the Letter of Credit Exposure exceeds the lesser of
(x) the Borrowing Base and (y) the aggregate Commitments.
 
"Borrowing Base Reduction Amount" has the meaning set forth in Section 2.02(d).
 
"Borrowing Base Reduction Event" has the meaning set forth in Section 2.02(d).
 
"Borrowing Base Reduction Value" has the meaning set forth in Section 2.02(d).
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
"Business Day" means a day of the year on which banks are not required or
authorized to close in Houston, Texas and New York, New York, and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on by banks in the London interbank market.
 
 "Capital Leases" means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.
 
"Cash Collateral Account" means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(b), 2.07(a)(vii), 2.07(d)(iii), 2.16(a)(v), 2.17,
7.02(b), or 7.03(b) to be maintained with the Issuing Lender in accordance with
Section 2.07(g) and bear interest or be invested in the Issuing Lender's
reasonable discretion.
 
"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.
 
"Change in Control" shall mean the occurrence of any of the following events:
 
(a)           the occurrence of any transaction, the result of which is that the
Parent ceases to own 100% of the Equity Interest in the Borrower;
 
(b)           the occurrence of any transaction, the result of which is that the
Borrower ceases to own, either directly or indirectly, 100% of the Equity
Interest in any Subsidiary;
 
(c)           any "person" or "group" (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act), other than a Permitted Holder, becomes the
"beneficial owner" (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a person or group shall be deemed to have "beneficial ownership" of
all securities that such person or group has the right to acquire (such right,
an "option right"), whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of 33% or more of the Equity
Interest of the Parent; or
 
(d)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
 
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a "Change in Law", regardless of the date enacted,
adopted or issued.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
"Closing Date" means June 30, 2015.
 
"Code" means the Internal Revenue Code of 1986, as amended, and any successor
statute.
 
"Collateral" means (a) all "Collateral," "Pledged Collateral" and "Mortgaged
Properties" (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments, and (b) all amounts contained in the Borrower's and its
Subsidiaries' bank accounts.
 
 "Commitment" means, for any Lender, the amount set opposite such Lender's name
on Schedule I as its Commitment, or if such Lender has entered into any
Assignment and Assumption, the amount set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.08(d), as such amount may be reduced or terminated pursuant to Section
2.04 or ARTICLE VII or otherwise under this Agreement.  The initial amount of
the aggregate Commitments is $150,000,000, subject to the Borrowing Base.
 
"Commitment Fee Rate" means the per annum commitment fee rate set forth in the
definition of "Applicable Margin" applicable from time to time. The Commitment
Fee Rate shall change when and as the relevant Utilization changes.
 
"Commitment Termination Date" means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
ARTICLE VII.
 
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).
 
"Compliance Certificate" means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.
 
"Connection Income Taxes" means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
"Consolidated EBITDAX" means, without duplication, for the Borrower and its
consolidated Subsidiaries for any period (a) consolidated Net Income for such
period plus (b) to the extent deducted in determining consolidated Net Income,
Interest Expense, oil and gas exploration and abandonment expenses (including
intangible drilling costs), income and franchise or "margin" taxes (determined
in accordance with GAAP), depreciation, amortization, depletion, and other
non-cash charges for such period (including any provision for the reduction in
the carrying value of assets recorded in accordance with GAAP and including
non-cash charges resulting from the requirements of ASC 815 or 410 and any
non-cash expenses incurred pursuant to ASC 718) for such period minus (c) all
positive non-cash items of income which were included in determining such
consolidated Net Income (including non-cash income resulting from the
requirements of ASC 815 or 410).
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  "Controls," "Controlled by," "Controlling" and "Controlled" have
meanings correlative thereto.  Without limiting the generality of the foregoing,
a Person shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, the power to vote 10% or more of the
securities having ordinary voting power for the election of directors, managing
general partners or the equivalent.
 
"Controlled Group" means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control, which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Convert," "Conversion," and "Converted" each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).
 
"Credit Extensions" means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.
 
"Debt," for any Person, means without duplication: (a) indebtedness of such
Person for borrowed money; (b) obligations of such Person evidenced by bonds
(other than performance, completion, surety or similar bonds), debentures, notes
or other similar instruments; (c) obligations of such Person to pay the deferred
purchase price of Property or services (including obligations that are
non-recourse to the credit of such Person but are secured by the assets of such
Person, but excluding trade accounts payable); (d) obligations of such Person as
lessee under Capital Leases required to be accounted for as a liability on such
Person's balance sheet; (e) the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments; (f) obligations of such Person under any Hedge Contract after
giving effect to any netting arrangements between the parties thereto; (g)
obligations of such Person owing in respect of mandatorily redeemable preferred
stock or other mandatorily redeemable preferred Equity Interest of such Person
which has a redemption date prior to 180 days after the Maturity Date; (h) any
obligations of such Person owing in connection with any volumetric or production
payments; (i) obligations of such Person under direct or indirect guaranties in
respect of, and obligations (contingent or otherwise) of such Person to purchase
or otherwise acquire, or otherwise to assure a creditor against loss in respect
of, indebtedness or obligations of others of the kinds referred to in
clauses (a) through (h) above; (j) indebtedness or obligations of others of the
kinds referred to in clauses (a) through (i) secured by any Lien on or in
respect of any Property of such Person; and (k) all liabilities of such Person
in respect of unfunded vested benefits under any Plan.  The amount of any
obligation under any Hedge Contract or any Lender Hedging Obligation on any date
shall be deemed to be the Hedge Termination Value as of such date.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
"Debtor Relief Laws" means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
 
"Default" means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.
 
"Defaulting Lender" means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund its Pro Rata Share of any Advance or participation in Letters
of Credit required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender's good faith determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit) within three Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, or
the Issuing Lender  in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund an Advance hereunder and states that such position is based on such
Lender's good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower in form and substance satisfactory to the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect Parent Company
that has, (i) become the subject of a proceeding under any Debtor Relief Law, or
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, or assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the FDIC or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any Equity Interest in that Lender or
any direct or indirect Parent Company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender and each Lender.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
"Disposition" means a sale, lease, transfer, assignment, Farmout, conveyance,
release, surrender, or other disposition of Property (including any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest), or of a Subsidiary owning
Property (including any working interest, overriding royalty interest,
production payments, net profits interest, royalty interest, or mineral fee
interest), in any transaction or series of transactions.  The issuance of any
Equity Interest of the Borrower shall not be deemed to be a Disposition for
purposes of this Agreement.
 
"Dollars" and "$" means lawful money of the United States of America.
 
"Eligible Assignee" means (a) a Lender (other than a Defaulting Lender), (b) an
Affiliate of a Lender (other than a Defaulting Lender), (c) an Approved Fund,
(d) a commercial bank organized under the laws of the United States, or any
state thereof, and having total assets in excess of $250,000,000 and approved by
the Administrative Agent and the Issuing Lender in their sole discretion, (e) a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development or a political
subdivision of any such country and which has total assets in excess of
$250,000,000, provided that such bank is acting through a branch or agency
located in the United States and such bank is approved by the Administrative
Agent and the Issuing Lender in their sole discretion, (f) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans or securities in
the ordinary course of its business and having (together with its Affiliates)
total assets in excess of  $250,000,000 and approved by the Administrative Agent
and the Issuing Lender in their sole discretion, (g) any other Person (other
than a natural person) approved by (i) the Administrative Agent and the Issuing
Lender in their sole discretion and (ii) unless a Default has occurred and is
continuing at the time any assignment is effected pursuant to this Agreement,
the Borrower; provided that (i) the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof, and (ii) notwithstanding the foregoing, "Eligible Assignee" shall not
include the Parent, the Borrower or any Affiliate or Subsidiary of any Loan
Party or of the Parent.
 
"Engineering Report" means either an Independent Engineering Report or an
Internal Engineering Report and includes the Initial Engineering Report where
applicable.
 
"Environment" or "Environmental" shall have the meanings set forth in 42
U.S.C.  9601(8) (1988).
 
"Environmental Claim" means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the OSHA or similar laws or
requirements relating to health or safety of employees) which seeks to impose
liability under any Environmental Law.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
"Environmental Law" means, as to the Borrower or its Subsidiaries, all Legal
Requirements or common law theories applicable to the Borrower or its
Subsidiaries arising from, relating to, or in connection with the Environment,
health, or safety, including CERCLA, relating to (a) pollution, contamination,
injury, destruction, loss, protection, cleanup, reclamation or restoration of
the air, surface water, groundwater, land surface or subsurface strata, or other
natural resources; (b) solid, gaseous or liquid waste generation, treatment,
processing, recycling, reclamation, cleanup, storage, disposal or
transportation; (c) exposure to pollutants, contaminants, hazardous, medical and
infectious, or toxic substances, materials or wastes; (d) the safety or health
of employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous, medical and
infectious, or toxic substances, materials or wastes.
 
"Environmental Liability" shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law, (b)
the generation, use, handling, transportation, storage, treatment or disposal of
any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.
 
"Environmental Permit" means any permit, license, order, approval, registration
or other authorization under Environmental Law.
 
"Equity Interest" means, with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
"ERISA Affiliate" means each member of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under Section 414
of the Code.
 
"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.
 
"Eurodollar Rate" means, for the Interest Period for each Eurodollar Rate
Advance comprising the same Borrowing, the ICEBA LIBOR, as published by Reuters
(or other commercially available source providing quotations of ICEBA LIBOR as
designated by the Administrative Agent from time to time) for deposits in
Dollars at 11:00 a.m.  (London, England time) two Business Days before the first
day of such Interest Period and for a period equal to such Interest Period;
provided that if such rate that appears on such screen or page shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
and provided further, that, if such rate is not available to the Administrative
Agent for any reason, the Eurodollar Rate shall be an interest rate per annum
equal to the rate per annum at which deposits in Dollars are offered by the
principal office of Société Générale in London, England to prime banks in the
London interbank market at 11:00 a.m.  (London, England time) two Business Days
before the first day of such Interest Period in an amount substantially equal to
the Eurodollar Rate Advance to be maintained by the Lender that is the
Administrative Agent in respect of such Borrowing and for a period equal to such
Interest Period provided that if such rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
"Eurodollar Rate Advance" means an Advance which bears interest as provided in
Section 2.09(b).
 
"Eurodollar Rate Reserve Percentage" of any Lender for the Interest Period for
any Eurodollar Rate Advance means the reserve percentage applicable during such
Interest Period (or if more than one such percentage shall be so applicable, the
daily average of such percentages for those days in such Interest Period during
which any such percentage shall be so applicable) under regulations issued from
time to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental, or other marginal reserve
requirement) for such Lender with respect to liabilities or assets consisting of
or including Eurocurrency Liabilities having a term equal to such Interest
Period.
 
"Event of Default" has the meaning specified in Section 7.01.
 
"Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
 "Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason to constitute an
"eligible contract participant" as defined in the Commodity Exchange Act
(determined after giving effect to Section 5.15, Section 24 of the Guaranty and
any other "keepwell, support or other agreement" for the benefit of such
Guarantor and any and all guarantees of such Guarantor's Swap Obligations by
other Loan Parties) and the regulations thereunder at the time the Guaranty of
such Guarantor, or the grant by such Guarantor of such security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
 
"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient's being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S.
federal  withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.15 or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.14, amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient's failure to comply with Section 2.14(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
"Expiration Date" means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.
 
"Farmout" means an arrangement pursuant to agreement whereby the owner(s) of one
or more oil, gas and/or mineral lease or other oil and natural gas working
interest with respect to a property from which production of Hydrocarbons is
sought agrees to transfer or assign an interest in such property to one or more
Persons in exchange for (a) drilling, or participating in the cost of the
drilling of (or agreeing to do so) one or more wells, or undertaking other
exploration or development activity or participating in the cost of such
activity, to attempt to obtain production of Hydrocarbons from such property, or
(b) obtaining production of Hydrocarbons from such property, or participating in
the costs of such production.
 
"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for any such day on
such transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
 
"Federal Reserve Board" means the Board of Governors of the Federal Reserve
System or any of its successors.
 
"Fee Letter" means that certain fee letter dated as of the Closing Date among
the Borrower, Société Générale, and SG Americas Securities, LLC.
 
"Financial Statements" means a pro forma unaudited consolidated balance sheet of
the Borrower and its consolidated Subsidiaries as of the Closing Date, after
giving effect to the making of the initial Advances and the application of
proceeds of the initial Advances, the copies of which have been delivered to the
Administrative Agent and the Lenders.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
 "Foreign Lender" means a Lender that is not a U.S. Person.
 
"Fronting Exposure" means, at any time there is a Defaulting Lender, with
respect to the Issuing Lender, such Defaulting Lender's Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by the Issuing Lender other than Letter of Credit Obligations as to which
such Defaulting Lender's participation obligation has been reallocated to other
Lenders or cash collateralized in accordance with the terms hereof.
 
"Fund" means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.
 
"Gas Imbalance" means (a) a sale or utilization by Borrower or other Loan
Parties of volumes of natural gas in excess of its gross working interest, (b)
receipt of volumes of natural gas into a gathering system and redelivery by
Borrower or other Loan Parties of a larger or smaller volume of natural gas
under the terms of the applicable Transportation Agreement, or (c) delivery to a
gathering system of a volume of natural gas produced by Borrower or another Loan
Party that is larger or smaller than the volume of natural gas such gathering
system redelivers for the account of Borrower or such other Loan Party, as
applicable.
 
"Governmental Authority" means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
"Guarantor" means each entity, which may from time to time, execute a Guaranty
or a supplement to a Guaranty, including each Subsidiary of the Borrower.
 
"Guaranty" means a Guaranty in substantially the form of the attached Exhibit C
and executed by a Guarantor.
 
"Hazardous Substance" means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including pollutants,
contaminants, petroleum, petroleum products, radionuclides, radioactive
materials, and medical and infectious waste.
 
"Hazardous Waste" means the substances regulated as such pursuant to any
Environmental Law.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
"Hedge Contract" means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate swaps or
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a "Master Agreement"), including
any such obligations or liabilities under any Master Agreement.
 
"Hedge Termination" means any termination (other than a termination that occurs
on the date scheduled for such termination and not as a result of an event of
default or other early termination event), cancellation, novation or disposition
of any Hedge Contract.
 
"Hedge Termination Value" means, in respect of any Hedge Contract, after taking
into account the effect of any netting agreement relating to any such Hedge
Contract (a) for any date on or after the date such Hedge Contract has been
closed out and a termination value determined in accordance therewith, such
termination value and (b) for any date prior to the date referred to in clause
(a), the amount determined as the mark-to-market value of such Hedge Contract,
as determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Hedge Contract.
 
"Hedging Report" means the report described in Section 5.06(e).
 
"Hydrocarbon Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and any financial institution or other counterparty which is
intended to reduce or eliminate the risk of fluctuations in the price of
Hydrocarbons.
 
"Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom.
 
"ICEBA LIBOR" means the London Interbank Offered Rate as set by the ICE
Benchmark Administration (or the successor thereto if the ICE Benchmark
Administration is no longer making a London Interbank Offered Rate available).
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
"Improved Property" means real property on which a "building" or "mobile home"
(in each case, as such terms are defined for purposes of the National Flood
Insurance Program) owned by a Loan Party is located.
 
"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.
 
 "Independent Engineer" means Cawley, Gillespie and Associates, Inc. or any
other third party engineering firm acceptable to the Administrative Agent in its
sole discretion.
 
"Independent Engineering Report" means a report, in form and substance
satisfactory to the Administrative Agent and each of the Lenders, prepared by an
Independent Engineer, with respect to the Oil and Gas Properties owned by the
Borrower or any of its Subsidiaries (or to be acquired by the Borrower or any of
its Subsidiaries, as applicable) which are, or are to be, included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions specified by the Administrative
Agent and the Lenders which are consistent with the Administrative Agent's and
the Lenders' customary internal standards and practices for valuing and
redetermining the value of Oil and Gas Properties in connection with reserve
based oil and gas loan transactions, and (d) contain such other information as
is customarily obtained from and provided in such reports or is otherwise
reasonably requested by the Administrative Agent or any Lender.
 
"Information" is defined in Section 9.09.
 
"Initial Engineering Report" means an Independent Engineering Report dated as of
December 31, 2014 and covering the Proven Reserves of the Loan Parties in form
acceptable to the Administrative Agent.
 
"Initial Funding Date" means the earlier of (a) the date on which the initial
Advances are made, and (b) the date the initial Letter of Credit is issued.
 
"Intercompany Debt" means Debt incurred by one or more Loan Parties and owing to
any other Loan Party or Loan Parties.
 
"Interest Expense" means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Debt for such period, whether paid or accrued,
including, without limitation, all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers' acceptance
financing, imputed interest under Capital Leases and realized gains and losses
under Interest Hedge Agreements, all as determined in conformity with GAAP.
 
"Interest Hedge Agreement" means, as to any Person, a Hedge Contract between
such Person and one or more financial institutions providing for the exchange of
nominal interest obligations between such Person and such financial institution
or the cap of the interest rate on any Debt of such Person.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03.  The duration of
each such Interest Period shall be one, two, three, or six months, in each case
as the Borrower may, upon notice received by the Administrative Agent not later
than 11:00 a.m.  (New York time) on the third Business Day prior to the first
day of such Interest Period, select; provided, however, that:
 
(a) the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;
 
(b) Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;
 
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided, that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the immediately preceding Business Day; and
 
(d) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month in which it would have ended if there were a
numerically corresponding day in such calendar month.
 
"Internal Engineering Report" means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by the Borrower or any of its Subsidiaries (or to be acquired by the
Borrower or any of its Subsidiaries, as applicable) which are, or are to be,
included in the Borrowing Base, which report shall (a) specify the location,
quantity, and type of the estimated Proven Reserves attributable to such Oil and
Gas Properties, (b) contain a projection of the rate of production of such Oil
and Gas Properties, (c) contain an estimate of the net operating revenues to be
derived from the production and sale of Hydrocarbons from such Proven Reserves
based on product price and cost escalation assumptions specified by the
Administrative Agent and the Lenders which are consistent with the
Administrative Agent's and the Lenders' customary internal standards and
practices for valuing and redetermining the value of Oil and Gas Properties in
connection with reserve based oil and gas loan transactions, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.
 
"IRS" means the United States Internal Revenue Service.
 
 
- 15 -

--------------------------------------------------------------------------------

 
 
"Issuing Lender" means Société Générale in its capacity as issuer of Letters of
Credit hereunder, and any successor Issuing Lender pursuant to Section 8.06.
 
"Leases" means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases, wellbore assignments or any other instruments,
agreements, or conveyances under and pursuant to which the owner thereof has or
obtains the right to enter upon lands and explore for, drill, and develop such
lands for the production of Hydrocarbons.
 
"Legal Requirement" means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including Regulations D, T, U, and
X, which is applicable to such Person.
 
"Lender" means each lender listed on the signature pages of this Agreement and
each Eligible Assignee that shall become a party to this Agreement pursuant to
Section 9.08.
 
"Lender Funding Obligation" has the meaning set forth in the definition of
Defaulting Lender.
 
"Lender Hedging Obligations" means all obligations of the Borrower or any of its
Subsidiaries arising from time to time under Hedge Contracts between any Loan
Party and a Swap Counterparty, after giving effect to any netting arrangements
between such parties; provided that (a) when any Swap Counterparty assigns or
otherwise transfers any interest held by it under any Hedge Contract to any
other Person pursuant to the terms of such agreement, the obligations thereunder
shall constitute Lender Hedging Obligations only if such assignee or transferee
is also then a Lender or an Affiliate of a Lender and (b) if a Swap Counterparty
ceases to be a Lender hereunder or an Affiliate of a Lender hereunder,
obligations owing to such Swap Counterparty shall be included as Lender Hedging
Obligations only to the extent such obligations arise from transactions under
such individual Hedge Contracts (and not the Master Agreement between the
parties) entered into at or before the time such Swap Counterparty was a Lender
hereunder or an Affiliate of a Lender hereunder, without giving effect to any
extension, increases, or modifications thereof, or additional transactions
thereunder, which are made after such Swap Counterparty ceases to be a Lender
hereunder or an Affiliate of a Lender hereunder; and provided further that
"Lender Hedging Obligations" shall exclude any Excluded Swap Obligations.
 
 "Letter of Credit" means, individually, any standby letter of credit issued by
the Issuing Lender for the account of the Borrower in connection with the
Commitments and which is subject to this Agreement, and "Letters of Credit"
means all such letters of credit collectively.
 
"Letter of Credit Application" means the Issuing Lender's standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.
 
"Letter of Credit Documents" means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.
 
 
- 16 -

--------------------------------------------------------------------------------

 
 
"Letter of Credit Exposure" means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.
 
"Letter of Credit Obligations" means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.
 
"Lien" means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including the interest of a
vendor or lessor under any conditional sale agreement, synthetic lease, Capital
Lease, or other title retention agreement).
 
"Liquid Investments" means:
 
(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States maturing
within 270 days from the date of any acquisition thereof;
 
(b)           (i) negotiable or nonnegotiable certificates of deposit, time
deposits, or other similar banking arrangements maturing within 270 days from
the date of acquisition thereof or which may be liquidated for the full amount
thereof without penalty or premium ("bank debt securities"), issued by (A) any
Lender (or any Affiliate of any Lender), or (B) any other bank or trust company
so long as either (x) such certificate of deposit is not pledged to secure the
Borrower's or any Subsidiaries' ordinary course of business bonding
requirements, and (y) the amount thereof is less than or equal to $100,000, or
any other bank or trust company, if at the time of deposit or purchase, such
bank debt securities are rated A or A2 or better by either S&P or Moody's, and
(ii) commercial paper issued by (A) any Lender (or any Affiliate of any Lender)
or (B) any other Person if at the time of purchase such commercial paper is
rated at the highest or the second highest credit rating given by either S&P or
Moody's, or upon the discontinuance of both of such services, such other
nationally recognized rating service or services, as the case may be, as shall
be selected by the Borrower with the consent of the Majority Lenders;
 
(c)           deposits in money market funds investing exclusively in
investments described in clauses (a) and (b) above;
 
(d)           repurchase agreements relating to investments described in clauses
(a) and (b) above with a market value at least equal to the consideration paid
in connection therewith, with any Person who regularly engages in the business
of entering into repurchase agreements and has a combined capital and surplus
and undivided profit of not less than $500,000,000, if at the time of entering
into such agreement the debt securities of such Person are rated at the highest
or the second highest credit rating given by either S&P or Moody's; and
 
(e)           such other instruments (within the meaning of Article 9 of the
Uniform Commercial Code in effect in New York) or investment property as the
Borrower may request and the Administrative Agent may approve in writing.
 
 
- 17 -

--------------------------------------------------------------------------------

 
 
"Loan Documents" means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, and each other agreement,
instrument, fee letter or document executed by the Parent, the Borrower, any
Guarantor, or any of the Borrower's or a Guarantor's Subsidiaries or any of
their officers at any time in connection with this Agreement; provided that
"Loan Documents" shall not include Hedge Contracts or any agreement or
instrument relating to Banking Services with a Banking Service Provider.
 
"Loan Party" means the Borrower or any Guarantor.  For the avoidance of doubt,
"Loan Party" shall not include the Parent.
 
"Majority Lenders" means, (a) at any time when there are more than three
Lenders, Lenders holding at least 50.1% of the Commitments or, if the
Commitments have been terminated or expired, Lenders holding at least 50.1% of
the outstanding Advances and Letter of Credit Exposure, and (b) at any time when
there are one, two or three Lenders, all of the Lenders; provided that, if there
are two or more Lenders, the Commitment of, and the portion of the Advances and
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Majority Lenders unless all
of the Lenders are Defaulting Lenders.
 
"Management Services Agreement" means that certain Management Services Agreement
dated June 29, 2015, between and among the Borrower, its Subsidiaries and Jay
Management Company LLC.
 
"Material Adverse Change" means a material adverse change in, or material
adverse effect on, (a) the business, assets (including the Oil and Gas
Properties), condition (financial or otherwise), results of operations or
prospects of the Borrower, individually, or the Parent and the Loan Parties,
taken as a whole, (b) the Borrower's, individually, or the Parent and the Loan
Parties', taken as a whole, ability to perform its obligations under this
Agreement, any Note, any Guaranty, or any other Loan Document, (c) the validity
or enforceability of any Loan Document or (d) any right or remedy of or benefit
available to the Administrative Agent, Issuing Lender or Lender under any Loan
Document.
 
"Material Contracts" means any contract or other written arrangement to which
any Loan Party or any of their respective Subsidiaries is a party (other than
the Loan Documents and the Leases) for which any party thereto is obligated to
make payments in excess of $1,000,000 per year in the aggregate.
 
"Maturity Date" means June 30, 2019.
 
"Maximum Exposure Amount" means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Advances held by such Lender at such time, plus
(c) such Lender's Pro Rata Share of the Letter of Credit Exposure.
 
"Maximum Rate" means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
if required by such laws, certain fees and other costs).
 
 
- 18 -

--------------------------------------------------------------------------------

 
 
"Moody's" means Moody's Investors Service, Inc. and any successor thereto.
 
"Mortgage" means, collectively, any mortgage or deed of trust executed by the
Borrower or any Subsidiary of the Borrower in favor of the Administrative Agent
for the ratable benefit of the Secured Parties in substantially the form of the
attached Exhibit D-1, Exhibit D-2, Exhibit D-3, Exhibit D-4 or such other form
as may be requested by the Administrative Agent.
 
"Mortgaged Properties" means the Oil and Gas Properties of the Loan Parties that
are subject to the Mortgages.
 
"Mortgaged Property Value" means, as of any date of its determination, the
aggregate present value of the future net income with respect to the Mortgaged
Properties as set forth in the applicable Engineering Report, discounted at the
stated per annum rate utilized in such report; provided, however, that the
Mortgaged Property Value shall not include any Oil and Gas Properties acquired
by any Loan Party after the recordation of the Mortgages in the real property
records of the jurisdiction where such Oil and Gas Properties are located unless
an amendment or supplement to such Mortgages sufficiently describing such
after-acquired Oil and Gas Properties has been recorded in such real property
records.
 
"Multiemployer Plan" means a "multiemployer plan" as defined in
Section 4001(a)(3) of ERISA.
 
"Net Debt" means, as of any date of determination, (a) the outstanding principal
amount of the Debt of the Borrower and its Subsidiaries on a consolidated basis,
excluding (i) obligations in respect of surety bonds, and (ii) the net
obligations of the Borrower and its Subsidiaries under Hedge Contracts, in each
case to the extent included in Debt, minus (b) cash and Liquidated Investments
of the Borrower and its Subsidiaries, up to $2,000,000 in the aggregate, that
are held in deposit or security accounts that are subject to account control
agreements in favor of and satisfactory to the Administrative Agent.
 
"Net Debt to Consolidated EBITDAX Ratio" means, as of any date of determination,
the ratio of (a) Net Debt as of such date to (b) Consolidated EBITDAX for the
period of the four fiscal quarters most recently ended.
 
"Net Income" means, with respect to the Borrower and its consolidated
Subsidiaries for any period, the net income for such period after Taxes, as
determined in accordance with GAAP, excluding, however, (a) extraordinary items,
including (i) any net non-cash gain or loss during such period arising from the
sale, exchange, retirement or other disposition of capital assets (such term to
include all fixed assets and all securities) other than in the ordinary course
of business, (ii) any write-up or write-down of assets (including ceiling test
write-downs), and (iii) non-reoccurring work-over expenses, and (b) the
cumulative effect of any change in GAAP.
 
"Non-Consenting Lender" means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (a) requires the consent of each Lender,
including any increases to the Borrowing Base and (b) has been approved by the
Super-Majority Lenders.
 
 
- 19 -

--------------------------------------------------------------------------------

 
 
"Non-Defaulting Lender" means, at any time, each Lender that is not a Defaulting
Lender.
 
"Note" means a promissory note of the Borrower payable to the order of any
Lender in an amount not to exceed the Commitment of such Lender, in
substantially the form of the attached Exhibit E, evidencing indebtedness of the
Borrower to such Lender resulting from Advances owing to such Lender.
 
"Notice of Borrowing" means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.
 
"Notice of Conversion or Continuation" means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.
 
"Obligations" means (a) all principal, interest (including post-petition
interest), fees, reimbursements, indemnifications, and other amounts payable by
the Parent, the Borrower, any Guarantor or any of their respective Subsidiaries
to the Administrative Agent, the Issuing Lender or the Lenders under the Loan
Documents, including the Letter of Credit Obligations, (b) all Banking Services
Obligations, and (c) all Lender Hedging Obligations, provided that the
"Obligations" shall exclude any Excluded Swap Obligations.
 
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
 
"Oil and Gas Business" means (a) the acquisition, exploration, exploitation,
development, operation and disposition of interests in Oil and Gas Properties
and Hydrocarbons, (b) the gathering, marketing, treating, processing, storage,
selling and transporting of any production from such interests or properties,
including the marketing of Hydrocarbons obtained from unrelated Persons, (c) any
business relating to or arising from exploration for or development, production,
treatment, processing, storage, transportation or marketing of oil, gas and
other minerals and products produced in association therewith, (d) any business
relating to oilfield sales and service, and (e) any activity that is ancillary
or necessary or desirable to facilitate the activities described in clauses (a)
through (d) of this definition.
 
"Oil and Gas Properties" means fee mineral interests, term mineral interests,
Leases, subleases, Farmouts, royalties, overriding royalties, net profit
interests, carried interests, production payments, back-in interests and
reversionary interests and similar mineral interests, and all unsevered and
unextracted Hydrocarbons in, under, or attributable to such oil and gas
Properties and interests.
 
"OFAC" means the Office of Foreign Assets Control.
 
"OSHA" means the Occupational Safety and Health Act 29 U.S.C. § 651 et seq. and
its implementing regulations.
 
"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).
 
 
- 20 -

--------------------------------------------------------------------------------

 
 
"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).
 
"Parent" means Isramco, Inc., a Delaware corporation.
 
"Parent Company" means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.
 
"Parent Pledge Agreement" means a Pledge Agreement in substantially the form of
the attached Exhibit H-2, executed by the Parent, covering 100% of the Equity
Interests owned in the Borrower.
 
"Participant" has the meaning assigned to such term in paragraph (f) of Section
9.08.
 
"Participant Register" has the meaning specified in paragraph (f) of Section
9.08.
 
"PBGC" means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
 
"PDP Reserves" means the Proven Reserves which are categorized as both
"developed" and "producing" under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.
 
"Permit" means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including an Environmental Permit.
 
 "Permitted Borrowing Base Liens" means the Liens permitted under paragraphs
(a), (c), (d), (e), (f), (h), and (i) of Section 6.01.
 
"Permitted Holder" means Haim Tsuff and any entity under the Control of Haim
Tsuff, including those reflected in the Parent’s most recent Proxy Statement
dated April 30, 2015.
 
 "Permitted Liens" is defined in Section 6.01.
 
"Permitted Subject Liens" means the Liens permitted under paragraphs (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (l)  and (m) of Section 6.01.
 
 
- 21 -

--------------------------------------------------------------------------------

 
 
"Person" (whether or not capitalized) means an individual, partnership,
corporation (including a business trust), joint stock company, limited liability
company, limited liability partnership, trust, unincorporated association,
company, joint venture or other entity, Governmental Authority or other entity.
 
"Plan" means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.
 
"Pledge Agreement" means a Pledge Agreement in substantially the form of the
attached Exhibit H-1, executed by the Borrower or any of its Subsidiaries or any
of the Guarantors, if applicable, covering 100% of the Equity Interests owned in
each direct or indirect Subsidiary of Borrower.
 
"Pro Rata Share" means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders, or if all such Commitments have been terminated, the ratio
(expressed as a percentage) of Credit Extensions owing to such Lender to the
aggregate Credit Extensions owing to all such Lenders.
 
"Production Report" means the report described in Section 5.06(d).
 
"Property" of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.
 
"Proven Reserves" means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).
 
"PV-10" means estimated future net revenue, discounted at a rate of 10% per
annum, after income Taxes and with no price or cost escalation or de-escalation
in accordance with guidelines promulgated by the SEC, using the Administrative
Agent's price deck.
 
"Recipient" means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.
 
"Reference Rate" means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Société Générale as its reference rate, whether or not the Borrower has notice
thereof.
 
"Reference Rate Advance" means an Advance which bears interest as provided in
Section 2.09(a).
 
"Register" has the meaning set forth in of Section 9.08(d).
 
 
- 22 -

--------------------------------------------------------------------------------

 
 
"Regulations D, T, U, and X" mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.
 
"Reimbursement Obligations" means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).
 
"Related Parties" means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
 
“Related Party Debt” means all debt of the Parent reflected as “Loans” in the
“Related Party Transactions” section of the Parent’s most recent Proxy Statement
dated April 30, 2015, being all outstanding debt of Parent owed to I.O.C. Israel
Oil Company Ltd., J.O.E.L. Jerusalem Oil Company Ltd., and Naphtha Israel
Petroleum Corporation Ltd.
 
"Release" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Reportable Event" means a "reportable event" described in Section 4043 of ERISA
and the regulations issued thereunder.
 
"Required Lenders" means, (a) at any time when there are more than three
Lenders, Lenders holding at least 66 2/3% of the Commitments or, if the
Commitments have been terminated or expired, Lenders holding at least 66 2/3% of
the outstanding Advances and Letter of Credit Exposure, and (b) at any time when
there are one, two or three Lenders, all of the Lenders; provided that, if there
are two or more Lenders, the Commitment of, and the portion of the Advances and
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders unless all
of the Lenders are Defaulting Lenders.
 
"Response" shall have the meaning set forth in CERCLA or under any other
Environmental Law.
 
"Responsible Officer" means (a) with respect to any Person that is a
corporation, such Person's Chief Executive Officer, President, Chief Financial
Officer, or Chairman of the Board, (b) with respect to any Person that is a
limited liability company, if such Person has officers, then such Person's Chief
Executive Officer, President, or Chief Financial Officer, and if such Person is
managed by members, then a Responsible Officer of such Person's managing member,
and if such Person is managed by managers, then a manager (if such manager is an
individual) or a Responsible Officer of such manager (if such manager is an
entity), and (c) with respect to any Person that is a general partnership or a
limited liability partnership, the Responsible Officer of such Person's general
partner or partners.
 
"Restricted Payment" means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) with respect to any Equity Interests, including any payment of any
kind or character (whether in cash, securities or other Property) in
consideration for or otherwise in connection with any retirement, purchase,
redemption or other acquisition of any Equity Interest of such Person, or any
options, warrants or rights to purchase or acquire any such Equity Interest of
such Person or (b) principal or interest payments (in cash, Property or
otherwise) on, or redemptions of, subordinated debt of such Person; provided,
that, the term "Restricted Payment" shall not include any dividend or
distribution or other payment payable solely in Equity Interests of such Person
or warrants, options or other rights to purchase such Equity Interests or to
exchange such warrants, options or other rights for such Equity Interests.
 
 
- 23 -

--------------------------------------------------------------------------------

 
 
"Royalty Disbursement or Suspense Account" means a deposit account holding
exclusively (a) funds owned by the owners (other than any Loan Party) of royalty
interests in the Oil and Gas Properties of any Loan Party or (b) funds that are
required by applicable Legal Requirements to be held in a suspense account
because they are unclaimed funds or because of a dispute as to the ownership of
such funds; provided, in each case, that no funds owned by a Loan Party shall be
held in any such account.
 
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
"Sanction(s)" means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty's Treasury or other relevant sanctions
authority.
 
"SEC" means the United States Securities and Exchange Commission.
 
"Secured Parties" means the Administrative Agent, the Issuing Lender, the
Lenders, the Banking Service Providers and the Persons that are owed Lender
Hedging Obligations.
 
"Security Agreements" means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors.
 
"Security Instruments" means, collectively: (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreement, (d) the Parent Pledge Agreement, (e) the
Security Agreements, (f) each other agreement, instrument or document executed
at any time in connection with the Pledge Agreement, the Security Agreements, or
the Mortgages, (g) each agreement, instrument or document executed in connection
with the Cash Collateral Account, and (h) each other agreement, instrument or
document executed at any time in connection with securing the Obligations.
 
"Solvent" means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person's ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person's
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
 
- 24 -

--------------------------------------------------------------------------------

 
 
"Specified L/C" has the meaning given such term in Section 2.07(a)(iii).
 
"Specified Loan Party" means any Loan Party that is not an "eligible contract
participant" under the Commodity Exchange Act (determined prior to giving effect
to Section 5.15 and Section 24 of the Guaranty).
 
 "Subsidiary" means, with respect to any Person (the "parent") at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors'
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified all references herein
to a "Subsidiary" or to "Subsidiaries" shall refer to a Subsidiary or
Subsidiaries of the Borrower.
 
"Super-Majority Lenders" means, (a) at any time when there are more than three
Lenders, Lenders holding at least 85% of the Commitments or, if the Commitments
have been terminated or expired, Lenders holding at least 85% of the outstanding
Advances and Letter of Credit Exposure, and (b) at any time when there are one,
two or three Lenders, all of the Lenders; provided that, if there are two or
more Lenders, the Commitment of, and the portion of the Advances and Letter of
Credit Exposure held or deemed held by, any Defaulting Lender shall be excluded
for purposes of making a determination of Super-Majority Lenders unless all of
the Lenders are Defaulting Lenders.
 
"Swap Counterparty" means any Person party to a Hedge Contract with a Loan Party
if either (i) at the time such Hedge Contract was entered into, such Person was
a Lender or Affiliate of a Lender hereunder or at any time after such Hedge
Contract was entered into, such Person was a Lender or Affiliate of a Lender
hereunder or (ii) such Hedge Contract was in effect on the Closing Date and such
Person or its Affiliate was a Lender on the Closing Date.
 
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of Section 1a(47) of the Commodity Exchange Act.
 
"Tamar Royalties Loan Agreement" means that certain Credit Agreement dated as of
May 18, 2015, by and among Tamar Royalties LLC, as borrower, Deutsche Bank Trust
Company Americas, as administrative agent, the lenders party thereto, as
lenders, and Deutsche Bank Trust Company Americas, as collateral agent.
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
"Termination Event" means (a) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.
 
"Treasury Management Arrangement" means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.
 
"Transfer Letters" means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.
 
"Type" has the meaning set forth in Section 1.04.
 
"Unused Commitment Amount" means, with respect to a Lender at any time, the
lesser of (a) such Lender's Commitment at such time and (b) such Lender's Pro
Rata Share of the Borrowing Base then in effect at such time minus, in each
case, the sum of (i) the aggregate outstanding principal amount of all Advances
owed to such Lender at such time plus (ii) such Lender's Pro Rata Share of the
aggregate Letter of Credit Exposure at such time.
 
"U.S. Borrower" means any Borrower that is a U.S. Person.
 
"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.
 
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
paragraph (g) of Section 2.14.
 
"Utilization" means the percentage obtained by dividing (a) the outstanding
principal amount of the Advances and the Letter of Credit Exposure at such time
by (b) the lesser of (i) the Commitments and (ii) the Borrowing Base in effect
at such time.
 
"Voting Securities" means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and (c) with
respect to any limited liability company, membership certificates or interests
having general voting power under ordinary circumstances to elect managers of
such limited liability company.
 
 
- 26 -

--------------------------------------------------------------------------------

 
 
"Withholding Agent" means the Borrower and the Administrative Agent.
 
Section 1.02 Computation of Time Periods.  In this Agreement, with respect to
the computation of periods of time from a specified date to a later specified
date, the word "from" means "from and including" and the words "to" and "until"
each means "to but excluding".
 
Section 1.03 Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06, shall mean the Financial Statements).  All calculations made for
the purposes of determining compliance with this Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with that used in the preparation of the annual or quarterly
financial statements furnished to the Lenders pursuant to Section 5.06 most
recently delivered prior to or concurrently with such calculations (or, prior to
the delivery of the first financial statements under Section 5.06, used in the
preparation of the Financial Statements).  In addition, all calculations and
defined accounting terms used herein shall, unless expressly provided otherwise,
when referring to any Person, where applicable, refer to such Person on a
consolidated basis and mean such Person and its consolidated Subsidiaries.
 
Section 1.04 Types of Advances.  Advances are distinguished by "Type."  The
"Type" of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance.
 
Section 1.05 Miscellaneous.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words "include," "includes" and "including" shall be deemed
to be followed by the phrase "without limitation."  The word "will" shall be
construed to have the same meaning and effect as the word "shall."  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein," "hereof" and "hereunder," and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, paragraphs, Exhibits and Schedules shall be construed to refer to
Articles, Sections and paragraphs of, and Exhibits and Schedules to, this
Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words "asset" and "property" shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
 
- 27 -

--------------------------------------------------------------------------------

 
 
ARTICLE II
CREDIT FACILITIES
 
Section 2.01 Commitment for Advances.
 
(a) Advances.  Each Lender severally agrees, on the terms and conditions set
forth in this Agreement (including without limitation, the terms set forth in
Section 3.01), to make Advances to the Borrower from time to time on any
Business Day during the period from the date of this Agreement until the
Commitment Termination Date in an amount for each Lender not to exceed such
Lender's Unused Commitment Amount.  Each Borrowing shall, in the case of
Borrowings consisting of Reference Rate Advances, be in an aggregate amount not
less than $250,000 and in integral multiples of $100,000 in excess thereof, and
in the case of Borrowings consisting of Eurodollar Rate Advances, be in an
aggregate amount not less than $500,000 and in integral multiples of $100,000 in
excess thereof, and in each case shall consist of Advances of the same Type made
on the same day by the Lenders ratably according to their respective
Commitments.  Within the limits of each Lender's Commitment, and subject to the
terms of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.
 
(b) Evidence of Debt.
 
(i) The Advances made by each Lender shall be evidenced by the records
maintained by the Administrative Agent in the ordinary course of business.  The
records maintained by the Administrative Agent shall be conclusive absent
manifest error of the amount of the Advances made by the Lenders to the Borrower
and the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations.  In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to Borrower
made through the Administrative Agent, the Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence the
obligation of the Borrower to repay to such Lender's Advances to such Borrower
in addition to such records maintained by the Administrative Agent.  Each Lender
may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its loans and payments with
respect thereto, but such action or the failure to do so shall not control over
the records thereof maintained by the Administrative Agent.
 
(ii) In addition to the accounts and records referred to in subsection (i), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the accounts and records maintained by the Administrative Agent and the accounts
and records of any Lender in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error.
 
 
- 28 -

--------------------------------------------------------------------------------

 
 
Section 2.02 Borrowing Base.
 
(a) Borrowing Base.  As of the Closing Date, the Administrative Agent and the
Lenders have set and the Borrower has acknowledged the Borrowing Base as
$40,000,000.  Such Borrowing Base shall remain in effect until the next
redetermination of the Borrowing Base made pursuant to this Section 2.02 or
Section 6.04(b).  The Borrowing Base shall be determined in accordance with the
standards set forth in Section 2.02(e) and is subject to reduction or periodic
redetermination pursuant to Sections 2.02(b), 2.02(c), 2.02(d) and 6.04(b).
 
(b) Calculation of Borrowing Base.
 
(i) The Borrower shall deliver to the Administrative Agent and each of the
Lenders on or before each March 1, as applicable (beginning March 1, 2016) an
Independent Engineering Report dated effective as of the immediately preceding
December  31, and such other information as may be reasonably requested by any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base.  On or about thirty (30) days after receipt of the
Independent Engineering Report and such other information, the Administrative
Agent shall make an initial determination of the new Borrowing Base and upon
such initial determination shall promptly notify the Lenders in writing of its
initial determination of the proposed Borrowing Base.  Subject to the last
sentence of this Section 2.02(b)(i), the Required Lenders shall approve or
reject the Administrative Agent's initial determination of the proposed
Borrowing Base by written notice to the Administrative Agent within fifteen (15)
days of the Administrative Agent's notification of its initial determination;
provided, however that, the failure by any Lender to confirm in writing the
Administrative Agent's determination of the proposed Borrowing Base within such
fifteen (15) day period shall be deemed an approval of such proposed Borrowing
Base by such Lender.  If the Required Lenders fail to approve any such proposed
Borrowing Base determined by the Administrative Agent hereunder in such fifteen
(15) day period, then the Administrative Agent shall poll the Lenders to
ascertain the highest proposed Borrowing Base then acceptable to the Required
Lenders for purposes of this Section 2.02(b)(i) and, subject to the last
sentence of this Section 2.02(b)(i), such amounts shall become the new Borrowing
Base, effective on the date specified in this Section 2.02(b)(i).  Until such
approval or deemed approval, the Borrowing Base in effect before the proposed
Borrowing Base shall remain in effect.  Upon agreement by the Administrative
Agent and the Required Lenders of the new Borrowing Base, the Administrative
Agent shall, by written notice to the Borrower and the Lenders, designate the
new Borrowing Base available to the Borrower.  Such designation shall be
effective as of the Business Day specified in such written notice (or, if no
effective date is specified in such written notice, the next Business Day
following delivery of such written notice) and such new Borrowing Base shall
remain in effect until the next determination or redetermination of the
Borrowing Base in accordance with this Agreement.  Notwithstanding anything
contained herein to the contrary, (A) any determination or redetermination of
the Borrowing Base resulting in any increase of the Borrowing Base in effect
immediately prior to such determination or redetermination shall require the
written approval (and not deemed approval) of all the Lenders in their sole
discretion but subject to paragraph (e) of this Section 2.02, (B) in no event
shall the determined or redetermined Borrowing Base exceed the aggregate
Commitments of the Lenders, and (C) any determination or redetermination of the
Borrowing Base resulting in any decrease of the Borrowing Base in effect
immediately prior to such determination or redetermination shall not require the
approval of any Defaulting Lender (and the definition of "Required Lenders" will
automatically be deemed modified accordingly with respect to any such
determination or redetermination).
 
 
- 29 -

--------------------------------------------------------------------------------

 
 
(ii) The Borrower shall deliver to the Administrative Agent and each Lender on
or before each September 1, beginning September 1, 2015, an Independent
Engineering Report or Internal Engineering Report dated effective as of the
immediately preceding June 30, and such other information as may be reasonably
requested by the Administrative Agent or any Lender with respect to the Oil and
Gas Properties included or to be included in the Borrowing Base.  On or about
thirty (30) days after receipt of the Internal Engineering Report and such other
information, the Administrative Agent shall make an initial determination of the
new Borrowing Base and upon such initial determination shall promptly notify the
Lenders in writing of its initial determination of the proposed Borrowing
Base.  Subject to the last sentence of this Section 2.02(b)(ii), the Required
Lenders shall approve or reject the Administrative Agent's initial determination
of the proposed Borrowing Base by written notice to the Administrative Agent
within fifteen (15) days of the Administrative Agent's notification of its
initial determination; provided, however that, the failure by any Lender to
confirm in writing the Administrative Agent's determination of the proposed
Borrowing Base within such fifteen (15) day period shall be deemed an approval
of the such proposed Borrowing Base by such Lender.  If the Required Lenders
fail to approve any such proposed Borrowing Base determined by the
Administrative Agent hereunder in such fifteen (15) day period, then the
Administrative Agent shall poll the Lenders to ascertain the highest proposed
Borrowing Base then acceptable to the Required Lenders for purposes of this
Section 2.02(b)(ii) and, subject to the last sentence of this Section
2.02(b)(ii), such amounts shall become the new Borrowing Base, effective on the
date specified in this Section 2.02(b)(ii).  Until such approval or deemed
approval, the Borrowing Base in effect before the proposed Borrowing Base shall
remain in effect.  Upon agreement by the Administrative Agent and the Required
Lenders of the new Borrowing Base, the Administrative Agent shall, by written
notice to the Borrower and the Lenders, designate the new Borrowing Base
available to the Borrower.  Such designation shall be effective as of the
Business Day specified in such written notice (or, if no effective date is
specified in such written notice, the next Business Day following delivery of
such written notice) and such new Borrowing Base shall remain in effect until
the next determination or redetermination of the Borrowing Base in accordance
with this Agreement.  Notwithstanding anything contained herein to the contrary,
(A) any determination or redetermination of the Borrowing Base resulting in any
increase of the Borrowing Base in effect immediately prior to such determination
or redetermination shall require the written approval (and not deemed approval)
of all the Lenders in their sole discretion but subject to paragraph (e) of this
Section 2.02, (B) in no event shall the determined or redetermined Borrowing
Base exceed the aggregate Commitments of the Lenders, and (C) any determination
or redetermination of the Borrowing Base resulting in any decrease of the
Borrowing Base in effect immediately prior to such determination or
redetermination shall not require the approval of any Defaulting Lender (and the
definition of "Required Lenders" will automatically be deemed modified
accordingly with respect to any such determination or redetermination).
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
(iii) In the event that the Borrower does not furnish to the Administrative
Agent and the Lenders the Independent Engineering Report, Internal Engineering
Report or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the Lenders may nonetheless
redetermine the Borrowing Base and redesignate the Borrowing Base from time to
time thereafter in their sole discretion until the Administrative Agent and the
Lenders receive the relevant Independent Engineering Report, Internal
Engineering Report, or other information, as applicable, whereupon the
Administrative Agent and the Lenders shall redetermine the Borrowing Base as
otherwise specified in this Section 2.02.
 
(iv) Each delivery of an Engineering Report by the Borrower to the
Administrative Agent and the Lenders shall constitute a representation and
warranty by the Borrower to the Administrative Agent and the Lenders that (A)
the Borrower and its Subsidiaries, as applicable, own the Oil and Gas Properties
specified therein subject to an Acceptable Security Interest and free and clear
of any Liens (except Permitted Liens), and (B) on and as of the date of such
Engineering Report each Oil and Gas Property described as "proved developed"
therein was developed for oil and/or gas, and the wells pertaining to such Oil
and Gas Properties that are described therein as producing wells ("Wells"), were
each producing oil and/or gas in paying quantities, except for Wells that were
utilized as water or gas injection wells or as water disposal
wells.  Additionally, the Borrower shall deliver with each such Engineering
Report a list of any Proven Reserves that have been sold or acquired by the
Borrower and its Subsidiaries since the date of the last Engineering Report
delivered to the Administrative Agent; provided that, such requirement shall not
constitute nor be construed as a consent to any sale or proposed sale that would
not be permitted under the terms of this Agreement.
 
(c) Interim Redetermination.  In addition to the Borrowing Base redeterminations
provided for in Section 2.02(b), the Administrative Agent and the Lenders may
(i) in their sole discretion make one additional redetermination of the
Borrowing Base during any six-month period between scheduled redeterminations
and (ii) at the request of the Borrower make one additional redetermination of
the Borrowing Base during any six-month period between scheduled
redeterminations, and in any case, based on such information as the
Administrative Agent and the Lenders deem relevant (but in accordance with
Section 2.02(e)).  The party requesting the redetermination shall give the other
parties prior written notice that a redetermination of the Borrowing Base
pursuant to this paragraph (c) is to be performed.  In connection with any
redetermination of the Borrowing Base under this Section 2.02(c), the Borrower
shall, within 14 days of receipt of such notice by the Borrower from the
Administrative Agent or delivery of such notice by the Borrower to the
Administrative Agent, as applicable,  provide the Administrative Agent and the
Lenders with such information regarding the Borrower and its Subsidiaries'
business (including its Oil and Gas Properties, the Proven Reserves, and
production relating thereto) as the Administrative Agent or any Lender may
reasonably request, including, without limitation, an updated Independent
Engineering Report.  The Administrative Agent shall promptly, and in any event
within 45 days after the Administrative Agent and the Lenders’ receipt of such
information, notify the Borrower in writing of each redetermination of the
Borrowing Base pursuant to this Section 2.02(c) and the amount of the Borrowing
Base as so redetermined.
 
 
- 31 -

--------------------------------------------------------------------------------

 
 
(d) Automatic Reduction of Borrowing Base. Upon the occurrence of a Borrowing
Base Reduction Event, the Borrowing Base shall be automatically reduced by the
Borrowing Base Reduction Amount corresponding to the Disposition or Hedge
Termination causing such Borrowing Base Reduction Event. As used herein the
following terms shall have the following meanings:
 
(i) "Borrowing Base Reduction Amount" means (x) with respect to a Disposition of
Oil and Gas Properties by a Loan Party, an amount equal to the PV-10 of such Oil
and Gas Properties, and (y) with respect to a Hedge Termination, the reduction
to Collateral value, as determined by the Administrative Agent in its sole
discretion, of the Oil and Gas Properties which are given value in the Borrowing
Base in effect as of the most recent redetermination, resulting from such Hedge
Termination.
 
(ii) "Borrowing Base Reduction Event" means a Disposition of Oil and Gas
Properties or a Hedge Termination which causes the Borrowing Base Reduction
Value to exceed 5% of the Borrowing Base in effect as of the most recent
redetermination.
 
(iii) "Borrowing Base Reduction Value" means, with respect to the period between
any two successive redeterminations of the Borrowing Base, an aggregate amount
equal to (x) the PV-10 of such Oil and Gas Properties which have been subject to
a Disposition by a Loan Party since the most recent redetermination of the
Borrowing Base, plus (y) the reduction in the Collateral value, as determined by
the Administrative Agent in its sole discretion, of the Oil and Gas Properties
which are given value in the Borrowing Base in effect as of the most recent
redetermination, resulting from all Hedge Terminations occurring since the most
recent redetermination of the Borrowing Base.
 
(e) Standards for Redetermination.  Each redetermination of the Borrowing Base
by the Administrative Agent and the Lenders pursuant to this Section 2.02 shall
be made (i) in the sole discretion of the Administrative Agent and the Lenders
(but in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent's and the Lenders' customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and its Subsidiaries, and (iv) based upon the estimated value of the
Proven Reserves owned by the Borrower and its Subsidiaries as determined by the
Administrative Agent and the Lenders.  In valuing and redetermining the
Borrowing Base, the Administrative Agent and the Lenders may also consider the
business, financial condition, and Debt obligations of the Borrower and its
Subsidiaries and such other factors as the Administrative Agent and the Lenders
customarily deem appropriate, including, without limitation, commodity price
assumptions, projections of production, operating expenses, general and
administrative expenses, capital costs, working capital requirements, liquidity
evaluations, dividend payments, environmental costs, and legal costs.  In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
reflects a loan amount to market value percentage differential which is
essential for the adequate protection of the Administrative Agent and the
Lenders.  No Proven Reserves shall be included or considered for inclusion in
the Borrowing Base unless the Administrative Agent and the Lenders shall have
received, at the Borrower's expense, (A) evidence of title satisfactory in form
and substance to the Administrative Agent to the extent required by Section
5.10, and (B) Mortgages and such other Security Instruments requested by the
Administrative Agent to the extent necessary to cause the Administrative Agent
to have an Acceptable Security Interest in the Oil and Gas Properties relating
thereto pursuant to the Security Instruments to the extent required by Section
5.08.  At all times after the Administrative Agent has given the Borrower
notification of a redetermination of the Borrowing Base under this Section 2.02,
the Borrowing Base shall be equal to the redetermined amount or such lesser
amount designated by the Borrower and disclosed in writing to the Administrative
Agent and the Lenders until the Borrowing Base is subsequently redetermined in
accordance with this Section 2.02.
 
 
- 32 -

--------------------------------------------------------------------------------

 
 
Section 2.03 Method of Borrowing.
 
(a) Notice.  Each Borrowing shall be made pursuant to a Notice of Borrowing (or
by telephone notice promptly confirmed in writing by a Notice of Borrowing),
given not later than 11:00 a.m.  (New York time) (i) on the third Business Day
before the date of the proposed Borrowing, in the case of a Borrowing comprised
of Eurodollar Rate Advances or (ii) on the Business Day of the proposed
Borrowing, in the case of a Borrowing comprised of Reference Rate Advances, by
the Borrower to the Administrative Agent, which shall in turn give to each
Lender prompt notice of such proposed Borrowing by facsimile.  Each Notice of
Borrowing shall be in writing (by facsimile or otherwise) specifying the
information required therein.  In the case of a proposed Borrowing comprised of
Eurodollar Rate Advances, the Administrative Agent shall promptly notify each
Lender of the applicable interest rate under Section 2.09(b).  Each Lender
shall, before 1:00 p.m. (New York time) on the date of such Borrowing, make
available for the account of its Applicable Lending Office to the Administrative
Agent at its address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds, in
the case of a Borrowing, such Lender's Pro Rata Share of such Borrowing.  After
the Administrative Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent shall
make such funds available to the Borrower at its account with the Administrative
Agent.
 
(b) Conversions and Continuations.  The Borrower may elect to Convert or
continue any Borrowing under this Section 2.03 by delivering an irrevocable
Notice of Conversion or Continuation to the Administrative Agent at the
Administrative Agent's office no later than 11:00 a.m.  (New York time) (i) on
the date which is at least three Business Days in advance of the proposed
Conversion or continuation date in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances and (ii) on the Business
Day of the proposed Conversion, in the case of a Conversion to a Borrowing
comprised of Reference Rate Advances.  Each such Notice of Conversion or
Continuation shall be in writing (by facsimile or otherwise) specifying the
information required therein.  Promptly after receipt of a Notice of Conversion
or Continuation under this Section, the Administrative Agent shall provide each
Lender with a copy thereof and, in the case of a Conversion to or a continuation
of a Borrowing comprised of Eurodollar Rate Advances, notify each Lender of the
applicable interest rate under Section 2.09(b).
 
(c) Certain Limitations.  Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:
 
 
- 33 -

--------------------------------------------------------------------------------

 
 
(i) at no time shall there be more than six Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing;
 
(ii) if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances,
the right of the Borrower to select Eurodollar Rate Advances from such Lender
shall be suspended until such Lender shall notify the Administrative Agent that
the circumstances causing such suspension no longer exist, and the Advance made
by such Lender in respect of such Borrowing, Conversion, or continuation shall
be a Reference Rate Advance;
 
(iii) if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;
 
(iv) if the Majority Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and
 
(v) if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of "Interest Period" in Section 1.01 and
paragraph (b) of this Section 2.03, the Administrative Agent shall forthwith so
notify the Borrower and the Lenders and such Advances shall be made available to
the Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.
 
(d) Notices Irrevocable.  Each Notice of Borrowing and Notice of Conversion or
Continuation shall be irrevocable and binding on the Borrower.
 
(e) Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender (i) in the case of
a Eurodollar Rate Advance, prior to the proposed date of such Borrowing or (ii)
in the case of a Reference Rate Advance, prior to one hour before the proposed
time of such Borrowing, that such Lender will not make available to the
Administrative Agent such Lender's share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.03 and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of a payment to be
made by such Lender, the greater of the Federal Funds Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable on such date to such Borrowing.  If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender's
Advance included in such Borrowing.  Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
 
 
- 34 -

--------------------------------------------------------------------------------

 
 
(f) Lender Obligations Several.  The failure of any Lender to make the Advance
to be made by it as part of any Borrowing shall not relieve any other Lender of
its obligation, if any, to make its Advance on the date of such Borrowing.  No
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.
 
Section 2.04 Reduction of the Commitments.  The Borrower shall have the right,
upon at least three Business Days' irrevocable notice to the Administrative
Agent, to terminate in whole or reduce ratably in part the unused portion of the
Commitments; provided that each partial reduction shall be in the aggregate
amount of $5,000,000 or in integral multiples of $1,000,000 in excess thereof.
Any reduction and termination of the Commitments pursuant to this Section 2.04
shall be applied ratably to each Lender's Commitment and shall be permanent,
with no obligation of the Lenders to reinstate such Commitments.
 
Section 2.05 Prepayment of Advances.
 
(a) Optional.  The Borrower may prepay the Advances after giving by
11:00 a.m.  (New York time): (i) in the case of Eurodollar Rate Advances, at
least three Business Days' or (ii) in the case of Reference Rate Advances, same
Business Day's, irrevocable prior written notice to the Administrative Agent
stating the proposed date and aggregate principal amount of such prepayment.  If
any such notice is given, the Borrower shall prepay the Advances in accordance
with Borrower's notice in whole or ratably in part in an aggregate principal
amount equal to the amount specified in such notice, together with accrued
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.12 as a result of
such prepayment being made on such date; provided, however, that each partial
prepayment with respect to:  (A) any amounts prepaid in respect of Eurodollar
Rate Advances shall be applied to Eurodollar Rate Advances comprising part of
the same Borrowing; (B) any prepayments made in respect of Reference Rate
Advances shall be made in minimum amounts of $250,000 and in integral multiples
of $100,000 in excess thereof, and (C) any prepayments made in respect of any
Borrowing comprised of Eurodollar Rate Advances shall be made in an aggregate
principal amount of at least $500,000 and in integral multiples of $100,000 in
excess thereof and in an aggregate principal amount such that after giving
effect thereto such Borrowing shall have a remaining principal amount
outstanding with respect to such Borrowing of at least $100,000.  Full
prepayments of any Borrowing are permitted without restriction of amounts.
 
 
- 35 -

--------------------------------------------------------------------------------

 
 
(b) Mandatory.
 
(i) Borrowing Base Deficiency.  Subject to Section 2.05(b)(ii) and Section
2.05(b)(v), if a Borrowing Base Deficiency exists, then after receipt of written
notice from the Administrative Agent regarding such deficiency, the Borrower
shall,
 
(A) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured, and
(2) make such payments and deposits within 30 days after the date such
deficiency notice is received by the Borrower;
 
(B) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
its intent to pledge as Collateral for the Obligations additional Oil and Gas
Properties acceptable to the Required Lenders in their sole discretion such that
the Borrowing Base Deficiency is cured, and (2) deliver such additional
Collateral within 30 days after the date such deficiency notice is received by
the Borrower;
 
(C) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
the Borrower's election to repay the Advances and make deposits into the Cash
Collateral Account to provide cash collateral for the Letters of Credit, each in
six equal consecutive monthly installments equal to one-sixth of such Borrowing
Base Deficiency with the first such installment due 30 days after the date such
deficiency notice is received by the Borrower from the Administrative Agent and
each following installment due 30 days after the preceding installment due date,
and (2) make such payments and deposits within such time periods; provided, that
the Borrowing Base Deficiency cure permitted under this Clause (C) shall not be
available to the Borrower unless, (1) no Event of Default exists and is
continuing at the time written notice of such election shall have been delivered
to the Administrative Agent, and (2) concurrent with the delivery of such
written notice, the Borrower shall have delivered to the Administrative Agent a
calculation of the Borrower's consolidated cash flow forecast and financial
projections which demonstrates, to the Administrative Agent's satisfaction, the
Borrower's availability to make each such installment payments and to otherwise
pay its other Debt and trade accounts payable as they become due; or
 
 
- 36 -

--------------------------------------------------------------------------------

 
 
(D) (1) within 3 Business Days after the date such deficiency notice is received
by the Borrower, deliver a written notice to the Administrative Agent indicating
the Borrower's election to combine any of the options provided in clause (A),
clause (B) and clause (C) above, and also indicating the amount to be prepaid
within 10 days, the amount to be prepaid in installments and the amount to be
provided as additional Collateral, as applicable, and (2) make such initial
prepayment, make such six equal consecutive monthly installments and deliver
such additional Collateral, as applicable, within the time required under clause
(A), clause (B) and clause (C) above.
 
The failure of the Borrower to deliver any such election notice or to perform
the actions chosen to remedy a Borrowing Base Deficiency under this Section
2.05(b)(i) shall constitute an Event of Default.
 
(ii) Asset Disposition or Hedge Termination.  Upon any reductions to the
Borrowing Base pursuant to Section 2.02(d) in connection with a Disposition or
Hedge Termination, if a Borrowing Base Deficiency exists, then the Borrower
shall prepay Advances or, if the Advances have been repaid in full, make
deposits into the Cash Collateral Account to provide cash collateral for the
Letter of Credit Exposure, such that the Borrowing Base Deficiency is cured. The
Borrower shall be obligated to make the prepayments and/or deposits of cash
collateral described in this clause (ii) on the date it or any Subsidiary
receives cash proceeds as a result of such Disposition or Hedge Termination;
provided that all payments required to be made pursuant to this Section
2.05(b)(ii) must be made on or prior to the Commitment Termination Date.
 
(iii) Reduction of Commitments.  On the date of each reduction of the aggregate
Commitments pursuant to Section 2.04, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances to the extent, if any, that
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the lesser of (A) the aggregate Commitments, as so reduced, and
(B) the Borrowing Base.  Each prepayment pursuant to this Section 2.05(b)(iii)
shall be accompanied by accrued interest on the amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to Section
2.12 as a result of such prepayment being made on such date.  Each prepayment
under this Section 2.05(b)(iii) shall be applied to the Advances as determined
by the Administrative Agent and agreed to by the Lenders in their sole
discretion, subject to Section 2.16(a)(ii).
 
(iv) Illegality.  If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful for such Lender or its
Applicable Lending Office to perform its obligations under this Agreement to
maintain any Eurodollar Rate Advances of such Lender then outstanding hereunder,
(i) the Borrower shall, no later than 11:00 a.m.  (New York time) (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, prepay all of
the Eurodollar Rate Advances made by such Lender then outstanding, together with
accrued interest on the principal amount prepaid (or deemed prepaid) to the date
of such prepayment and amounts, if any, required to be paid pursuant to Section
2.12 as a result of such prepayment being made on such date, (ii) such Lender
shall simultaneously make a Reference Rate Advance to the Borrower on such date
in an amount equal to the aggregate principal amount of the Eurodollar Rate
Advances prepaid (or deemed prepaid) to such Lender, and (iii) the right of the
Borrower to select Eurodollar Rate Advances from such Lender for any subsequent
Borrowing shall be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist.
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(c) Interests, Costs and Application of Payments.  Each prepayment pursuant to
any provision of this Section 2.05 shall be accompanied by accrued interest on
the amount prepaid to the date of such prepayment and amounts, if any, required
to be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date.  Except for prepayments under Section 2.05(a), which shall be applied
in accordance with Borrower's notice of prepayment, each prepayment under this
Section 2.05 (other than paragraph (b)(iv) above) shall be applied to the
Advances as determined by the Administrative Agent and agreed to by the Lenders
in their sole discretion, subject to Section 2.16(a)(ii).
 
(d) No Additional Right; Ratable Prepayment.  The Borrower shall have no right
to prepay any principal amount of any Advance except as provided in this Section
2.05, and all notices given pursuant to this Section 2.05 shall be irrevocable
and binding upon the Borrower.  Each payment of any Advance pursuant to this
Section 2.05 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part, subject to Section
2.16(a)(ii).
 
Section 2.06 Repayment of Advances.  The Borrower shall repay to the
Administrative Agent for the ratable benefit of the Lenders the outstanding
principal amount of each Advance, together with any accrued interest thereon, on
the Maturity Date or such earlier date as is required pursuant to Section 7.02
or Section 7.03.
 
Section 2.07 Letters of Credit.
 
(a) Commitment.  From time to time from the date of this Agreement until 30 days
prior to the Maturity Date, at the request of the Borrower, the Issuing Lender
shall, on the terms and conditions set forth in this Agreement (including,
without limitation, the terms of Section 3.01), issue, increase, or extend the
Expiration Date of, Letters of Credit for the account of the Borrower on any
Business Day.  No Letter of Credit will be issued, increased, or extended:
 
(i) if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $150,000,000 and (B) the lesser of (1) the
aggregate Commitments minus the aggregate outstanding principal amount of all
Advances at such time and (2) the Borrowing Base in effect at such time minus
the aggregate outstanding principal amount of all Advances at such time;
 
 
- 38 -

--------------------------------------------------------------------------------

 
 
(ii) if such Letter of Credit has an Expiration Date later than five days prior
to the Maturity Date;
 
(iii) if such Letter of Credit has an Expiration Date later than one year after
the date of issuance thereof or, if a Letter of Credit is issued in favor of the
Texas Railroad Commission (the "Specified L/Cs"), the date fifteen months after
the date of issuance or extension; provided that any such Letter of Credit with
a one-year tenor may expressly provide that it is automatically renewable for
additional one-year periods and any such Specified L/C may expressly provide
that it is automatically renewable for additional fifteen-month periods, which,
in either case, shall in no event extend beyond the date referred to in clause
(ii) above;
 
(iv) unless such Letter of Credit Documents are in form and substance acceptable
to the Issuing Lender in its sole discretion;
 
(v) unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;
 
(vi) unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;
 
(vii) unless such Letter of Credit is governed by (1) the ICC Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (2) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender; and
 
(viii) if the issuance of such Letter of Credit would violate one or more
policies of the applicable Issuing Lender applicable to letters of credit
generally; or
 
(ix) if such Letter of Credit is to be denominated in a currency other than
Dollars.
 
If the terms of any Letter of Credit Application referred to in the foregoing
clause (vi) conflicts with the terms of this Agreement, the terms of this
Agreement shall control.
 
(b) Participations.  Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender
having a Commitment and each other Lender having a Commitment shall have been
deemed to have purchased from the Issuing Lender a participation in the related
Letter of Credit Obligations equal to such Lender's Pro Rata Share at such date
and such sale and purchase shall otherwise be in accordance with the terms of
this Agreement.  The Issuing Lender shall promptly notify each such participant
Lender having a Commitment by telephone, or telecopy of each Letter of Credit
issued, increased, or extended or converted and the actual dollar amount of such
Lender's participation in such Letter of Credit.
 
(c) Issuing.  Each Letter of Credit shall be issued, increased, or extended
pursuant to a Letter of Credit Application (or by telephone notice promptly
confirmed in writing by a Letter of Credit Application), given not later than
11:00 a.m.  (New York time) on the third Business Day before the date of the
proposed issuance, increase, or extension of the Letter of Credit, and the
Issuing Lender shall give to each other Lender prompt notice thereof by
telephone, or telecopy.  Each Letter of Credit Application shall be delivered by
facsimile or by mail specifying the information required therein; provided,
that, if such Letter of Credit Application is delivered by facsimile, the
Borrower shall follow such facsimile with an original by mail.  After the
Issuing Lender's receipt of such Letter of Credit Application (by facsimile or
by mail) and upon fulfillment of the applicable conditions set forth in
Article III, the Issuing Lender shall issue, increase, or extend such Letter of
Credit for the account of the Borrower.  Each Letter of Credit Application shall
be irrevocable and binding on the Borrower.
 
 
- 39 -

--------------------------------------------------------------------------------

 
 
(d) Reimbursement.
 
(i) Obligation.  The Borrower hereby agrees to pay on demand to the Issuing
Lender an amount equal to any amount paid by the Issuing Lender under any Letter
of Credit.  In the event the Issuing Lender makes a payment pursuant to a
request for draw presented under a Letter of Credit and such payment is not
promptly reimbursed by the Borrower upon demand, the Issuing Lender shall give
the Administrative Agent notice of the Borrower's failure to make such
reimbursement and the Administrative Agent shall promptly notify each Lender
having a Commitment of the amount necessary to reimburse the Issuing
Lender.  Upon such notice from the Administrative Agent, each Lender shall
promptly reimburse the Issuing Lender for such Lender's Pro Rata Share of such
amount, and such reimbursement shall be deemed for all purposes of this
Agreement to be an Advance to the Borrower transferred at the Borrower's request
to the Issuing Lender.  If such reimbursement is not made by any Lender to the
Issuing Lender on the same day on which the Administrative Agent notifies such
Lender to make reimbursement to the Issuing Lender hereunder, such Lender shall
pay interest on its Pro Rata Share thereof to the Issuing Lender at a rate per
annum equal to the Federal Funds Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat such reimbursements to the Issuing Lender
as Reference Rate Advances under a Borrowing requested by the Borrower to
reimburse the Issuing Lender which have been transferred to the Issuing Lender
at the Borrower's request.
 
(ii) Lenders' Obligations.  Each Lender's obligation to make Advances or to
purchase and fund risk participations in Letters of Credit pursuant to this
Section 2.07(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (a) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Issuing Lender, the Parent,
any Loan Party, or any other Person for any reason whatsoever, (b) the
occurrence or continuance of a Default, or (c) any other occurrence, event or
condition, whether or not similar to any of the foregoing.  No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to pay the Reimbursement Obligations together with interest as provided
herein.  Nothing herein is intended to release the Borrower's obligations under
any Letter of Credit Application, but only to provide an additional method of
payment therefor.  The making of any Borrowing under Section 2.07(d)(i) shall
not constitute a cure or waiver of any Default or Event of Default caused by a
Borrower's failure to comply with the provisions of this Agreement or the Letter
of Credit Application, other than the payment Default or Event of Default which
is satisfied by the application of the amounts deemed advanced hereunder.
 
 
- 40 -

--------------------------------------------------------------------------------

 
 
(e) Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following circumstances:
 
(i) any lack of validity or enforceability of any Letter of Credit Documents;
 
(ii) any amendment or waiver of, or any consent to or departure from, any Letter
of Credit Documents;
 
(iii) the existence of any claim, set-off, defense, or other right which the
Borrower may have at any time against any beneficiary or transferee of such
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), the Issuing Lender, or any other Person, whether in
connection with this Agreement, the transactions contemplated in this Agreement
or in any Letter of Credit Documents, or any unrelated transaction;
 
(iv) any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid, or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
 
(v) payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or
 
(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;
 
provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit or the Borrower's rights under Section 2.07(f).
 
(f) Liability of Issuing Lender.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit.  Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:
 
(i) the use which may be made of any Letter of Credit or any acts or omissions
of any beneficiary or transferee in connection therewith;
 
(ii) the validity, sufficiency, or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent, or forged;
 
 
- 41 -

--------------------------------------------------------------------------------

 
 
(iii) payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or
 
(iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (INCLUDING THE ISSUING LENDER'S OWN NEGLIGENCE),
 
except that, notwithstanding the provisions in paragraphs (e) or (f) of this
Section 2.07, the Borrower shall have a claim against the Issuing Lender, and
the Issuing Lender shall be liable to the Borrower, to the extent of any direct,
as opposed to consequential, damages suffered by the Borrower which a court of
competent jurisdiction determines in a final, non-appealable judgment were
caused by the Issuing Lender's willful misconduct or gross negligence.  In
furtherance and not in limitation of the foregoing, the Issuing Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.
 
(g) Cash Collateral Account.
 
(i) If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.05(b), 2.07(h), 2.16(a)(v), 2.17, 7.02(b), 7.03(b) or
otherwise, then the Borrower and the Issuing Lender shall establish the Cash
Collateral Account and the Borrower shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish the Cash Collateral Account and grant the Administrative Agent a first
priority security interest in such account and the funds therein.  The Borrower
hereby pledges to the Administrative Agent and grants the Administrative Agent a
security interest in the Cash Collateral Account, whenever established, all
funds held in the Cash Collateral Account from time to time, and all proceeds
thereof as security for the payment of the Obligations.
 
(ii) So long as no Default or Event of Default exists, (A) the Administrative
Agent may apply the funds held in the Cash Collateral Account only to the
reimbursement of any Letter of Credit Obligations which are Reimbursement
Obligations, and (B) the Administrative Agent shall release to the Borrower at
the Borrower's written request any funds held in the Cash Collateral Account in
an amount up to but not exceeding the excess, if any (immediately prior to the
release of any such funds), of the total amount of funds held in the Cash
Collateral Account over the Letter of Credit Exposure.  During the existence of
any Event of Default, the Administrative Agent may apply any funds held in the
Cash Collateral Account to the Obligations in any order determined by the
Administrative Agent, regardless of any Letter of Credit Exposure that may
remain outstanding.  The Administrative Agent may in its sole discretion at any
time release to the Borrower any funds held in the Cash Collateral Account.
 
(iii) The Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
Property, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any such funds.
 
 
- 42 -

--------------------------------------------------------------------------------

 
 
(h) Defaulting Lender.  If, at any time, a Defaulting Lender exists hereunder,
then, at the request of the applicable Issuing Lender, the Borrower shall cash
collateralize the Fronting Exposure of such Issuing Lender with respect to such
Defaulting Lender (determined after giving effect to Section 2.15 and Section
2.16 and any Cash Collateral provided by such Defaulting Lender) with respect to
the Defaulting Lender in an amount equal to 105% of the outstanding Letter of
Credit Exposure.  If at any time the Administrative Agent determines that cash
collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Lenders as herein provided, or that the
total amount of such cash collateral is less than 105% of the outstanding Letter
of Credit Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional cash
collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any cash collateral provided by the Defaulting Lender).
 
(i) Grant of Security Interest.  To the extent provided by any Defaulting Lender
pursuant to Section 2.16, such Defaulting Lender hereby grants to the
Administrative Agent, for the benefit of the Issuing Lenders, and agrees to
maintain, a first priority security interest in all such cash collateral as
security for the Defaulting Lenders' obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause (ii)
below.  Such Defaulting Lender shall execute any documents and agreements,
including the Administrative Agent's standard form assignment of deposit
accounts, that the Administrative Agent requests in connection therewith to
establish such cash collateral account and to grant the Administrative Agent,
for the benefit of the Issuing Lenders, a first priority security interest in
such account and the funds therein.
 
(ii) Application.  Notwithstanding anything to the contrary contained in this
Agreement, cash collateral provided under this Section 2.07(h) or Section 2.16
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of Letters of
Credit Obligations (including, as to cash collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the cash collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
 
(iii) Termination of Requirement.  Cash collateral (or the appropriate portion
thereof) provided to reduce the applicable Issuing Lender's Fronting Exposure
shall no longer be required to be held as cash collateral pursuant to this
Section 2.07(h) following (1) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (2) the determination by the Administrative Agent and the
applicable Issuing Lender that there exists excess cash collateral; provided
that, subject to Section 2.16, the Person providing cash collateral and the
applicable Issuing Lender may agree that cash collateral shall be held to
support future anticipated Fronting Exposure or other obligations and provided
further that to the extent that such Cash Collateral was provided by the
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.
 
 
- 43 -

--------------------------------------------------------------------------------

 
 
(i) Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary of a Loan Party, the Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under such Letter of Credit issued hereunder by the Issuing Lender.  Borrower
hereby acknowledges that the issuance of Letters of Credit for the account of
any Subsidiary of a Loan Party inures to the benefit of the Borrower, and that
the Borrower's business derives substantial benefits from the businesses of such
Subsidiaries of a Loan Party.
 
Section 2.08 Fees.
 
(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender having a Commitment a commitment fee at a per annum
rate equal to the Commitment Fee Rate on the average daily Unused Commitment
Amount of such Lender, from the date of this Agreement until the Commitment
Termination Date.  The commitment fees shall be due and payable quarterly in
arrears on the last day of each March, June, September, and December through and
including the Commitment Termination Date.
 
(b) Letter of Credit Fees.
 
(i) The Borrower agrees to pay (A) to the Administrative Agent for the pro rata
benefit of the Lenders having a Commitment a per annum letter of credit fee for
each Letter of Credit issued hereunder in an amount equal to the greater of (y)
a per annum rate equal to the Applicable Margin then in effect for Eurodollar
Rate Advances on the average daily face amount of such Letter of Credit for the
period such Letter of Credit is to be outstanding and (z) $500.00, and (B) to
the Issuing Lender, a fronting fee for each Letter of Credit equal to 0.125% per
annum on the face amount of such Letter of Credit.  Each such fee shall be
payable annually in advance on the date of the issuance of the Letter of Credit,
and, in the case of an increase or extension only, on the date of such increase
or such extension.
 
(ii) The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any Letters of Credit.
 
(c) Other Fees.  The Borrower agrees to pay the fees described in the Fee Letter
to the Administrative Agent for the benefit of the parties specified in the Fee
Letter.
 
Section 2.09 Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:
 
(a) Reference Rate Advances.  If such Advance is a Reference Rate Advance, a
rate per annum equal at all times to the Adjusted Reference Rate in effect from
time to time plus the Applicable Margin in effect from time to time, payable
quarterly in arrears on the last day of each March, June, September, and
December and on the date such Reference Rate Advance shall be paid in full.
 
(b) Eurodollar Rate Advances.  If such Advance is a Eurodollar Rate Advance, a
rate per annum equal at all times during the Interest Period for such Advance to
the Eurodollar Rate for such Interest Period plus the Applicable Margin in
effect from time to time, payable on the last day of such Interest Period and,
in the case of any Interest Period longer than three months in duration, on the
third monthly anniversary of the beginning of such Interest Period as well as
the last day of such Interest Period.
 
 
- 44 -

--------------------------------------------------------------------------------

 
 
(c) Additional Interest on Eurodollar Rate Advances.  The Borrower shall pay to
each Lender, so long as any such Lender shall be required under regulations of
the Federal Reserve Board to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency Liabilities, additional interest
on the unpaid principal amount of each Eurodollar Rate Advance of such Lender,
from the effective date of such Advance until such principal amount is paid in
full, at an interest rate per annum equal at all times to the remainder obtained
by subtracting (i) the Eurodollar Rate for the Interest Period for such Advance
from (ii) the rate obtained by dividing such Eurodollar Rate by a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage of such Lender for
such Interest Period, payable on each date on which interest is payable on such
Advance.  Such additional interest payable to any Lender shall be determined by
such Lender and notified to the Borrower through the Administrative Agent (such
notice to include the calculation of such additional interest, which calculation
shall be conclusive in the absence of manifest error).
 
(d) Usury Recapture.
 
(i) If, with respect to any Lender or the Issuing Lender, the effective rate of
interest contracted for under the Loan Documents, including the stated rates of
interest and fees contracted for hereunder and any other amounts contracted for
under the Loan Documents which are deemed to be interest, at any time exceeds
the Maximum Rate, then the outstanding principal amount of the loans made by
such Lender or Issuing Lender, as applicable, hereunder shall bear interest at a
rate which would make the effective rate of interest for such Lender or Issuing
Lender, as applicable, under the Loan Documents equal the Maximum Rate until the
difference between the amounts which would have been due at the stated rates and
the amounts which were due at the Maximum Rate (the "Lost Interest") has been
recaptured by such Lender or Issuing Lender, as applicable.
 
(ii) If, when the loans and reimbursement obligations made hereunder are repaid
in full, the Lost Interest has not been fully recaptured by such Lender or
Issuing Lender, as applicable, pursuant to the preceding paragraph, then, to the
extent permitted by law, for the loans and other credit extensions made
hereunder by such Lender or Issuing Lender, as applicable, the interest rates
charged under Section 2.09 hereunder shall be retroactively increased such that
the effective rate of interest under the Loan Documents was at the Maximum Rate
since the effectiveness of this Agreement to the extent necessary to recapture
the Lost Interest not recaptured pursuant to the preceding sentence and, to the
extent allowed by law, the Borrower shall pay to such Lender or Issuing Lender,
as applicable, the amount of the Lost Interest remaining to be recaptured by
such Lender or Issuing Lender, as applicable.
 
(iii) NOTWITHSTANDING THE FOREGOING OR ANY OTHER TERM IN THIS AGREEMENT AND THE
LOAN DOCUMENTS TO THE CONTRARY, IT IS THE INTENTION OF EACH LENDER, THE ISSUING
LENDER AND THE BORROWER TO CONFORM STRICTLY TO ANY APPLICABLE USURY
LAWS.  ACCORDINGLY, IF ANY LENDER OR THE ISSUING LENDER CONTRACTS FOR, CHARGES,
OR RECEIVES ANY CONSIDERATION WHICH CONSTITUTES INTEREST IN EXCESS OF THE
MAXIMUM RATE, THEN ANY SUCH EXCESS SHALL BE CANCELED AUTOMATICALLY AND, IF
PREVIOUSLY PAID, SHALL AT SUCH LENDER'S OR THE ISSUING LENDER'S OPTION, AS
APPLICABLE, BE APPLIED TO THE OUTSTANDING AMOUNT OF THE LOANS MADE HEREUNDER BY
SUCH LENDER OR REIMBURSEMENT OBLIGATIONS DUE HEREUNDER, AS APPLICABLE, OR BE
REFUNDED TO THE BORROWER.
 
 
- 45 -

--------------------------------------------------------------------------------

 
 
Section 2.10 Payments and Computations.
 
(a) Payment Procedures.  The Borrower shall make each payment under this
Agreement not later than 11:00 a.m.  (New York time) on the day when due in
Dollars to the Administrative Agent at 1221 Avenue of the Americas, New York,
New York 10020 (or such other location as the Administrative Agent shall
designate in writing to the Borrower) in same day funds without deduction,
setoff, or counterclaim of any kind.  The Administrative Agent shall promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest or fees ratably (other than amounts payable solely to the
Administrative Agent, the Issuing Lender, or a specific Lender pursuant to
Section 2.08(c), 2.09(c), 2.12, 2.13, 2.14, 9.04, 9.05, or 9.06, but after
taking into account payments effected pursuant to Section 7.04) in accordance
with each Lender's pro rata share to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender or the Issuing Lender to such Lender for
the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.
 
(b) Computations.  All computations of interest based on the Reference Rate and
of fees (other than Letter of Credit fees) shall be made by the Administrative
Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate and the Federal Funds Rate
and Letter of Credit fees shall be made by the Administrative Agent, on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day, but excluding the last day) occurring in the period
for which such interest or fees are payable.  Each determination by the
Administrative Agent of an interest rate or fee shall be conclusive and binding
for all purposes, absent manifest error.
 
(c) Non-Business Day Payments.  Whenever any payment shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.
 
(d) Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
 
- 46 -

--------------------------------------------------------------------------------

 
 
Section 2.11 Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Advances or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Advances and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the
Advances and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Advances and other
amounts owing them, subject to Section 2.16(a)(i), provided that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in the Letter of Credit Obligations to any assignee
or participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section shall apply).  The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
Legal Requirement, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
 
Section 2.12 Breakage Costs.  If (a) any payment of principal of any Eurodollar
Rate Advance is made other than on the last day of the Interest Period for such
Advance, whether as a result of any payment pursuant to Section 2.05, the
acceleration of the maturity of the Obligations pursuant to Article VII, or
otherwise, (b) the Borrower fails to make a principal or interest payment with
respect to any Eurodollar Rate Advance on the date such payment is due and
payable, (c) the Borrower fails to convert any Eurodollar Rate Advance into a
Base Rate Advance on the date specified in any notice delivered pursuant hereto,
or (d) Borrower fails to borrow, convert or continue any Eurodollar Rate Advance
on the dated specified in any notice delivered pursuant hereto, the Borrower
shall, within 10 days of any written demand sent by any Lender to the Borrower
through the Administrative Agent, pay to the Administrative Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, out-of-pocket costs or expenses which it may reasonably incur
as a result of such payment or nonpayment, including any loss (but excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Advance.
 
 
- 47 -

--------------------------------------------------------------------------------

 
 
Section 2.13 Increased Costs.
 
(a) Increased Costs Generally.  If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate Reserve
Percentage) or the Issuing Lender;
 
(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
 
(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Eurodollar Rate Advances made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any loan or of maintaining its obligation to make any Eurodollar
Rate Advance (or of maintaining its obligation to make any such Advance), or to
increase the cost to such Lender, the Issuing Lender, or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, the Issuing Lender,
or such other Recipient hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Issuing Lender, or such other
Recipient the Borrower will pay to such Lender, the Issuing Lender, or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Lender, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) Capital Requirements.  If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender's or the Issuing Lender's holding company,
if any, regarding capital and liquidity requirements has or would have the
effect of reducing the rate of return on such Lender's or the Issuing Lender's
capital or on the capital of such Lender's or the Issuing Lender's holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Advances made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the Issuing Lender, to a level
below that which such Lender or the Issuing Lender or such Lender's or the
Issuing Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's or the Issuing Lender's policies and
the policies of such Lender's or the Issuing Lender's holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or the Issuing Lender, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Lender or such Lender's or
the Issuing Lender's holding company for any such reduction suffered.
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
(c) Mitigation.  If any Lender requests compensation under this Section 2.13, or
requires the Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Error!
Reference source not found., then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.13 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  The Borrower hereby agrees to pay all costs
and expenses incurred by any Lender in connection with any such designation or
assignment.  A Lender shall not be required to make any such delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such delegation cease to apply.
 
(d) Certificates for Reimbursement.  A certificate of a Lender or the Issuing
Lender setting forth the reason or reasons and the amount or amounts necessary
to compensate such Lender or the Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error.  The Borrower shall
pay such Lender or the Issuing Lender, as the case may be, the amount shown as
due on any such certificate within 10 days after receipt thereof.
 
(e) Delay in Requests.  Failure or delay on the part of any Lender or the
Issuing Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Lender's right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or Issuing Lender pursuant to this Section for any increased
costs incurred or reductions suffered more than nine months prior to the date
that such Lender or Issuing Lender, as the case may be, notifies the Borrower of
the Change in Law giving rise to such increased costs or reductions, and of such
lender's or Issuing Lender's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
Section 2.14 Taxes.
 
(a) Defined Terms.  For purposes of this Section 2.14, the term "Lender"
includes the Issuing Lender and the term "applicable law" includes FATCA.
 
(b) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
(c) Payment of Other Taxes by the Borrower.  The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
(d) INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY EACH
RECIPIENT, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES (INCLUDING INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR
ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION) PAYABLE OR PAID BY SUCH
RECIPIENT OR REQUIRED TO BE WITHHELD OR DEDUCTED FROM A PAYMENT TO SUCH
RECIPIENT AND ANY REASONABLE EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO,
WHETHER OR NOT SUCH INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR
ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT
OF SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWER BY A LENDER (WITH A COPY
TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT ON ITS OWN BEHALF
OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.
 
(e) Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender's failure to comply with the
provisions of Section 2.13(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e)
 
(f) Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
 
- 50 -

--------------------------------------------------------------------------------

 
 
(g) Status of Lenders.  (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.14(g)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender's reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(i) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower,
 
(1) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(2) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(a) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the "interest" article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the "business profits" or "other
income" article of such tax treaty;
 
 
- 51 -

--------------------------------------------------------------------------------

 
 
(b) executed originals of IRS Form W-8ECI;
 
(c) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a "bank" within the meaning of Section 881(c)(3)(A) of the Code, a "10
percent shareholder" of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a "controlled foreign corporation" described in Section
881(c)(3)(C) of the Code (a "U.S. Tax Compliance Certificate") and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or
 
(d) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;
 
(ii) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(iii) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender's obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), "FATCA" shall include any amendments made to FATCA after the
date of this Agreement.
 
 
- 52 -

--------------------------------------------------------------------------------

 
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(h) Treatment of Certain Refunds.  If any party to this Agreement determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(i) Survival. Each party's obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
 
Section 2.15 Replacement of Lenders.  If any Lender requests compensation under
Section 2.13, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.14 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 2.13(c), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then (x) the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent and (y) the Administrative Agent
may, in the case of a Defaulting Lender, upon notice to such Lender and the
Borrower, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.08), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.13 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
 
 
- 53 -

--------------------------------------------------------------------------------

 
 
(a) as to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section 2.13;
 
(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Advances and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 2.12) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
 
(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.13 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;
 
(d) such assignment does not conflict with applicable law; and
 
(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting the assignment required for a
Defaulting Lender under this Section 2.15 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Assumption required
hereunder if such Lender was a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.
 
Section 2.16 Defaulting Lenders.
 
(a) Defaulting Lender Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law.
 
(i) Waivers and Amendments.  Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of "Majority Lenders", "Required
Lenders" and "Super-Majority Lenders".
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender hereunder; third, to cash
collateralize the Issuing Lender's Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.07; fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Advance in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender's potential future funding obligations with
respect to Advances under this Agreement and (y) cash collateralize the Issuing
Lender's future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.07; sixth, to the payment of any amounts owing to the Lenders or
the Issuing Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Lender against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Advances or Letters of
Credit Obligations in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Advances were made or the related
Letters of Credit Obligations were issued at a time when the conditions set
forth in Section 3.02 were satisfied or waived, such payment shall be applied
solely to pay the Advances of, and Letters of Credit Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Advances of, or Letters of Credit owed to, such Defaulting Lender until
such time as all Advances and funded and unfunded participations in Letter of
Credit Obligations are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.16(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(iii) Certain Fees.
 
(1) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender);
 
(2) Each Defaulting Lender shall be entitled to receive letter of credit fee for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Pro Rata Share of the stated amount of Letters of Credit for
which it has provided cash collateral pursuant to Section 2.13.
 
 
- 55 -

--------------------------------------------------------------------------------

 
 
(3) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (1) or (2) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender's participation
in Letter of Credit Obligations that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender's Fronting Exposure to such Defaulting Lender,
and (z) not be required to pay the remaining amount of any such fee.
 
(iv) Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender's participation in Letter of Credit Obligations
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender's Commitment) but only to the extent that such reallocation does not
cause the aggregate Commitments of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender's Commitment.  No reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender's
increased exposure following such reallocation.
 
(v) Cash Collateral.  If the reallocation described in clause (iv) above cannot,
or can only partially, be effected, the Borrower shall, without prejudice to any
right or remedy available to it hereunder or under law, cash collateralize the
Issuing Lender's Fronting Exposure in accordance with the procedures set forth
in Section 2.07.
 
(b) Defaulting Lender Cure.  If the Borrower, the Administrative Agent and
Issuing Lender agree in writing that a Lender is no longer a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Advances of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments under the applicable credit
facility (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.
 
(c) New Letters of Credit.  So long as any Lender is a Defaulting Lender, no
Issuing Lender shall be required to issue, extend, renew or increase any Letter
of Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.
 
 
- 56 -

--------------------------------------------------------------------------------

 
 
Section 2.17 Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender,
the Issuing Lender is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, Notices of Borrowing pursuant to Section 2.03 in such
amounts and at such times as may be required to (i) reimburse an outstanding
disbursement made with respect to a Letter of Credit, or (ii) deposit into the
Cash Collateral Account any amount required under Section 2.16(a)(v).
 
ARTICLE III
CONDITIONS OF LENDING
 
Section 3.01 Conditions Precedent to Initial Borrowings and the Initial Letter
of Credit.  The obligations of each Lender to make its initial Advance and the
Issuing Lender to issue any initial Letter of Credit shall be subject to the
conditions precedent that:
 
(a) Documentation.  The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Issuing Lender and the Lenders, and, where
applicable, in sufficient copies for each Lender:
 
(i) this Agreement, a Note payable to the order of each requesting Lender in the
amount of its Commitment, the Security Agreements, the Guaranties, the Pledge
Agreements, the Parent Pledge Agreement, the Mortgages encumbering at least 85%
of the PV-10 of the Borrower's and its Subsidiaries' Proven Reserves and Oil and
Gas Properties (as set forth in the Initial Engineering Report) in connection
therewith, account control agreements required pursuant to Section 5.13 and each
of the other Loan Documents, and all attached exhibits and schedules;
 
(ii) a favorable opinion of (A) the Parent's, the Borrower's and the Guarantors'
primary counsel dated as of the date of this Agreement in form and covering such
matters as the Administrative Agent may reasonably request, and (B) the
Borrower's and its Subsidiaries' local counsel dated as of the date of this
Agreement in form and covering such matters as the Administrative Agent may
reasonably request;
 
(iii) copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of the Borrower of (A) the
resolutions of the board of directors or managers (or other applicable governing
body) of the Borrower approving the Loan Documents to which the Borrower is a
party, (B) the articles or certificate (as applicable) of incorporation (or
organization) and bylaws, limited liability company agreement, operating
agreement, limited partnership agreement or other governing documents of the
Borrower, an (C) all other documents evidencing other necessary corporate action
and governmental approvals, if any, with respect to this Agreement, the Notes,
and the other Loan Documents;
 
(iv) certificates of a Responsible Officer or the secretary or an assistant
secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign this Agreement, the Notes, Notices
of Borrowing, Notices of Conversion or Continuation, and the other Loan
Documents to which the Borrower is a party;
 
 
- 57 -

--------------------------------------------------------------------------------

 
 
(v) copies, certified as of the date of this Agreement by a Responsible Officer
or the secretary or an assistant secretary of Guarantor of (A) the resolutions
of the board of directors or managers (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
articles or certificate (as applicable) of incorporation (or organization) and
bylaws, limited liability company agreement, operating agreement, limited
partnership agreement or other governing documents of such Guarantor, and (C)
all other documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to the Guaranty, the Security Instruments, and
the other Loan Documents to which such Guarantor is a party;
 
(vi) a certificate of a Responsible Officer or the secretary or an assistant
secretary of each Guarantor certifying the names and true signatures of officers
of such Guarantor authorized to sign the Guaranty, Security Instruments and the
other Loan Documents to which such Guarantor is a party;
 
(vii) copies, certified as of the date of this Agreement by a Responsible
Officer or the secretary or an assistant secretary of the Parent of (A) the
resolutions of the Board of Directors of the Parent approving the Loan Documents
to which the Parent is a party, (B) the articles or certificate of incorporation
and the bylaws of the Parent, and (C) all other documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
the Parent Pledge and the other Loan Documents to which the Parent is a party;
 
(viii) certificates of a Responsible Officer or the secretary or an assistant
secretary of the Parent certifying the names and true signatures of the officers
of the Parent authorized to sign the Parent Pledge and the other Loan Documents
to which the Parent is a party;
 
(ix) a certificate dated as of the Closing Date from a Responsible Officer of
the Borrower stating that (A) all representations and warranties of the Borrower
set forth in this Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified by
materiality in the text thereof); (B) no Default has occurred and is continuing;
and (C) the conditions in this Section 3.01 have been met;
 
(x) appropriate UCC-1 and UCC-3, as applicable, Financing Statements covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;
 
(xi) property insurance certificates naming the Administrative Agent loss payee
and liability insurance certificates and endorsements naming the Administrative
Agent as additional insured, as applicable, and evidencing insurance which meets
the requirements of this Agreement and the Security Instruments, and otherwise
satisfactory to the Administrative Agent;
 
(xii) the Initial Engineering Report;
 
(xiii) stock, membership or partnership certificates required in connection with
the Parent Pledge Agreement and the Pledge Agreements and stock powers executed
in blank for each such stock certificate;
 
 
- 58 -

--------------------------------------------------------------------------------

 
 
(xiv) [Reserved].
 
(xv) certificates of good standing and existence for the Parent and each Loan
Party in (a) the state, province or territory in which each such Person is
organized and (b) each state, province or territory in which such good standing
is necessary, which certificates shall be dated a date not earlier than 30 days
prior to the date hereof; and
 
(xvi) such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent or any Lender may reasonably request.
 
(b) Payment of Fees.  On the date of this Agreement, the Borrower shall have
paid the fees required by Section 2.08(c) and all costs and expenses that have
been invoiced and are payable pursuant to Section 9.04.
 
(c) Delivery of Financial Information.  The Administrative Agent and the Lenders
shall have received true and correct copies of (i) the Financial Statements, and
(ii) such other financial information as the Lenders may reasonably request.
 
(d) Security Instruments.  The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders to be
reasonably satisfied that the Administrative Agent (for its benefit and the
benefit of the Secured Parties) shall have an Acceptable Security Interest in
the Collateral (which shall include at least 85% of the PV-10 of the Borrower's
and its Subsidiaries' Proven Reserves and Oil and Gas Properties (as set forth
in the Initial Engineering Report)) and that all actions or filings necessary to
protect, preserve and validly perfect such Liens have been made, taken or
obtained, as the case may be, and are in full force and effect.
 
(e) Title.  The Administrative Agent shall be satisfied in its reasonable
discretion with the title to the Oil and Gas Properties included in the
Borrowing Base and that such Oil and Gas Properties constitute at least 80% of
the PV-10 of the Borrower's and its Subsidiaries' Proven Reserves and Oil and
Gas Properties (as set forth in the Initial Engineering Report) as determined by
the Administrative Agent in its reasonable discretion.
 
(f) Environmental.  The Administrative Agent shall be satisfied in its
reasonable discretion with the condition of the Oil and Gas Properties with
respect to the Borrower's and the Guarantors' compliance with Environmental
Laws.
 
(g) No Default.  No Default shall have occurred and be continuing.
 
(h) Representations and Warranties.  The representations and warranties
contained in Article IV and in each other Loan Document shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations or warranties that already are
qualified or modified by materiality in the text thereof).
 
(i) Material Adverse Change.  No event or circumstance that could reasonably be
expected to cause a Material Adverse Change shall have occurred.
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
(j) No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including the enactment or promulgation of a
statute or rule) by or before any arbitrator or any Governmental Authority shall
be threatened or pending and no preliminary or permanent injunction or order by
a state or federal court shall have been entered (i) in connection (A) any of
the Oil and Gas Properties or other Properties of any of the Borrower and its
Subsidiaries or (B) with this Agreement or any transaction contemplated hereby
or (ii) which, in any case, in the judgment of the Administrative Agent, could
reasonably be expected to result in a Material Adverse Change.
 
(k) Consents, Licenses, Approvals, etc.  The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all material consents, licenses and approvals required in accordance
with applicable Legal Requirements, or in accordance with any document,
agreement, instrument or arrangement (A) to which the Borrower, any Guarantor or
any of their respective Subsidiaries or the Parent is a party, in connection
with the execution, delivery, performance, validity and enforceability of this
Agreement or any of the other Loan Documents or (B) to which the Parent is a
party in connection with the execution, delivery, performance, validity and
enforceability of this Agreement or any of the other Loan Documents.  In
addition, the Borrower, the Guarantors and their respective Subsidiaries and the
Parent shall have all such material consents, licenses and approvals required in
connection with the continued operation of the Borrower, such Guarantors and
such Subsidiaries and of the Parent and such approvals shall be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on this Agreement and
the actions contemplated hereby.
 
(l) Material Contracts.  The Borrower shall have delivered to the Administrative
Agent copies of the Management Services Agreement and of all Material Contracts
listed on the attached Schedule 4.21.
 
(m) Notice of Borrowing.  The Administrative Agent shall have received a Notice
of Borrowing from the Borrower in the form of Exhibit F, with appropriate
insertions and executed by a duly authorized Responsible Officer of the
Borrower.
 
(n) USA Patriot Act.  The Borrower has delivered to each Lender that is subject
to the Act such information requested by such Lender in order to comply with the
Act.
 
(o) Projections.  The Administrative Agent has received satisfactory projections
on a quarterly basis for the Borrower through December 31, 2015 prior to the
Closing Date.
 
(p) Tamar Royalties.  (i) The Parent has delivered to the Administrative Agent a
copy, certified by a Responsible Officer of the Parent, of the Tamar Royalties
Loan Agreement, (ii) the terms and conditions thereof shall be reasonably
satisfactory to the Administrative Agent and the Lenders, (iii) the
Administrative Agent shall have received sufficient evidence that the Related
Party Debt has been paid in full, (iv) the Administrative Agent shall have
received sufficient evidence that all obligations under the Tamar Royalty Loan
Agreement and all other certificates, documents and agreements (including any
guarantees or collateral documents) executed in connection with the Tamar
Royalty Loan Agreement are non-recourse to the Loan Parties and (v) the
Administrative Agent shall have received sufficient evidence that the Parent's
Equity Interest in the Borrower is not subject to any Lien or other restriction
under the Tamar Royalty Loan Agreement and any other certificate, document or
agreement (including any guarantee or collateral document) executed in
connection with the Tamar Royalty Loan Agreement.
 
 
- 60 -

--------------------------------------------------------------------------------

 
 
Section 3.02 Conditions Precedent to All Borrowings.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:
 
(a) the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing or Letter of Credit Application and the
acceptance by the Borrower of the proceeds of such Borrowing or the issuance,
increase, or extension of such Letter of Credit shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or on the date of such issuance, increase, or extension of such Letter of
Credit, as applicable, such statements are true):
 
(i) the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date; and
 
(ii) no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit;
 
(b) the Administrative Agent shall have received such other approvals, opinions,
or documents reasonably deemed necessary or desirable by any Lender as a result
of circumstances occurring after the date of this Agreement, as any Lender
through the Administrative Agent may reasonably request; and
 
(c) for purposes of the first to occur of the initial Advance and the initial
Letter of Credit only, (i) the Borrower shall have entered into Hedge Contracts
hedging at least 75% of the anticipated production volumes of crude oil
attributable to PDP Reserves of the Borrower and its Subsidiaries (as set forth
in the Initial Engineering Report) for the period commencing on the Initial
Funding Date through and including the date that is two (2) years after the
Initial Funding Date and (ii) the Borrower shall have delivered a supplement to
Schedule 4.20 hereof updating Schedule 4.20 to include the Hedge Contracts
required by this Section 3.02(c).
 
 
- 61 -

--------------------------------------------------------------------------------

 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants as follows:
 
Section 4.01 Existence; Subsidiaries.  The Borrower is a limited liability
company duly incorporated, validly existing and in good standing under the laws
of Texas.  The Borrower is a limited liability company in good standing and
qualified to do business in each other jurisdiction where its ownership or lease
of Property or conduct of its business requires such qualification, except where
the failure to do so could not reasonably be expected to cause a Material
Adverse Change.  Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and, except where the failure to do so could not reasonably be expected to cause
a Material Adverse Change, in good standing and qualified to do business in each
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification.  As of the date of this Agreement, Schedule 4.01
sets forth the capital structure of the Borrower and the Subsidiaries of the
Borrower.
 
Section 4.02 Power.  The execution, delivery, and performance by the Borrower of
this Agreement, the Notes, and the other Loan Documents to which it is a party
and by the Guarantors of the Guaranties and the other Loan Documents to which
they are a party and the consummation of the transactions contemplated hereby
and thereby (a) are within the Borrower's and such Guarantors' governing powers,
(b) have been duly authorized by all necessary governing action, (c) do not
contravene (i) the Borrower's or any Guarantor's certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within the Borrower's governing
powers, will have been duly authorized by all necessary governing action, will
not contravene (i) the Borrower's articles or certificate of incorporation or
formation, as applicable, or other organizational documents or (ii) any law or
any contractual restriction binding on or affecting the Borrower and will not
result in or require the creation or imposition of any Lien prohibited by this
Agreement.
 
Section 4.03 Authorization and Approvals.  No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by the Borrower of this Agreement, the Notes, or the other Loan
Documents to which the Borrower is a party or by each Guarantor of its Guaranty
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated thereby.  At the time of each Borrowing and each
issuance, increase or extension of a Letter of Credit, no authorization or
approval or other action by, and no notice to or filing with, any Governmental
Authority will be required for such Borrowing or such issuance, increase or
extension of such Letter of Credit or the use of the proceeds of such Borrowing
or such Letter of Credit.
 
 
- 62 -

--------------------------------------------------------------------------------

 
 
Section 4.04 Enforceable Obligations.  This Agreement, the Notes, and the other
Loan Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by such
Guarantors.  Each Loan Document is the legal, valid, and binding obligation of
the Borrower and any Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable Debtor Relief Laws and by
general principles of equity.
 
Section 4.05 Financial Statements.
 
(a) The Borrower has delivered to the Administrative Agent and the Lenders
copies of the Financial Statements, and the Financial Statements present fairly
the financial condition of Borrower and its Subsidiaries as of their respective
dates and for their respective periods in accordance with GAAP and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading at such
time.  As of the date of the Financial Statements, there were no material
contingent obligations, liabilities for Taxes, unusual forward or long-term
commitments, or unrealized or anticipated losses of the Borrower, except as
disclosed therein in accordance with GAAP and adequate reserves for such items
have been made in accordance with GAAP.
 
(b) All projections and estimates furnished by the Borrower were prepared in
good faith on the basis of assumptions, data, information, tests, or conditions
believed to be reasonable at the time such projections and estimates were
furnished.
 
(c) Since December 31, 2014, no event or circumstance that could reasonably be
expected to cause a Material Adverse Change has occurred.
 
(d) As of the date of this Agreement, neither the Borrower nor any of its
Subsidiaries has any Debt other than the Debt under this Agreement and any other
Debt listed on Schedule 4.05.
 
Section 4.06 True and Complete Disclosure.  All  factual information (excluding
projections and estimates and any factual information set forth in the Financial
Statements as to which Section 4.05 shall apply) heretofore or contemporaneously
furnished by or on behalf of the Borrower or any of the Guarantors in writing to
any Lender or the Administrative Agent for purposes of or in connection with
this Agreement, any other Loan Document or any transaction contemplated hereby
or thereby is, and all other such  factual information hereafter furnished by or
on behalf of the Borrower and the Guarantors in writing to the Administrative
Agent or any of the Lenders shall be, true and accurate in all material respects
on the date as of which such information is dated or certified and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements contained therein not misleading at such
time.  All projections and estimates furnished by the Borrower (including the
projections and assumptions set forth in the Initial Engineering Report) were
prepared in good faith on the basis of assumptions, data, information, tests, or
conditions believed to be reasonable at the time such projections and estimates
were furnished.
 
 
- 63 -

--------------------------------------------------------------------------------

 
 
Section 4.07 Litigation; Compliance with Laws.
 
(a) Other than as set forth in Schedule 4.07, there is no pending or, to the
best knowledge of the Borrower, threatened action or proceeding affecting the
Borrower or any of the Guarantors before any court, Governmental Authority or
arbitrator which could reasonably be expected to cause a Material Adverse Change
or which purports to affect the legality, validity, binding effect or
enforceability of this Agreement, any Note, or any other Loan
Document.  Additionally, there is no pending or, to the best knowledge of the
Borrower, threatened action or proceeding instituted against the Borrower or any
of the Guarantors which seeks to adjudicate the Borrower or any of the
Guarantors as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any Debtor Relief Law or the appointment of a receiver,
trustee or other similar official for it or for any substantial part of its
Property.
 
(b) The Borrower and its Subsidiaries have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.
 
Section 4.08 Use of Proceeds.  The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 5.09.  No Loan Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
margin stock (within the meaning of Regulation U).  No proceeds of any Advance
will be used to purchase or carry any margin stock in violation of Regulation T,
U or X.
 
Section 4.09 Investment Company Act.  Neither the Borrower nor any of the
Guarantors is an "investment company" or a company "controlled" by an
"investment company" within the meaning of the Investment Company Act of 1940,
as amended.
 
Section 4.10 Federal Power Act.  No Loan Party and no Subsidiary of a Loan Party
is subject to regulation under the Federal Power Act, as amended or any other
Legal Requirement which regulates the incurring by such Person of Debt,
including Legal Requirements relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
 
Section 4.11 Taxes.
 
(a) Reports and Payments.  All Returns (as defined below in clause (c) of this
Section 4.11) required to be filed by or on behalf of the Borrower, the
Guarantors, or any member of the Controlled Group (hereafter collectively called
the "Tax Group") have been duly filed on a timely basis or appropriate
extensions have been obtained and such Returns are and will be true, complete
and correct in all material respects; and all Taxes shown to be payable on the
Returns or on subsequent assessments with respect thereto will have been paid in
full on a timely basis, and no other Taxes will be payable by the Tax Group with
respect to items or periods covered by such Returns, except in each case to the
extent of Taxes (i) for which reserves reflected in the Financial Statements or
subsequent financial statements delivered under Section 5.06 and (ii) that are
being contested in good faith.  Except as set forth in Schedule 4.11, the
reserves for accrued Taxes reflected in the financial statements delivered to
the Lenders under this Agreement are adequate in the aggregate for the payment
of all unpaid Taxes, whether or not disputed, for the period ended as of the
date thereof and for any period prior thereto, and for which the Tax Group may
be liable in its own right, as withholding agent or as a transferee of the
assets of, or successor to, any Person.
 
 
- 64 -

--------------------------------------------------------------------------------

 
 
(b) Taxes Definition.  "Taxes" in this Section 4.11 shall mean all taxes,
charges, fees, levies, or other assessments imposed by any federal, state,
local, or foreign taxing authority, including income, gross receipts, excise,
real or personal property, sales, occupation, use, service, leasing,
environmental, value added, transfer, payroll, and franchise taxes (and
including any interest, penalties, or additions to tax attributable to or
imposed on or with respect to any such assessment).
 
(c) Returns Definition.  "Returns" in this Section 4.11 shall mean any federal,
state, local, or foreign report, estimate, declaration of estimated Tax,
information statement or return relating to, or required to be filed in
connection with, any Taxes, including any information return or report with
respect to backup withholding or other payments of third parties.
 
Section 4.12 Pension Plans.  All Plans are in compliance in all material
respects with all applicable provisions of ERISA.  No Termination Event has
occurred with respect to any Plan, and each Plan has complied with and been
administered in all material respects in accordance with applicable provisions
of ERISA and the Code.  No "accumulated funding deficiency" (as defined in
Section 302 of ERISA) has occurred, and for plan years after December 31, 2014,
no unpaid minimum required contribution exists, and there has been no excise tax
imposed under Section 4971 of the Code.  No Reportable Event has occurred with
respect to any Multiemployer Plan, and each Multiemployer Plan has complied with
and been administered in all material respects in accordance with applicable
provisions of ERISA and the Code.  The present value of all benefits vested
under each Plan (based on the assumptions used to fund such Plan) did not, as of
the last annual valuation date applicable thereto, exceed the value of the
assets of such Plan allocable to such vested benefits.  Neither the Borrower nor
any member of the Controlled Group has had a complete or partial withdrawal from
any Multiemployer Plan for which there is any withdrawal liability.  As of the
most recent valuation date applicable thereto, neither the Borrower nor any
member of the Controlled Group would become subject to any liability under ERISA
if the Borrower or any member of the Controlled Group has received notice that
any Multiemployer Plan is insolvent or in reorganization.  Based upon GAAP
existing as of the date of this Agreement and current factual circumstances, the
Borrower has no reason to believe that the annual cost during the term of this
Agreement to the Borrower or any member of the Controlled Group for
post-retirement benefits to be provided to the current and former employees of
the Borrower or any member of the Controlled Group under Plans that are welfare
benefit plans (as defined in Section 3(1) of ERISA) could, in the aggregate,
reasonably be expected to cause a Material Adverse Change.
 
Section 4.13 Title; Condition of Property; Casualties.  Each of the Borrower and
the Guarantors has good and defensible title to all of its Properties free and
clear of all Liens except for Permitted Liens.  The material Properties used or
to be used in the continuing operations of the Borrower and each of the
Guarantors are in operable working condition, ordinary wear and tear
excepted.  Since December 31, 2014, neither the business nor the material
Properties of the Borrower and each of the Guarantors, taken as a whole, has
been materially and adversely affected as a result of any fire, explosion,
earthquake, flood, drought, windstorm, accident, strike or other labor
disturbance, embargo, requisition or taking of Property or cancellation of
contracts, Permits, or concessions by a Governmental Authority, riot, activities
of armed forces, or acts of God or of any public enemy.  With respect to each
Engineering Report delivered, including the Initial Engineering Report, as of
the date of such Engineering Report, (a) the Borrower and its Subsidiaries own
the Oil and Gas Properties specified therein and such Oil and Gas Properties are
free and clear of any Liens (except Permitted Liens), (b) the Proven Reserves
that are categorized as PDP Reserves identified therein was developed for
Hydrocarbons, and the wells pertaining to such Oil and Gas Properties that are
described therein as producing wells ("Wells"), were each producing Hydrocarbons
in paying quantities, except for Wells that were utilized as water or gas
injection wells or as water disposal wells, (c) the descriptions of quantum and
nature of the record title and beneficial interests of the Borrower and its
Subsidiaries set forth in such Engineering Report include the entire record
title and beneficial interests of the Borrower in such Oil and Gas Properties,
are complete and accurate in all material respects, and take into account all
Permitted Liens, (d) except as disclosed in the Engineering Report, there are no
"back-in" or "reversionary" interests held by third parties which could reduce
the interests of the Borrower in such Oil and Gas Properties as set forth in the
Engineering Report, and (e) no operating or other agreement to which the
Borrower or any of its Subsidiaries is a party or by which the Borrower or any
of its Subsidiaries is bound affecting any part of such Oil and Gas Properties
requires the Borrower or any of its Subsidiaries to bear any of the costs
relating to such Oil and Gas Properties greater than the record title interest
of the Borrower or any of its Subsidiaries in such portion of the such Oil and
Gas Properties as set forth in such Engineering Report, except in the event the
Borrower or any of its Subsidiaries is obligated under an operating agreement to
assume a portion of a defaulting or non-consenting party's share of costs.
 
 
- 65 -

--------------------------------------------------------------------------------

 
 
Section 4.14 No Burdensome Restrictions; No Defaults.
 
(a) Neither the Borrower nor any Guarantor is a party to any indenture, loan, or
credit agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable Legal Requirement
that could reasonably be expected to cause a Material Adverse Change.  Neither
the Borrower nor any of its Subsidiaries is in default (i) under or with respect
to any contract, agreement, lease, or other instrument to which the Borrower or
any Subsidiary is a party and which default could reasonably be expected to
cause a Material Adverse Change or (ii) under any agreement in connection with
any Debt.  Neither the Borrower nor any of its Subsidiaries has received any
notice of default under any material contract, agreement, lease, or other
instrument to which the Borrower or such Subsidiary is a party.
 
(b) No Default has occurred and is continuing.
 
Section 4.15 Environmental Condition.
 
(a) Permits, Etc.  The Borrower and the Guarantors, or to the extent that the
right of operation is vested in others, to the knowledge of the Borrower and the
Guarantors after due inquiry, such operators on behalf of the Borrower and the
Guarantors, (i) have obtained all Environmental Permits necessary for the
ownership and operation of their respective Properties and the conduct of their
respective businesses except where the failure to obtain such Environmental
Permit could not reasonably be expected to cause a Material Adverse Change;
(ii) have at all times been and are in compliance with all terms and conditions
of such Permits and with all other requirements of applicable Environmental Laws
except where the failure to be in compliance could not reasonably be expected to
cause a Material Adverse Change; (iii) have not received notice of any material
violation or alleged violation of any Environmental Law or Permit that has not
been resolved or that could reasonably be expected to cause a Material Adverse
Change; and (iv) are not subject to any actual or, to the knowledge of the
Borrower and the Guarantors after due inquiry, contingent Environmental Claim,
which could reasonably be expected to cause a Material Adverse Change.
 
 
- 66 -

--------------------------------------------------------------------------------

 
 
(b) Certain Liabilities.  To the Borrower's actual knowledge, none of the
present or previously owned or operated Property of the Borrower or any
Guarantor or of any of their former Subsidiaries, wherever located: (i) except
as set forth in Schedule 4.07, has been placed on or proposed to be placed on
the National Priorities List, the Comprehensive Environmental Response
Compensation Liability Information System list, or their state or local analogs,
or have been otherwise investigated, designated, listed, or identified as a
potential site for removal, remediation, cleanup, closure, restoration,
reclamation, or other response activity under any Environmental Laws; (ii) is
subject to a Lien, arising under or in connection with any Environmental Laws,
that attaches to any revenues or to any Property owned or operated by the
Borrower or any of the Guarantors, wherever located, which could reasonably be
expected to cause a Material Adverse Change; or (iii) has been the site of any
Release of Hazardous Substances or Hazardous Wastes from present or past
operations which has caused at the site or at any third-party site any condition
that has resulted in or could reasonably be expected to result in the need for
Response that would cause a Material Adverse Change.
 
(c) Certain Actions.  Without limiting the foregoing: (i) all necessary and
material notices have been properly filed, and no further material action is
required under current Environmental Law as to each Response or other
restoration or remedial project undertaken by the Borrower or the Guarantors (or
to the extent that the right of operation is vested in others, undertaken by
such operators on behalf of the Borrower or the Guarantors), or any of their
former Subsidiaries on any of their presently or formerly owned or operated
Property and (ii) the present and, to the Borrower's knowledge, future
liability, if any, of the Borrower and the Guarantors which could reasonably be
expected to arise in connection with requirements under Environmental Laws will
not result in a Material Adverse Change.
 
Section 4.16 Permits, Licenses, Etc.  The Borrower and the Guarantors possess
all authorizations, Permits (other than permits under Environmental Law),
licenses, patents, patent rights or licenses, trademarks, trademark rights,
trade name rights and copyrights which are material to the conduct of their
business.  Except with respect to any Environmental Law, the Borrower and the
Guarantors manage and operate their business in all material respects in
accordance with all applicable Legal Requirements and good industry practices.
 
Section 4.17 Gas Contracts.  Other than as set forth in Schedule 4.17, neither
the Borrower nor any of the Guarantors: (a) is obligated in any material respect
by virtue of any prepayment made under any contract containing a "take-or-pay"
or "prepayment" provision or under any similar agreement to deliver hydrocarbons
produced from or allocated to any of the Borrower's and its Subsidiaries' Oil
and Gas Properties at some future date without receiving full payment therefor
at the time of delivery, or (b) has produced gas, in any material amount,
subject to, and none of the Borrower's and the Guarantors' Oil and Gas
Properties is subject to, balancing rights of third parties or subject to
balancing duties under governmental requirements, in each case other than in the
ordinary course of business and which prepayments and balancing rights, in the
aggregate, do not result in the Borrower or any Guarantor having net aggregate
liability at any time in excess of an amount equal to 3% of the Proven Reserves
categorized as "proved, developed and producing" on the most recently delivered
Engineering Report.
 
 
- 67 -

--------------------------------------------------------------------------------

 
 
Section 4.18 Liens, Titles, Leases, Etc.  None of the Property of the Borrower
or any of the Guarantors is subject to any Lien other than Permitted Liens.  On
the date of this Agreement, all governmental actions and all other filings,
recordings, registrations, third party consents and other actions which are
necessary to create and perfect the Liens provided for in the Security
Instruments will have been made, obtained and taken in all relevant
jurisdictions.  All Leases and material agreements for the conduct of business
of the Borrower and the Guarantors are valid and subsisting, in full force and
effect and there exists no default or event of default or circumstance which
with the giving of notice or lapse of time or both would give rise to a default
under any such Leases or agreements which could reasonably be expected to cause
a Material Adverse Change.  Neither the Borrower nor any of the Guarantors is a
party to any agreement or arrangement (other than this Agreement and the
Security Instruments), or subject to any order, judgment, writ or decree, which
either restricts or purports to restrict its ability to grant Liens to secure
the Obligations against their respective assets or Properties.
 
Section 4.19 Solvency and Insurance.  Before and after giving effect to the
making of the initial Advances, each of the Borrower and its Subsidiaries is
Solvent.  Additionally, each of the Borrower and its Subsidiaries carry
insurance required under Section 5.02.
 
Section 4.20 Hedging Agreements.
 
(a) Schedule 4.20 sets forth, as of the date hereof, a true and complete list of
all Interest Hedge Agreements, Hydrocarbon Hedge Agreements, and any other Hedge
Contract, in each case of the Borrower and each Guarantor, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.
 
(b) After giving effect to the supplement required by Section 3.02(c) here,
Schedule 4.20 sets forth, as of the Initial Funding Date, a true and complete
list of all Interest Hedge Agreements, Hydrocarbon Hedge Agreements (including
those required pursuant to Section 3.02(c)), and any other Hedge Contract, in
each case of the Borrower and each Guarantor, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement.
 
Section 4.21 Material Contracts.  Schedule 4.21 sets forth a complete and
correct list of all Material Contracts in existence on the date hereof.  Except
as detailed otherwise in Schedule 4.21, the Borrower has heretofore delivered to
the Administrative Agent and the Lenders a complete and correct copy of all such
Material Contracts, including any modifications or supplements thereto, as of
the Closing Date.
 
 
- 68 -

--------------------------------------------------------------------------------

 
 
Section 4.22 Flood Insurance.  Except as disclosed in writing to the
Administrative Agent, no Loan Party owns any Improved Property with a fair
market value or book value exceeding $200,000.  The Borrower and its
Subsidiaries have obtained and provided evidence to the Administrative Agent of
all flood insurance required to be obtained under Section 5.02(c).
 
Section 4.23 Sanctions.  Neither the Borrower, nor any of its Subsidiaries, nor
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by any individual or
entity that is (a) currently the subject or target of any Sanctions or (b)
located, organized or resident in a Designated Jurisdiction.
 
Section 4.24 Borrowing Base Assets.
 
(a) Pricing.  The prices being received by the Borrower and its Subsidiaries for
the production of Hydrocarbons do not violate any material contract or any law
or regulation.  Except as otherwise permitted herein, where applicable, all of
the wells located on the Borrowing Base Assets and production of Hydrocarbons
therefrom have been properly classified under appropriate governmental
regulations.
 
(b) Gas Regulatory Matters.  The Borrower and its Subsidiaries have filed with
the appropriate state and federal agencies all necessary rate and collection
filings and all necessary applications for well determinations under the Natural
Gas Act of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and
the rules and regulations of the Federal Energy Regulatory Commission (the
"FERC") thereunder, and each such application has been approved by or is pending
before the appropriate state or federal agency.
 
(c) Drilling Obligations.  Except as otherwise permitted hereunder, there are no
obligations under any of the Borrowing Base Assets or contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Borrowing Base Assets in force and effect, except those under customary
continuous operations provisions that may be found in one or more of the oil and
gas and/or oil, gas and mineral leases.
 
(d) Allowables.  To the extent required hereunder, all production and sales of
Hydrocarbons produced or sold from the Borrowing Base Assets have been made in
accordance with any applicable allowables (plus permitted tolerances) imposed by
any Governmental Authorities.  No Borrowing Base Assets of the Borrower or any
Subsidiary is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time).
 
(e) Refund Obligations.  Neither the Borrower nor any Subsidiary of the Borrower
has collected any proceeds from the sale of Hydrocarbons from the Borrowing Base
Assets which are subject to any material refund obligation.
 
 
- 69 -

--------------------------------------------------------------------------------

 
 
(f) Wells.  None of the wells comprising a part of the Borrowing Base Assets (or
Properties unitized therewith) of the Borrower or any Subsidiary is deviated
from the vertical more than the maximum permitted by Legal Requirements, and
such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties) of the
Borrower or such Subsidiary.
 
 
ARTICLE V
AFFIRMATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Majority Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 5.01 Compliance with Laws, Etc.  The Borrower shall comply, and cause
each of its Subsidiaries to comply, with all Legal Requirements except to the
extent noncompliance could not reasonably be expected to result in a Material
Adverse Change.  Without limiting the generality and coverage of the foregoing,
the Borrower shall comply, and shall cause each of its Subsidiaries to comply,
in all material respects, with all Environmental Laws and all laws, regulations,
or directives with respect to equal employment opportunity and employee safety
in all jurisdictions in which the Borrower, or any of its Subsidiaries do
business. Notwithstanding the foregoing, this Section 5.01 shall not prevent the
Borrower or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings.  Without limitation of the
foregoing, the Borrower shall, and shall cause each of its Subsidiaries to,
(a) maintain and possess all authorizations, Permits, licenses, trademarks,
trade names, rights and copyrights which are material to the conduct of its
business and (b) obtain, as soon as practicable, all consents or approvals
required from the United States or any states of the United States (or other
Governmental Authorities) necessary to grant the Administrative Agent an
Acceptable Security Interest in the Borrower's and its Subsidiaries' Oil and Gas
Properties.
 
Section 5.02 Maintenance of Insurance.
 
(a) The Borrower shall, and shall cause each of its Subsidiaries to, procure and
maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent.  In addition, the Borrower shall, and
shall cause each of its Subsidiaries to, comply with all requirements regarding
insurance contained in the Security Instruments.  The Borrower may elect to
cover such casualties, risks, perils, liabilities and other hazards reasonably
required by the Administrative Agent through insurance policies procured and
maintained by the Parent so long as the Parent pledges such insurance policies
to the Administrative Agent for the benefit of the Secured Parties as additional
Collateral and delivers all certificates and endorsements required pursuant to
clause (b) below.
 
 
- 70 -

--------------------------------------------------------------------------------

 
 
(b) All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent.  All policies of insurance shall either have attached thereto a Lender's
loss payable endorsement for the benefit of the Administrative Agent, as loss
payee in form reasonably satisfactory to the Administrative Agent or shall name
the Administrative Agent as an additional insured, as applicable.  The Borrower
shall furnish the Administrative Agent with a certificate of insurance and, if
applicable, an endorsement, or a certified copy of all policies of insurance
required at closing, and simultaneously with the effectiveness of any new or
replacement policy.  All policies or certificates of insurance shall set forth
the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage.  In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of the Borrower, or a Subsidiary or
any party holding under the Borrower or a Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Borrower
and its Subsidiaries.  Without limiting the generality of the foregoing
provisions, Administrative Agent will be named as an additional insured and will
be provided a waiver of subrogation on the Borrower's general liability and
umbrella policies.  All such policies shall contain a provision that
notwithstanding any contrary agreements between the Borrower, its Subsidiaries,
and the applicable insurance company, such policies will not be canceled,
allowed to lapse without renewal, surrendered or amended (which provision shall
include any reduction in the scope or limits of coverage) without at least 30
days' prior written notice to the Administrative Agent and Borrower unless such
is cancelled for non-payment of premium and then the Administrative Agent and
Borrower will be given 10 days' notice of cancellation.  In the event that,
notwithstanding the "lender's loss payable endorsement" requirement of this
Section 5.02, the proceeds of any insurance policy described above are paid to
the Borrower or a Subsidiary and any Obligations are outstanding, the Borrower
shall deliver such proceeds to the Administrative Agent immediately upon
receipt.
 
(c) If at any time any real property covered by a Security Instrument includes
Improved Property located in an area designated as a "flood hazard area" in any
Flood Insurance Rate Map published by the Federal Emergency Management Agency
(or any successor agency), the Borrower shall, and shall cause each of its
Subsidiaries to, (i) provide the Administrative Agent with a description of such
Improved Property, including the address and legal description of such Improved
Property and such other information as may be requested by the Administrative
Agent to obtain a flood determination or otherwise satisfy its obligations under
applicable Legal Requirements, (ii) obtain flood insurance in such total amount
as required by Regulation H of the Federal Reserve Board, as from time to time
in effect and all official rulings and interpretations thereunder or thereof,
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as it may be amended from time to
time and (iii) provide evidence in form and substance satisfactory to the
Administrative Agent of such flood insurance to the Administrative Agent.
 
 
- 71 -

--------------------------------------------------------------------------------

 
 
(d) To the extent that insurance is carried by a third-party operator on behalf
of any Loan Party, upon request by Administrative Agent, such Loan Party shall
use its reasonable efforts to obtain and provide the Administrative Agent with
copies of certificates of insurance showing such Loan Party as a named insured.
 
Section 5.03 Preservation of Existence, Etc.  The Borrower shall preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
partnership, corporate or limited liability company, as applicable, existence,
rights, franchises, and privileges in the jurisdiction of its formation, and
qualify and remain qualified, and cause each such Subsidiary to qualify and
remain qualified, as a foreign entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties, and, in each case, where failure to qualify
or preserve and maintain its rights and franchises could reasonably be expected
to cause a Material Adverse Change.
 
Section 5.04 Payment of Taxes, Etc.  The Borrower shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all Taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property that are
material in amount, prior to the date on which penalties attach thereto and
(b) all lawful claims that are material in amount which, if unpaid, might by law
become a Lien upon its Property; provided, however, that neither the Borrower
nor any such Subsidiary shall be required to pay or discharge any such Tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been established.
 
Section 5.05 Visitation Rights.  At any reasonable time and from time to time,
upon reasonable notice, the Borrower shall, and shall cause its Subsidiaries to,
permit the Administrative Agent and any Lender or any of their respective agents
or representatives thereof, to (a) examine and make copies of and abstracts from
the records and books of account of, and visit and inspect at their reasonable
discretion the Properties of, the Borrower and any such Subsidiary, and
(b) discuss the affairs, finances and accounts of the Borrower and any such
Subsidiary with any of their respective officers or directors.
 
Section 5.06 Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender (unless otherwise provided below):
 
(a) Annual Financials.  As soon as available and in any event not later than 120
days after the end of each fiscal year (commencing with fiscal year ending
December 31, 2015) of the Borrower and its Subsidiaries, on a consolidated
basis, a certificate of a Responsible Officer of the Borrower certifying that
attached thereto are true and correct copies of: (i) the audited annual
consolidated statements of income, members’ equity, changes in financial
position and cash flows of the Borrower and its Subsidiaries and the related
consolidated and consolidating balance sheets of the Borrower and its
Subsidiaries (provided that the consolidating statements will not be subject to
a separate audit nor require notes) (without a "going concern" or like
qualification and without any qualification as to the scope of their audit)
setting forth in comparative form the audited consolidated figures as of the end
of and for the previous fiscal year, all prepared in conformity with GAAP
consistently applied and all as audited by MaloneBailey LLP or other certified
public accountants reasonably acceptable to the Administrative Agent and
including any management letters delivered by such accountants to the Parent in
connection with such audit, (ii) a certificate of such accounting firm to the
Administrative Agent and the Lenders stating that, in the course of the regular
audit of the business of the Borrower and its Subsidiaries, on a consolidated
basis, which audit was conducted by such accounting firm in accordance with
generally accepted auditing standards, such accounting firm has obtained no
knowledge that a Default has occurred and is continuing, or if, in the opinion
of such accounting firm, a Default has occurred and is continuing, a statement
as to the nature thereof, (iii) a Compliance Certificate, as described in
Section 5.06(c), (iv) a Production Report as described in Section 5.06(d), and
(v) a Hedging Report as described in Section 5.06(e);
 
 
- 72 -

--------------------------------------------------------------------------------

 
 
(b) Quarterly Financials.  As soon as available and in any event not later than
60 days after the end of each of the first three fiscal quarters of each fiscal
year (commencing with fiscal quarter ending June 30, 2015) of the Borrower and
its Subsidiaries, on a consolidated basis, a certificate of a Responsible
Officer of the Borrower certifying that attached thereto are true and correct
copies of: (i) the unaudited consolidated statements of income, members’ equity,
changes in financial position and cash flows of the Borrower and its
Subsidiaries (provided that the consolidating statements will not require notes)
for the period commencing at the end of the previous year and ending with the
end of such fiscal quarter, and setting forth in comparative form the
consolidated figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail and duly certified with respect to such consolidated
statements (subject to the absence of footnotes and to year end audit
adjustments) by an authorized Responsible Officer of the Borrower as having been
prepared in accordance with GAAP and as fairly presenting, in all material
respects, the consolidated financial condition, results of operations, and cash
flows of the Borrower and its Subsidiaries in accordance with GAAP; (ii) a
Compliance Certificate, as described in Section 5.06(c), (iii) a Production
Report as described in Section 5.06(d), and (iv) a Hedging Report as described
in Section 5.06(e);
 
(c) Compliance Certificate.  In connection with clauses (a) and (b) above, the
Borrower shall deliver a Compliance Certificate executed by a Responsible
Officer of the Borrower;
 
(d) Production Report.  In connection with clauses (a) and (b) above, the
Borrower shall deliver a report in form and substance satisfactory to the
Administrative Agent prepared by the Borrower covering each of the Oil and Gas
Properties of the Borrower and its Subsidiaries and detailing on a quarterly
basis (i) the production, revenue, price information and associated operating
expenses for each such quarter, (ii) any changes to any producing reservoir
(other than ordinary depletion), production equipment (other than ordinary wear
and tear), or producing well (other than ordinary depletion) during each such
quarter, which changes could reasonably be expected to cause a Material Adverse
Change, and (iii) any sales of the Borrower's or any Subsidiaries' Oil and Gas
Properties during each such quarter;
 
(e) Hedging Report. In connection with clauses (a) and (b) above, the Borrower
shall deliver a report in form and substance satisfactory to the Administrative
Agent prepared by the Borrower (i) setting forth in reasonable detail all
Hydrocarbon Hedge Agreements to which any production of oil, gas or other
Hydrocarbons from the Oil and Gas Properties of the Borrower and its
Subsidiaries is then subject, together with a statement of the Borrower's
position with respect to each such Hydrocarbon Hedge Agreement, and (ii) setting
forth, to the extent not already described in clause (i), all Hedge Contracts of
the Borrower and its Subsidiaries and detailing the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark to market value thereof, all credit support agreements
relating thereto (including any margin required or supplied), and the
counterparty to each such agreement, and (iii) demonstrating the Borrower's
compliance with Section 5.15 and Section 6.14(b) hereof. If any such Hydrocarbon
Hedge Agreement is terminated, modified, amended or altered prior to the end of
its contractual term, or if there is an amendment, adjustment or modification of
the price of any of the oil, gas or other Hydrocarbons produced from such Oil
and Gas Properties that is subject to or established by a Hydrocarbon Hedge
Agreement, the Borrower shall promptly notify the Administrative Agent and the
Lenders.
 
 
- 73 -

--------------------------------------------------------------------------------

 
 
(f) Annual Budget.  At the reasonable request of the Administrative Agent, in
connection with clause (a) above, the Borrower shall deliver a copy of the
Borrower's consolidated annual budget for the forthcoming fiscal year, including
the Borrower's consolidated cash flow budget and operating budget, certified as
such by a Responsible Officer of the Borrower.
 
(g) Improved Property. As soon as practicable following the acquisition
(directly or indirectly) of any Improved Property (whether through a Subsidiary
owning Improved Property or otherwise) with a fair market value or book value
exceeding $1,000,000, a description of such Improved Property, including the
address or legal description of such Improved Property and such other
information as may be requested by the Administrative Agent to obtain a flood
determination or otherwise satisfy its obligations under applicable Legal
Requirements.
 
(h) Oil and Gas Reserve Reports.
 
(i) As soon as available but in any event on or before March 1 of each year, an
Independent Engineering Report dated effective as of December 31 for the
immediately preceding year;
 
(ii) As soon as available but in any event on or before September 1 of each
year, an Internal Engineering Report dated effective as of the immediately
preceding June 30;
 
(iii) Each Engineering Report delivered pursuant to Section 5.06(g)(i) or (ii)
shall be accompanied by a certificate, executed by a Responsible Officer of the
Borrower in the form of Exhibit K attached hereto, which (A) sets forth the
Mortgaged Property Value, (B) either (y) demonstrates and certifies that the
Mortgaged Property Value equals or exceeds 85% of the PV-10 of the Proven
Reserves of the Borrower and its Subsidiaries as set forth in such Engineering
Report or (z) demonstrates and certifies the amount by which the Mortgaged
Property Value is less than 85% of the PV-10 of the Proven Reserves and Oil and
Gas Properties in connection therewith of the Borrower and its Subsidiaries and
agrees that the Borrower shall take all actions required under Section 5.11
hereof within the period required by such Section 5.11, and (C) certifies a
true, correct and complete schedule of all Hedge Contracts of the Loan Parties,
specifying the type of Hedge Contract, pricing arrangements, volume, expiration,
counterparty, and such other information as may be reasonably requested by the
Administrative Agent.
 
 
- 74 -

--------------------------------------------------------------------------------

 
 
(iv) Such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base;
 
(v) With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (a) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct in all material respects, it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in any such report are necessarily based
upon professional opinions, estimates and projections, (b) the Borrower or its
Subsidiary, as applicable, owns good and defensible title to the Oil and Gas
Properties evaluated in such Engineering Report, and such Properties are subject
to an Acceptable Security Interest (except to the extent any such Oil and Gas
Properties are not required by the terms of this Agreement or any other Loan
Documents to be subject to an Acceptable Security Interest) and are free of all
Liens except for Permitted Liens, (c) except as set forth on an exhibit to the
certificate, on a net basis there are no Gas Imbalances, take or pay or other
prepayments with respect to its Oil and Gas Properties evaluated in such
Engineering Report which would require the Borrower or any of its Subsidiaries
to deliver Hydrocarbons produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (d) none of its
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Required Lenders, (e) attached to the certificate
is a list of its Oil and Gas Properties added to and deleted from the
immediately prior Engineering Report and a list showing any change in working
interest or net revenue interest in its Oil and Gas Properties occurring and the
reason for such change, (f) attached to the certificate is a list of all Persons
disbursing proceeds to the Borrower or to its Subsidiary, as applicable, from
its Oil and Gas Properties, and (g) except as set forth on a schedule attached
to the certificate, 85% of the PV-10 of the Proven Reserves and Oil and Gas
Properties in connection therewith evaluated by such Engineering Report are
pledged as Collateral for the Obligations and attached to the certificate is a
schedule detailing compliance with Section 5.08;
 
(i) Defaults.  As soon as practicable and in any event within three days after
(i) the occurrence of any Default or (ii) the occurrence of any default under
any instrument or document evidencing Debt of the Borrower or any Subsidiary, in
each case known to any officer of the Borrower or any of its Subsidiaries which
is continuing on the date of such statement, a statement of a Responsible
Officer of the Borrower setting forth the details of such Default or default, as
applicable, and the actions which the Borrower or such Subsidiary has taken and
proposes to take with respect thereto;
 
(j) Termination Events.  As soon as practicable and in any event (i) within 30
days after (A) the Borrower knows or has reason to know that any Termination
Event described in clause (a) of the definition of Termination Event with
respect to any Plan has occurred, or (B) the Borrower acquires knowledge that
any member of the Controlled Group knows that any Termination Event described in
clause (a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 5 days after (A) the Borrower knows or has reason to
know that any other Termination Event with respect to any Plan has occurred, or
(B) the Borrower acquires knowledge that any of its Affiliates knows that any
other Termination Event with respect to any Plan has occurred, a statement of a
Responsible Officer of the Borrower describing such Termination Event and the
action, if any, which the Borrower or such Affiliate proposes to take with
respect thereto;
 
 
- 75 -

--------------------------------------------------------------------------------

 
 
(k) Termination of Plans.  Promptly and in any event within two (2) Business
Days after (i) receipt thereof by the Borrower from the PBGC, or (ii) the
Borrower acquires knowledge of any Controlled Group member's receipt thereof
from the PBGC, copies of each notice received by the Borrower or any such member
of the Controlled Group of the PBGC's intention to terminate any Plan or to have
a trustee appointed to administer any Plan;
 
(l) Other ERISA Notices.  Promptly and in any event within five (5) Business
Days after (i) receipt thereof by the Borrower from a Multiemployer Plan
sponsor, or (ii) the Borrower acquires knowledge of any Controlled Group
member's receipt thereof from a Multiemployer Plan sponsor, a copy of each
notice received by the Borrower or any member of the Controlled Group concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA;
 
(m) Environmental Notices.  Promptly and in any event within five (5) days after
the receipt thereof by the Borrower or any of its Subsidiaries, a copy of any
form of request, notice, summons or citation received from the Environmental
Protection Agency, or any other Governmental Authority, concerning
(i) violations or alleged violations of Environmental Laws, which seeks to
impose liability therefor and could reasonably be expected to cause a Material
Adverse Change, (ii) any action or omission on the part of the Borrower or any
Subsidiary or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could result in the imposition of liability
therefor that could reasonably be expected to cause a Material Adverse Change,
including any information request related to, or notice of, potential
responsibility under CERCLA, or (iii) the filing of a Lien upon, against or in
connection with the Borrower or any Subsidiary or their former Subsidiaries, or
any of their leased or owned Property, wherever located;
 
(n) Other Governmental Notices.  Promptly and in any event within five (5)
Business Days after receipt thereof by the Borrower or any Subsidiary, a copy of
any notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;
 
(o) Material Changes.  Prompt written notice of any condition or event of which
the Borrower has knowledge, which condition or event has resulted or may
reasonably be expected to result in (i) a Material Adverse Change (other than
global changes in the Oil and Gas Business or the world or U.S. economy
generally) or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which the Borrower or any of
its Subsidiaries is a party or by which they or their Properties may be bound;
 
(p) Disputes, Etc.  Prompt written notice of (i) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Borrower threatened, or affecting the
Borrower, or any of its Subsidiaries which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which the Borrower or any of its Subsidiaries has knowledge
resulting in or reasonably considered to be likely to result in a strike against
the Borrower or any of its Subsidiaries and (ii) any claim, judgment, Lien or
other encumbrance (other than a Permitted Lien) affecting any Property of the
Borrower or any Subsidiary if the value of the claim, judgment, Lien, or other
encumbrance affecting such Property shall exceed $1,000,000 in the aggregate
with all other such claims, judgments, Liens, or other encumbrances (other than
a Permitted Lien) affecting such Property;
 
 
- 76 -

--------------------------------------------------------------------------------

 
 
(q) Other Accounting Reports.  Promptly and in any event within five (5)
Business Days after receipt thereof, a copy of each other report or letter
submitted to the Borrower or any Subsidiary by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower and its Subsidiaries, and a copy of any response by the Borrower
or any Subsidiary of the Borrower, or the Board of Directors (or other
applicable governing body) of the Borrower or any Subsidiary of the Borrower, to
such letter or report;
 
(r) Notices Under Other Loan Agreements.  Promptly and in any event within five
(5) days after after the furnishing thereof, copies of any statement, report or
notice furnished to any Person pursuant to the terms of any indenture, loan or
credit or other similar agreement, other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 5.06;
 
(s) USA Patriot Act.  Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable "know your
customer" and anti-money laundering rules and regulations, including the Patriot
Act; and
 
(t) Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries, as any Lender through the Administrative
Agent may from time to time reasonably request.
 
The Administrative Agent agrees to provide the Lenders with copies of any
material notices and information delivered solely to the Administrative Agent
pursuant to the terms of this Agreement.
 
Section 5.07 Maintenance of Property.  Subject to Section 6.04, the Borrower
shall, and shall cause each of its Subsidiaries to, maintain their owned,
leased, or operated Property in operable working condition, ordinary wear and
tear excepted; and shall abstain, and cause each of its Subsidiaries to abstain
from, knowingly or willfully permitting the commission of waste or other injury,
destruction, or loss of natural resources, or the occurrence of pollution,
contamination, or any other condition in, on or about the owned or operated
Property involving the Environment that could reasonably be expected to result
in Response activities and that could reasonably be expected to cause a Material
Adverse Change.
 
Section 5.08 Agreement to Pledge.  The Borrower (a) shall, and shall cause each
Subsidiary to, grant to the Administrative Agent an Acceptable Security Interest
in all personal Property of the Borrower or any Subsidiary now owned or
hereafter acquired, and (b) shall, and shall cause each Subsidiary to, grant to
the Administrative Agent an Acceptable Security Interest in at least 85% of the
PV-10 of the Proven Reserves and Oil and Gas Properties in connection therewith
of the Borrower and its Subsidiaries based on its most recently delivered
Engineering Report.
 
 
- 77 -

--------------------------------------------------------------------------------

 
 
Section 5.09 Use of Proceeds.  The Borrower shall use the proceeds of the
Advances to (a) provide for the acquisition, exploration and development,
plugging and abandonment maintenance and production of Oil and Gas Properties,
(b) provide for activities in the Oil and Gas Business, including those related
to the oilfield services industry, and (c) other working capital and general
corporate purposes including Acquisitions.  The Letters of Credit shall be used
solely for the support of:  (i) hedging obligations incurred by Borrower and its
Subsidiaries in the ordinary course of business, and (ii) other obligations
incurred by Borrower and its Subsidiaries in the ordinary course of business.
 
Section 5.10 Title Opinions.  The Borrower shall from time to time upon the
reasonable request of the Administrative Agent, take such actions and deliver
such documents and instruments as the Administrative Agent shall require to
ensure that the Administrative Agent shall, at all times, have received
satisfactory title opinions and other title evidence that, when combined with
the title information previously delivered to the Administrative Agent, covers
at least 80% of the PV-10 of the Proven Reserves of the Borrower and its
Subsidiaries as reasonably determined by the Administrative Agent, which title
opinions shall be in form and substance acceptable to the Administrative Agent
in its reasonable discretion.
 
Section 5.11 Further Assurances.  The Borrower shall, and shall cause each
Subsidiary to, cure promptly any defects in the creation and issuance of the
Notes and the execution and delivery of the Security Instruments and this
Agreement.  The Borrower hereby authorizes the Lenders or the Administrative
Agent to file any financing statements without the signature of the Borrower to
the extent permitted by applicable Legal Requirements in order to perfect or
maintain the perfection of any security interest granted under any of the Loan
Documents.  Borrower shall ensure that the Administrative Agent at all times has
an Acceptable Security Interest in Oil and Gas Properties of the Borrower and
its Subsidiaries in an amount not less than 85% of the PV-10 of the Proven
Reserves and Oil and Gas Properties in connection therewith of the Borrower and
its Subsidiaries as reasonably determined by the Administrative Agent. If any
certificate delivered pursuant to Section 5.06(g) demonstrates that the Oil and
Gas Properties of the Borrower and its Subsidiaries in which the Administrative
Agent has an Acceptable Security Interest is less than 85% of the PV-10 of the
Proven Reserves of the Borrower and its Subsidiaries, the Borrower shall, or
shall cause its Subsidiaries to promptly, but in any event within 30 days of the
delivery of such certificate, grant to the Administrative Agent an Acceptable
Security Interest in additional Oil and Gas Properties of the Borrower or the
Subsidiaries as necessary to cause the PV-10 of the Proven Reserves of the
Borrower and its Subsidiaries in which Administrative Agent has an Acceptable
Security Interest to equal or exceed 85% of the PV-10 of the Proven Reserves of
the Borrower and its Subsidiaries. The Borrower at its expense will, and will
cause each Subsidiary to, promptly execute and deliver to the Administrative
Agent upon request all such other documents, agreements and instruments to
comply with or accomplish the covenants and agreements of the Borrower or any
Subsidiary, as the case may be, in the Security Instruments and this Agreement,
or to further evidence and more fully describe the collateral intended as
security for the Obligations, or to correct any omissions in the Security
Instruments, or to state more fully the security obligations set out herein or
in any of the Security Instruments, or to perfect, protect or preserve any Liens
created pursuant to any of the Security Instruments, or to make any recordings,
to file any notices or obtain any consents, all as may be necessary or
appropriate in connection therewith or to enable the Administrative Agent to
exercise and enforce its rights and remedies with respect to any Collateral.
 
 
- 78 -

--------------------------------------------------------------------------------

 
 
Section 5.12 Title Information and Cure.
 
(a) Within 30 days after notice from the Administrative Agent that title defects
or exceptions (including defects or exceptions as to priority, but excluding
Permitted Liens) exist with respect to any Oil and Gas Property such that the
Administrative Agent no longer has reasonably satisfactory title information on
at least 80% of the Oil and Gas Properties, then the Borrower shall do one or a
combination of the following so that the Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the Oil
and Gas Properties: (i) cure any such title defects or exceptions,
(ii) substitute acceptable Oil and Gas Properties having an equivalent or
greater value with no title defects or exceptions other than Permitted Borrowing
Base Liens or (iii) deliver title information in form and substance acceptable
to the Administrative Agent.
 
Section 5.13 Deposit Accounts.  On and after July 30, 2015 (or such later date
as agreed to by the Administrative Agent in its sole discretion), the Borrower
shall, and shall cause each of its Subsidiaries to, either (a) maintain each of
their operating accounts and other deposit accounts with the Administrative
Agent or (b) cause each bank account not with the Administrative Agent to be
subject at all times to an account control agreement reasonably acceptable in
form and substance to the Administrative Agent.
 
Section 5.14 Hedge Contracts.
 
(a) The Borrower shall maintain its position in the Hedge Contracts required
pursuant to Section 3.02(c) hereof through their stated termination dates with
minimum volumes and prices as set forth in Schedule 4.20, as supplemented
pursuant to Section 3.02(c).
 
Section 5.15 Material Contracts.  The Borrower shall, and the Borrower shall
cause each Subsidiary to, comply with all material terms, conditions, or
covenants of any agreement or contract disclosed on Schedule 4.21 or other
agreement to which the Borrower or any of the Borrower's Subsidiaries is a party
or by which they or their Properties may be bound to the extent that
non-compliance could reasonably be expected to cause a Material Adverse Change.
 
Section 5.16 Leases; Development and Maintenance.  The Borrower will, and will
cause its Subsidiaries to:  (a) pay and discharge promptly, or cause to be paid
and discharged promptly, all material rentals, delay rentals, royalties,
overriding royalties, payments out of production and other indebtedness or
obligations accruing under, and perform or cause to be performed each and every
act, matter or thing required by each and all of, the oil and gas leases and all
other agreements and contracts constituting or affecting the Oil and Gas
Properties of the Borrower and its Subsidiaries (except where the amount thereof
is being contested in good faith by appropriate proceedings), (b) do all other
things necessary to keep unimpaired its rights thereunder and prevent any
forfeiture thereof or default thereunder, and operate or cause to be operated,
in all material respects, such Properties as a prudent operator would in
accordance with industry standard practices and in compliance with all
applicable proration and conservation Legal Requirements and any other Legal
Requirements of every Governmental Authority, whether state, federal, municipal
or other jurisdiction, from time to time constituted to regulate the development
and operations of oil and gas properties and the production and sale of oil, gas
and other Hydrocarbons therefrom, and (c) maintain (or cause to be maintained),
in all material respects, the Leases, wells, units and acreage to which the Oil
and Gas Properties of the Borrower and its Subsidiaries pertain in a prudent
manner consistent with industry standard practices.  To the extent that no Loan
Party is the operator of any Oil and Gas Properties, the Borrower shall use
commercially reasonable efforts to cause the operator to comply with this
Section 5.16.
 
 
- 79 -

--------------------------------------------------------------------------------

 
 
Section 5.17 Marketing Activities.  The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (a) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (b) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and the
Subsidiaries that the Borrower or any Subsidiary has the right to market
pursuant to joint operating agreements, unitization agreements or other similar
contracts that are usual and customary in the oil and gas business and (c) other
contracts for the purchase and/or sale of Hydrocarbons of third parties (i)
which have generally offsetting provisions (i.e., corresponding pricing
mechanics, delivery dates and points and volumes) such that no "position" is
taken and (ii) for which appropriate credit support has been taken to alleviate
the material credit risks of the counterparty thereto.
 
Section 5.18 Subordination.  The Borrower will cause each Affiliate of the
Parent or any Loan Party that operates any of the Borrower's or its
Subsidiaries' Oil and Gas Properties to subordinate pursuant to agreements in
form and substance satisfactory to the Administrative Agent, any Liens or other
Liens in favor of such Person in respect of such Oil and Gas Properties to the
Liens in favor of the Secured Parties.
 
Section 5.19 Commingling of Assets.  Each Loan Party will:
 
(a) refrain from commingling its assets with those of any other Person other
than a Loan Party; and
 
(b) maintain separate accounts, financial statements, books and records from
those of any other Person; provided that the Loan Parties may maintain
consolidated financial statements.
 
Section 5.20 Keepwell.  The Borrower at the time the Guaranty or the grant of
the security interest under the Loan Documents, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support to each Specified Loan Party with respect to such Swap Obligations
as may be needed by such Specified Loan Party from time to time to honor all of
its obligations under its Guaranty and the other Loan Documents in respect of
such Swap Obligation (but, in each case, only up to the maximum amount of such
liability that can be hereby incurred without rendering the Borrower's
obligations under this Section 5.20 voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of the Borrower under this Section shall remain
in full force and effect until termination of this Agreement, termination of all
Hedge Contracts with such Persons, termination of all Letters of Credit, and the
payment in full of all outstanding Advances, Letter of Credit Obligations and
all other Obligations payable under this Agreement and under any other Loan
Document.  The Borrower intends that this Section 5.20 constitute, and this
Section 5.20 shall be deemed to constitute, a "keepwell, support, or other
agreement" for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.
 
 
- 80 -

--------------------------------------------------------------------------------

 
 
Section 5.21 Tamar Royalties.  At all times, the obligations under the Tamar
Royalty Loan Agreement and all other certificates, documents and agreements
(including any guarantees or collateral documents) executed in connection with
the Tamar Royalty Loan Agreement shall be non-recourse to the Loan Parties.
 
 
ARTICLE VI
NEGATIVE COVENANTS
 
So long as any Obligation or any Letter of Credit shall remain outstanding, any
Letter of Credit Exposure shall exist, or any Lender shall have any Commitment
hereunder, the Borrower agrees, unless the Majority Lenders shall otherwise
consent in writing, to comply with the following covenants:
 
Section 6.01 Liens, Etc.  The Borrower shall not create, assume, incur, or
suffer to exist, or permit any of its Subsidiaries to create, assume, incur, or
suffer to exist, any Lien on or in respect of any of its Property whether now
owned or hereafter acquired, or assign any right to receive income, except that
the Borrower and its Subsidiaries may create, incur, assume, or suffer to exist
(all of which shall be referred to as "Permitted Liens"):
 
(a) Liens securing the Obligations;
 
(b) purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of, or within 30 days after,
the Borrower's or such Subsidiary's acquisition of such equipment; provided,
that, the Debt secured by such Liens (i) was incurred solely for the purpose of
financing the acquisition of such equipment, and does not exceed the aggregate
purchase price of such equipment, (ii) is secured only by such equipment and not
by any other assets of the Borrower and its Subsidiaries, and (iii) is not
increased in amount;
 
(c) Liens for Taxes, assessments, or other governmental charges or levies not
yet due or as to which any grace period (not to exceed 60 days), if any, related
thereto has not expired or that (provided foreclosure, sale, or other similar
proceedings shall not have been initiated) are being contested in good faith by
appropriate proceedings, and such reserve as may be required by GAAP shall have
been made therefor;
 
 
- 81 -

--------------------------------------------------------------------------------

 
 
(d) Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, suppliers, laborers, construction, or similar Liens
arising by operation of law in the ordinary course of business in respect of
obligations that are not yet due or that are being contested in good faith by
appropriate proceedings, provided, that, such reserves as may be required by
GAAP shall have been made therefor;
 
(e) Liens to operators and non-operators under joint operating agreements
arising in the ordinary course of the business of the Borrower or the relevant
Subsidiary to secure amounts owing, which amounts are not yet due or are being
contested in good faith by appropriate proceedings, if any reserves as may be
required by GAAP shall have been made therefor;
 
(f) royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that do not
secure Debt for borrowed money and that are taken into account in computing the
net revenue interests and working interests of the Borrower or any of its
Subsidiaries warranted in the Security Instruments;
 
(g) Liens arising in the ordinary course of business out of pledges or deposits
under workers' compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower;
 
(h) Liens arising under operating agreements, unitization and pooling agreements
and orders, Farmout agreements, gas balancing agreements and other similar
agreements, in each case that are customary in the Oil and Gas Business and that
are entered into in the ordinary course of business that are taken into account
in computing the net revenue interests and working interests of the Borrower or
any of its Subsidiaries warranted in the Security Instruments, to the extent
that any such Lien referred to in this clause does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Subsidiary or materially impair the value of such
Property subject thereto;
 
(i) easements, rights-of-way, and other similar encumbrances, and minor defects
in the chain of title that are customarily accepted in the oil and gas financing
industry, none of which interfere with the ordinary conduct of the business of
Borrower or any Subsidiary or materially detract from the value or use of the
Property to which they apply;
 
(j) Liens in favor of landlords or lessors under operating leases or Capital
Leases of a Loan Party; provided that (i) any such Lien shall secure only the
obligations of such Loan Party arising under the applicable operating lease or
Capital Lease, (ii) the Debt under such Capital Leases is permitted under
Section 6.02 below, and (iii) any such Lien extends only to the assets that are
financed by or leased pursuant to such operating lease or Capital Lease (or in
the case of a Lease of premises, the Borrower's assets located on such
premises);
 
(k) Liens on cash or securities pledged to secure performance of bids, tenders,
performance bonds, surety and appeals bonds, letters of credit, or regulatory
compliance or other obligations of a like nature incurred in the ordinary course
of business and not in connection with the borrowing of money;
 
 
- 82 -

--------------------------------------------------------------------------------

 
 
(l) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback granted in the ordinary course of business with
respect to money or instruments of any of the Loan Parties on deposit with or in
possession of such bank;
 
(m) Liens in favor of Persons financing unpaid insurance premiums so long as (i)
such Liens are limited to insurance policies with respect to which such premiums
are financed, and (ii) the obligations secured by such Liens do not exceed
$1,000,000 in the aggregate;
 
(n) Judgments and other similar Liens arising in connection with court
proceedings that do not constitute an Event of Default, provided that such Liens
are being contested in good faith and by appropriate proceedings diligently
pursued, adequate reserves or other appropriate provision, if any, as are
required by GAAP have been made therefor, and a stay of enforcement of any such
Liens is in effect; and
 
(o) Liens not otherwise permitted under this Agreement incurred in the ordinary
course of business securing Debt in an aggregate principal amount at any time
outstanding not to exceed $1,000,000.
 
Section 6.02 Debts, Guaranties, and Other Obligations.  The Borrower shall not,
and shall not permit any of its Subsidiaries to, create, assume, suffer to
exist, or in any manner become or be liable in respect of, any Debt except:
 
(a) Debt of the Borrower and its Subsidiaries under the Loan Documents;
 
(b) Debt in the form of obligations for the deferred purchase price of Property
or services incurred in the ordinary course of business which are not yet due
and payable or are being contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with GAAP have been established;
 
(c) Debt secured by the Liens permitted under Section 6.01(b); provided that the
sum of such Debt and the unsecured Debt permitted under Section 6.02(i) does not
exceed $1,000,000 at any time;
 
(d) Debt under Hydrocarbon Hedge Agreements or Interest Hedge Agreements which
are not prohibited by the terms of Section 6.14; provided that (i) such Debt
shall not be secured, other than such Debt owing to Swap Counterparties which
are secured under the Loan Documents, and (ii) such Debt shall not obligate the
Borrower or any of its Subsidiaries to any margin call requirements;
 
(e) Debt consisting of sureties or bonds provided to any Governmental Authority
or other Person and assuring payment of contingent liabilities of the Borrower
in connection with the operation of the Oil and Gas Properties, including with
respect to plugging, facility removal and abandonment of its Oil and Gas
Properties;
 
(f) Intercompany Debt; provided that such Debt is subordinated to the
Obligations on terms acceptable to the Administrative Agent in its sole
discretion;
 
 
- 83 -

--------------------------------------------------------------------------------

 
 
(g) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business if such Debt is extinguished within two (2) Business
Days of incurrence and does not exceed $500,000;
 
(h) Debt incurred to finance the payment of any insurance premiums incurred in
the ordinary course of business not to exceed $500,000 in the aggregate secured
by Liens permitted under Section 6.01(m); and
 
(i) Debt not otherwise permitted under this Section 6.02, provided, that (i)
such Debt is not secured by any Lien, and (ii) the aggregate amount of such Debt
plus the aggregate amount of Debt permitted under Section 6.02(c) shall not
exceed $1,000,000 at any time.
 
Section 6.03 Agreements Restricting Liens and Distributions.  The Borrower shall
not, nor shall it permit any of its Subsidiaries to, create, incur, assume or
permit to exist any contract, agreement or understanding (other than this
Agreement and the Security Instruments) which in any way prohibits or restricts
the granting, conveying, creation or imposition of any Lien on any of its
Property, whether now owned or hereafter acquired, to secure the Obligations or
restricts any Subsidiary from paying dividends to the Borrower, or which
requires the consent of or notice to other Persons in connection therewith.
 
Section 6.04 Merger or Consolidation; Asset Sales.
 
(a) The Borrower shall not, nor shall it permit any of its Subsidiaries, to
merge or consolidate with or into any other Person other than the merger of a
Loan Party with and into the Borrower or another Loan Party.
 
(b) The Borrower shall not, nor shall it permit any of its Subsidiaries to enter
into or effect a Disposition of any of its Properties or to effect a Hedge
Termination other than:
 
(i) the sale of Hydrocarbons in the ordinary course of business,
 
(ii) the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable use,
 
(iii) Farmouts or term conveyances of undeveloped acreage or undeveloped
geological formations and assignments in connection with such Farmouts or term
conveyances,
 
(iv) so long as no Event of Default has occurred and is continuing, Dispositions
of Oil and Gas Properties or any interest therein or Subsidiaries owning Oil and
Gas Properties provided that (A) the consideration received in respect of such
Disposition shall be equal to or greater than the fair market value of the Oil
and Gas Property, or any interest therein or Subsidiary subject of such
Disposition (as reasonably determined by the Board of Directors of the Borrower
and, if requested by the Administrative Agent, the Borrower shall deliver a
certificate of a Responsible Officer of the Borrower certifying to that effect),
(B) if such Disposition causes a Borrowing Base Reduction Event, the Borrower
shall make any mandatory prepayments required by Section 2.05(b)(ii), and (C) if
any such Disposition is of a Subsidiary owning Oil and Gas Properties, such
Disposition shall include all the Equity Interests of such Subsidiary (or such
Subsidiary shall be dissolved substantially simultaneously with such
Disposition);
 
 
- 84 -

--------------------------------------------------------------------------------

 
 
(v) Hedge Terminations, provided that (A) the Borrower shall give Administrative
Agent 15 Business Days, prior written notice of any such Hedge Termination, and
(B) if such Hedge Termination causes a Borrowing Base Reduction Event, the
Borrower shall make any mandatory prepayments required by Section 2.05(b)(ii);
 
(vi) Dispositions of capital stock of any Subsidiary to Borrower or another Loan
Party, provided that the Borrower has delivered to the Administrative Agent at
least 10 days' prior written notice of such Disposition; and
 
(vii) any Disposition of Properties not otherwise regulated by Section 6.04(b)
and having a fair market value not to exceed $1,000,000 during any 12-month
period.
 
Section 6.05 Restricted Payments.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any Restricted Payments except that any
Subsidiary may declare and make Restricted Payments to the Borrower or any other
Loan Party.
 
Section 6.06 Investments.  The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make or permit to exist any loans, advances, or capital
contributions to, or make any investment in (including the making of any
Acquisition), or purchase or commit to purchase any stock or other securities or
evidences of indebtedness of or interests in any Person, except:
 
(a) Liquid Investments;
 
(b) trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;
 
(c) creation of any additional Subsidiaries in compliance with Section 6.15;
 
(d) investments in negotiable instruments for collection in the ordinary course
of business;
 
(e) investments made in the ordinary course of business and of a nature that is
customary in the Oil and Gas Business as a means of actively exploiting,
exploring for, acquiring, developing, processing, gathering, marketing or
transporting oil and gas through agreements, transactions, interests or
arrangements which provide for the sharing of risks or costs or satisfy other
objectives of the Oil and Gas Business, jointly with third parties, including
entering into operating agreements, working interests, royalty interests,
mineral leases, processing agreements, Farmouts, farm-in agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements and area of mutual
interest agreements, production sharing agreements or other similar or customary
agreement, transactions, properties, interest and investments and expenditures
in connection therewith; provided that (i) no such investment includes an
investment in any Equity Interest in a Person, (ii) any Debt incurred or Lien
granted or permitted to exist pursuant to such Investments is otherwise
permitted under Section 6.01 and Section 6.02, respectively, (iii) such
investments are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments, and (iv) so long as the Administrative Agent is granted an
Acceptable Security Interest in such Oil and Gas Properties to the extent
required by Section 5.08;
 
 
- 85 -

--------------------------------------------------------------------------------

 
 
(f) Investments in Intercompany Debt; and
 
(g) Investments not otherwise permitted under this Section 6.06 in an aggregate
amount not to exceed $1,000,000.
 
Section 6.07 Affiliate Transactions.  Other than as set forth on Schedule 6.07,
the Borrower shall not, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction or series of
transactions (including the purchase, sale, lease or exchange of Property, the
making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates unless
such transaction or series of transactions is on terms no less favorable to the
Borrower or the Subsidiary, as applicable, than those that could be obtained in
a comparable arm's length transaction with a Person that is not such an
Affiliate.
 
Section 6.08 Compliance with ERISA.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, directly or indirectly, (a) engage in, or permit any
Subsidiary or ERISA Affiliate to engage in, any transaction in connection with
which the Borrower, any Subsidiary or any ERISA Affiliate could be subjected to
either a civil penalty assessed pursuant to section 502(c), (i) or (l) of ERISA
or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) terminate, or
permit any Subsidiary or ERISA Affiliate to terminate, any Plan in a manner, or
take any other action with respect to any Plan, which could result in any
liability to the Borrower, any Subsidiary or any ERISA Affiliate to the PBGC;
(c) fail to make, or permit any Subsidiary or ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable Legal Requirement, the Borrower, a
Subsidiary or any ERISA Affiliate is required to pay as contributions thereto;
(d) permit to exist, or allow any Subsidiary or ERISA Affiliate to permit to
exist, any accumulated funding deficiency (or unpaid minimum required
contribution for plan years after December 31, 2007) within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan; (e) permit, or allow any Subsidiary or ERISA Affiliate to
permit, the actuarial present value of the benefit liabilities (as "actuarial
present value of the benefit liabilities" shall have the meaning specified in
section 4041 of ERISA) under any Plan maintained by the Borrower, any Subsidiary
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities; (f)
contribute to or assume an obligation to contribute to, or permit any Subsidiary
or ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan; (g) acquire, or permit any Subsidiary or ERISA Affiliate
to acquire, an interest in any Person that causes such Person to become an ERISA
Affiliate with respect to the Borrower, any Subsidiary or any ERISA Affiliate if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan under which any Subsidiary or ERISA
Affiliate would have an obligation to contribute, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities; (h) incur, or permit any
Subsidiary or ERISA Affiliate to incur, a liability to or on account of a Plan
under section 515, 4062, 4063, 4064, 4201 or 4204 of ERISA; (i) contribute to or
assume an obligation to contribute to, or permit any Subsidiary or ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including
any such plan maintained to provide benefits to former employees of such
entities, that may not be terminated by such entities in their sole discretion
at any time without any material liability; (j) amend or permit any Subsidiary
or ERISA Affiliate to amend, a Plan resulting in an increase in current
liability such that the Borrower, any Subsidiary or any ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code;
or (k) permit to exist any occurrence of any Reportable Event (as defined in
Title IV of ERISA), or any other event or condition, which presents a material
(in the opinion of the Majority Lenders) risk of such a termination by the PBGC
of any Plan.
 
 
- 86 -

--------------------------------------------------------------------------------

 
 
Section 6.09 Sale-and-Leaseback.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, sell or transfer to a Person any Property, whether
now owned or hereafter acquired, if at the time or thereafter the Borrower or a
Subsidiary shall lease as lessee such Property or any part thereof or other
Property which the Borrower or a Subsidiary intends to use for substantially the
same purpose as the Property sold or transferred.
 
Section 6.10 Change of Business.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to, make any material change in the character of its
business as an independent oil and gas exploration and production company or oil
field service provider, nor will the Borrower or any Subsidiary operate or carry
on business in any jurisdiction other than the United States or Canada.
 
Section 6.11 Organizational Documents, Name Change.  The Borrower shall not, nor
shall it permit any of its Subsidiaries to, amend, supplement, modify or restate
their articles or certificate of incorporation, bylaws, limited liability
company agreements, or other equivalent organizational documents or amend its
name or change its jurisdiction of incorporation, organization or formation, in
any case, without prior written notice to, and prior consent of, the
Administrative Agent which such consent shall not be unreasonably withheld.  The
Borrower shall not, nor shall it permit any of its Subsidiaries to, amend,
supplement, modify or restate the Management Services Agreement without prior
written notice to, and prior consent of, the Administrative Agent which such
consent shall not be unreasonably withheld.
 
Section 6.12 Use of Proceeds; Letters of Credit.  The Borrower will not permit
the proceeds of any Advance or Letters of Credit to be used for any purpose
other than those permitted by Section 5.09.  The Borrower will not engage in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U).  Neither the Borrower nor any Person
acting on behalf of the Borrower has taken or shall take, nor permit any of the
Borrower's Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including the
use of the proceeds of any Advance or Letters of Credit to purchase or carry any
margin stock in violation of Regulation T, U or X.
 
 
- 87 -

--------------------------------------------------------------------------------

 
 
Section 6.13 Gas Imbalances, Take-or-Pay or Other Prepayments.  Except as set
forth on Schedule 4.17, Borrower shall not, nor shall it permit any of its
Subsidiaries to, allow Gas Imbalances, take-or-pay or other prepayments with
respect to the Oil and Gas Properties of the Borrower or any Subsidiary which
would require the Borrower or any Subsidiary to deliver their respective
Hydrocarbons produced on a monthly basis from such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
other than Gas Imbalances, take-or-pay or other prepayments incurred in the
ordinary course of business and which Gas Imbalances, take-or-pay, or other
prepayments and balancing rights, in the aggregate, do not result in the
Borrower or any Guarantor having net aggregate liability at any time  in excess
of an amount equal to 5% of the Proven Reserves that are categorized as "proved,
developed and producing" on the most recently delivered Engineering Report.
 
Section 6.14 Limitation on Hedging.  The Borrower shall not, nor shall it permit
any of its Subsidiaries to:
 
(a) purchase, assume, or hold a speculative position in any commodities market
or futures market or enter into any Hedge Contract for speculative purposes, or
 
(b) be party to or otherwise enter into any Hedge Contract which (i) is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to the Borrower's operations, (ii) covers notional volumes in
excess of 90% of the anticipated production of gas volumes, in excess of 90% of
the anticipated production of natural gas liquids or in excess of 90% of the
anticipated production of oil volumes, in each of the foregoing, during the
period such Hedge Contract is in effect and attributable to PDP Reserves of the
Borrower and the Guarantors, as reflected in (A) the most recently delivered
Engineering Report under Section 5.06(h)(i) or (B) a statement, in form and
substance satisfactory to the Administrative Agent, delivered by an Independent
Engineer (which Engineering Report or statement from the Independent Engineer
may be updated in good faith by the Borrower); provided, however, that the
volume limitations shall not apply to put option contracts that are not related
to corresponding calls, collars or swaps, (iii) covers fluctuations in interest
rates (including conversions from floating interest rates to fixed interest
rates) for notional principal amounts in excess of 100% of the Debt for borrowed
money of the Borrower and its Subsidiaries, (iv) has a term greater than five
years, or (v) is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the contract is made has long-term obligations rated less than A- or
A3, respectively, by S&P or Moody's, or
 
(c) be party to or otherwise enter into any Hedge Contract (i) which is secured
other than Hedge Contracts with Lender Swap Counterparties which are secured by
the Collateral pursuant to the Loan Documents or (ii) which obligates any Loan
Party or Subsidiary to any margin call requirements including any requirement to
post cash collateral, property collateral or a letter of credit.
 
 
- 88 -

--------------------------------------------------------------------------------

 
 
Section 6.15 Additional Subsidiaries.  The Borrower shall not, nor shall it
permit any of its Subsidiaries to, create or acquire any additional Subsidiaries
without (a) prior written notice to the Administrative Agent and the Majority
Lenders, (b) such new Subsidiary executing and delivering to the Administrative
Agent, at its request, a Guaranty, a Pledge Agreement (if applicable), a
Security Agreement and a Mortgage (if applicable), or joinders to the existing
Loan Documents, as applicable, and such other Security Instruments as the
Administrative Agent or the Majority Lenders may reasonably request, (c) the
equity holder of such Subsidiary executing and delivering to the Administrative
Agent a Pledge Agreement pledging 100% of the Equity Interest owned by such
equity holder of such Subsidiary along with the certificates pledged thereby, if
any, and appropriately executed stock powers in blank, if applicable, and (d)
the delivery by the Borrower and such Subsidiary of any certificates, opinions
of counsel, title opinions or other documents as the Administrative Agent may
reasonably request relating to such Subsidiary.
 
Section 6.16 Account Payables.  The Borrower shall not, nor shall it permit any
of its Subsidiaries to, allow any of its trade payables or other accounts
payable to be outstanding for more than 90 days beyond the date when due (except
in cases where any such trade payable is being disputed in good faith and
adequate reserves under GAAP have been established).
 
Section 6.17 [Reserved].
 
Section 6.18 Oil and Gas Properties - Operations.  Whether or not a Loan Party
is the operator of the Oil and Gas Properties, no Loan Party shall enter into
any operating agreement, contract or agreement which materially adversely
affects the Oil and Gas Properties which constitute Collateral.  Furthermore,
whether or not a Loan Party is the operator of the Oil and Gas Properties, each
Loan Party shall (at its sole cost and expense): (i) except to the extent
Disposed of, or terminated, in accordance with this Agreement, do all things
necessary and within the reasonable control of such Loan Party to keep, or cause
to be kept, in full force and effect such Loan Party's Oil and Gas Properties
and its interests therein; (ii) subject to the terms hereof, cause the Oil and
Gas Properties which constitute Collateral to be maintained, developed and
protected against drainage and continuously operated for the production and
marketing of Hydrocarbons in a good and workmanlike manner as a prudent operator
would in accordance with generally accepted practices, applicable oil and gas
leases and Contracts, and all applicable Federal, state and local laws, rules
and regulations; (iii) subject to the terms hereof, promptly take all action
necessary to enforce or secure the observance or performance of any term,
covenant, agreement or condition to be observed or performed by third parties
under any material Contract, or any part thereof, or to exercise any of its
rights, remedies, powers and privileges under any material Contract, all in
accordance with the respective terms thereof; and (iv) subject to the terms
hereof, timely and adequately perform all covenants express or implied in any
material Contract necessary to keep in full force and effect the Oil and Gas
Properties which constitute Collateral and to maintain Loan Party's interests
therein.
 
Section 6.19 Sanctions.  The Borrower shall not directly or indirectly, use the
proceeds of any Advance or issuance of a Letter of Credit, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, to fund any activities of or business
with any individual or entity, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions, or in any other manner that
will result in a violation by any individual or entity (including any individual
or entity participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Issuing Lender, or otherwise) of Sanctions.
 
 
- 89 -

--------------------------------------------------------------------------------

 
 
Section 6.20 Sale or Discount of Receivables.  Except for receivables obtained
by the Borrower or any Subsidiary of the Borrower out of the ordinary course of
business, the settlement of joint interest billing accounts in the ordinary
course of business, discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Borrower shall not, nor shall the
Borrower permit any of its Subsidiaries to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable.
 
Section 6.21  Current Ratio.  The Borrower shall not permit, as of the end of
any fiscal quarter, the ratio of (a) its consolidated current assets to (b) its
consolidated current liabilities, to be less than 1.00 to 1.00.  For purposes of
this calculation, (i) "current assets" shall include, as of the date of
calculation, the aggregate Unused Commitment Amounts but shall exclude, as of
the date of calculation (A) any cash deposited with or at the request of a
counterparty to any Hedge Contract of Borrower or any of its Subsidiaries and
(B) any assets of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of ASC 410 and 815, and (ii) "current
liabilities" shall exclude, as of the date of calculation, (A) the current
portion of long-term Debt of Borrower or any of its Subsidiaries and (B) any
liabilities of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of ASC 410 and 815.
 
Section 6.22 Interest Coverage Ratio.  The Borrower (a) shall not permit, as of
the last day of each fiscal quarter, the ratio of (i) the Consolidated EBITDAX
of the Borrower and its Subsidiaries for the four fiscal quarters then ended, to
(ii) the consolidated Interest Expense of the Borrower and its Subsidiaries for
the four fiscal quarters then ended, to be less than 2.50 to 1.00.
 
Section 6.23 Leverage Ratio.  The Borrower shall not permit, as of the last day
of each fiscal quarter, the Net Debt to Consolidated EBITDAX Ratio of the
Borrower to be greater than 4.00 to 1.00.
 
ARTICLE VII
EVENTS OF DEFAULT; REMEDIES
 
Section 7.01 Events of Default.  The occurrence of any of the following events
shall constitute an "Event of Default" under any Loan Document:
 
(a) Payment.  Any Loan Party (i) fails to pay any principal when due under this
Agreement or make any deposit into the Cash Collateral Account when required
under this Agreement or (ii) fails to pay, within three (3) Business Days of the
date when due, any other amount due under this Agreement or any other Loan
Document, including payments of interest, fees, reimbursements, and
indemnifications.
 
 
- 90 -

--------------------------------------------------------------------------------

 
 
(b) Representation and Warranties.  Any representation or warranty made or
deemed to be made (i) by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document, (ii) by the Borrower, any Guarantor or any of their
respective Subsidiaries (or any of their respective officers) in connection with
this Agreement or any other Loan Document, or (iii) the Parent (or any of its
officers) in the Parent Pledge Agreement or in any other Loan Document to which
it is a party shall prove to have been incorrect in any material respect when
made or deemed to be made;
 
(c) Covenant Breaches.  The Borrower, any Guarantor or any of their respective
Subsidiaries or, as to clause (iii) the Parent, shall:
 
(i) fail to perform or observe any covenant contained in Section 2.16(a)(v),
Section 5.02(a) or (c), Section 5.03, Section 5.05, Section 5.06, Section 5.09,
Section 5.13, Section 5.15, Section 5.21 or Article VI;
 
(ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01, if such failure shall remain
unremedied for 30 days after the occurrence of such breach or failure; or
 
(iii) fail to perform or observe any other term or covenant set forth in the
Parent Pledge Agreement which is not covered by any other provision of this
Section 7.01, if such failure shall remain unremedied for 30 days after the
occurrence of such breach or failure;
 
(d) Cross-Defaults.  (i) The Borrower, any Guarantor, or any Subsidiary of a
Loan Party shall fail to pay any principal of or premium or interest on its Debt
which is outstanding in a principal amount of at least $1,000,000 individually
or when aggregated with all such Debt of the Borrower, any Guarantor, or any
such Subsidiary so in default (but excluding the Obligations) when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace or cure period, if any, specified in the agreement or
instrument relating to such Debt; (ii) any other event shall occur or condition
shall exist under any agreement or instrument relating to Debt which is
outstanding in a principal amount of at least $1,000,000 individually or when
aggregated with all such Debt of the Borrower, any Guarantor, or any such
Subsidiary so in default, and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or (iii) any such Debt which is outstanding in a principal amount of
at least $1,000,000 individually or when aggregated with all such Debt of the
Borrower, any Guarantor, or any such Subsidiary so in default, shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; provided
that, for purposes of this paragraph (d), the "principal amount" of the
obligations in respect of Hedge Contracts at any time shall be the Hedge
Termination Value;
 
 
- 91 -

--------------------------------------------------------------------------------

 
 
(e) Insolvency.  The Parent, the Borrower, any Guarantor, or any Subsidiary of a
Loan Party shall generally not pay its debts as such debts become due, or shall
admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Parent, the Borrower, any Guarantor, or any
Subsidiary of a Loan Party seeking to adjudicate it as bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any Debtor Relief
Law, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property and, in the case of any such proceeding instituted against the
Borrower, any such Subsidiary, or any such Guarantor either such proceeding
shall remain undismissed for a period of 60 days or any of the actions sought in
such proceeding shall occur; or the Parent, the Borrower, any Subsidiary of a
Loan Party, or any Guarantor shall take any company action to authorize any of
the actions set forth above in this paragraph (e);
 
(f) Judgments.  Any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate with all other such judgments shall be rendered
against the Parent, the Borrower, any Guarantor, or any Subsidiary of a Loan
Party and either (i) enforcement proceedings shall have been commenced by any
creditor upon such judgment or order or (ii) there shall be any period of 45
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect;
 
(g) Termination Events.  Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) the then present value of such Plan's vested benefits
exceeds the then current value of assets accumulated in such Plan by more than
the amount of $1,000,000 (or in the case of a Termination Event involving the
withdrawal of a "substantial employer" (as defined in Section 4001(a)(2) of
ERISA), the withdrawing employer's proportionate share of such excess shall
exceed such amount);
 
(h) Plan Withdrawals.  The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability in an annual amount exceeding
$1,000,000;
 
(i) Change in Control.  A Change in Control shall have occurred;
 
(j) Borrowing Base.  Any failure to cure any Borrowing Base deficiency in
accordance with Section 2.05;
 
(k) Loan Documents.
 
(i) Any material provision of any Loan Document shall for any reason cease to be
valid and binding on the Borrower or a Guarantor or any of their respective
Subsidiaries or any such Person shall so state in writing; or
 
 
- 92 -

--------------------------------------------------------------------------------

 
 
(ii) Any material provision of the Parent Pledge shall for any reason cease to
be valid and binding on the Parent or any such Person shall so state in writing;
 
(l) Security Instruments.  (i) The Administrative Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral or  (ii) any
Security Instrument shall at any time and for any reason cease to create the
Lien on the Property purported to be subject to such agreement in accordance
with the terms of such agreement, or cease to be in full force and effect, or
shall be contested by the Parent, the Borrower, any Guarantor or any of their
respective Subsidiaries; or
 
(m) Borrowing Base.  Any failure to cure any Borrowing Base Deficiency in
accordance with Section 2.05;
 
(n) Potential Failure of Title.  The title of the Borrower, any Guarantor or any
of their respective Subsidiaries to any of the Oil and Gas Properties subject to
the Mortgages, or any material part thereof, in excess of $1,000,000 in the
aggregate shall become the subject matter of litigation before any Governmental
Authority or arbitrator which could reasonably be expected to result in a
Material Adverse Change with respect to the Borrower's, such Guarantor's or such
Subsidiary's title to such Oil and Gas Properties;
 
(o) Material Adverse Change.  An event resulting in a Material Adverse Change
shall have occurred; or
 
(p) Casualty.  Loss, theft, substantial damage or destruction of Collateral the
subject of any Security Instrument not fully covered by insurance (except for
deductibles and allowing for the depreciated value of such Collateral) in an
amount greater than $1,000,000 shall have occurred.
 
Section 7.02 Optional Acceleration of Maturity.  If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,
 
(a) the Administrative Agent (i) shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Borrower, declare the obligation of
each Lender and the Issuing Lender to make extensions of credit hereunder,
including making Advances and issuing, increasing or extending Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and (ii)
shall at the request, or may with the consent, of the Majority Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;
 
(b) the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Majority Lenders, deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the Letter
of Credit Exposure as security for the Obligations; and
 
 
- 93 -

--------------------------------------------------------------------------------

 
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of Secured Parties by appropriate proceedings.
 
Section 7.03 Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,
 
(a) (i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;
 
(b) the Borrower shall deposit with the Administrative Agent into the Cash
Collateral Account an amount of cash equal to 103% of the outstanding Letter of
Credit Exposure as security for the Obligations; and
 
(c) the Administrative Agent shall at the request of, or may with the consent
of, the Majority Lenders proceed to enforce its rights and remedies under the
Security Instruments, the Guaranties, and any other Loan Document for the
ratable benefit of Secured Parties by appropriate proceedings.
 
Section 7.04 Right of Setoff.  If an Event of Default shall have occurred and be
continuing, the Administrative Agent, each Lender, the Issuing Lender, and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by the Administrative Agent, such Lender, the
Issuing Lender or any such Affiliate to or for the credit or the account of the
Borrower or any other Loan Party against any and all of the obligations of the
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to the Administrative Agent, such Lender or the Issuing
Lender or their respective Affiliates, irrespective of whether or not the
Administrative Agent, such Lender, the Issuing Lender, or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office, or Affiliate of the Administrative
Agent, such Lender or the Issuing Lender different from the branch or office
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Lender shall exercise any such right of setoff, (a)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.16
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  The rights of the Administrative Agent, each
Lender, the Issuing Lender and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that the Administrative Agent, such Lender, the Issuing Lender or their
respective Affiliates may have.  The Administrative Agent, each Lender and the
Issuing Lender agree to notify the Borrower and the Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
 
- 94 -

--------------------------------------------------------------------------------

 
 
Section 7.05 Non-exclusivity of Remedies.  No remedy conferred upon the
Administrative Agent, the Issuing Lender and the Lenders is intended to be
exclusive of any other remedy, and each remedy shall be cumulative of all other
remedies existing by contract, at law, in equity, by statute or otherwise.
 
Section 7.06 Application of Proceeds.  From and during the continuance of any
Event of Default, any monies or Property actually received by the Administrative
Agent pursuant to this Agreement or any other Loan Document, the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries or with the
Parent which secures any of the Obligations, shall be applied in the following
order:
 
(a) First, to the payment of all amounts, including costs and expenses incurred
in connection with the collection of such proceeds and the payment of any part
of the Obligations, due to the Administrative Agent under any of the expense
reimbursement or indemnity provisions of this Agreement or any other Loan
Document, any Security Instrument or other collateral documents, and any
applicable Legal Requirement;
 
(b) Second, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Obligations
then due and payable, including Obligations with respect to Letters of Credit,
including any Lender Hedging Obligations of any Loan Party, and including any
Banking Services Obligations of any Loan Party, in each case subject to Section
2.16(a)(ii); and
 
(c)           Third, the remainder, if any, to the Borrower or its Subsidiaries,
or its respective successors or assigns, or such other Person as may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
 
Administrative Agent shall have no responsibility to determine the existence or
amount of Lender Hedging Obligations and may reserve from the application of
amounts under this Section amounts distributable in respect of Lender Hedging
Obligations until it has received evidence satisfactory to it of the existence
and amount of such Lender Hedging Obligations.  Subject to paragraph (a) of the
first sentence of this Section, Administrative Agent and Lenders hereby
acknowledge and confirm that the Liens in the Collateral secure the Obligations
and the Lender Hedging Obligations on a ratable basis.  Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Obligations otherwise set forth above in this Section.
 
 
- 95 -

--------------------------------------------------------------------------------

 
 
ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER
 
Section 8.01 Appointment and Authority.  Each of the Lenders and the Issuing
Lender hereby irrevocably appoints Société Générale to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Parent, the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term "agent" herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
 
Section 8.02 Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term "Lender" or "Lenders" shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
Section 8.03 Exculpatory Provisions.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:
 
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
 
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
 
 
- 96 -

--------------------------------------------------------------------------------

 
 
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.01 and 7.02, and 7.03 or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the Issuing Lender.  The Administrative Agent shall
not be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
 
Section 8.04 Reliance by Administrative Agent.  The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of an Advance, or the issuance, extension,
renewal or increase of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender or the Issuing Lender, the Administrative Agent
may presume that such condition is satisfactory to such Lender or the Issuing
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender or the Issuing Lender prior to the making of such
Advance or the issuance of such Letter of Credit.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Section 8.05 Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.
 
 
- 97 -

--------------------------------------------------------------------------------

 
 
Section 8.06 Successor Administrative Agent and Issuing Lender.
 
(a) The Administrative Agent and the Issuing Lender may at any time give notice
of its resignation to the Lenders, the Issuing Lender and the Borrower.  Upon
receipt of any such notice of resignation, the Majority Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in New York City or Houston, Texas or an Affiliate of any
such bank with an office in New York City or Houston, Texas.  If no such
successor shall have been so appointed by the Majority Lenders and shall have
accepted such appointment within 60 days after the retiring Administrative Agent
or Issuing Lender gives notice of its resignation (or such earlier day as shall
be agreed by the Majority Lenders) (the "Resignation Effective Date"), then the
retiring Administrative Agent or Issuing Lender, as applicable, may (but shall
not be obligated) on behalf of the Lenders, appoint a successor Administrative
Agent or Issuing Lender, as applicable, meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
 
(b) If the Person serving as Administrative Agent or Issuing Lender is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Majority
Lenders may, to the extent permitted by applicable law, by notice in writing to
the Borrower and such Person remove such Person as Administrative Agent or
Issuing Lender, as applicable, and, in consultation with the Borrower, appoint a
successor. If no such successor shall have been so appointed by the Majority
Lenders and shall have accepted such appointment within 30 days (or such earlier
day as shall be agreed by the Majority Lenders) (the "Removal Effective Date"),
then such removal shall nonetheless become effective in accordance with such
notice on the Removal Effective Date.
 
(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent or Issuing
Lender, as applicable, shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that (1) in the case of any
Collateral held by the Administrative Agent on behalf of the Lenders or the
Issuing Lender under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such Collateral until such time as a
successor Administrative Agent is appointed, and (2) the retiring or removed
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring or removed Issuing Lender until the termination
of all such Letters of Credit) and (ii) except for any indemnity payments owed
to the retiring or removed Administrative Agent or Issuing Lender, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent or Issuing Lender, as applicable, shall instead be made by
or to each Lender directly, until such time as the Majority Lenders appoint a
successor Administrative Agent or Issuing Lender, as provided for above in this
Section.  Upon the acceptance of a successor's appointment as Administrative
Agent or Issuing Lender hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) or removed Administrative Agent or Issuing Lender (other than any
rights to indemnity payments owed to the retiring or removed Administrative
Agent or Issuing Lender), and the retiring or removed Administrative Agent or
Issuing Lender shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section and except that the retiring or removed
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring or removed Issuing Lender until the termination
of all such Letters of Credit).  The fees payable by the Borrower to a successor
Administrative Agent or Issuing Lender shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent's or Issuing
Lender's resignation or removal hereunder and under the other Loan Documents,
the provisions of this Article and Sections 9.04 and 9.05 shall continue in
effect for the benefit of such retiring or removed Administrative Agent or
Issuing Lender, as applicable, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent or Issuing Lender, as
applicable was acting as Administrative Agent or Issuing Lender, as applicable.
 
 
- 98 -

--------------------------------------------------------------------------------

 
 
Section 8.07 Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
Section 8.08 No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners or Arrangers or Documentation Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the
Issuing Lender hereunder.
 
Section 8.09 Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Parent or any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Advance or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
 
 
- 99 -

--------------------------------------------------------------------------------

 
 
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Obligations and
all other Obligations that are owing and unpaid and to file such other documents
as may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Lender and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Lender and the
Administrative Agent under Sections 2.08, 9.04, and 9.05) allowed in such
judicial proceeding; and
 
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Lender, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08,
9.04, and 9.05.
 
Section 8.10 Collateral Matters.
 
(a) The Administrative Agent is authorized on behalf of the Secured Parties,
without the necessity of any notice to or further consent from such Secured
Parties, from time to time, to take any actions with respect to any Collateral
or Security Documents which may be necessary to perfect and maintain the Liens
upon the Collateral granted pursuant to the Security Documents.  The
Administrative Agent is further authorized (but not obligated) on behalf of the
Secured Parties, without the necessity of any notice to or further consent from
the Secured Parties, from time to time, to take any action in exigent
circumstances as may be reasonably necessary to preserve any rights or
privileges of the Secured Parties under the Loan Documents or applicable Legal
Requirements.  Persons that are owed any Lender Hedging Obligations and the
Banking Service Providers by accepting the benefit of the Liens granted pursuant
to the Security Documents hereby agrees to the terms of this paragraph (a).
 
(b) The Lenders hereby, Persons that are owed any Lender Hedging Obligations by
accepting the benefit of the Liens granted pursuant to the Security Documents,
and Banking Service Providers by accepting the benefit of the Liens granted
pursuant to the Security Documents, irrevocably authorize the Administrative
Agent to (i) release any Lien granted to or held by the Administrative Agent
upon any Collateral (a) upon termination of this Agreement, termination of all
Hedge Contracts with such Persons (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to such Swap
Counterparty and the Borrower have been made), termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Lender shall have been made), and
the payment in full of all outstanding Advances, Letter of Credit Obligations
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made) and all other
Obligations (other than contingent indemnification obligations) payable under
this Agreement and under any other Loan Document; (b) constituting property sold
or to be sold or disposed of as part of or in connection with any disposition
permitted under this Agreement or any other Loan Document; (c) constituting
property in which the Borrower or any Subsidiary owned no interest at the time
the Lien was granted or at any time thereafter; or (d) constituting property
leased to the Borrower or any Subsidiary under a lease which has expired or has
been terminated in a transaction permitted under this Agreement or is about to
expire and which has not been, and is not intended by the Borrower or such
Subsidiary to be, renewed or extended; and (ii) release a Guarantor from its
obligations under a Guaranty and any other applicable Loan Document if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Document.  Upon the request of the Administrative Agent at any time,
the Secured Parties will confirm in writing the Administrative Agent's authority
to release particular types or items of Collateral pursuant to this
Section 8.10.
 
 
- 100 -

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by the Parent or any Loan Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
 
(d) By accepting the benefits of the Collateral, each Swap Counterparty agrees
that, notwithstanding anything to the contrary in any of its Hedge Contracts
with the Borrower or any other Loan Party, the Borrower and the other Loan
Parties may grant Liens under the Loan Documents that burden and attach to such
Hedge Contracts and the rights of the Borrower and the other Loan Parties
thereunder.
 
Section 8.11 INDEMNIFICATION.  THE LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH ISSUING LENDER AND EACH OF THEIR RESPECTIVE
RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER AND WITHOUT
LIMITING THE CONTINUING REIMBURSEMENT OBLIGATIONS OF THE BORROWER), ACCORDING TO
THEIR RESPECTIVE PRO RATA SHARES FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT AND ANY ISSUING
LENDER IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION
TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT OR ANY ISSUING LENDER UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (INCLUDING THE ADMINISTRATIVE AGENT'S, SUCH
ISSUING LENDER'S AND EACH OF THEIR RELATED PARTIES' OWN NEGLIGENCE), AND
INCLUDING ENVIRONMENTAL LIABILITIES, PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO PERSON SEEKING INDEMNIFICATION, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES,
CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF
COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE PERSON SEEKING
INDEMNIFICATION.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE THE ADMINISTRATIVE AGENT AND EACH ISSUING LENDER PROMPTLY UPON DEMAND
FOR ITS RATABLE SHARE OF ANY OUT OF POCKET EXPENSES (INCLUDING COUNSEL FEES)
INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT THE ADMINISTRATIVE AGENT OR ANY ISSUING
LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.
 
 
- 101 -

--------------------------------------------------------------------------------

 
 
ARTICLE IX
MISCELLANEOUS
 
Section 9.01 Amendments, Etc.  No amendment or waiver of any provision of this
Agreement, the Notes, or any other Loan Document, nor consent to any departure
by the Parent, the Borrower or any Subsidiary of the Borrower therefrom, shall
in any event be effective unless the same shall be in writing and signed by the
Majority Lenders and the Borrower (or, in the case of the Parent Pledge
Agreement, the Parent), and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver, or consent shall:
 
(a) without the consent of each Lender: (i) increase the Borrowing Base, (ii)
waive any of the conditions specified in Article III; (iii) change any provision
of this Section or the definition of "Majority Lenders", "Required Lenders" or
"Super-Majority Lenders" or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; (iv) amend
Section 2.11 or any other provision of this Agreement in a manner that would
alter the pro rata sharing of payments or the pro rata allocation of
disbursements required thereby; (v) release any Guarantor from its obligations
or limit any Guarantor's obligations under any Guaranty unless such Guarantor
ceases to be a Subsidiary of the Borrower under a transaction permitted by the
terms hereof; (vi) permit the Borrower or any Subsidiary to enter into any
merger or consolidation with or into any other Person or amend Section 6.04(a);
(vii) release any Collateral securing the Obligations, except as provided in
Section 8.10 above; (viii) change Section 7.06 or any other provision of this
Agreement in a manner that would alter the order of application of proceeds set
forth in Section 7.06; or (ix) increase the aggregate Commitments;
 
(b) without the written consent of each Lender directly affected thereby, (i)
extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 7.02), (ii) reduce the principal of, or interest
on, the Obligations or any fees or other amounts payable hereunder or under any
other Loan Document, or (iii) postpone any date fixed for any payment of
principal of, or interest on, the Obligations or any fees or other amounts
payable hereunder; or
 
 
- 102 -

--------------------------------------------------------------------------------

 
 
(c) no amendment, waiver or consent shall, unless in writing and signed by the
Required Lenders and the Borrower, decrease or maintain the Borrowing Base; and
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Issuing Lender in addition to the Lenders required
above, affect the rights or duties of the Issuing Lender under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Administrative Agent in addition to the Lenders required
above, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document; (iii) the Administrative Agent's Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto.
 
Section 9.02 Notices, Etc.
 
(a) General.  Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in paragraph (c)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail, sent by facsimile or (subject to subsection (c)
below) electronic mail address as follows:
 
(i) if to the Borrower or any other Loan Party, the Administrative Agent, or the
Issuing Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule I or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties;
 
(ii) if to the Parent, to the address, facsimile number, electronic mail address
or telephone number specified for the Parent in the Parent Pledge Agreement; and
 
(iii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Administrative
Agent.
 
(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (c) below, shall be effective as provided in said
paragraph (c).  In no event shall a voicemail message be effective as a notice,
communication or confirmation hereunder.
 
(c) Effectiveness of Facsimile Documents and Signatures.  Loan Documents may be
transmitted and/or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable Legal Requirements, have the same
force and effect as manually-signed originals and shall be binding on the
Parent, all Loan Parties, the Administrative Agent and the Lenders.  The
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed original thereof; provided, however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
 
- 103 -

--------------------------------------------------------------------------------

 
 
(d) Limited Use of Electronic Mail.  Unless expressly provided otherwise herein,
notices and other communications to the Lenders and the Issuing Lender hereunder
may be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or the Issuing Lender pursuant to Article II, except that, until the
Administrative Agent gives notice to the Borrower to the contrary, Notices of
Borrowing and Notices of Conversion or Continuation may be delivered to the
Administrative Agent by electronic communication.  The Administrative Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender's receipt of an
acknowledgement from the intended recipient (such as by the "read receipt
requested" function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(e) Change of Address, etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
 
(f) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, the Issuing Lender, each Lender and their Related Parties
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.
 
Section 9.03 No Waiver; Cumulative Remedies.  No failure on the part of any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder shall operate as
a waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.
 
 
- 104 -

--------------------------------------------------------------------------------

 
 
Section 9.04 Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent) in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Lender in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all expenses
incurred by the Administrative Agent, any Lender or the Issuing Lender
(including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the Issuing Lender), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Advances made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Advances or Letters of
Credit.  The foregoing costs and expenses shall include all search, filing,
recording, appraisal charges and fees and taxes related thereto, and other
out-of-pocket expenses incurred by the Administrative Agent or any Lender and
the cost of independent public accountants and other outside experts retained by
the Administrative Agent or any Lender.  All amounts due under this Section 9.04
shall be payable within thirty (30) days after written demand.  The agreements
in this Section shall survive the termination of the Commitments and repayment
of all other Obligations.
 
Section 9.05 INDEMNIFICATION.  THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
"INDEMNITEE") AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE
PARENT, THE BORROWER OR ANY OTHER LOAN PARTY) OTHER THAN SUCH INDEMNITEE AND ITS
RELATED PARTIES OR BY THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT, THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS SECTION 9.05 SHALL BE PAYABLE
WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS
SECTION SHALL SURVIVE THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE
RESIGNATION OF THE ISSUING LENDER, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.
 
 
- 105 -

--------------------------------------------------------------------------------

 
 
Section 9.06 Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under Section 9.04 or
Section 9.05 to be paid by it to the Administrative Agent (or any sub-agent
thereof), the Issuing Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Issuing Lender or such Related Party, as the case may be, such
Lender's Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or Issuing
Lender in connection with such capacity.  The failure of any Lender to pay its
Pro Rata Share of such unpaid amounts shall not relieve any other Lender of its
obligation, if any, to pay its respective share of such unpaid amounts.  No
Lender shall be responsible for the failure of any other Lender to comply with
this Section.  All amounts due under this Section 9.06 shall be payable within
ten (10) Business Days after demand therefor.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the Resignation of
the Issuing Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
 
- 106 -

--------------------------------------------------------------------------------

 
 
Section 9.07 WAIVER OF DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENT, EACH LOAN PARTY SHALL NOT ASSERT, AND HEREBY WAIVES, ANY
CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 9.08 Successors and Assigns.
 
(a) Generally.  The terms and provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an Eligible Assignee in accordance with the provisions of paragraph (b)
of this Section, (ii) by way of participation in accordance with the provisions
of paragraph (f) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of paragraph (f)(iv) of this
Section and any other attempted assignment or transfer by any party hereto shall
be null and void.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (f) of this Section and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
 
(b) Assignments by Lenders.  Any Lender may assign to one or more banks or other
entities all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitments, the
Advances owing to it, any Notes held by it, and the participation interest in
the Letter of Credit Obligations held by it); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of such
Lender's rights and obligations assigned under this Agreement and shall be an
equal percentage with respect to both its obligations owing in respect of the
Commitments and the related Advances and Letters of Credit, (ii) the amount of
the Commitments and Advances of such Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall be, if to an entity other than a Lender, not
less than $5,000,000 (or, if less, the amount of its remaining Commitments and
Advances in connection with an assignment of all such remaining Commitments and
Advances) and, with respect to amounts equal to $5,000,000 or greater, shall be
an integral multiple of $1,000,000 in excess thereof, (iii) each such assignment
shall be to an Eligible Assignee, (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with any Notes
subject to such assignment, and (v) each Eligible Assignee (other than the
Eligible Assignee of the Administrative Agent) shall pay to the Administrative
Agent a $3,500 administrative fee.  Upon such execution, delivery, acceptance
and recording, from and after the effective date specified in each Assignment
and Assumption, which effective date shall be at least three (3) Business Days
after the execution thereof, (1) the assignee thereunder shall be a party hereto
for all purposes and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, have the rights
and obligations of a Lender hereunder and (2) such Lender thereunder shall, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of such Lender's
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto).  Unless an Event of Default has occurred, any Lender intending to
assign all or any portion of its rights and obligations under this Agreement to
another lending institution shall endeavor to provide the Borrower with prior
notice of such Lender's intent to assign, and such notice shall include the name
of the lending institution to which such Lender is contemplating making such
assignment.
 
 
- 107 -

--------------------------------------------------------------------------------

 
 
(c) Terms of Assignments.  By executing and delivering an Assignment and
Assumption, the Lender thereunder and the assignee thereunder confirm to and
agree with each other and the other parties hereto as follows:  (i) other than
as provided in such Assignment and Assumption, such Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency of value of this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of their
respective obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the Financial Statements
referred to in Section 4.05 and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Assumption; (iv) such assignee will, independently and
without reliance upon the Administrative Agent, such Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Lender.
 
 
- 108 -

--------------------------------------------------------------------------------

 
 
(d) The Register.  The Administrative Agent shall maintain at its address
referred to on Schedule I a copy of each Assignment and Assumption delivered to
and accepted by it and a register for the recordation of the names and addresses
of the Lenders and the Commitments of, and principal amount of the Advances
owing to, each Lender from time to time (the "Register").  The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Lenders, and the
Lenders may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower or any Lender at any reasonable time and from
time to time upon reasonable prior notice.
 
(e) Procedures.  Upon its receipt of an Assignment and Assumption executed by a
Lender and an Eligible Assignee, together with any Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Assumption
has been completed and is in substantially the form of the attached Exhibit A,
(i) accept such Assignment and Assumption, (ii) record the information contained
therein in the Register, and (iii) give prompt notice thereof to the Borrower.
 
(f) Participations.
 
(i) Each Lender may, without notice to or the consent of the Borrower, the
Administrative Agent or the Issuing Lenders, sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Commitments, the Advances owing to it, its participation interest in the Letter
of Credit Obligations, if any, and the Notes, if any, held by it); provided,
however, that (1) such Lender's obligations under this Agreement (including,
without limitation, its Commitments to the Borrower hereunder) shall remain
unchanged, (2) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (3) such Lender shall remain the
holder of any such Advances for all purposes of this Agreement, (4) the
Borrower, the Administrative Agent, and the Issuing Lenders and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement, and
(5) such Lender shall not require the participant's consent to any matter under
this Agreement, except that the participation agreement may provide that the
Lender will not, without the consent of the participant, give its consent to any
changes in the principal amount of any Advance, reductions in fees or interest,
releasing all or substantially all of any Collateral, permitting any Loan Party
to enter into any merger or consolidation with or into any other Person,
postponement of any date fixed for any payment of principal of, or interest on,
any Advance or any fees or other amounts payable hereunder, or extensions of the
Maturity Date or the Commitment Termination Date.
 
(ii) Subject to paragraph (iii) of this Section 9.08(f), the Borrower agrees
that each participant shall be entitled to the benefits of, and subject to the
requirements of, Sections 2.12, 2.13 and 2.14 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section (it being understood that the documentation required under Section
2.14(g) shall be delivered to the participating Lender).  To the extent
permitted by law, each participant also shall be entitled to the benefits of
Section 7.04 as though it were a Lender, provided such participant agrees to be
subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant's interest
in the Advances or other obligations under the Loan Documents (the "Participant
Register"); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
participant or any information relating to a participant's interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
 
 
- 109 -

--------------------------------------------------------------------------------

 
 
(iii) A participant shall not be entitled to receive any greater payment under
Section 2.13 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such participant, unless the sale of the
participation to such participant is made with the Borrower's prior written
consent.
 
(iv) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note(s), if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
(g) Electronic Execution of Assignments.  The words "execution," "signed,"
"signature," and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
Section 9.09 Confidentiality.  Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates'
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it
(including (i) any self-regulatory authority, such as the National Association
of Insurance Commissioners, and (ii) in connection with any pledge or assignment
under Section 9.08(e), any Federal Reserve Bank or other central bank), (c) to
the extent required by applicable Legal Requirements or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) on a confidential basis to the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the credit facilities, (h) with the
consent of the Borrower or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Administrative Agent or any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section 9.09, "Information" means all
information received from the Parent or any Loan Party relating to the Parent or
any Loan Party or any of their respective businesses including, without
limitation, any information obtained from the Parent, the Borrower or any of the
Subsidiaries of the Borrower in connection with Borrower's compliance with
Section 5.05 or Section 5.06 of this Agreement, other than any such information
that is available to the Administrative Agent or any Lender or any of its
Affiliates on a nonconfidential basis prior to disclosure by the Parent or any
Loan Party; provided that, in the case of information received from the Parent
or a Loan Party after the date hereof, such information is clearly identified at
the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section 9.09 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information in
accordance with safe and sound banking practices.
 
 
- 110 -

--------------------------------------------------------------------------------

 
 
Section 9.10 Counterparts; Effectiveness.  This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Except as provided in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., "pdf" or "tif")
format shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
Section 9.11 Survival of Representations, etc.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Advance, and shall continue in full force and
effect as long as any Advance or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
 
 
- 111 -

--------------------------------------------------------------------------------

 
 
Section 9.12 Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 9.13 Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the Maximum Rate.  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Advances or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Legal Requirement, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
Section 9.14 Governing Law.  This Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the laws of the State of New York and the
applicable laws of the United States of America except to the extent of any
mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
Section 9.15 Submission to Jurisdiction; Waiver of Venue; Service of Process.
 
(a) Submission to Jurisdiction.  Each of the Borrower, the Lenders, and the
other parties hereto irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, the Issuing Lender, or any Related Party
of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in the Borough of Manhattan and of
the United States District Court for the Southern District of the State of New
York and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender or the Issuing Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Parent, the Borrower or any other Loan Party or its properties in the courts of
any jurisdiction.
 
 
- 112 -

--------------------------------------------------------------------------------

 
 
(b) WAIVER OF VENUE.  EACH OF THE BORROWER, THE LENDERS AND THE OTHER PARTIES
HERETO EXPRESSLY AND IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02 other than by
electronic mail.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable law.
 
Section 9.16 WAIVER OF JURY TRIAL.  EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.  EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF
THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
Section 9.17 USA Patriot Act; OFAC.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the "Act"), it is required to obtain, verify and record information that
identifies the Parent each Loan Party and each shareholder of the Parent and any
Loan Party holding 10% or more of the outstanding common shares, which
information includes the name and address of the Parent or such Loan Party, as
applicable, or equity holder of the Parent or such Loan Party, as applicable,
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Parent or Loan Party or equity holder of such
Loan Party in accordance with the Act. In addition, Borrower agrees to
(a) ensure that no Person who owns a controlling interest in or otherwise
controls the Parent or any Loan Party is or shall be listed on the Specially
Designated Nationals and Blocked Person List or other similar lists maintained
by the OFAC, the Department of the Treasury or included in any Executive Order,
(b) not to use or permit the use of proceeds of the Obligations to violate any
of the foreign asset control regulations of the OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, or cause its Subsidiaries to
comply, with the applicable laws.
 
 
- 113 -

--------------------------------------------------------------------------------

 
 
Section 9.18 ORAL AGREEMENTS.  THIS WRITTEN AGREEMENT, THE LOAN DOCUMENTS, AND
ANY HEDGE CONTRACTS WITH SWAP COUNTERPARTIES, AS DEFINED IN THIS AGREEMENT,
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Remainder of this page intentionally left blank.  Signature pages follow.]
 
 
 
 
 
 
- 114 -

--------------------------------------------------------------------------------

 
 
EXECUTED as of the date first above written.
 
BORROWER:                                                                   
 ISRAMCO ONSHORE, LLC
 
By:                                                                          
Name: Haim Tsuff
Title: Manager
 
 
 
            
 
[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT/
ISSUING LENDER/LENDER:                                           SOCIÉTÉ
GÉNÉRALE


By:                                                                          
Name:
Title:           
 
 

 
 
[SIGNATURE PAGE TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
ADDRESSES AND COMMITMENTS
 
Addresses for Notices:
 
Administrative Agent:
 
Address for notices:
Société Générale
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention:  Elena Robciuc or Victor Mendoza
Telephone:  713-759-6316 or 713-759-6313
Facsimile:  713-650-0824
E-Mail:  elena.robciuc@sgcib.com or victor.mendoza@sgcib.com


Domestic Office and LIBOR Office:
480 Washington Blvd - 20th Floor
Jersey City, NJ  07310
Attention:  Carmen Espinal
Telephone:  201-839-8451
Facsimile:  201-839-8118
E-Mail:  carmen.espinal@sgcib.com


Loan Parties:
 
Isramco Onshore, LLC
2425 West Loop South, Suite 810
Houston, Texas 77027
Attention: Edy Francis or Anthony James
Telephone: 713-621-6785
Facsimile: 713-621-3988
E-Mail: edyf@isramco-jay.com or tjames@isramco-jay.com
 
 
[SCHEDULE I TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
Commitments:
 
Lender
 
Commitment
(subject to Borrowing Base)
 
Pro Rata Share
Société Générale
$150,000,000
100.000%
                                   
Total:   
$150,000,000
 
 
 
 
 



 
 
[SCHEDULE I TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.01


SUBSIDIARIES
 
 
Grantor:
Isramco Energy, L.L.C.
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0800748621
   
Federal Tax Identification Number:
20-8484781
   
Prior Names:
None
       
Grantor:
Isramco Resources, LLC
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0800945972
   
Federal Tax Identification Number:
26-2203983
   
Prior Names:
None

 
 
[SCHEDULE 4.01 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
Grantor:
Jay Petroleum, L.L.C.
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0701774922
   
Federal Tax Identification Number:
76-0500039
   
Prior Names:
None
       
Grantor:
Field Trucking and Services, LLC
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0801052750
   
Federal Tax Identification Number:
26-4235207
   
Prior Names:
None

 
 
[SCHEDULE 4.01 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 

SCHEDULE 4.05
 
EXISTING DEBT
 


 
None.
 
 
 
[SCHEDULE 4.05 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.07
 
LITIGATION
 


 
None.
 
 
 
[SCHEDULE 4.07 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.11
 
TAXES
 


 
None.
 
 
 
[SCHEDULE 4.11 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.17
 
GAS IMBALANCES
 


 
None.
 
 
 
[SCHEDULE 4.17 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.20
 
HEDGING AGREEMENTS
 


 
None.
 
 
 
[SCHEDULE 4.20 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 4.21
 
MATERIAL CONTRACTS
 


 
None.
 
 
 
[SCHEDULE 4.21 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
SCHEDULE 6.07
 
AFFILIATE TRANSACTIONS
 


 
None.
 
 
 
[SCHEDULE 6.07 TO CREDIT AGREEMENT]

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not
joint.]4  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit and guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.
 
 

--------------------------------------------------------------------------------

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.
2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.
3 Select as appropriate.
4 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
1.           Assignor[s]:                              
     ______________________________
 
______________________________
 
  [Assignor [is] [is not] a Defaulting Lender]
 
2.           Assignee[s]:                       
           ______________________________
 
______________________________
 
  [for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
 
3.
Borrower:
ISRAMCO ONSHORE, LLC

 
4.
 
Administrative Agent:
SOCIÉTÉ GÉNÉRALE, as the administrative agent under the Credit Agreement

 
5.
 
Credit Agreement:
Credit Agreement dated as of June 30, 2015 among Borrower, the Lenders party
thereto from time to time, and Société Générale, as Administrative Agent and as
Issuing Lender

 
6.
 
Assigned Interest[s]:

 
Assignor[s]
Assignee[s]
Aggregate Amount of Commitments /Advances for all Lenders
Amount of Commitment / Advances Assigned5
Percentage Assigned of Commitment / Advances6
CUSIP Number
   
$
$
%
     
$
$
%
     
$
$
%
 

 
7.           Trade Date:                                ______________7
                   
Effective Date: _____________ ___, 20___  [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
 

--------------------------------------------------------------------------------

5 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
6 Set forth, to at least 9 decimals, as a percentage of the Commitment /
Advances of all Lenders thereunder
7 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 
ASSIGNOR[S]8
 
[NAME OF ASSIGNOR]
 


 
By:                                                                
Name:                                                           
Title:                                                                                                                             
 
 
[NAME OF ASSIGNOR]
 
 
By:                                                                
Name:                                                           
Title:                                                                   
                                                             
 
ASSIGNEE[S]
 
[NAME OF ASSIGNEE]
 
 
By:                                                                
Name:                                                           
Title:                                                                                                                                 


 
[NAME OF ASSIGNEE]
 
 
By:                                                                
Name:                                                           
Title:                                                                                                                                   

 
 

--------------------------------------------------------------------------------

8 Add additional signature blocks as needed.
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
[Consented to and]9 Accepted:
 


 
SOCIÉTÉ GÉNÉRALE,
as Administrative Agent
 


 
By:                                                                
Name:                                                           
Title:                                                                                                                                   


 
SOCIÉTÉ GÉNÉRALE,
as Issuing Lender
 


 
By:                                                                
Name:                                                           
Title:                                                                   
                                                               
 
[Consented to:]10
 


 
ISRAMCO ONSHORE, LLC,
a Texas limited liability company
 


By:                                                                
Name:                                                           
Title:                                                                   
                                                               


 


 

--------------------------------------------------------------------------------

9 To be added only if the consent of the Administrative Agent and the Issuing
Lender are required by the terms of the Credit Agreement
10 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
Annex 1
 
To Exhibit A – Assignment and Assumption
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.  Representations and Warranties.
 
1.1  Assignor[s].  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Parent, the Borrower, the Borrower’s Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by the Parent, the Borrower, the Borrower’s
Subsidiaries or Affiliates or any other Person of any of its obligations under
any Loan Document.
 
1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.08 of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.08 of the Credit Agreement or within the definition of “Eligible Assignee”),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 3.01(c) or Section 5.06 thereof, as applicable, and such other documents
and information as it deems appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is not incorporated under the
laws of the United States of America or a state thereof, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
[the][such] Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, [the][any] Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date.  The Assignor[s] and the Assignee[s] shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Effective Date or with respect to the making of this assignment directly between
themselves.
 
3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or electronic mail (PDF) shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.  This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.
 

 
 
 
Exhibit A to Credit Agreement
Form of Assignment and Assumption (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT B


FORM OF COMPLIANCE CERTIFICATE


FOR THE PERIOD FROM _______, 20___ TO ________, 20___


This certificate dated as of ______________, _______ is prepared pursuant to
that certain Credit Agreement dated as of June 30, 2015 (as amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”) among Isramco Onshore, LLC, a Texas limited liability company (the
“Borrower”), the lenders party thereto from time to time (the “Lenders”), and
Société Générale, as Administrative Agent for such Lenders and as Issuing
Lender.  Unless otherwise defined in this certificate, capitalized terms that
are defined in the Credit Agreement shall have the meanings assigned to them by
the Credit Agreement.
 
The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not individually, hereby certifies that: (a)all of the representations and
warranties made by any Loan Party or any officer of any Loan Party contained in
the Loan Documents are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on this date, except that any representation and warranty which by its
terms is made as of a specified date shall be required to be true and correct in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) only as of such specified date;
 
[(b)           no Default or Event of Default exists as of the date hereof; and]
 
[(b)           the following Default[s] or Event[s] of Default exist[s] as of
the date hereof, if any, and the actions set forth below are being taken to
remedy such circumstances:
 
____________________________________; and]
 
(c)           as of the date hereof for the periods covered by this certificate,
the amounts and calculations set forth below, are true and correct:
 
I.
Current Ratio—Section 6.21.

 
(a)    current assets of Borrower and its consolidated Subsidiaries1
$___________
(b)    Unused Commitment Amount, to the extent not included in (a)
$___________

 
 
 

--------------------------------------------------------------------------------

1 For purposes of this calculation, “current assets” shall include, as of the
date of calculation, the aggregate Unused Commitment Amounts but shall exclude,
as of the date of calculation (A) any cash deposited with or at the request of a
counterparty to any Hedge Contract of Borrower or any of its Subsidiaries and
(B) any assets of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of ASC 410 and 815.
 
Exhibit B to Credit Agreement
Form of Compliance Certificate
 
1

--------------------------------------------------------------------------------

 
 
(c)    cash deposited with hedging counterparties of Borrower or any of its
Subsidiaries, to the extent included in (a)
$___________
(d)    assets of Borrower or any of its Subsidiaries representing a valuation
account arising from the application of ASC 410 and 815, to the extent included
in (a)
$___________
(e)    current assets
         = (a) + (b) - (c) - (d) =
$___________
(f)     current liabilities of Borrower and its consolidated Subsidiaries2
$___________
(g)    the current portion of long-term Debt of Borrower or its Subsidiaries, to
the extent included in (f)
$___________
(h)    liabilities of Borrower or any of its Subsidiaries representing a
valuation account arising from the application of ASC 410 and 815, to the extent
included in (f)
$___________
(i)     current liabilities
         = (f) – (g) – (h)=
$___________
    Current Ratio: (e) to (i)     Actual Current Ratio: ____ to ____     Minimum
Current Ratio: 1.00 to 1.00     COMPLIANCE? YES           NO

 
 
II.           Interest Coverage Ratio—Section 6.22.
 
(a)           Consolidated EBITDAX3 =
$___________
(i) + (ii) + (iii) + (iv) + (v) - (vi) for the Borrower and its Subsidiaries:
 

 

--------------------------------------------------------------------------------

2 For purposes of this calculation, “current liabilities” shall exclude, as of
the date of calculation, (A) the current portion of long-term Debt of Borrower
or any of its Subsidiaries and (B) any liabilities of Borrower or any of its
Subsidiaries representing a valuation account arising from the application of
ASC 410 and 815.
 
3 Calculate Consolidated EBITDAX for the four fiscal quarter period then ended.
 
Exhibit B to Credit Agreement
Form of Compliance Certificate
 
2

--------------------------------------------------------------------------------

 
 
(i)    Net Income4
$___________
(ii)   Interest Expense5
$___________
(iii)  oil and gas exploration and abandonment expenses (including intangible
drilling costs)6
$___________
(iv)  income and franchise or “margin” taxes (determined in accordance with
GAAP)7
$___________
(v)   depreciation, amortization, depletion, and other non-cash charges8
$___________
(vi)  all positive non-cash items of income included in determining Net Income;9
$___________
(b)       Interest Expense = See (a)(ii) above =
 
$___________

 

Interest Coverage Ratio:    (a) to (b)     Actual Interest Coverage Ratio:  ____
to ____     Minimum Interest Coverage Ratio : 2.50 to 1.00

 

--------------------------------------------------------------------------------

4 Net Income means the consolidated net income (or loss) for such period after
Taxes, as determined in accordance with GAAP, excluding, however,
(a) extraordinary items, including (i) any net non-cash gain or loss during such
period arising from the sale, exchange, retirement or other disposition of
capital assets (such term to include all fixed assets and all securities) other
than in the ordinary course of business, (ii) any write-up or write-down of
assets (including ceiling test write-downs), and (iii) non-reoccurring work-over
expenses, and (b) the cumulative effect of any change in GAAP.
 
5 To the extent deducted in determining consolidated Net Income.  Interest
Expense means the consolidated total interest, letter of credit fees, and other
fees and expenses incurred in connection with any Debt for such period, whether
paid or accrued, including, without limitation, all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, imputed interest under Capital Leases and realized gains
and losses under Interest Hedge Agreements, all as determined in conformity with
GAAP.
 
6 To the extent deducted in determining consolidated Net Income.
 
7 To the extent deducted in determining consolidated Net Income.
 
8 To the extent deducted in determining consolidated Net Income and including
any provision for the reduction in the carrying value of assets recorded in
accordance with GAAP and including non-cash charges resulting from the
requirements of ASC 815 or 410 and any non-cash expenses incurred pursuant to
ASC 718.
 
9 Including non-cash income resulting from the requirements of ASC 815 or 410.
 
Exhibit B to Credit Agreement
Form of Compliance Certificate
 
3

--------------------------------------------------------------------------------

 
 

COMPLIANCE?  YES           NO

 
 
III.           Leverage Ratio—Section 6.23.
 
(a)   Net Debt10
$___________
(b)   Consolidated EBITDAX = See II(a) above=
$___________

 
 

Leverage Ratio: (a) to (b)     Actual Leverage Ratio:   ____ to ____     Maximum
Leverage Ratio:  4.00 to 1.00     COMPLIANCE?   YES           NO

                                                                                               


 
 
IN WITNESS THEREOF, I have hereto signed my name to this Compliance Certificate,
in my capacity as a Responsible Officer of the Borrower and not individually, as
of _________________, 20____.
 
ISRAMCO ONSHORE, LLC,
a Texas limited liability company




By:                                                                        
Name:                                                                   
Title:                                                                     

 
  

--------------------------------------------------------------------------------

10 Net Debt means, as of the date of determination, (a) the outstanding
principal amount of the Debt of the Borrower and its Subsidiaries on a
consolidated basis, excluding (i) obligations in respect of surety bonds, and
(ii) the net obligations of the Borrower and its Subsidiaries under Hedge
Contracts, in each case to the extent included in Debt, minus (b) cash and
Liquidated Investments of the Borrower and its Subsidiaries, up to $2,000,000 in
the aggregate, that are held in deposit or security accounts that are subject to
account control agreements in favor of and satisfactory to the Administrative
Agent.
 
 
Exhibit B to Credit Agreement
Form of Compliance Certificate
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT C


FORM OF GUARANTY AGREEMENT


This Guaranty Agreement dated as of June 30, 2015 (this “Guaranty”) is executed
by each of the undersigned (individually a “Guarantor” and collectively, the
“Guarantors”), in favor of Société Générale, as Administrative Agent (as defined
below) for the ratable benefit of itself, the Lenders (as defined below), the
Issuing Lender (as defined below), the Swap Counterparties (as defined in the
Credit Agreement referred to below), the Banking Service Providers (as in the
Credit Agreement referred to below) and other holders of Obligations (as defined
in the Credit Agreement referred to below and, together with the Administrative
Agent, the Issuing Lender, the Lenders, the Swap Counterparties and the Banking
Service Providers, the “Beneficiaries” and each individually, a “Beneficiary”).
 
INTRODUCTION
 
A. This Guaranty is given in connection with that certain Credit Agreement dated
as of June 30, 2015 (as it has been or may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Isramco
Onshore, LLC, a Texas limited liability company (the “Borrower”), the lenders
party thereto from time to time (the “Lenders”) and Société Générale, as
administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”);
 
B. Each Guarantor is a direct or indirect Subsidiary of the Borrower and will
derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement), (ii) the Hedge Contracts (as defined in the Credit
Agreement) entered into by the Borrower or any of its Subsidiaries with a Swap
Counterparty and (iii) the Banking Services (as defined in the Credit Agreement)
provided to any Loan Party by any Banking Service Providers;


C. Each Guarantor is executing and delivering this Guaranty to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and
other Loan Documents, to make the credit extensions thereunder and to incur
Letter of Credit Obligations under the terms of the Credit Agreement, to induce
the Lenders and their Affiliates to enter into Hedge Contracts with the Borrower
and to induce the Banking Service Providers to provide Banking Services to the
Loan Parties, intending this Guaranty to be a legal, valid, binding, enforceable
and continuing obligation of such Guarantor, whether or not such Guarantor
derives any benefit from the Credit Agreement or from any other Loan Document;
and


D.     It is a condition precedent to the effectiveness of the Credit Agreement
and to the Lenders making any Advances or otherwise extending credit or other
financial accommodations and the Issuing Lender issuing Letters of Credit that
the Grantors shall secure the due payment and performance of all Obligations by
entering into this Guaranty.


NOW, THEREFORE, in consideration of the premises, each Guarantor hereby agrees
as follows:
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
1

--------------------------------------------------------------------------------

 
 
Section 1. Definitions.  All capitalized terms not otherwise defined in this
Guaranty that are defined in the Credit Agreement shall have the meanings
assigned to such terms by the Credit Agreement.
 
Section 2. Guaranty.  This is a Guaranty of payment and performance, and not of
collection.  Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment and performance, when due, whether at stated
maturity, by acceleration or otherwise, of all Obligations, whether absolute or
contingent and whether for principal, interest (including, without limitation,
interest that but for the existence of a bankruptcy, reorganization or similar
proceeding would accrue), fees, amounts owing in respect of Letter of Credit
Obligations, amounts required to be provided as collateral, indemnities,
expenses or otherwise (collectively, the “Guaranteed Obligations”), provided
that the definition of “Guaranteed Obligations” shall not create any guarantee
by any Guarantor of (or grant of security interest by any Guarantor to support,
as applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor. Without limiting the generality of
the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by (i) the
Borrower or any of its Subsidiaries to the Administrative Agent, the Issuing
Lender or any Lender under the Loan Documents, (ii) the Borrower or any of its
Subsidiaries to a Swap Counterparty under Hedge Contracts to the extent that
such amount owed constitutes Lender Hedging Obligations and (iii) the Borrower
or any of its Subsidiaries to a Banking Service Provider providing any Banking
Services to the Loan Parties, in each case, but for the fact that they are
unenforceable or not allowable due to insolvency or the existence of a
bankruptcy, reorganization or similar proceeding involving the Borrower or such
other Subsidiary.
 
Section 3. Guaranty Absolute.  Each Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, any Hedge Contract with any Swap Counterparty and any agreement or
instrument relating to Banking Services with any Banking Service Provider
(together with the Loan Documents and Hedge Contracts, the “Guaranteed
Documents”), regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Beneficiary with respect thereto but subject to Section 6(b) below.  The
obligations of each Guarantor under this Guaranty are independent of the
Guaranteed Obligations or any other obligations of any other Person under the
Guaranteed Documents, and a separate action or actions may be brought and
prosecuted against any Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower, any other Guarantor or any
other Person or whether the Borrower, any other Guarantor or any other Person is
joined in any such action or actions. The liability of each Guarantor under this
Guaranty shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably and unconditionally waives any defenses it may
now or hereafter have in any way relating to, any or all of the following:
 
(a) any lack of validity or enforceability of any Guaranteed Document or any
agreement or instrument relating thereto or any part of the Guaranteed
Obligations being irrecoverable;
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations or any other obligations of any
Person under the Guaranteed Documents, or any other amendment or waiver of or
any consent to departure from any Guaranteed Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to the Borrower or otherwise;
 
(c) any taking, exchange, release or non-perfection of any lien on any
collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
 
(d) any manner of application of collateral, or proceeds thereof, to all or any
of the Guaranteed Obligations, or any manner of sale or other disposition of any
collateral for all or any of the Guaranteed Obligations;
 
(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence, as applicable, of the Borrower or
any of its Subsidiaries;
 
(f) any failure of any Beneficiary to disclose to the Borrower or any Guarantor
any information relating to the business, condition (financial or otherwise),
operations, properties or prospects of any Person now or in the future known to
any Beneficiary (and each Guarantor hereby irrevocably waives any duty on the
part of any Beneficiary to disclose such information); or
 
(g) any other circumstance or any existence of or reliance on any representation
by any Beneficiary that might otherwise constitute a defense available to, or a
discharge of, the Borrower, any Guarantor or any other guarantor, surety or
other Person.
 
Section 4. Continuation and Reinstatement, Etc.  Each Guarantor agrees that, to
the extent that payments of any of the Guaranteed Obligations are made, or any
Beneficiary receives any proceeds of collateral, and such payments or proceeds
or any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside, or otherwise required to be repaid, then to the extent
of such repayment the Guaranteed Obligations shall be reinstated and continued
in full force and effect as of the date such initial payment or collection of
proceeds occurred.  EACH GUARANTOR SHALL DEFEND AND INDEMNIFY EACH BENEFICIARY
FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS
SECTION 4 (INCLUDING ATTORNEYS’ FEES AND EXPENSES) IN THE DEFENSE OF ANY SUCH
ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE
ARISING AS A RESULT OF THE INDEMNIFIED BENEFICIARY’S OWN NEGLIGENCE BUT
EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS FOUND IN
A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT LATER THAN
TEN (10) DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL
SURVIVE THE OCCURRENCE OF GUARANTY TERMINATION (AS DEFINED IN SECTION 12 BELOW),
THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING
LENDER AND THE REPLACEMENT OF ANY LENDER.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
Section 5. Waivers and Acknowledgments.
 
(a) Each Guarantor hereby waives promptness, diligence, presentment, notice of
acceptance and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Beneficiary protect,
secure, perfect or insure any Lien or any property or exhaust any right or take
any action against the Borrower or any other Person or any collateral.
 
(b) Each Guarantor hereby irrevocably waives any right to revoke this Guaranty,
and acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.
 
(c) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements involving the Borrower
contemplated by the Guaranteed Documents and that the waivers set forth in this
Guaranty are knowingly made in contemplation of such benefits.
 
Section 6. Contribution, Subrogation and Fraudulent Transfer Laws.
 
(a) Contribution and Subrogation. In order to provide for just and equitable
contribution among the Guarantors, the Guarantors agree that in the event a
payment shall be made on any date under this Guaranty by any Guarantor (the
“Funding Guarantor”), each other Guarantor (each a “Contributing Guarantor”)
shall indemnify the Funding Guarantor in an amount equal to the amount of such
payment, in each case multiplied by a fraction the numerator of which shall be
the net worth of the Contributing Guarantor as of such date and the denominator
of which shall be the aggregate net worth of all the Contributing Guarantors
together with the net worth of the Funding Guarantor as of such date.  Any
Contributing Guarantor making any payment to a Funding Guarantor pursuant to
this Section 6(a) shall be subrogated to the rights of such Funding Guarantor to
the extent of such payment.  No Guarantor shall have any right of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for the Guaranteed Obligations unless and until 93 days shall have elapsed after
the occurrence of Guaranty Termination, without the filing or commencement, by
or against the Borrower, of any provincial, state or federal action, suit,
petition or proceeding seeking any reorganization, liquidation or other relief
or arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, the Borrower or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by the
Guarantors against the estate of the Borrower within the meaning of Section 101
of the Bankruptcy Code, in the event of a subsequent case involving the
Borrower.  If an amount shall be paid to any Guarantor on account of such rights
at any time in violation of the preceding sentences, such amount shall be held
in trust for the benefit of the Beneficiaries and shall forthwith be paid to the
Administrative Agent, to be credited and applied to the Guaranteed Obligations
and any other amounts payable by the Guarantors under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents or
otherwise as the Administrative Agent may elect.  The agreements in this Section
6(a) shall survive the occurrence of Guaranty Termination.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) Fraudulent Transfer Laws.  Anything contained in this Guaranty to the
contrary notwithstanding, the obligations of each Guarantor under this Guaranty
on any date shall be limited to a maximum aggregate amount equal to the largest
amount that would not, on such date, render its obligations hereunder subject to
avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code of the United States or any applicable provisions of comparable
laws relating to bankruptcy, insolvency, or reorganization, or relief of debtors
(collectively, the “Fraudulent Transfer Laws”), but only to the extent that any
Fraudulent Transfer Law has been found in a final non-appealable judgment of a
court of competent jurisdiction to be applicable to such obligations as of such
date, in each case
 
(i) after giving effect to all liabilities of such Guarantor, contingent or
otherwise, that are relevant under the Fraudulent Transfer Laws, but
specifically excluding:
 
(a) any liabilities of such Guarantor in respect of intercompany indebtedness to
the Borrower or other affiliates of the Borrower to the extent that such
indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder;
 
(b) any liabilities of such Guarantor under this Guaranty; and
 
(c) any liabilities of such Guarantor under other guarantees of and joint and
several co-borrowings of Debt, entered into on the date this Guaranty becomes
effective, which contain a limitation as to maximum amount substantially similar
to that set forth in this Section 6(b) (each such other guarantee and joint and
several co-borrowing entered into on the date this Guaranty becomes effective, a
“Competing Guaranty”) to the extent such Guarantor’s liabilities under such
Competing Guaranty exceed an amount equal to (x) the aggregate principal amount
of such Guarantor’s obligations under such Competing Guaranty (notwithstanding
the operation of that limitation contained in such Competing Guaranty that is
substantially similar to this Section 6(b)), multiplied by (y) a fraction (I)
the numerator of which is the aggregate principal amount of such Guarantor’s
obligations under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 6(b)), and (II) the denominator of which is the sum of (A) the
aggregate principal amount of the obligations of such Guarantor under all other
Competing Guaranties (notwithstanding the operation of those limitations
contained in such other Competing Guaranties that are substantially similar to
this Section 6(b)), (B) the aggregate principal amount of the obligations of
such Guarantor under this Guaranty (notwithstanding the operation of this
Section 6(b)), and (C) the aggregate principal amount of the obligations of such
Guarantor under such Competing Guaranty (notwithstanding the operation of that
limitation contained in such Competing Guaranty that is substantially similar to
this Section 6(b)); and
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
(ii) after giving effect as assets to the value (as determined under the
applicable provisions of the Fraudulent Transfer Laws) of any rights to
subrogation, reimbursement, indemnification or contribution of such Guarantor
pursuant to applicable law or pursuant to the terms of any agreement (including
any such right of contribution under Section 6(a)).
 
Section 7. Representations and Warranties.  Each Guarantor hereby represents and
warrants as follows:
 
(a) There are no conditions precedent to the effectiveness of this
Guaranty.  Such Guarantor benefits from executing this Guaranty.
 
(b) Such Guarantor has, independently and without reliance upon any Beneficiary
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Guaranty, and such
Guarantor has established adequate means of obtaining from the Borrower and each
other relevant Person on a continuing basis information pertaining to, and is
now and on a continuing basis will be completely familiar with, the business,
condition (financial and otherwise), operations, properties and prospects of the
Borrower and each other relevant Person.
 
(c) The obligations of such Guarantor under this Guaranty are the valid, binding
and legally enforceable obligations of such Guarantor, except as such
enforceability may be limited by bankruptcy, insolvency or similar laws or court
decisions limiting or affecting the rights of creditors generally, and the
execution and delivery of this Guaranty by such Guarantor has been duly and
validly authorized in all respects by such Guarantor, and the Person who is
executing and delivering this Guaranty on behalf of such Guarantor has full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Guaranty on such Guarantor’s part to be observed or
performed.
 
Section 8. Right of Set-Off.  Upon the occurrence and during the continuance of
any Event of Default, any Beneficiary is hereby authorized at any time, to the
fullest extent permitted by law, to set off and apply any deposits (general or
special, time or demand, provisional or final) and other indebtedness owing by
such Beneficiary to the account of each Guarantor against any and all of the
obligations of the Guarantors under this Guaranty, irrespective of whether or
not such Beneficiary shall have made any demand under this Guaranty or any other
Guaranteed Document and although such obligations may be contingent and
unmatured or are owed to a branch or office of a Beneficiary different from the
branch or office holding such deposit or obligated on such indebtedness.  Such
Beneficiary shall promptly notify the affected Guarantor after any such set-off
and application is made, provided that the failure to give such notice shall not
affect the validity of such set-off and application.  The rights of the
Beneficiaries under this Section 8 are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which any Beneficiary
may have.
 
Section 9. Amendments, Etc.  No amendment or waiver of any provision of this
Guaranty and no consent to any departure by any Guarantor therefrom shall in any
event be effective unless the same shall be in writing and signed by the
affected Guarantor and the Administrative Agent and, as required by the Credit
Agreement, either all of the Lenders, the Majority Lenders or the Required
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
Section 10. Notices, Etc.  All notices and other communications provided for
hereunder shall be given and become effective as provided for in Section 9.02 of
the Credit Agreement and shall be sent, if to a Guarantor, to its address
specified on the signature page hereto and if to the Administrative Agent, the
Issuing Lender or any Lender, to its address specified in or pursuant to the
Credit Agreement, and if to a Swap Counterparty, to its address specified in the
applicable Hedge Contract, and if to a Banking Service Provider, to its address
specified in the documents providing for the Banking Service.
 
Section 11. No Waiver: Remedies.  No failure on the part of the Administrative
Agent or any other Beneficiary to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.
 
Section 12. Continuing Guaranty: Assignments under the Credit Agreement.  This
Guaranty is a continuing guaranty and shall:
 
(a) remain in full force and effect until such time when each of the following
shall have occurred: (i) termination of the Credit Agreement, (ii) termination
of all Hedge Contracts with such Persons (other than Hedge Contracts with any
Swap Counterparty with respect to which other arrangements satisfactory to such
Swap Counterparty and the Borrower have been made), (iii) termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made), and (iv) the indefeasible payment in full in cash of all outstanding
Advances, Letter of Credit Obligations (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender shall have been made) and all other Obligations (other than (i)
contingent indemnification obligations for which no notice of claim has been
reviewed by any Grantor and (ii) obligations under a Hedge Contract not yet due
and payable with respect to which other arrangements satisfactory to such Swap
Counterparty and the Borrower have been made) payable under the Credit Agreement
and under any other Loan Document (such time being referred to herein as the
“Guaranty Termination”);
 
(b) be binding upon each Guarantor and its successors, transferees and assigns;
 
(c) inure, together with the rights and remedies of the Secured Party hereunder,
to the benefit of and be enforceable by, the Secured Party, the Issuing Lender,
the Lenders and their respective successors, transferees, and assigns, and to
the benefit of and be enforceable by, the Swap Counterparties and Banking
Service Providers, and each of their respective successors, transferees, and
assigns to the extent such successors, transferees, and assigns of a Swap
Counterparty or Banking Service Provider, as applicable, also then qualifies as
a Swap Counterparty or Banking Service Provider, as applicable.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing clause (c) but subject to such
clause, when any Lender assigns or otherwise transfers any interest held by it
under the Credit Agreement or other Loan Document to any other Person pursuant
to the terms of the Credit Agreement or such other Loan Document, that other
Person shall thereupon become vested with all the benefits held by such Lender
under this Guaranty.  Notwithstanding the foregoing, when any Swap Counterparty
or Banking Service Provider assigns or otherwise transfers any interest held by
it under any Hedge Contract or Banking Services document or instrument to any
other Person pursuant to the terms of such agreement, that other Person shall
thereupon become vested with all the benefits held by such Secured Party under
this Guaranty only if such Person is also then a Swap Counterparty or Banking
Service Provider, as applicable.
 
Section 13. Governing Law.  This Guaranty and any claims, controversy, dispute
or cause of action (whether in contract or tort or otherwise) based upon,
arising out of or relating to this Guaranty and the transactions contemplated
hereby shall be governed by, and construed and enforced in accordance with, the
laws of the State of New York and the applicable laws of the United States of
America.
 
Section 14. Submission to Jurisdiction; Waiver of Venue; Service of Process.
 
(a)           Submission to Jurisdiction.  Each Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender,
the Issuing Lender, or any related party of the foregoing in any way relating to
this Guaranty or any other Loan Documents or the transactions relating hereto or
thereto, in any forum other than the courts of the State of New York sitting in
the Borough of Manhattan and of the United States District Court for the
Southern District of the State of New York and any appellate court from any
thereof, and each Guarantor irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that all claims in respect of any such
action, litigation or proceeding may be heard and determined in such New York
State court or, to the fullest extent permitted by applicable law, in such
Federal court.  Each Guarantor agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Guaranty or in any other Loan Document shall affect any
right that the Administrative Agent, any Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Guaranty or
any other Loan Document against any Guarantor or its properties in the courts of
any jurisdiction.
 
(b)           WAIVER OF VENUE.  EACH GUARANTOR EXPRESSLY AND IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
(c)           Service of Process.  Each Guarantor irrevocably consents to
service of process in the manner provided for notices in Section 10 hereof other
than by electronic mail.  Nothing in this Guaranty will affect the right of any
party hereto to serve process in any other manner permitted by applicable law.
 
Section 15. INDEMNIFICATION.  EACH GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE
AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE ISSUING LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL
INDEMNIFY AND HOLD HARMLESS EACH INDEMNITEE FROM ALL FEES AND TIME CHARGES AND
DISBURSEMENTS FOR ATTORNEYS WHO MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY
ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE
PARENT, THE BORROWER OR ANY OTHER LOAN PARTY) OTHER THAN SUCH INDEMNITEE AND ITS
RELATED PARTIES OR BY THE PARENT, THE BORROWER OR ANY OTHER LOAN PARTY ARISING
OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF
THIS GUARANTY, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR
RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF
CREDIT OR THE USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY
REFUSAL BY THE ISSUING LENDER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED
PRESENCE OR RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR
OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY, WHETHER BROUGHT BY A THIRD PARTY OR BY THE PARENT, THE BORROWER OR ANY
OTHER LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO,
PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO
THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES
ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS SECTION 15 SHALL BE PAYABLE WITHIN
TEN (10) BUSINESS DAYS AFTER DEMAND THEREFOR.  THE AGREEMENTS IN THIS SECTION
SHALL SURVIVE THE OCCURRENCE OF GUARANTY TERMINATION, THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING LENDER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.
 
 Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
Section 16. WAIVER OF DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LEGAL REQUIREMENT, EACH GUARANTOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM
AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS GUARANTY, ANY OTHER
LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES
ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER
MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS GUARANTY OR THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
Section 17. WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
GUARANTORS HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND THE OTHER LOAN
DOCUMENTS, AND THE BENEFICIARIES HAVE BEEN INDUCED TO ACCEPT THIS GUARANTY AND
ENTER INTO OTHER LOAN DOCUMENTS, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.   EACH GUARANTOR HEREBY AGREES AND CONSENTS THAT
ANY BENEFICIARY MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE
WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
 Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
Section 18. Additional Guarantors.  Pursuant to the Credit Agreement, additional
Subsidiaries of the Borrower may be required to become Guarantors
hereunder.  Upon execution and delivery after the date hereof by the
Administrative Agent and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein.  The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Guaranty shall not require the consent of any other Guarantor hereunder.  The
rights and obligations of each Guarantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Guarantor as a party to this
Guaranty.
 
Section 19. USA Patriot Act; OFAC.  Each Beneficiary that is subject to the Act
(as hereinafter defined) hereby notifies each Guarantor that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies such Guarantor, which information includes the name
and address of such Guarantor and other information that will allow such
Beneficiary to identify such Guarantor in accordance with the Act.  Following a
request by any Beneficiary, Guarantors shall promptly furnish all documentation
and other information that such Beneficiary reasonably requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.  In addition,
each Guarantor agrees to (a) ensure that no Person who owns a controlling
interest in or otherwise controls such Guarantor or any Subsidiary of such
Guarantor is or shall be listed on the Specially Designated Nationals and
Blocked Person List or other similar lists maintained by the OFAC, the
Department of the Treasury or included in any Executive Order, (b) not use or
permit the use of proceeds of the Guaranteed Obligations to violate any of the
foreign asset control regulations of the OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply, or cause its Subsidiaries to
comply, with the applicable laws.
 
Section 20. Conflicts.  In the event of any explicit or implicit conflict
between any provisions of this Guaranty and any provision of the Credit
Agreement, the terms of the Credit Agreement shall be controlling.
 
Section 21. Counterparts.  The parties may execute this Guaranty in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile or by electronic mail is as effective as
executing and delivering this Guaranty in the presence of the other parties to
this Guaranty.  In proving this Guaranty, a party must produce or account only
for the executed counterpart of the party to be charged.
 
Section 22. Keepwell.  Each Qualified ECP Guarantor at the time the Guaranty or
the grant of the security interest hereunder, in each case, by any Specified
Loan Party, becomes effective with respect to any Swap Obligation, hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Loan Party with respect to
such Swap Obligations as may be needed by such Specified Loan Party from time to
time to honor all of its obligations under this Guaranty and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Guarantor’s obligations under this Section 22 voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until
Guaranty Termination. Each Qualified ECP Guarantor intends that this Section 22
constitute, and this Section 22 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of the Commodity Exchange Act.  As used herein, “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Guarantor that has
total assets exceeding $10,000,000 at the time the relevant guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
Section 23. Severability. If any provision of this Guaranty or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Guaranty and the
other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Section 24. ORAL AGREEMENTS.  THIS GUARANTY AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


 
[Remainder of this page intentionally left blank.]
 
 
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 


Each Guarantor has caused this Guaranty to be duly executed as of the date first
above written.
 
GUARANTORS:


Address for all Guarantors:                                              ISRAMCO
ENERGY, L.L.C.




2425 West Loop South, Suite
810                                     By:                                                            
                   
Houston, Texas
77027                                                         Name:
Attention: Edy Francis or Anthony James                      Title:
Facsimile: 713-621-3988




ISRAMCO RESOURCES, LLC




By:                                                                                
Name:
Title:




JAY PETROLEUM, L.L.C.




By:                                                                                
Name:
Title:






FIELD TRUCKING AND SERVICES, LLC




By:                                                                                
Name:
Title:
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 


Annex 1 to the
Guaranty Agreement


SUPPLEMENT NO.  _______  dated as of ______________, 20___ (the “Supplement”),
to the Guaranty Agreement dated as of June 30, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Guaranty”), among Isramco Onshore,
LLC, a Texas limited liability company (“Borrower”), each subsidiary of the
Borrower party thereto from time to time (together with the Borrower, the
“Guarantors” and individually, each a “Guarantor”), and Société Générale
(“Secured Party”), as Administrative Agent (as defined below) for the ratable
benefit of itself, the Lenders (as defined below), the Issuing Lender (as
defined below), the Swap Counterparties (as defined in the Credit Agreement
referred to below), the Banking Service Providers (as defined in the Credit
Agreement referred to below) and the other holders of Obligations (as defined in
the Credit Agreement referred to below and, together with the Administrative
Agent, the Issuing Lender, the Lenders, the Swap Counterparties and the Banking
Service Providers, the “Beneficiaries” and each individually, a “Beneficiary”).
 
A. Reference is made to the Credit Agreement dated as of June 30, 2015 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto
(the “Lenders”), the Administrative Agent and the Issuing Lender (as defined in
the Guaranty).
 
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty and the Credit Agreement.
 
C. The Guarantors have entered into the Guaranty in order to induce (i) the
Lenders to make Advances under the Credit Agreement, (ii) the Issuing Lender to
issue, extend and renew Letters of Credit under the Credit Agreement, (iii) the
Swap Counterparties to enter into transactions with the Borrowers and its
Subsidiaries under their respective Hedge Contracts and (iv) the Banking Service
Providers to provide Banking Services to the Borrower and its
Subsidiaries.  Pursuant to the Credit Agreement, the Subsidiaries of the
Borrower are required to enter into the Guaranty as Guarantors.  Section 18 of
the Guaranty provides that such Subsidiaries of the Borrower may become
Guarantors under the Guaranty by execution and delivery of an instrument in the
form of this Supplement.  The undersigned Subsidiary of the Borrower (the “New
Guarantor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Guarantor under the Guaranty in order to induce
the Lenders to make additional Advances, the Issuing Lender to issue additional
Letters of Credit, the Swap Counterparties to enter into additional transactions
with the Borrower and its Subsidiaries under their respective Hedge Contracts,
the Banking Service Providers to provide Banking Services with the Borrower and
its Subsidiaries and as consideration for Advances previously made, Letters of
Credit previously issued, Hedge Contracts with Swap Counterparties previously
entered into and Banking Services previously provided.
 
D. Each New Guarantor is a direct or indirect Subsidiary of the Borrower and
will derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement), (ii) the Hedge Contracts (as defined in the Credit
Agreement) entered into by the Borrower or any of its Subsidiaries with a Swap
Counterparty and (iii) the Banking Services (as defined in the Credit Agreement)
provided to any Loan Party by any Banking Service Providers.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
 
SECTION 1. In accordance with Section 18 of the Guaranty, the New Guarantor by
its signature below becomes a Guarantor under the Guaranty with the same force
and effect as if originally named therein as a Guarantor and the New Guarantor
hereby (a) agrees to all the terms and provisions of the Guaranty applicable to
it as a Guarantor thereunder, including without limitation, the indemnification
obligations, waiver of damages and waiver of jury trial set forth in Sections
15, 16, and 17 of the Guaranty, and (b) represents and warrants that the
representations and warranties made by it as a Guarantor thereunder are true and
correct in all material respects on and as of the date hereof.  Each reference
to a “Guarantor” in the Guaranty shall be deemed to include the New
Guarantor.  The Guaranty is hereby incorporated herein by reference.
 
SECTION 2. The New Guarantor represents and warrants to the Administrative Agent
and the other Beneficiaries that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).
 
SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Supplement shall become effective when the Administrative
Agent shall have received counterparts of this Supplement that, when taken
together, bear the signatures of the New Guarantor and the Administrative Agent.
Delivery of an executed signature page to this Supplement by fax transmission or
by electronic mail shall be as effective as delivery of a manually executed
counterpart of this Supplement.
 
SECTION 4. Except as expressly supplemented hereby, the Guaranty shall remain in
full force and effect.
 
SECTION 5. THIS SUPPLEMENT AND ANY CLAIMS CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK AND THE APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.  The New Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, in any way relating to this Guaranty or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court for the Southern District of the State of New York and any
appellate court from any thereof, and the New Guarantor irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable law, in such Federal court. The New Guarantor agrees that a final
judgment in any such action, litigation or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.  Nothing in this Supplement, the Guaranty or in any
other Loan Document shall affect any right that any Beneficiary may otherwise
have to bring any action or proceeding relating to this Supplement, the Guaranty
or any other Loan Document against the New Guarantor, the Borrower, any other
Guarantor or any other Loan Party or its properties in the courts of any
jurisdiction.  The New Guarantor irrevocably and unconditionally waives, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Supplement, the Guaranty or any other Loan Document in any
court referred to above.  The New Guarantor hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.  The New
Guarantor irrevocably consents to service of process in the manner provided for
notices in Section 10 of the Guaranty other than by electronic mail.  Nothing in
this Supplement or the Guaranty will affect the right of any party hereto to
serve process in any other manner permitted by applicable law.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 10 of the Guaranty.  All communications and notices
hereunder to the New Guarantor shall be given to it at the address set forth
under its signature below.
 
SECTION 8. The New Guarantor agrees to reimburse the Administrative Agent for
its out-of-pocket expenses in connection with this Supplement, including the
fees, disbursements and other charges of counsel for the Administrative Agent.
 
SECTION 9. THIS SUPPLEMENT, THE GUARANTY AND THE LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.
 
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guaranty as of the day and year first above
written.
 
[Name of New Guarantor]




By:                                                                        
Name:                                                                   
Title:                                                                     


Address:                                                              
                                                             



SOCIÉTÉ GÉNÉRALE, as Administrative Agent


 
By:                                                                        
Name:                                                                   
Title:                                                                     
 
 
                                                        
Exhibit C to Credit Agreement
Form of Guaranty Agreement (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1
 
FORM OF DEED OF TRUST (TEXAS)
 
NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER'S LICENSE NUMBER.
 
DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF PRODUCTION
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE
PROVISIONS.  THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE
LIKE (INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED
BY THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE REAL PROPERTY HEREIN DESCRIBED.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES AND AS-EXTRACTED COLLATERAL.  THIS FINANCING
STATEMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE
RECORDS.  PRODUCTS OF THE COLLATERAL ARE ALSO COVERED.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST.  A POWER OF SALE MAY
ALLOW THE TRUSTEE OR MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING
TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS DEED OF
TRUST
 
FROM
 
ISRAMCO ENERGY, L.L.C., ISRAMCO RESOURCES, LLC, AND JAY PETROLEUM, L.L.C.
 
(Mortgagor, Debtor and Grantor)
 
TO
 
Elena Robciuc, as Trustee for the benefit of
 
SOCIÉTÉ GÉNÉRALE, as Administrative Agent
 
(Mortgagee, Secured Party and Grantee)
 
June 30, 2015
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 


For purposes of filing this Deed of Trust as a financing statement, Isramco
Energy, L.L.C. is a limited liability company organized under the laws of the
State of Texas, its organizational number is 0800748621, Isramco Resources, LLC
is a limited liability company organized under the laws of the State of Texas,
its organizational number is 0800945972, and Jay Petroleum, L.L.C. is a limited
liability company organized under the laws of the State of Texas, its
organizational number is 0701774922, and the mailing address of each Mortgagor
is 2425 West Loop South, Suite 810, Houston, Texas 77027, Attention: Edy Francis
or Anthony James; Facsimile: 713-621-3988.  The mailing address of Mortgagee is
1111 Bagby Street, Suite 2020, Houston, Texas 77002, Attention:  Elena Robciuc
or Victor Mendoza, Facsimile:  713-650-0824.


 
***********************************
 
This instrument, prepared by Andrew C.J. Bueso, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1445, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.
 
Attention Recording Officer: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in the State of
Texas.  This instrument creates a lien on rights in or relating to lands of
Mortgagor which are described in Exhibit A hereto or in documents described in
such Exhibit A.
 
RECORDED DOCUMENT SHOULD BE RETURNED TO:
 
Bracewell & Giuliani LLP
711 Louisiana, South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Andrew C.J. Bueso
 
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
DEED OF TRUST, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF PRODUCTION
 
WHEREAS, this instrument (the "Deed of Trust") is dated effective as of June 30,
2015 (the "Effective Date") and executed and delivered by Isramco Energy,
L.L.C., a Texas limited liability company (“Isramco Energy”), Isramco Resources,
LLC, a Texas limited liability company (“Isramco Resources”), and Jay Petroleum,
L.L.C., a Texas limited liability company (“Jay Petroleum”, and together with
Isramco Energy and Isramco Resources, the "Mortgagor"), to Elena Robciuc as
Trustee, for the benefit of Société Générale in its capacity as the
administrative agent under the Credit Agreement (as hereinafter defined) and on
behalf of the Credit Parties (as hereinafter defined) (the "Mortgagee").  The
addresses of Mortgagor, Mortgagee, and the Trustee appear in Section 7.13 of
this Deed of Trust.
 
WHEREAS, this Deed of Trust is executed in connection with, and pursuant to the
terms of, that certain Credit Agreement dated as of June 30, 2015 (as amended,
modified, restated or supplemented from time to time, the "Credit Agreement")
among the Isramco Onshore, LLC, a Texas limited liability company, as borrower
(in such capacity, the "Borrower"), the lenders party thereto from time to time
(the "Lenders"), and Mortgagee as administrative agent for the Lenders (the
"Administrative Agent") and as issuing lender (the "Issuing Lender").


WHEREAS, in connection with the Credit Agreement, the Borrower or any of its
Subsidiaries (including Mortgagor) may from time to time (a) enter into one or
more Hedge Contracts (as defined in the Credit Agreement) with a Swap
Counterparty (as defined in the Credit Agreement) and (b) accept Banking
Services (as defined in the Credit Agreement) from any Banking Service Provider
(as defined in the Credit Agreement and, together with the Mortgagee, the
Lenders, the Administrative Agent, the Issuing Lender, the Swap Counterparties
and other holders of Obligations (as defined in the Credit Agreement),
collectively referred to herein as the "Credit Parties").


WHEREAS, it is a requirement under the Credit Agreement that Mortgagor execute
and deliver this Deed of Trust.


WHEREAS, Mortgagor will directly or indirectly benefit from (a) such Hedge
Contracts entered into by it, the Borrower or any of the Borrower’s Subsidiaries
with any Swap Counterparty and (b) such Banking Services between it or any of
its Subsidiaries with any Banking Service Provider.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and Mortgagee hereby agree as follows:


ARTICLE I
Definitions
 
1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
permits, franchises, licenses, pooling or unitization agreements, and unit or
pooling designations and orders now or hereafter affecting any of the Oil and
Gas Properties, Operating Equipment, Fixture Operating Equipment, or
Hydrocarbons now or hereafter covered hereby, or which are useful or appropriate
in drilling for, producing, treating, handling, storing, transporting or
marketing oil, gas or other minerals produced from any of the Oil and Gas
Properties, and all such contracts and agreements as they may be amended,
restated, modified, substituted or supplemented from time-to-time.
 
1.3 "Excluded Structures" means any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) (together, any "Structure") unless (a) a
flood determination certificate covering the real property on which such
Structure is located has been obtained by the Administrative Agent and (b) if
such Structure is located in a Special Flood Hazard Area (as defined in the
applicable Flood Insurance Regulation), such Structure is covered by flood
insurance obtained by Mortgagor in an amount as required by the applicable Flood
Insurance Regulation. As used herein, "Flood Insurance Regulations" shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
 
1.4 "Event of Default" shall have the meaning set forth in Article V hereof.
 
1.5 "Fixture Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to all Fixture Operating Equipment and all
proceeds, products, renewals, increases, profits, substitutions, replacements,
additions, amendments and accessions thereof, thereto or therefor.  For purposes
of this Deed of Trust, the Fixture Collateral shall not include the Excluded
Structures.
 
1.6 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which
are incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty but constitute
fixtures under the laws of the state in which such equipment is located.
 
1.7 "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom, and shall include "as extracted"
collateral as defined in the applicable Uniform Commercial Code.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
1.8 "Maturity Date" has the meaning assigned such term in the Credit Agreement.
 
1.9 "Note" means the "Note" as that term is defined in the Credit Agreement.
 
1.10 "Obligations" means:
 
(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes, whether fixed or contingent,
joint or several, direct or indirect, primary or secondary, and regardless of
how created or evidenced;
 
(b) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties (whether by it directly or on its behalf by the Trustee),
which are made or incurred pursuant to, or allowed by, the terms of this Deed of
Trust plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee or such Credit Party charged at the Reimbursement
Rate (as defined below);
 
(c) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to Mortgagor, the Borrower or any of the Borrower’s Subsidiaries
under or pursuant to any Loan Document, whether or not the advances or value are
given pursuant to a commitment, whether or not the advances or value are
presently contemplated by the parties hereto, and whether or not Mortgagor is
indebted to any Credit Party at the time of such events; and
 
(d) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.
 
Notwithstanding anything herein to the contrary, "Obligations" shall not include
any "Excluded Swap Obligations", as that term is defined in the Credit
Agreement.


1.11 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the oil and
gas and/or oil, gas and mineral leases and leasehold interests, fee mineral
interests, term mineral interests, participation interests, back-in or carried
working interests, rights of first refusal, options, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described in Exhibit A attached hereto and made a
part hereof for all purposes including the net revenue interests represented in
Exhibit A and any reversionary or carried interests relating to any of the
foregoing, (b) all production units, and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units which may be described or referred to on
Exhibit A and any units created by agreement or designation or under orders,
regulations, rules or other official acts of any Federal, state or other
governmental body or agency having jurisdiction, (c) the surface leases
described in Exhibit A, (d) any and all non-consent interests owned or held by,
or otherwise benefiting, Mortgagor and arising out of, or pursuant to, any of
the Contracts, (e) any other interest in, to or relating to (i) all or any part
of the land described in Exhibit A, the land relating to, or described in, the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of any of the estates, property rights, or
other interests referred to above, (g) any and all rights, titles and interests
of Mortgagor (which are similar in nature to any of the rights, titles and
interests described in (a) through (f) above) which are located on or under or
which concern any Property or Properties located in counties referenced in
Exhibit A hereto or counties in which a counterpart of this Deed of Trust is
filed of record in the real property records of such county, and (h) all
tenements, hereditaments and appurtenances now existing or hereafter obtained in
connection with any of the aforesaid, including any rights arising under
unitization agreements, orders or other arrangements, communitization
agreements, orders or other arrangements or pooling orders, agreements or other
arrangements.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
1.12 "Operating Equipment" means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
saltwater disposal wells, casing, tubing, rods, pumping units and engines,
christmas trees, derricks, separators, gun barrels, flow lines, pipelines,
tanks, gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), supplies, derricks, wells, power plants,
poles, cables, wires, meters, processing plants, compressors, dehydration units,
lines, transformers, starters and controllers, machine shops, tools, storage
yards and equipment stored therein, buildings and camps, telegraph, telephone
and other communication systems, roads, loading racks, shipping facilities and
all additions, substitutes and replacements for, and accessories and attachments
to, any of the foregoing.  Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
 
1.13 "Personalty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to (a) all Operating Equipment, (b) all Hydrocarbons
severed and extracted from or attributable to the Oil and Gas Properties,
including oil in tanks and all other "as-extracted" collateral from or
attributable to the Oil and Gas Properties, (c) all accounts (including accounts
resulting from the sale of Hydrocarbons at the wellhead), contract rights and
general intangibles, including all accounts, contract rights and general
intangibles now or hereafter arising regardless of whether any of the foregoing
is in connection with the sale or other disposition of any Hydrocarbons or
otherwise, including all Liens securing the same, (d) all accounts, contract
rights and general intangibles now or hereafter arising regardless of whether
any of the foregoing is in connection with or resulting from any of the
Contracts, including all Liens securing the same, (e) all proceeds and products
of the Realty Collateral (as defined below) and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party, including Mortgagor's operating bank account and
all funds and investments therein, (h) any options or rights of first refusal to
acquire any Realty Collateral, and (i) all proceeds, products, renewals,
increases, profits, substitutions, replacements, additions, amendments and
accessions of, to or for any of the foregoing.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
1.14 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.
 
1.15 "Realty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to the Oil and Gas Properties, including any access
rights, water and water rights, and all unsevered and unextracted Hydrocarbons
(even though Mortgagor's interest therein may be incorrectly described in, or a
description of a part or all of such interest may be omitted from, Exhibit
A).  For purposes of this Deed of Trust, the Realty Collateral shall not include
the Excluded Structures.
 
1.16 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Maximum Rate and (b) the Adjusted Reference Rate in effect from time to time
plus the Applicable Margin for Reference Rate Advances in effect during an Event
of Default.
 
1.17 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) termination of the
Credit Agreement, (b) termination of all Hedge Contracts with all Swap
Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made), (c) termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), and (d) the
indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been received by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document.
 
1.18 All other capitalized terms defined in the Credit Agreement which are used
in this Deed of Trust and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Deed of Trust, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Deed of Trust shall refer to this Deed of Trust as a whole and not to any
particular provision of this Deed of Trust.  As used herein, the term
"including" means "including, without limitation".
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE II
Creation of Security
 
2.1 Conveyance and Grant of Lien.  In consideration of the advances or
extensions by the Credit Parties to Borrower of the funds or credit constituting
the Obligations (including the making of the Advances and the issuing of the
Letters of Credit), and in further consideration of the mutual covenants
contained herein, Mortgagor, by this Deed of Trust does hereby GRANT, CONVEY,
SELL, TRANSFER, ASSIGN AND CONVEY with a general warranty of title, for the
uses, purposes and conditions hereinafter set forth all of its right, title and
interest in and to the Realty Collateral, the Personalty Collateral and the
Fixture Collateral unto Trustee, and to Trustee's successor or successors or
substitutes IN TRUST, WITH POWER OF SALE, to secure the payment and performance
of the Notes payable in full on or before the Maturity Date in addition to the
other Obligations for the benefit of Mortgagee and the ratable benefit of the
Credit Parties.  Notwithstanding any provision in this Deed of Trust to the
contrary, in no event are any Excluded Structures encumbered by this Deed of
Trust.
 
TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Trustee and Trustee's successors or substitutes in trust and
to Trustee's and their successors and assigns forever for the benefit of the
Mortgagee on behalf of the Credit Parties, together with all and singular the
rights, hereditaments and appurtenances thereto in anywise appertaining or
belonging, to secure payment of the Obligations and the performance of the
covenants of Mortgagor contained in this Deed of Trust.  Mortgagor does hereby
bind itself, its successors and permitted assigns, to warrant and forever defend
all and singular the Realty Collateral, the Personalty Collateral and the
Fixture Collateral unto the Trustee and Trustee's successors or substitutes in
trust, and their successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof; provided, however,
that none of the Mortgagee or the Credit Parties shall be liable in any respect
for the performance of any covenant or obligation of the Mortgagor in respect of
the Collateral.  Any reference in Exhibit A to the name of a well shall not be
construed to limit the Collateral to the well bore of such well or in the pro
rata units.  It is Mortgagor's intention that this instrument cover Mortgagor's
entire interest in the lands, leases, units and other interests set forth in
Exhibit A.
 
2.2 Security Interest.  For the same consideration and to further secure the
Obligations, Mortgagor hereby grants to Mortgagee for its benefit and the
ratable benefit of the other Credit Parties a security interest in and to the
Collateral.
 
2.3 Assignment of Liens and Security Interests.  For the same consideration and
to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by Mortgagor arising under Section 9.343(a) of the Texas
Business and Commerce Code and the Liens granted to Mortgagor pursuant to
Section 9.343(d) of the Texas Business and Commerce Code attributable to the
interest of Mortgagor in the Hydrocarbons.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
ARTICLE III
Proceeds from Production
 
3.1 Assignment of Production.
 
(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling, communitization or
unitization orders, agreements or designations, and all proceeds therefrom.
 
(b) Subject to the provisions of subsection (f) below, all parties producing,
purchasing, taking, possessing, processing or receiving any production from the
Oil and Gas Properties, or having in their possession any such production, or
the proceeds therefrom, for which they or others are accountable to Mortgagee by
virtue of the provisions of this Section 3.1, are authorized and directed by
Mortgagor to treat and regard Mortgagee as the assignee and transferee of
Mortgagor and entitled in its place and stead to receive such Hydrocarbons and
the proceeds therefrom.
 
(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the right to instruct such parties to deliver such Hydrocarbons and
all proceeds therefrom directly to Mortgagee, such parties shall be entitled to
deliver such Hydrocarbons and all proceeds therefrom to Mortgagor for
Mortgagor's use and enjoyment, and Mortgagor shall be entitled to execute
division orders, transfer orders and other instruments as may be required to
direct all proceeds to Mortgagor without the necessity of joinder by Mortgagee
in such division orders, transfer orders or other instruments. Mortgagor agrees
to perform all such acts, and to execute all such further assignments, transfers
and division orders, and other instruments as may be reasonably required or
desired by Mortgagee in order to have said revenues and proceeds so paid to
Mortgagee.  None of such parties shall have any responsibility for the
application of any such proceeds received by Mortgagee.  Subject to the
provisions of subsection (f) below, Mortgagor authorizes Mortgagee to receive
and collect all proceeds of such Hydrocarbons.
 
(d) Subject to the provisions of subsection (f) below, in the event an Event of
Default shall occur and be continuing, Mortgagor will execute and deliver to
Mortgagee any instruments Mortgagee may from time to time reasonably request for
the purpose of effectuating the assignment contained in this Section 3.1 and the
payment to Mortgagee of the proceeds assigned.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.
 
(f) Notwithstanding anything to the contrary contained herein, so long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have the
right to collect all revenues and proceeds attributable to the Hydrocarbons that
accrue to the Oil and Gas Properties or the products obtained or processed
therefrom (including any and all checks and drafts relating thereto), as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.
 
(g) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee may endorse and cash any and
all checks and drafts payable to the order of Mortgagor or Mortgagee for the
account of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided
herein.  Mortgagee may execute any transfer or division orders in the name of
Mortgagor or otherwise, with warranties and indemnities binding on Mortgagor;
provided that Mortgagee shall not be held liable to Mortgagor for, nor be
required to verify the accuracy of, Mortgagor's interests as represented
therein.
 
(h) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee shall have the right at
Mortgagee's election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor in the Collateral, with all costs, expenses and
attorneys' fees incurred in connection therewith being paid by Mortgagor.  In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee amounts due from it to Mortgagor following the
occurrence of an Event of Default and such purchaser's receipt of notice from
Mortgagee or Trustee directing such payment to be made to Mortgagee in
accordance with this Article, Mortgagee shall have the right to demand a change
of connection and to designate another purchaser with whom a new connection may
be made without any liability on the part of Mortgagee in making such election,
so long as ordinary care is used in the making thereof, and upon failure of
Mortgagor to consent to such change of connection, the entire amount of all the
Obligations may, at the option of Mortgagee, be immediately declared to be due
and payable and subject to foreclosure hereunder.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.
 
3.2 Application of Proceeds.  All payments received by Mortgagee pursuant to
this Article III attributable to the interest of Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.06 of the
Credit Agreement.
 
3.3 Mortgagor's Payment Duties.  Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Deed of Trust will be in addition to all other security
now or hereafter existing to secure payment of the Obligations.
 
3.4 Liability of Mortgagee.  Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.
 
3.5 Actions to Effect Assignment.  Subject to the provisions of Section 3.1(f),
Mortgagor covenants to cause all operators, pipeline companies, production
purchasers and other remitters of said proceeds to pay promptly to Mortgagee the
proceeds from such Hydrocarbons in accordance with the terms of this Deed of
Trust, and to execute, acknowledge and deliver to said remitters such division
orders, transfer orders, certificates and other documents as may be necessary,
requested or proper to effect the intent of the assignment contained in this
Article III; and Mortgagee shall not be required at any time, as a condition to
its right to obtain the proceeds of such Hydrocarbons, to warrant its title
thereto or to make any guaranty whatsoever.  In addition, Mortgagor covenants to
provide to Mortgagee the name and address of every such remitter of proceeds
from such Hydrocarbons, together with a copy of the applicable division orders,
transfer orders, sales contracts and governing instruments.  All expenses
incurred by the Trustee or Mortgagee in the collection of said proceeds shall be
repaid promptly by Mortgagor; and prior to such repayment, such expenses shall
be a part of the Obligations secured hereby.  If under any existing Contracts
for the sale of Hydrocarbons, other than division orders or transfer orders, any
proceeds of Hydrocarbons are required to be paid by the remitter direct to
Mortgagor so that under such existing Contracts payment cannot be made of such
proceeds to Mortgagee in the absence of foreclosure, Mortgagor's interest in all
proceeds of Hydrocarbons under such existing Contracts shall, when received by
Mortgagor, constitute trust funds in Mortgagor's hands for the benefit of the
Mortgagee, and shall be immediately paid over to Mortgagee.
 
3.6 Power of Attorney.  Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents.  The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president or a vice president of
Mortgagee.  The power of attorney conferred by this Section 3.6 is granted for
valuable consideration and coupled with an interest and is irrevocable so long
as Security Termination has not occurred.  Any Person dealing with Mortgagee, or
any substitute, shall be fully protected in treating the powers and authorities
conferred by this Section 3.6 as continuing in full force and effect until
advised by Mortgagee that Security Termination has occurred.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
3.7 Indemnification.  Mortgagor agrees to indemnify Mortgagee, the Trustee and
the other Credit Parties, and each of their respective directors, officers,
employees, and agents (collectively, the "Indemnified Parties") from, and
discharge, release and hold each of them harmless against all losses, damages,
claims, actions, liabilities, judgments, costs, attorneys' fees or other charges
of whatsoever kind or nature (hereafter referred to as "Claims") made against,
imposed on, incurred by or asserted against any of them as a consequence of the
assertion either before or after the payment in full of the Obligations that any
of the Indemnified Parties received Hydrocarbons or proceeds pursuant to this
Deed of Trust or pursuant to any right to collect proceeds directly from account
debtors which are claimed by third persons.  The Indemnified Parties will have
the right to employ attorneys and to defend against any such Claims and unless
furnished with reasonable indemnity, the Indemnified Parties will have the right
to pay or compromise and adjust all such Claims.  Mortgagor will indemnify and
pay to the Indemnified Parties all such amounts as may be paid in respect
thereof, or as may be successfully adjudicated against any of the Indemnified
Parties.  The indemnity under this Section shall apply to Claims arising or
incurred by reason of the Person being indemnified's own negligence but shall
not apply to Claims determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Person being indemnified.  The liabilities of Mortgagor as set
forth in this Section 3.7 shall survive the termination of this Deed of Trust.
 
ARTICLE IV
Mortgagor's Representations, Warranties and Covenants
 
4.1 Payment of Obligations.  Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Deed of Trust.
 
4.2 Representations and Warranties.  Mortgagor represents and warrants as
follows:
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 
 
(a) Incorporation of Representations and Warranties from Credit Agreement.  The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this Deed
of Trust by reference as though specifically set forth in this Section.
 
(b) Title to Collateral.  Mortgagor has good and defensible title to the
Collateral free from all Liens, claims, security interests or other encumbrances
except for Permitted Liens.  The descriptions set forth in Exhibit A of the
quantum and nature of the interests of Mortgagor in and to the Oil and Gas
Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all material respects.
 
(c) Contracts.  All of the Contracts and obligations of Mortgagor that relate to
the Oil and Gas Properties are in full force and effect and constitute legal,
valid and binding obligations of Mortgagor other than to the extent the voidance
of such Contract or obligation could not reasonably be expected to cause a
Material Adverse Change, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors' rights generally and by general principles of
equity.  Neither Mortgagor nor, to the knowledge of Mortgagor, any other party
to any Contract (i) is in breach of or default, or with the lapse of time or the
giving of notice, or both, would be in breach or default, with respect to any
obligations thereunder, whether express or implied, or (ii) has given or
threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind or procure a judicial
reformation of, any lease in the Oil and Gas Properties or any Contract, in any
event, other than for such breaches or defaults which could not reasonably be
expected to cause a Material Adverse Change.
 
(d) Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to the Oil and Gas Properties have been properly and timely paid (except
where the amount thereof is being contested in good faith by appropriate
proceedings).  All taxes have been properly and timely paid except to the extent
such taxes are being contested in good faith and for which reserves in
accordance with GAAP have been made as reflected in the Financial
Statements.  All expenses payable under the terms of the Contracts have been
properly and timely paid except for such expenses being contested in good faith
by appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business.  Except for Mortgagor's interests in certain
Oil and Gas Properties, which Mortgagor represents do not constitute a material
portion (with 2% or more being deemed material) of the value of the Collateral
and all other Properties of Mortgagor securing the Obligations, all of the
proceeds from the sale of Hydrocarbons produced from the Realty Collateral are
being properly and timely paid to Mortgagor by the purchasers or other remitters
of production proceeds without suspense.  Mortgagor's ownership of the
Hydrocarbons and the undivided interests therein as specified on attached
Exhibit A will, after giving full effect to all Liens permitted hereby
(including Permitted Liens) and after giving full effect to the agreements or
instruments set forth on attached Exhibit A and any other instruments or
agreements affecting Mortgagor's ownership of such Hydrocarbons, afford
Mortgagor not less than those net interests (expressed as a fraction, percentage
or decimal) in the production from or which is allocated to such Hydrocarbons
specified as net revenue interest on attached Exhibit A and will cause Mortgagor
to bear not more than that portion (expressed as a fraction, percentage or
decimal), specified as working interest on attached Exhibit A, of the costs of
drilling, developing and operating the wells identified on Exhibit A.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
(e) Mortgagor's Address.  The address of Mortgagor's place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.13, and there has been no change in the location of Mortgagor's place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor's name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is 0800748621 as to Isramco Energy, 0800945972 as to
Isramco Resources, and 0701774922 as to Jay Petroleum, the state of its
formation is Texas and the correct spelling of its name is as set forth in its
signature block below.
 
4.3 Further Assurances.
 
(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Deed of Trust, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Deed of Trust, any written instrument comprising part or
all of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral, which is reasonably capable of being corrected; (iii) prompt
execution and delivery of all division or transfer orders or other instruments
which in Mortgagee's opinion are required to transfer to Mortgagee, for its
benefit and the ratable benefit of the other Credit Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties; and (iv)
prompt payment when due and owing of all taxes, assessments and governmental
charges imposed on this Deed of Trust, upon the interest of Mortgagee or the
Trustee, or upon the income and profits from any of the Collateral.
 
(b) Mortgagor covenants that Mortgagor shall maintain and preserve the Lien and
security interest herein created as an Acceptable Security Interest so long as
Security Termination has not occurred.
 
(c) Mortgagor shall immediately notify Mortgagee of any discontinuance of or
change in the address of Mortgagor's place of business, residence, chief
executive office or office where it keeps records concerning accounts, contract
rights and general intangibles.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
4.4 Operation of Oil and Gas Properties.  As long as Security Termination has
not occurred, and whether or not Mortgagor is the operator of the Oil and Gas
Properties, Mortgagor shall (at Mortgagor's own expense):
 
(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;
 
(b) do all things necessary and within the reasonable control of Mortgagor to
keep, or cause to be kept, in full force and effect the Oil and Gas Properties
and Mortgagor's interests therein except as permitted by the Credit Agreement;
 
(c) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, except as permitted by the Credit
Agreement;
 
(d) operate the Oil and Gas Properties or, to the extent that the right of
operation is vested in others, exercise commercially reasonable efforts to cause
the operator to operate the Oil and Gas Properties, in each case in such a
manner as to cause the Collateral to be maintained, developed and protected
against drainage and continuously operated for the production and marketing of
Hydrocarbons in a good and workmanlike manner as a prudent operator would in
accordance with (i) generally accepted practices, (ii) applicable oil and gas
leases and Contracts, and (iii) all applicable Federal, state and local laws,
rules and regulations;
 
(e) promptly pay or, to the extent that the right of operation is vested in
others, exercise commercially reasonable efforts to cause to be paid, when due
and owing (i) all rentals and royalties payable in respect of the Collateral,
except for payments held in suspense in the ordinary course of business or
remitted to state agencies responsible for handling unclaimed property; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral, except for such expenses being contested in good faith by
appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business; and (iii) all taxes, assessments and
governmental charges imposed upon the Collateral, upon the income and profits
from any of the Collateral, upon Mortgagee because of its interest therein, or
for which Mortgagor may be liable, except to the extent such taxes are being
contested in good faith and for which reserves in accordance with GAAP have been
made as reflected in the Financial Statements; and indemnify Mortgagee from all
liability in connection with any of the foregoing (except to the extent of any
liability determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Mortgagee);
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
(f) promptly take all action reasonably necessary to enforce or secure the
observance or performance of any material term, covenant, agreement or condition
to be observed or performed by third parties under any Contract, or any part
thereof, or to exercise any of its material rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof, except to the extent otherwise permitted under the Credit Agreement;
 
(g) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;
 
(h) permit and do all things necessary or proper to enable the Trustee and
Mortgagee (through any of their respective agents and employees) to enter upon
the Oil and Gas Properties during business hours and with reasonable prior
notice for the purpose of investigating and inspecting the condition and
operations of the Collateral in accordance with the terms of the Credit
Agreement;
 
(i) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens;
 
(j) carry and maintain the insurance required by the Credit Agreement;
 
(k) furnish to Mortgagee, upon request, copies of any Contracts; and
 
(l) timely and adequately perform all covenants express or implied in any
Contract necessary to keep in full force and effect the Oil and Gas Properties
and to maintain the Mortgagor's interest therein, other than to the extent
permitted under the Credit Agreement.
 
4.5 Recording.  Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Deed of Trust and every other
instrument in addition or supplement hereto, including applicable financing
statements, in such offices and places within the state where the Collateral is
located and in the state where the Mortgagor is registered as a limited
liability company or corporation (as applicable) and at such times and as often
as may be necessary to preserve, protect and renew the Lien and security
interest herein created as an Acceptable Security Interest on real or personal
property as the case may be, and otherwise shall do and perform all matters or
things necessary or expedient to be done or observed by reason of any Legal
Requirement for the purpose of effectively creating, perfecting, maintaining and
preserving the Lien and security interest created hereby in and on the
Collateral.
 
4.6 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor's
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 
 
4.7 Insurance.  Mortgagor hereby assigns to Mortgagee for its benefit and the
benefit of the other Credit Parties any and all monies that may become payable
under any such policies of insurance by reason of damage, loss or destruction of
any of the Collateral and Mortgagee may receive such monies and apply all or any
part of the sums so collected, at its election, toward payment of the
Obligations, whether or not such Obligations are then due and payable, in such
manner as Mortgagee may elect.  Any insurance proceeds received by Mortgagor
shall be, unless otherwise notified by the Mortgagee, held in trust for the
benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.
 
ARTICLE V
Default
 
5.1 Events of Default.  An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Deed of Trust.
 
5.2 Acceleration Upon Default.  Upon the occurrence and during the continuance
of any Event of Default (other than pursuant to paragraph (e) of Section 7.01 of
the Credit Agreement), Mortgagee shall at the request, or may with the consent,
of the Majority Lenders, by notice to the Mortgagor, declare the entire unpaid
principal of, and the interest accrued on, and all other amounts owed in
connection with, the Obligations to be forthwith due and payable, whereupon the
same shall become immediately due and payable without any protest, presentment,
demand, notice of intent to accelerate, notice of acceleration or further notice
of any kind, all of which are hereby expressly waived by Mortgagor.  If an Event
of Default pursuant to Section 7.01(e) of the Credit Agreement has occurred, the
entire unpaid principal of and interest accrued on, and all other amounts owed
in connection with, the Obligations, shall immediately and automatically become
and be due and payable in full, without presentment, demand, protest or any
notice of any kind (including, without limitation, any notice of intent to
accelerate or notice of acceleration) all of which are hereby expressly waived
by Mortgagor.  Whether or not Mortgagee or the Majority Lenders elect to
accelerate as herein provided, Mortgagee may simultaneously, or thereafter,
without any further notice to Mortgagor, exercise any other right or remedy
provided in this Deed of Trust or otherwise existing under the Credit Agreement
or any other of the Loan Documents or any other agreement, document, or
instrument evidencing obligations owing from Mortgagor to any of the Credit
Parties.
 
ARTICLE VI
Mortgagee's Rights
 
6.1 Rights to Realty Collateral Upon Default.
 
(a) Operation of Property by Mortgagee.  Upon the occurrence and during the
continuance of an Event of Default, in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 
 
(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;
 
(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
 
(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.
 
Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers.  When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid, and Security Termination has occurred, the Realty
Collateral shall be returned to Mortgagor (provided there has been no
foreclosure sale).
 
(b) Judicial Proceedings.  Upon the occurrence and during the continuance of an
Event of Default, the Trustee and/or Mortgagee, in lieu of or in addition to
exercising the power of sale hereafter given, may proceed by a suit or suits, in
equity or at law (i) for the specific performance of any covenant or agreement
herein contained or in aid of the execution of any power herein granted, (ii)
for the appointment of a receiver whether there is then pending any foreclosure
hereunder or the sale of the Realty Collateral, or (iii) for the enforcement of
any other appropriate legal or equitable remedy; and further, in lieu of the
non-judicial power of sale granted herein for Collateral located in the State of
Texas, the Trustee may proceed by suit for a sale of the Realty Collateral.
 
(c) Foreclosure by Private Power of Sale of Collateral.  Upon the occurrence and
during the continuance of an Event of Default, the Trustee shall have the right
and power to sell, as the Trustee may elect, all or a portion of the Collateral
at one or more sales as an entirety or in parcels, in accordance with Section
51.002 of the Texas Property Code, as amended from time to time (or any
successor provisions of Texas law governing real property foreclosure sales) or
with any applicable state law.  Mortgagor hereby designates as Mortgagor's
address for the purpose of notice the address set forth in Section 7.13;
provided that Mortgagor may by written notice to Mortgagee designate a different
address for notice purposes.  Any purchaser or purchasers will be provided with
a special warranty conveyance binding Mortgagor and Mortgagor's successors and
assigns.  Sale of a part of the Realty Collateral will not exhaust the power of
sale, and sales may be made from time to time until all of the Realty Collateral
is sold or Security Termination has occurred.
 
(d) Certain Aspects of Sale.  Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale.  Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein, the appointment of any successor-Trustee hereunder and the truth and
accuracy of all other matters stated therein.  Mortgagor does hereby ratify and
confirm all legal acts that the Trustee may do in carrying out the Trustee's
duties and obligations under this Deed of Trust, and Mortgagor hereby
irrevocably appoints Mortgagee to be the attorney-in-fact of Mortgagor and in
the name and on behalf of Mortgagor to execute and deliver any deeds, transfers,
conveyances, assignments, assurances and notices which Mortgagor ought to
execute and deliver and do and perform any and all such acts and things which
Mortgagor ought to do and perform under the covenants herein contained and
generally to use the name of Mortgagor in the exercise of all or any of the
powers hereby conferred or conferred by law on Trustee.  Upon any sale, whether
under the power of sale hereby given or by virtue of judicial proceedings, it
shall not be necessary for Trustee or any public officer acting under execution
or by order of court, to have physically present or constructively in his
possession any of the Collateral, and Mortgagor hereby agrees to deliver to the
purchaser or purchasers at such sale on the date of sale the Collateral
purchased by such purchasers at such sale and if it should be impossible or
impracticable to make actual delivery of such Collateral, then the title and
right of possession to such Collateral shall pass to the purchaser or purchasers
at such sale as completely as if the same had been actually present and
delivered.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
18

--------------------------------------------------------------------------------

 
 
(e) Receipt to Purchaser.  Upon any sale made under the power of sale herein
granted, the receipt of the Trustee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers will not, after paying such purchase money and receiving such
receipt of the Trustee, be obligated to see to the application of such purchase
money or be responsible for any loss, misapplication or non-application thereof.
 
(f) Effect of Sale.  Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the Realty Collateral sold, and will be a
perpetual bar, both at law and in equity, against Mortgagor, Mortgagor's
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
Mortgagor, or Mortgagor's successors or assigns.  Nevertheless, if requested by
the Trustee so to do, Mortgagor shall join in the execution and delivery of all
proper conveyances, assignments and transfers of the Property so sold.  The
purchaser or purchasers at the foreclosure sale will receive as incident to his,
her, its or their own ownership, immediate possession of the Realty Collateral
purchased and Mortgagor agrees that if Mortgagor retains possession of the
Realty Collateral or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser or purchasers and will be
subject to eviction and removal by any lawful means, with or without judicial
intervention, and all damages by reason thereof are hereby expressly waived by
Mortgagor.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
19

--------------------------------------------------------------------------------

 
 
(g) Application of Proceeds.  The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in the Cash
Collateral Account as additional Collateral, and in either case, applied in the
order set forth in Section 7.06 of the Credit Agreement.
 
(h) Mortgagor's Waiver of Appraisement and Marshalling.  Mortgagor agrees, to
the full extent that Mortgagor may lawfully so agree, that Mortgagor will not at
any time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this Deed
of Trust, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Deed of Trust or pursuant to the decree of any court of competent jurisdiction;
and Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation.  Mortgagor agrees that
the Trustee may sell the Collateral, including the Realty Collateral, in part,
in parcels or as an entirety as directed by Mortgagee.
 
6.2 Rights to Personalty Collateral Upon Default.  Upon the occurrence and
during the continuance of an Event of Default, Mortgagee or the Trustee may
proceed against the Personalty Collateral in accordance with the rights and
remedies granted herein with respect to the Realty Collateral, and in addition,
will have all rights and remedies granted by the Uniform Commercial Code as in
effect in Texas and otherwise in this Deed of Trust.  Upon the occurrence and
during the continuance of an Event of Default, (i) Mortgagee shall have the
right to take possession of the Personalty Collateral, and for this purpose
Mortgagee may enter upon any premises on which any or all of the Personalty
Collateral is situated and, to the extent that Mortgagor could do so, take
possession of and operate the Personalty Collateral or remove it therefrom, (ii)
Mortgagee may require Mortgagor to assemble the Personalty Collateral and make
it available to Mortgagee at a place to be designated by Mortgagee which is
reasonably convenient to both parties, and (iii) unless the Personalty
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, Mortgagee will send Mortgagor
reasonable notice of the time and place of any public sale or of the time after
which any private sale or other disposition of the Personalty Collateral is to
be made.  This requirement of sending reasonable notice will be met if such
notice is mailed, postage prepaid, to Mortgagor at the address designated in
Section 7.13 hereof (or such other address as has been designated as provided
herein) at least ten (10) days before the time of the sale or disposition.  In
addition to the expenses of retaking, holding, preparing for sale, selling and
the like, Mortgagee will be entitled to recover attorneys' fees and legal
expenses as provided for in this Deed of Trust and in the writings evidencing
the Obligations before applying the balance of the proceeds from the sale or
other disposition toward satisfaction of the Obligations.  Mortgagor will remain
liable for any deficiency remaining after the sale or other
disposition.  Mortgagor hereby consents and agrees that any disposition of all
or a part of the Collateral may be made without warranty of any kind whether
expressed or implied.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
20

--------------------------------------------------------------------------------

 
 
6.3 Rights to Fixture Collateral Upon Default.  Upon the occurrence of an Event
of Default, or at any time thereafter, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.
 
6.4 Account Debtors.  Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.1(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts.  Mortgagee shall not have any obligation to
preserve any rights against prior parties.
 
6.5 Costs and Expenses.  All sums advanced or costs or expenses incurred by
Mortgagee (either by it directly or on its behalf by the Trustee or any receiver
appointed hereunder) in protecting and enforcing its rights hereunder shall
constitute a demand obligation owing by Mortgagor to Mortgagee as part of the
Obligations and may be included as part of the amount owing from the Mortgagor
to the Mortgagee at any foreclosure sale.  Mortgagor hereby agrees to repay such
sums on demand plus interest thereon from the date of the advance or incurrence
until reimbursement of Mortgagee at the Reimbursement Rate.
 
6.6 Deficiency. Mortgagor shall remain liable for and deficient if the proceeds
of any sale or other disposition of the Oil & Gas Properties are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
Mortgagee to collect such deficiency.
 
6.7 Set-Off.  Upon the occurrence and during the continuance of any Event of
Default, any Credit Party shall have the right to set-off any funds of Mortgagor
in the possession of such Credit Party against any amounts then due by Mortgagor
pursuant to this Deed of Trust.
 
ARTICLE VII
Miscellaneous
 
7.1 Successor Trustees.  The Trustee may resign in writing addressed to
Mortgagee or be removed at any time with or without cause by an instrument in
writing duly executed by Mortgagee.  In case of the death, resignation or
removal of the Trustee, a successor Trustee may be appointed by Mortgagee by
instrument of substitution complying with any applicable requirements of law,
and in the absence of any requirement, without other formality other than an
appointment and designation in writing.  The appointment and designation will
vest in the named successor Trustee all the estate and title of the Trustee in
all of the Collateral and all of the rights, powers, privileges, immunities and
duties hereby conferred upon the Trustee.  All references herein to the Trustee
will be deemed to refer to any successor Trustee from time to time acting
hereunder.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
21

--------------------------------------------------------------------------------

 
 
7.2 Advances by Mortgagee or The Trustee.  Each and every covenant of Mortgagor
herein contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense.  If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Deed of Trust, Mortgagee (either by
it directly or on its behalf by the Trustee or any receiver appointed hereunder)
may, but will not be obligated to, make advances to perform the same on
Mortgagor's behalf, and Mortgagor hereby agrees to repay such sums and any
attorneys' fees incurred in connection therewith on demand plus interest thereon
from the date of the advance until reimbursement of Mortgagee at the
Reimbursement Rate.  In addition, Mortgagor hereby agrees to repay on demand any
costs, expenses and attorneys' fees incurred by Mortgagee or the Trustee which
are to be obligations of Mortgagor pursuant to, or allowed by, the terms of this
Deed of Trust, including such costs, expenses and attorneys' fees incurred
pursuant to Section 3.1(h), Section 6.5 or Section 7.3 hereof, plus interest
thereon from the date of such demand by Mortgagee or the Trustee until
reimbursement of Mortgagee or the Trustee, respectively, at the Reimbursement
Rate.  Such amounts will be in addition to any sum of money which may, pursuant
to the terms and conditions of the written instruments comprising part of the
Obligations, be due and owing.  No such advance will be deemed to relieve
Mortgagor from any default hereunder.
 
7.3 Defense of Claims.  Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys reasonably
acceptable to Mortgagee, as may be reasonably necessary to preserve Mortgagor's,
the Trustee's and Mortgagee's rights affected thereby.  If Mortgagor fails or
refuses to adequately or vigorously, in the sole judgment of Mortgagee, defend
Mortgagor's, the Trustee's or Mortgagee's rights to the Collateral, the Trustee
or Mortgagee may take such action on behalf of and in the name of Mortgagor and
at Mortgagor's expense.  Moreover, Mortgagee or the Trustee, on behalf of
Mortgagee, may take such independent action in connection therewith as they may
in their reasonable discretion deem proper, including the right to employ
independent counsel and to intervene in any suit affecting the Collateral.  All
costs, expenses and attorneys' fees incurred by Mortgagee or the Trustee
pursuant to this Section 7.3 or in connection with the defense by Mortgagee of
any claims, demands or litigation relating to Mortgagor, the Collateral or the
transactions contemplated in this Deed of Trust shall be paid by Mortgagor on
demand plus interest thereon from the date of such demand by Mortgagee or
Trustee until reimbursement of Mortgagee or Trustee at the Reimbursement Rate.
 
7.4 Termination.  If Security Termination has occurred and the covenants herein
contained are fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Legal Requirements or under this Deed of Trust and the entire estate, right,
title and interest of the Trustee and Mortgagee will thereupon cease; and
Mortgagee in such case shall, upon the request of Mortgagor and the payment by
Mortgagor of all attorneys' fees and other expenses, deliver to Mortgagor proper
instruments acknowledging satisfaction of this Deed of Trust.
 
7.5 Renewals, Amendments and Other Security.  Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the
Collateral.  Mortgagee may take or hold other security from Persons other than
the Mortgagor for the Obligations without notice to or consent of
Mortgagor.  The acceptance of this Deed of Trust by Mortgagee shall not waive or
impair any other security Mortgagee may have or hereafter acquire to secure the
payment of the Obligations nor shall the taking of any such additional security
waive or impair the Lien and security interests herein granted.  The Trustee or
Mortgagee may resort first to such other security or any part thereof, or first
to the security herein given or any part thereof, or from time to time to either
or both, even to the partial or complete abandonment of either security, and
such action will not be a waiver of any rights conferred by this Deed of
Trust.  This Deed of Trust may not be amended, waived or modified except in a
written instrument executed by both Mortgagor and Mortgagee.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
22

--------------------------------------------------------------------------------

 
 
7.6 Security Agreement, Financing Statement and Fixture Filing.  This Deed of
Trust will be deemed to be and may be enforced from time to time as an
assignment, chattel mortgage, contract, deed of trust, financing statement, real
estate mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  AS A FINANCING STATEMENT,
THIS DEED OF TRUST IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS DEED OF TRUST
SHALL BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH
RESPECT TO FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.  This Deed of
Trust shall be filed in the real estate records or other appropriate records of
the county or counties in the state in which any part of the Realty Collateral
and Fixture Collateral is located as well as the Uniform Commercial Code records
of the Secretary of State or other appropriate office of the state in which the
Mortgagor is located.  At Mortgagee's request, Mortgagor shall deliver financing
statements covering the Personalty Collateral, including all Hydrocarbons sold
at the wellhead, and Fixture Collateral, which financing statements may be filed
in the Uniform Commercial Code records or other appropriate office of the county
or state in which any of the Collateral is located or in any other location
permitted or required to perfect Mortgagee's security interest under the Uniform
Commercial Code.  In addition, Mortgagor hereby irrevocably authorizes Mortgagee
and any affiliate, employee or agent thereof, at any time and from time to time,
to file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Deed of Trust.  A photographic or other reproduction
of this Deed of Trust shall be sufficient as a financing statement.
 
7.7 Unenforceable or Inapplicable Provisions.  If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Trustee and Mortgagee in order to carry out
the provisions hereof.
 
7.8 Rights Cumulative.  Each and every right, power and remedy herein given to
the Trustee or Mortgagee will be cumulative and not exclusive, and each and
every right, power and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Trustee, or Mortgagee, as the case may be, and
the exercise, or the beginning of the exercise, of any such right, power or
remedy will not be deemed a waiver of the right to exercise, at the same time or
thereafter, any other right, power or remedy.  No delay or omission by the
Trustee or by Mortgagee in the exercise of any right, power or remedy will
impair any such right, power or remedy or operate as a waiver thereof or of any
other right, power or remedy then or thereafter existing.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
23

--------------------------------------------------------------------------------

 
 
7.9 Waiver by Mortgagee.  Any and all covenants in this Deed of Trust may from
time to time by instrument in writing by Mortgagee (acting upon the direction of
the Majority Lenders), be waived to such extent and in such manner as the
Trustee or Mortgagee may desire, but no such waiver will ever affect or impair
either the Trustee's or Mortgagee's rights hereunder, except to the extent
specifically stated in such written instrument.
 
7.10 Terms.  The term "Mortgagor" as used in this Deed of Trust will be
construed as singular or plural to correspond with the number of Persons
executing this Deed of Trust as Mortgagor.  If more than one Person executes
this Deed of Trust as Mortgagor, his, her, its, or their duties and liabilities
under this Deed of Trust will be joint and several.  The terms "Mortgagee",
"Mortgagor", and "Trustee" as used in this Deed of Trust include the heirs,
executors or administrators, successors, representatives, receiver, trustees and
assigns of those parties.  Unless the context otherwise requires, terms used in
this Deed of Trust which are defined in the Uniform Commercial Code of Texas are
used with the meanings therein defined.
 
7.11 Counterparts.  This Deed of Trust may be executed in any number of
counterparts, each of which will for all purposes be deemed to be an original,
and all of which are identical except that, to facilitate recordation, in any
particular counties counterpart portions of Exhibit A hereto which describe
Properties situated in counties other than the counties in which such
counterpart is to be recorded may have been omitted.
 
7.12 Governing Law.  This Deed of Trust shall be governed by and construed in
accordance with the laws of the State of Texas.
 
7.13 Notice.  All notices required or permitted to be given by Mortgagor,
Mortgagee or the Trustee shall be made in the manner set forth in the Credit
Agreement and shall be addressed as follows:
 
 
Mortgagor:
Isramco Energy, L.L.C., Isramco Resources, LLC, Jay Petroleum, L.L.C.
2425 West Loop South, Suite 810,
Houston, Texas 77027
Attention: Edy Francis or Anthony James
Facsimile: 713-621-3988

 
 
Mortgagee: 
Société Générale
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention:  Elena Robciuc or Victor Mendoza
Facsimile:  713-650-0824

 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
24

--------------------------------------------------------------------------------

 
 
 
Trustee: 
Any notices to be given to the
Trustee shall be delivered to Mortgagee.

 
7.14 Duties of Trustee.  It shall be no part of the duty of the Trustee to see
to any recording, filing or registration of this Deed of Trust or any other
instrument in addition or supplemental hereto, or to see to the payment of or be
under any duty with respect to any tax or assessment or other governmental
charge which may be levied or assessed on the Collateral, any part thereof, or
against Mortgagor, or to see to the performance or observance by Mortgagor of
any of the covenants and agreements contained herein.  Trustee shall not be
responsible for the execution, acknowledgment or validity of this Deed of Trust
or of any instrument in addition or supplemental hereto or for the sufficiency
of the security purported to be created hereby, and makes no representation in
respect thereof or in respect of the rights of Mortgagee.  Trustee shall have
the right to seek the advice of counsel upon any matters arising hereunder and
shall be fully protected in relying as to legal matters on the advice of
counsel.  Trustee shall not incur any personal liability hereunder except for
Trustee's own gross negligence willful misconduct; and the Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by Trustee hereunder,
believed by Trustee in good faith to be genuine.
 
7.15 Condemnation.  All awards and payments heretofore and hereafter made for
the taking of or injury to the Collateral or any portion thereof whether such
taking or injury be done under the power of eminent domain or otherwise, are
hereby assigned, and shall be paid to Mortgagee.  Mortgagee is hereby authorized
to collect and receive the proceeds of such awards and payments and to give
proper receipts and acquittances therefor.  Mortgagor hereby agrees to make,
execute and deliver, upon request, any and all assignments and other instruments
sufficient for the purpose of confirming this assignment of the awards and
payments to Mortgagee free and clear of any encumbrances of any kind or nature
whatsoever.  Any such award or payment may, at the option of Mortgagee, be
retained and applied by Mortgagee after payment of attorneys' fees, costs and
expenses incurred in connection with the collection of such award or payment
toward payment of all or a portion of the Obligations, whether or not the
Obligations are then due and payable, or be paid over wholly or in part to
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Collateral which may have been altered, damaged or destroyed as a result of any
such taking, or other injury to the Collateral.
 
7.16 Successors and Assigns.
 
(a)           This Deed of Trust is binding upon Mortgagor, Mortgagor's
successors and assigns, and shall inure to the benefit of and be enforceable by,
the Mortgagee, the Lenders, the Administrative Agent, the Issuing Lender and
other holders of Obligations and each of their respective successors and
assigns, and to the benefit of and be enforceable by, the Swap Counterparties,
the Banking Service Providers and each of their respective successors and
assigns but only to the extent such successor, transferee or assign of a Swap
Counterparty or Banking Service Provider also then qualifies as a Swap
Counterparty or Banking Service Provider, and the provisions hereof shall
likewise be covenants running with the land.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
25

--------------------------------------------------------------------------------

 


(b)           Subject to clause (d) below, this Deed of Trust shall be
transferable and negotiable, with the same force and effect and to the same
extent as the Obligations may be transferable, it being understood that, upon
the legal transfer or assignment by the Credit Parties (or any of them) of any
of the Obligations, the legal holder of such Obligations shall have all of the
rights granted to the Mortgagee for the benefit of the Credit Parties under this
Deed of Trust.  The Mortgagor specifically agrees that, to the extent permitted
by applicable law, upon any transfer of all or any portion of the Obligations,
this Deed of Trust shall secure with retroactive rank the existing Obligations
of the Mortgagor to the transferee and any and all Obligations to such
transferee thereafter arising.


(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect to such Collateral.


(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty or Banking Service Provider assigns or otherwise transfers any
interest held by it under any Hedge Contract or Banking Service document, as
applicable, to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Credit Party under this Deed of Trust only if such Person also then qualifies as
a Swap Counterparty or Banking Service Provider, as applicable.
 
7.17 Article and Section Headings.  The article and section headings in this
Deed of Trust are inserted for convenience of reference and shall not be
considered a part of this Deed of Trust or used in its interpretation.
 
7.18 Usury Not Intended.  It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Deed of Trust, the Credit Agreement and the
other Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York, the State of Texas and the United States of America as are from
time-to-time in effect.  In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this Deed
of Trust, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof "interest" shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Deed of Trust, the
Credit Agreement and the other Loan Documents; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Obligations, include amounts
which by applicable law are deemed interest which would exceed the maximum
non-usurious rate permitted by applicable law, then such excess shall be deemed
to be a mistake and Mortgagee shall credit the same on the principal of the
Obligations (or if the Obligations shall have been paid in full, refund said
excess to Mortgagor).  In the event that the maturity of the Obligations is
accelerated by reason of any election of Mortgagee resulting from an Event of
Default, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
non-usurious rate permitted by applicable law and excess interest, if any,
provided for in this Deed of Trust, the Credit Agreement or other Loan Documents
shall be canceled automatically as of the date of such acceleration and
prepayment and, if theretofore paid, shall be credited on the Obligations or, if
the Obligations shall have been paid in full, refunded to Mortgagor.  In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
Mortgagor and Mortgagee shall to the maximum extent permitted under applicable
law amortize, prorate, allocate and spread in equal part during the period of
the full stated term of the Obligations, all amounts considered to be interest
under applicable law of any kind contracted for, charged, received or reserved
in connection with the Obligation.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
26

--------------------------------------------------------------------------------

 
 
7.19 Credit Agreement.  To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Deed of Trust so that the terms and provisions of this Deed of Trust do not
conflict with the terms and provisions of the Credit Agreement; provided,
however, notwithstanding the foregoing, in the event that any of the terms or
provisions of this Deed of Trust conflict with any terms or provisions of the
Credit Agreement, the terms or provisions of the Credit Agreement shall govern
and control for all purposes; provided that the inclusion in this Deed of Trust
of terms and provisions, supplemental rights or remedies in favor of the
Mortgagee not addressed in the Credit Agreement shall not be deemed to be a
conflict with the Credit Agreement and all such additional terms, provisions,
supplemental rights or remedies contained herein shall be given full force and
effect.
 
7.20 Due Authorization.  Mortgagor hereby represents, warrants and covenants to
Mortgagee and the Trustee that (a) the obligations of Mortgagor under this Deed
of Trust are the valid, binding and legally enforceable obligations of
Mortgagor, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium, or similar law affecting
creditors' rights generally and by general principles of equity, (b) the
execution, ensealing and delivery of this Deed of Trust by Mortgagor has been
duly and validly authorized in all respects by Mortgagor, and (c) the persons
who are executing and delivering this Deed of Trust on behalf of Mortgagor have
full power, authority and legal right to so do, and to observe and perform all
of the terms and conditions of this Deed of Trust on Mortgagor's part to be
observed or performed.
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
27

--------------------------------------------------------------------------------

 
 
7.21 No Offsets, Etc.  Mortgagor hereby represents, warrants, and covenants to
Mortgagee and the Trustee that there are no offsets, counterclaims or defenses
at law or in equity against this Deed of Trust or the indebtedness secured
hereby.
 
7.22 Bankruptcy Limitation.  Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligations secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Deed of Trust in any other agreement or instrument executed in connection
with the payment of any of the Obligations, the amount of the Obligations
secured by the Mortgagor's interests in any of its Property pursuant to this
Deed of Trust shall be limited to an aggregate amount equal to the largest
amount that would not render the Mortgagor's obligations hereunder or the Liens
and security interest granted to the Mortgagee hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of this page intentionally left blank.]
 
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
28

--------------------------------------------------------------------------------

 


EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


ISRAMCO ENERGY, L.L.C.




By:                                                                                
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Isramco Energy, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 
 


                                                                              
Notary Public in and for
the State of _______
[SEAL]
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
29

--------------------------------------------------------------------------------

 
 
EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


ISRAMCO RESOURCES, LLC






By:                                                                                
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Isramco Resources, LLC, a Texas limited liability company, on
behalf of said limited liability company.
 


 


 


                                                                              
Notary Public in and for
the State of _______
[SEAL]
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
30

--------------------------------------------------------------------------------

 


EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


JAY PETROLEUM, L.L.C.




By:                                                                                
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Jay Petroleum, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 


 


                                                                              
Notary Public in and for
the State of _______
[SEAL]
 
 Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
31

--------------------------------------------------------------------------------

 


Exhibit A
 
The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest.  The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes.  The designation
"Overriding Royalty Interest" or "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.


Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Deed of Trust.  All
right, title, and interest of Mortgagor in the Properties described herein and
in Exhibit A are and shall be subject to this Deed of Trust, regardless of the
presence of any units or wells not described herein.


The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.
 
 
Exhibit D-1 to Credit Agreement
Form of Deed of Trust (Texas) (Isramco Onshore, LLC – 2015)
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT D-2
 
FORM OF MORTGAGE (WYOMING)


 
MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND ASSIGNMENT
OF PRODUCTION


 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY AND FUTURE ADVANCE
PROVISIONS.  THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE
LIKE (INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED
BY THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE REAL PROPERTY HEREIN DESCRIBED.  THIS INSTRUMENT COVERS THE
INTEREST OF MORTGAGOR IN FIXTURES AND AS-EXTRACTED COLLATERAL.  THIS FINANCING
STATEMENT IS TO BE FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL ESTATE
RECORDS.  PRODUCTS OF THE COLLATERAL ARE ALSO COVERED.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE COLLATERAL AND SELL IT WITHOUT GOING TO COURT IN A
FORECLOSURE ACTION UPON DEFAULT BY MORTGAGOR UNDER THIS INSTRUMENT
 
FROM
 
JAY PETROLEUM, L.L.C.
(Mortgagor, Debtor and Grantor)
 
TO AND FOR THE BENEFIT OF,
 
IN THE CASE OF NON-FEDERAL COLLATERAL,
 
SOCIÉTÉ GÉNÉRALE, AS ADMINISTRATIVE AGENT
 
AND, IN THE CASE OF FEDERAL COLLATERAL,
 
SOCIÉTÉ GÉNÉRALE FINANCIAL CORPORATION, AS COLLATERAL AGENT FOR THE
ADMINISTRATIVE AGENT
 
(collectively as Mortgagee, Secured Party and Grantee)
 
June 30, 2015
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 
 
For purposes of filing this Mortgage as a financing statement, Jay Petroleum,
L.L.C. is a limited liability company organized under the laws of the State of
Texas, its organizational number is 0701774922, and the mailing address of
Mortgagor is 2425 West Loop South, Suite 810, Houston, Texas 77027, Attention:
Edy Francis or Anthony James; Facsimile: 713-621-3988.  The mailing address of
the Mortgagee is 1111 Bagby Street, Suite 2020, Houston, Texas 77002,
Attention:  Elena Robciuc or Victor Mendoza, Facsimile:  713-650-0824.
 
***********************************
 
This instrument, prepared by Andrew C.J. Bueso, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1445, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.


Attention Recording Officer: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in the State of
Wyoming.  This instrument creates a lien on rights in or relating to lands of
the Mortgagor which are described in Exhibit A hereto or in documents described
in such Exhibit A.


RECORDED DOCUMENT SHOULD BE RETURNED TO:


Bracewell & Giuliani LLP
711 Louisiana, South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Andrew C.J. Bueso
 


Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
 MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF PRODUCTION
 
 
THIS MORTGAGE, SECURITY AGREEMENT, FINANCING STATEMENT, FIXTURE FILING AND
ASSIGNMENT OF PRODUCTION (this "Mortgage") dated effective as of the 30th day of
June 2015 (the "Effective Date"), is executed and delivered by JAY PETROLEUM,
L.L.C., a Texas limited liability company (the "Mortgagor"), to and in favor of,
in the case of Non-Federal Collateral, SOCIÉTÉ GÉNÉRALE, in its capacity as the
administrative agent under the Credit Agreement (as hereinafter defined) (the
"Non-Federal Collateral Mortgagee"), and in the case of Federal Collateral,
SOCIÉTÉ GÉNÉRALE FINANCIAL CORPORATION, in its capacity as collateral agent for
the Administrative Agent (the "Federal Collateral Mortgagee" and, together with
the Non-Federal Collateral Mortgagee, the "Mortgagee") for the benefit of the
Credit Parties (as hereinafter defined).  The addresses of the Mortgagor and the
Mortgagee appear in Section 7.12 of this Mortgage.
 
WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of, that certain Credit Agreement dated as of June 30, 2015 (as amended,
modified, restated or supplemented from time to time, the "Credit Agreement")
among the Isramco Onshore, LLC, a Texas limited liability company, as borrower
(in such capacity, the "Borrower"), the lenders party thereto from time to time
(the "Lenders"), and Mortgagee as administrative agent for the Lenders (the
"Administrative Agent") and as issuing lender (the "Issuing Lender").


WHEREAS, in connection with the Credit Agreement, the Borrower or any of its
Subsidiaries (including Mortgagor) may from time to time (a) enter into one or
more Hedge Contracts (as defined in the Credit Agreement) with a Swap
Counterparty (as defined in the Credit Agreement) and (b) accept Banking
Services (as defined in the Credit Agreement) from any Banking Service Provider
(as defined in the Credit Agreement and, together with the Mortgagee, the
Lenders, the Administrative Agent, the Issuing Lender, the Swap Counterparties
and other holders of Obligations (as defined in the Credit Agreement),
collectively referred to herein as the "Credit Parties").


WHEREAS, Mortgagor will directly or indirectly benefit from (a) such Hedge
Contracts entered into by it, the Borrower or any of the Borrower’s Subsidiaries
with any Swap Counterparty and (b) such Banking Services between it or any of
its Subsidiaries with any Banking Service Provider.


WHEREAS, it is a requirement under the Credit Agreement that Mortgagor execute
and deliver this Mortgage.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and Mortgagee hereby agree as follows:
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 


ARTICLE I
 
Definitions
 
1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.
 
1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
permits, franchises, licenses, pooling or unitization agreements, and unit or
pooling designations and orders now or hereafter affecting any of the Oil and
Gas Properties, Operating Equipment, Fixture Operating Equipment, or
Hydrocarbons now or hereafter covered hereby, or which are useful or appropriate
in drilling for, producing, treating, handling, storing, transporting or
marketing oil, gas or other minerals produced from any of the Oil and Gas
Properties, and all such contracts and agreements as they may be amended,
restated, modified, substituted or supplemented from time-to-time.
 
1.3 "Excluded Structures" means any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) (together, any "Structure") unless (a) a
flood determination certificate covering the real property on which such
Structure is located has been obtained by the Administrative Agent and (b) if
such Structure is located in a Special Flood Hazard Area (as defined in the
applicable Flood Insurance Regulation), such Structure is covered by flood
insurance obtained by Mortgagor in an amount as required by the applicable Flood
Insurance Regulation. As used herein, "Flood Insurance Regulations" shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
 
1.4 "Event of Default" shall have the meaning set forth in Article V hereof.
 
1.5 "Federal Collateral" means Collateral that, pursuant to the Mineral Leasing
Act of 1920, 30 U.S.C. § § 181, et seq. and the regulations promulgated
thereunder, or any other applicable law, may only be acquired or held by
citizens of the United States, associations of such citizens, any corporation
organized under the laws of the United States or of any state or territory
thereof, or municipalities.
 
1.6 "Fixture Collateral" means all of the Mortgagor's right, title and interest
now owned or hereafter acquired, in and to all Fixture Operating Equipment and
all proceeds, products, renewals, increases, profits, substitutions,
replacements, additions, amendments and accessions thereof, thereto or
therefor.    For purposes of this Mortgage, the Fixture Collateral shall not
include the Excluded Structures.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
1.7 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which
are incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty but constitute
fixtures under the laws of the state in which such equipment is located.
 
1.8 "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom, and shall include "as-extracted"
collateral as defined in the applicable Uniform Commercial Code.
 
1.9 "Maturity Date" has the meaning assigned such term in the Credit Agreement.
 
1.10 "Non-Federal Collateral" means any Collateral that is not Federal
Collateral.
 
1.11 "Note" means the "Note" as that term is defined in the Credit Agreement.
 
1.12 "Obligations" means:
 
(a)           The "Obligations", as that term is defined in the Credit
Agreement, including all indebtedness evidenced by the Notes, whether fixed or
contingent, joint or several, direct or indirect, primary or secondary, and
regardless of how created or evidenced;


(b)           All sums advanced or costs or expenses incurred by the Mortgagee
or any of the other Credit Parties, which are made or incurred pursuant to, or
allowed by, the terms of this Mortgage plus interest thereon from the date of
the advance or incurrence until reimbursement of the Mortgagee or such Credit
Party charged at the Reimbursement Rate (as defined below);


(c)           All future advances or other value, of whatever class or for
whatever purpose, at any time hereafter made or given by Mortgagee or any of the
other Credit Parties to Mortgagor, the Borrower or any of the Borrower’s
Subsidiaries under or pursuant to any Loan Document, whether or not the advances
or value are given pursuant to a commitment, whether or not the advances or
value are presently contemplated by the parties hereto, and whether or not
Mortgagor is indebted to any Credit Party at the time of such events; and


(d)           All renewals, extensions, modifications, amendments,
rearrangements and substitutions of all or any part of the above whether or not
the Mortgagor executes any agreement or instrument.


Notwithstanding anything herein to the contrary, "Obligations" shall not include
any "Excluded Swap Obligations", as that term is defined in the Credit
Agreement.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 


1.13 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the oil and
gas and/or oil, gas and mineral leases and leasehold interests, fee mineral
interests, term mineral interests, participation interests, back-in or carried
working interests, rights of first refusal, options, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described in Exhibit A attached hereto and made a
part hereof for all purposes, including the net revenue interests represented in
Exhibit A and any reversionary or carried interests relating to any of the
foregoing, (b) all production units, and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units which may be described or referred to on Exhibit
A and any units created by agreement or designation or under orders,
regulations, rules or other official acts of any Federal, state or other
governmental body or agency having jurisdiction, (c) the surface leases
described in Exhibit A, (d) any and all non-consent interests owned or held by,
or otherwise benefiting, the Mortgagor and arising out of, or pursuant to, any
of the Contracts, (e) any other interest in, to or relating to (i) all or any
part of the land described in Exhibit A, the land relating to, or described in,
the leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of any of the estates, property rights, or
other interests referred to above, (g) any and all rights, titles and interests
of the Mortgagor (which are similar in nature to any of the rights, titles and
interests described in (a) through (f) above) which are located on or under or
which concern any Property or Properties located in counties referenced in
Exhibit A hereto or counties in which a counterpart of this Mortgage is filed of
record in the real property records of such county, and (h) all tenements,
hereditaments and appurtenances now existing or hereafter obtained in connection
with any of the aforesaid, including any rights arising under unitization
agreements, orders or other arrangements, communitization agreements, orders or
other arrangements or pooling orders, agreements or other arrangements.
 
1.14 "Operating Equipment" means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
saltwater disposal wells, casing, tubing, rods, pumping units and engines,
christmas trees, derricks, separators, gun barrels, flow lines, pipelines,
tanks, gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), supplies, derricks, wells, power plants,
poles, cables, wires, meters, processing plants, compressors, dehydration units,
lines, transformers, starters and controllers, machine shops, tools, storage
yards and equipment stored therein, buildings and camps, telegraph, telephone
and other communication systems, roads, loading racks, shipping facilities and
all additions, substitutes and replacements for, and accessories and attachments
to, any of the foregoing.  Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
 
1.15 "Personalty Collateral" means all of the Mortgagor's interest now owned or
hereafter acquired in and to (a) all Operating Equipment, (b) all Hydrocarbons
severed and extracted from or attributable to the Oil and Gas Properties,
including oil in tanks and all other "as-extracted" collateral from or
attributable to the Oil and Gas Properties, (c) all accounts (including accounts
resulting from the sale of Hydrocarbons at the wellhead), contract rights and
general intangibles, including all accounts, contract rights and general
intangibles now or hereafter arising regardless of whether any of the foregoing
is in connection with the sale or other disposition of any Hydrocarbons or
otherwise, including all Liens securing the same, (d) all accounts, contract
rights and general intangibles now or hereafter arising regardless of whether
any of the foregoing is in connection with or resulting from any of the
Contracts, including all Liens securing the same, (e) all proceeds and products
of the Realty Collateral (as defined below) and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party, including the Mortgagor's operating bank account
and all funds and investments therein, (h) any options or rights of first
refusal to acquire any Realty Collateral, and (i) all proceeds, products,
renewals, increases, profits, substitutions, replacements, additions, amendments
and accessions of, to or for any of the foregoing.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
1.16 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.
 
1.17 "Realty Collateral" means all of the Mortgagor's interest now owned or
hereafter acquired in and to the Oil and Gas Properties, including any access
rights, water and water rights, and all unsevered and unextracted Hydrocarbons
(even though the Mortgagor's interest therein may be incorrectly described in,
or a description of a part or all of such interest may be omitted from, Exhibit
A).    For purposes of this Mortgage, the Realty Collateral shall not include
the Excluded Structures.
 
1.18 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Maximum Rate and (b) the Adjusted Reference Rate in effect from time to time
plus the Applicable Margin for Reference Rate Advances in effect during an Event
of Default.
 
1.19 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) termination of the
Credit Agreement, (b) termination of all Hedge Contracts with all Swap
Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made), (c) termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), and (d) the
indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been received by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
1.20 All other capitalized terms defined in the Credit Agreement which are used
in this Mortgage and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Mortgage, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Mortgage shall refer to this Mortgage as a whole and not to any particular
provision of this Mortgage.  As used herein, the term "including" means
"including, without limitation".
 
ARTICLE II
 
Creation of Security
 
2.1 Conveyance and Grant of Lien.  In consideration of the advances or
extensions by the Credit Parties to Borrower of the funds or credit constituting
the Obligations (including the making of the Advances and the issuing of the
Letters of Credit), and in further consideration of the mutual covenants
contained herein, Mortgagor, by this Mortgage does hereby (a) GRANT AND MORTGAGE
to the Federal Collateral Mortgagee with a general warranty of title, for the
uses, purposes and conditions hereinafter set forth, all of its right, title and
interest in and to the Federal Collateral, WITH POWER OF SALE and (b) GRANT AND
MORTGAGE to the Non-Federal Collateral Mortgagee with a general warranty of
title, for the uses, purposes and conditions hereinafter set forth, all of its
right, title and interest in and to the Non-Federal Collateral, WITH POWER OF
SALE, to secure the payment and performance of the Obligations for the benefit
of the Mortgagee and the ratable benefit of the Credit Parties.  Notwithstanding
any provision in this Mortgage to the contrary, in no event are any Excluded
Structures encumbered by this Mortgage.
 
TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and the
Fixture Collateral unto the  Mortgagee and its successors and assigns forever
for the benefit of the Credit Parties, together with all and singular the
rights, hereditaments and appurtenances thereto in anywise appertaining or
belonging, to secure payment of the Obligations and the performance of the
covenants of the Mortgagor contained in this Mortgage.  The Mortgagor does
hereby bind itself, its successors and permitted assigns, to warrant and forever
defend all and singular the Realty Collateral, the Personalty Collateral and the
Fixture Collateral unto the  Mortgagee and its successors and assigns, against
every Person whomsoever lawfully claiming or to claim the same, or any part
thereof; provided, however, that none of the Mortgagee or the Credit Parties
shall be liable in any respect for the performance of any covenant or obligation
of the Mortgagor in respect of the Collateral.  Any reference in Exhibit A to
the name of a well shall not be construed to limit the Collateral to the well
bore of such well or in the pro rata units.  It is the Mortgagor's intention
that this Mortgage cover the Mortgagor's entire interest in the lands, leases,
units and other interests set forth in Exhibit A.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
2.2 Security Interest.  For the same consideration and to further secure the
Obligations, the Mortgagor hereby grants to the Mortgagee for its benefit and
the ratable benefit of the other Credit Parties a security interest in and to
the Collateral.
 
2.3 Assignment of Liens and Security Interests.  For the same consideration and
to further secure the Obligations, the Mortgagor hereby assigns and conveys to
the Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by the Mortgagor arising under the Wyoming Uniform
Commercial Code-Secured Transactions (Wyo. Stat. 34.1-9-101 et seq., as amended
from time to time) and the liens granted to the Mortgagor.
 
2.4 AGGREGATE UNPAID PRINCIPAL AMOUNT.  THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
OBLIGATIONS AND ADVANCES SECURED HEREBY OUTSTANDING AT ANY PARTICULAR TIME
(AFTER HAVING GIVEN EFFECT TO ALL ADVANCED AND ALL REPAYMENTS MADE PRIOR TO SUCH
TIME) SHALL NOT AGGREGATE AN UNPAID PRINCIPAL AMOUNT IN EXCESS OF ONE HUNDRED
FIFTY MILLION AND NO/100 DOLLARS ($150,000,000.00).
 
2.5 Mineral Leasing Act. It is the specific intent of the parties hereto to
fully comply with applicable law concerning Federal oil and gas leases.  The
parties hereto in good faith believe that a grant of a mortgage as security for
the repayment of the Obligations is not the grant of an "interest" (as such term
is defined and used in 43 C.F.R. § 3000.0-5(l)) in Federal oil and gas leases to
the Mortgagee or any Credit Party.  In the event that the grant of this Mortgage
as security for the repayment of the Obligations is determined to grant such an
"interest" in Federal oil and gas leases, then such grant shall be deemed to be
made to, and shall inure to the benefit of, only those parties that may lawfully
hold an interest in Federal oil and gas leases pursuant to the Mineral Leasing
Act of 1920, 30 U.S.C. §§ 181 et seq. and the regulations promulgated
thereunder, including 43 C.F.R. Subparts 3102 and 3106.
 
ARTICLE III
 
Proceeds from Production
 
3.1 Assignment of Production.
 
(a) In order to further secure the Obligations, the Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto the Mortgagee, effective as of the Effective Date at 7:00 a.m.
Houston, Texas time, all Hydrocarbons produced from, and which are attributable
to, the Mortgagor's interest, now owned or hereafter acquired, in and to the Oil
and Gas Properties, or are allocated thereto pursuant to pooling,
communitization or unitization orders, agreements or designations, and all
proceeds therefrom.
 
(b) Subject to the provisions of subsection (f) below, all parties producing,
purchasing, taking, possessing, processing or receiving any production from the
Oil and Gas Properties, or having in their possession any such production, or
the proceeds therefrom, for which they or others are accountable to the
Mortgagee by virtue of the provisions of this Section 3.1, are authorized and
directed by the Mortgagor to treat and regard the Mortgagee as the assignee and
transferee of the Mortgagor and entitled in its place and stead to receive such
Hydrocarbons and the proceeds therefrom.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
(c) The Mortgagor directs and instructs each of such parties to pay to the
Mortgagee, for its benefit and the ratable benefit of the other Credit Parties,
all of the proceeds of such Hydrocarbons until such time as such party has been
furnished evidence that all of the Obligations have been paid and that the Lien
evidenced hereby has been released; provided, however, that until the Mortgagee
shall have exercised the right to instruct such parties to deliver such
Hydrocarbons and all proceeds therefrom directly to the Mortgagee, such parties
shall be entitled to deliver such Hydrocarbons and all proceeds therefrom to the
Mortgagor for the Mortgagor's use and enjoyment, and the Mortgagor shall be
entitled to execute division orders, transfer orders and other instruments as
may be required to direct all proceeds to the Mortgagor without the necessity of
joinder by the Mortgagee in such division orders, transfer orders or other
instruments. The Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and division orders, and other instruments
as may be reasonably required or desired by the Mortgagee in order to have said
revenues and proceeds so paid to the Mortgagee.  None of such parties shall have
any responsibility for the application of any such proceeds received by the
Mortgagee.  Subject to the provisions of subsection (f) below, the Mortgagor
authorizes the Mortgagee to receive and collect all proceeds of such
Hydrocarbons.
 
(d) Subject to the provisions of subsection (f) below, in the event an Event of
Default shall occur and be continuing, the Mortgagor will execute and deliver to
the Mortgagee any instruments the Mortgagee may from time to time reasonably
request for the purpose of effectuating the assignment contained in this Section
3.1 and the payment to the Mortgagee of the proceeds assigned.
 
(e) Neither the foregoing assignment nor the exercise by the Mortgagee of any of
its rights herein shall be deemed to make the Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof, unless and until the Mortgagee, in
person or by agent, assumes actual possession thereof, nor shall appointment of
a receiver for the Oil and Gas Properties by any court at the request of the
Mortgagee or by agreement with the Mortgagor or the entering into possession of
the Oil and Gas Properties or any part thereof by such receiver be deemed to
make the Mortgagee a "mortgagee-in-possession" or otherwise responsible or
liable in any manner with respect to the Oil and Gas Properties or the use,
occupancy, enjoyment or operation of all or any portion thereof.
 
(f) Notwithstanding anything to the contrary contained herein, so long as no
Event of Default shall have occurred and be continuing, the Mortgagor shall have
the right to collect all revenues and proceeds attributable to the Hydrocarbons
that accrue to the Oil and Gas Properties or the products obtained or processed
therefrom (including any and all checks and drafts relating thereto), as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
(g) Subject to the provisions of Section 3.1(f) above, in the event an Event of
Default shall occur and be continuing, the Mortgagee may endorse and cash any
and all checks and drafts payable to the order of the Mortgagor or the Mortgagee
for the account of the Mortgagor, received from or in connection with the
proceeds of the Hydrocarbons affected hereby, and the same may be applied as
provided herein.  The Mortgagee may execute any transfer or division orders in
the name of the Mortgagor or otherwise, with warranties and indemnities binding
on the Mortgagor; provided that the Mortgagee shall not be held liable to the
Mortgagor for, nor be required to verify the accuracy of, the Mortgagor's
interests as represented therein.
 
(h) Subject to the provisions of Section 3.1(f) above, in the event an Event of
Default shall occur and be continuing, the Mortgagee shall have the right at the
Mortgagee's election and in the name of the Mortgagor, or otherwise, to
prosecute and defend any and all actions or legal proceedings deemed advisable
by the Mortgagee in order to collect such proceeds and to protect the interests
of the Mortgagee or the Mortgagor in the Collateral, with all costs, expenses
and attorneys' fees incurred in connection therewith being paid by the
Mortgagor.  In addition, should any purchaser taking production from the Oil and
Gas Properties fail to pay promptly to the Mortgagee amounts due from it to the
Mortgagor following the occurrence of an Event of Default and such purchaser's
receipt of notice from the Mortgagee directing such payment to be made to the
Mortgagee in accordance with this Article, the Mortgagee shall have the right to
demand a change of connection and to designate another purchaser with whom a new
connection may be made without any liability on the part of the Mortgagee in
making such election, so long as ordinary care is used in the making thereof,
and upon failure of the Mortgagor to consent to such change of connection, the
entire amount of all the Obligations may, at the option of the Mortgagee, be
immediately declared to be due and payable and subject to foreclosure hereunder.
 
(i) Without in any way limiting the effectiveness of the foregoing provisions,
if the Mortgagor receives any proceeds which under this Section 3.1 are payable
to the Mortgagee, the Mortgagor shall hold the same in trust and remit such
proceeds, or cause them to be remitted, immediately, to the Mortgagee.
 
3.2 Application of Proceeds.  All payments received by the Mortgagee pursuant to
this Article III attributable to the interest of the Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.06 of the
Credit Agreement.
 
3.3 Mortgagor's Payment Duties.  Except as provided in Section 7.16 hereof,
nothing contained herein will limit the Mortgagor's absolute duty to make
payment of the Obligations regardless of whether the proceeds assigned by this
Article III are sufficient to pay the same, and the receipt by the Mortgagee of
proceeds from Hydrocarbons under this Mortgage will be in addition to all other
security now or hereafter existing to secure payment of the Obligations.
 
3.4 Liability of the Mortgagee.  The Mortgagee is hereby absolved from all
liability for failure to enforce collection of any of such proceeds, and from
all other responsibility in connection therewith except the responsibility to
account to the Mortgagor for proceeds actually received by the Mortgagee.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
3.5 Actions to Effect Assignment.  Subject to the provisions of Section 3.1(f),
the Mortgagor covenants to cause all operators, pipeline companies, production
purchasers and other remitters of said proceeds to pay promptly to the Mortgagee
the proceeds from such Hydrocarbons in accordance with the terms of
this  Mortgage, and to execute, acknowledge and deliver to said remitters such
division orders, transfer orders, certificates and other documents as may be
necessary, requested or proper to effect the intent of the assignment contained
in this Article III; and the Mortgagee shall not be required at any time, as a
condition to its right to obtain the proceeds of such Hydrocarbons, to warrant
its title thereto or to make any guaranty whatsoever.  In addition, the
Mortgagor covenants to provide to the Mortgagee, the name and address of every
such remitter of proceeds from such Hydrocarbons, together with a copy of the
applicable division orders, transfer orders, sales contracts and governing
instruments.  All expenses incurred by the  Mortgagee in the collection of said
proceeds shall be repaid promptly by the Mortgagor; and prior to such repayment,
such expenses shall be a part of the Obligations secured hereby.  If under any
existing Contracts for the sale of Hydrocarbons, other than division orders or
transfer orders, any proceeds of Hydrocarbons are required to be paid by the
remitter direct to the Mortgagor so that under such existing Contracts payment
cannot be made of such proceeds to the Mortgagee in the absence of foreclosure,
the Mortgagor's interest in all proceeds of Hydrocarbons under such existing
Contracts shall, when received by the Mortgagor, constitute trust funds in the
Mortgagor's hands for the benefit of the  Mortgagee and shall be immediately
paid over to the Mortgagee.
 
3.6 Power of Attorney.  Without limitation upon any of the foregoing, the
Mortgagor hereby designates and appoints the Mortgagee as true and lawful agent
and attorney-in-fact (with full power of substitution, either generally or for
such periods or purposes as the Mortgagee may from time to time prescribe), with
full power and authority, for and on behalf of and in the name of the Mortgagor,
to execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of the Mortgagee, be necessary or proper to
effect the intent and purpose of the assignment contained in this Article III;
and the Mortgagor shall be bound thereby as fully and effectively as if the
Mortgagor had personally executed, acknowledged and delivered any of the
foregoing orders, certificates or documents.  The powers and authorities herein
conferred on the Mortgagee may be exercised by the Mortgagee through any Person
who, at the time of exercise, is the president, a senior vice president or a
vice president of the Mortgagee.  The power of attorney conferred by this
Section 3.6 is granted for valuable consideration and coupled with an interest
and is irrevocable so long as Security Termination has not occurred.  Any Person
dealing with the Mortgagee, or any substitute, shall be fully protected in
treating the powers and authorities conferred by this Section 3.6 as continuing
in full force and effect until advised by the Mortgagee that Security
Termination has occurred.
 
3.7 Indemnification.  THE MORTGAGOR AGREES TO INDEMNIFY THE MORTGAGEE, AND THE
OTHER CREDIT PARTIES, AND EACH OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES, AND AGENTS (COLLECTIVELY, THE "INDEMNIFIED PARTIES") FROM, AND
DISCHARGE, RELEASE AND HOLD EACH OF THEM HARMLESS AGAINST ALL LOSSES, DAMAGES,
CLAIMS, ACTIONS, LIABILITIES, JUDGMENTS, COSTS, ATTORNEYS' FEES OR OTHER CHARGES
OF WHATSOEVER KIND OR NATURE (HEREAFTER REFERRED TO AS "CLAIMS") MADE AGAINST,
IMPOSED ON, INCURRED BY OR ASSERTED AGAINST ANY OF THEM AS A CONSEQUENCE OF AN
ASSERTION EITHER BEFORE OR AFTER THE PAYMENT IN FULL OF THE OBLIGATIONS THAT ANY
OF THE INDEMNIFIED PARTIES RECEIVED HYDROCARBONS OR PROCEEDS PURSUANT TO THIS
MORTGAGE OR PURSUANT TO ANY RIGHT TO COLLECT PROCEEDS DIRECTLY FROM ACCOUNT
DEBTORS WHICH ARE CLAIMED BY THIRD PERSONS.  THE INDEMNIFIED PARTIES WILL HAVE
THE RIGHT TO EMPLOY ATTORNEYS AND TO DEFEND AGAINST ANY SUCH CLAIMS AND UNLESS
FURNISHED WITH REASONABLE INDEMNITY, THE INDEMNIFIED PARTIES WILL HAVE THE RIGHT
TO PAY OR COMPROMISE AND ADJUST ALL SUCH CLAIMS.  THE MORTGAGOR WILL INDEMNIFY
AND PAY TO THE INDEMNIFIED PARTIES ALL SUCH AMOUNTS AS MAY BE PAID IN RESPECT
THEREOF, OR AS MAY BE SUCCESSFULLY ADJUDICATED AGAINST ANY OF THE INDEMNIFIED
PARTIES.  THE INDEMNITY UNDER THIS SECTION BY MORTGAGOR SHALL APPLY TO CLAIMS
ARISING OR INCURRED BY REASON OF ANY INDEMNIFIED PARTY'S OWN NEGLIGENCE, BUT
SHALL NOT APPLY TO CLAIMS DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY OR INDEMNIFIED PARTIES BEING
INDEMNIFIED.  THE LIABILITIES OF THE MORTGAGOR AS SET FORTH IN THIS SECTION 3.7
SHALL SURVIVE THE TERMINATION OF THIS MORTGAGE.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 
 
3.8 Rights Granted in this Article III.  It is the specific intent of the
parties hereto to fully comply with applicable law concerning Federal oil and
gas leases.  The parties hereto in good faith believe that a grant of an
assignment of production in this Mortgage as security for the repayment of the
Obligations is not a transfer of a payment out of production or similar interest
(as used in 43 C.F.R. Subpart 3106) or the grant of an "interest" (as such term
is defined and used in 43 C.F.R § 3000.0-5(l)) in Federal oil and gas leases to
the Mortgagee or any Credit Party.  In the event that the assignment of
production or the exercise of the rights provided by this Article III is
determined to grant such an "interest" in Federal oil and gas leases, then such
grant shall be deemed to be made to, and shall inure to the benefit of, only
those parties that may lawfully hold an interest in Federal oil and gas leases
pursuant to the Mineral Leasing Act of 1920, 30 U.S.C. §§ 181 et seq. and the
regulations promulgated thereunder, including 43 C.F.R. Subparts 3102 and 3106.
 
ARTICLE IV
 
The Mortgagor's Representations, Warranties and Covenants
 
4.1 Payment of Obligations.  The Mortgagor covenants that the Mortgagor shall
timely pay and perform the Obligations secured by this Mortgage.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
4.2 Representations and Warranties.  The Mortgagor represents and warrants as
follows:
 
(a) Incorporation of Representations and Warranties from Credit Agreement.  The
representations and warranties applicable to the Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Mortgage by reference as though specifically set forth in this Section.
 
(b) Title to Collateral.  The Mortgagor has good and defensible title to the
Collateral free from all Liens, claims, security interests or other encumbrances
except for Permitted Liens.  The descriptions set forth in Exhibit A of the
quantum and nature of the interests of the Mortgagor in and to the Oil and Gas
Properties include the entire interests of the Mortgagor in the Oil and Gas
Properties and are complete and accurate in all material respects.
 
(c) Contracts.  All of the Contracts and obligations of the Mortgagor that
relate to the Oil and Gas Properties are in full force and effect and constitute
legal, valid and binding obligations of the Mortgagor other than to the extent
the voidance of such Contract or obligation could not reasonably be expected to
cause a Material Adverse Change, except as such enforceability may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium, or similar
law affecting creditors' rights generally and by general principles of
equity.  Neither the Mortgagor nor, to the knowledge of the Mortgagor, any other
party to any Contract (i) is in breach of or default, or with the lapse of time
or the giving of notice, or both, would be in breach or default, with respect to
any obligations thereunder, whether express or implied, or (ii) has given or
threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind or procure a judicial
reformation of, any lease in the Oil and Gas Properties or any Contract, in any
event, other than for such breaches or defaults which could not reasonably be
expected to cause a Material Adverse Change.
 
(d) Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to the Oil and Gas Properties have been properly and timely paid (except
where the amount thereof is being contested in good faith by appropriate
proceedings).  All expenses payable under the terms of the Contracts have been
properly and timely paid except for such expenses being contested in good faith
by appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business.  Except for the Mortgagor's interests in
certain Oil and Gas Properties, which the Mortgagor represents do not constitute
a material portion (with 2% or more being deemed material) of the value of the
Collateral and all other Properties of the Mortgagor securing the Obligations,
all of the proceeds from the sale of Hydrocarbons produced from the Realty
Collateral are being properly and timely paid to the Mortgagor by the purchasers
or other remitters of production proceeds without suspense.  The Mortgagor's
ownership of the Hydrocarbons and the undivided interests therein as specified
on attached Exhibit A will, after giving full effect to all Liens permitted
hereby (including Permitted Liens) and after giving full effect to the
agreements or instruments set forth on attached Exhibit A and any other
instruments or agreements affecting the Mortgagor's ownership of such
Hydrocarbons, afford the Mortgagor not less than those net interests (expressed
as a fraction, percentage or decimal) in the production from or which is
allocated to such Hydrocarbons specified as net revenue interest on attached
Exhibit A and will cause the Mortgagor to bear not more than that portion
(expressed as a fraction, percentage or decimal), specified as working interest
on attached Exhibit A, of the costs of drilling, developing and operating the
wells identified on Exhibit A.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
(e) The Mortgagor's Address.  The address of the Mortgagor's place of business,
residence, chief executive office and office where the Mortgagor keeps its
records concerning accounts, contract rights and general intangibles is as set
forth in Section 7.12, and there has been no change in the location of
Mortgagor's place of business, residence, chief executive office and office
where it keeps such records and no change of Mortgagor's name during the four
months immediately preceding the Effective Date.  Mortgagor hereby represents
and warrants that its organizational number is 0701774922, the state of its
formation is Texas and the correct spelling of its name is as set forth in its
signature block below.
 
4.3 Further Assurances.
 
(a) The Mortgagor covenants that the Mortgagor shall execute and deliver such
other and further instruments, and shall do such other and further acts as in
the opinion of the Mortgagee may be necessary or desirable to carry out more
effectively the purposes of this  Mortgage, including without limiting the
generality of the foregoing, (i) prompt correction of any defect in the
execution or acknowledgment of this  Mortgage, any written instrument comprising
part or all of the Obligations, or any other document used in connection
herewith; (ii) prompt correction of any defect which may hereafter be discovered
in the title to the Collateral, which is reasonably capable of being corrected;
(iii) prompt execution and delivery of all division or transfer orders or other
instruments which in the Mortgagee's opinion are required to transfer to the
Mortgagee, for its benefit and the ratable benefit of the other Credit Parties,
the assigned proceeds from the sale of Hydrocarbons from the Oil and Gas
Properties; and (iv) prompt payment when due and owing of all taxes, assessments
and governmental charges imposed on this Mortgage, upon the interest of the
Mortgagee, or upon the income and profits from any of the Collateral.
 
(b) The Mortgagor covenants that the Mortgagor shall maintain and preserve the
Lien and security interest herein created as an Acceptable Security Interest so
long as Security Termination has not occurred.
 
(c) Mortgagor shall immediately notify Mortgagee of any discontinuance of or
change in the address of Mortgagor's place of business, residence, chief
executive office or office where it keeps records concerning accounts, contract
rights and general intangibles.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
4.4 Operation of Oil and Gas Properties.  As long as Security Termination has
not occurred, and whether or not the Mortgagor is the operator of the Oil and
Gas Properties, the Mortgagor shall (at the Mortgagor's own expense):
 
(a)           not enter into any operating agreement, contract or agreement
which materially adversely affects the Collateral;


(b)           do all things necessary and within the reasonable control of the
Mortgagor to keep, or cause to be kept, in full force and effect the Oil and Gas
Properties and the Mortgagor's interests therein, except as permitted by the
Credit Agreement;


(c)           neither abandon, forfeit, surrender, release, sell, assign,
sublease, farmout or convey, nor agree to sell, assign, sublease, farmout or
convey, nor mortgage or grant security interests in, nor otherwise dispose of or
encumber any of the Collateral or any interest therein, except as permitted by
the Credit Agreement;


(d)           operate the Oil and Gas Properties or, to the extent that the
right of operation is vested in others, exercise commercially reasonable efforts
to cause the operator to operate the Oil and Gas Properties, in each case in
such a manner as to cause the Collateral to be maintained, developed and
protected against drainage and continuously operated for the production and
marketing of Hydrocarbons in a good and workmanlike manner as a prudent operator
would in accordance with (i) generally accepted practices, (ii) applicable oil
and gas leases and Contracts, and (iii) all applicable Federal, state and local
laws, rules and regulations;


(e)           promptly pay or, to the extent that the right of operation is
vested in others, exercise commercially reasonable efforts to cause to be paid,
when due and owing (i) all rentals and royalties payable in respect of the
Collateral, except for payments held in suspense in the ordinary course of
business or remitted to state agencies responsible for handling unclaimed
property; (ii) all expenses incurred in or arising from the operation or
development of the Collateral, except for such expenses being contested in good
faith by appropriate proceedings, and for which reserves shall have been made
therefor and except for such expenses as are being currently paid prior to
delinquency in the ordinary course of business; and (iii) all taxes, assessments
and governmental charges imposed upon the Collateral, upon the income and
profits from any of the Collateral, upon the Mortgagee because of its interest
therein or for which the Mortgagor may be liable, except to the extent such
taxes are being contested in good faith and for which reserves in accordance
with GAAP have been made as reflected in the Financial Statements; and indemnify
the Mortgagee from all liability in connection with any of the foregoing (except
to the extent of any liability determined by a court of competent jurisdiction
by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of the  Mortgagee);


(f)           promptly take all action reasonably necessary to enforce or secure
the observance or performance of any material term, covenant, agreement or
condition to be observed or performed by third parties under any Contract, or
any part thereof, or to exercise any of its material rights, remedies, powers
and privileges under any Contract, all in accordance with the respective terms
thereof, except to the extent otherwise permitted under the Credit Agreement;
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 


(g)           other than as otherwise permitted under the terms of the Credit
Agreement, cause the Operating Equipment and the Fixture Operating Equipment to
be kept in good and effective operating condition, ordinary wear and tear
excepted, and cause to be made all repairs, renewals, replacements, additions
and improvements thereof or thereto, necessary or appropriate in connection with
the production of Hydrocarbons from the Oil and Gas Properties;


(h)           permit and do all things necessary or proper to enable
the  Mortgagee (through any of its respective agents and employees) to enter
upon the Oil and Gas Properties during business hours and with reasonable prior
notice for the purpose of investigating and inspecting the condition and
operations of the Collateral in accordance with the terms of the Credit
Agreement;


(i)           cause the Collateral to be kept free and clear of Liens of every
character other than the Permitted Liens;


(j)           carry and maintain the insurance required by the Credit Agreement;


(k)           furnish to the Mortgagee, upon request, copies of any Contracts;
and


(l)           timely and adequately perform all covenants express or implied in
any Contract necessary to keep in full force and effect the Oil and Gas
Properties and to maintain the Mortgagor's interest therein, other than to the
extent permitted under the Credit Agreement.


4.5           Recording.  The Mortgagor hereby authorizes the Mortgagee to, at
the Mortgagor's own expense, record, register, deposit and file this Mortgage
and every other instrument in addition or supplement hereto, including
applicable financing statements, in such offices and places within the state
where the Collateral is located and in the state where the Mortgagor is
registered as a limited liability company or corporation (as applicable) and at
such times and as often as may be necessary to preserve, protect and renew the
Lien and security interest herein created as an Acceptable Security Interest on
real or personal property as the case may be, and otherwise shall do and perform
all matters or things necessary or expedient to be done or observed by reason of
any Legal Requirement for the purpose of effectively creating, perfecting,
maintaining and preserving the Lien and security interest created hereby in and
on the Collateral.


4.6           Records, Statements and Reports. The Mortgagor shall keep proper
books of record and account in which complete and correct entries shall be made
of the Mortgagor's transactions in accordance with the method of accounting
required in the Credit Agreement and shall furnish or cause to be furnished to
the Mortgagee the reports required to be delivered pursuant to the terms of the
Credit Agreement.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 


4.7           Insurance.  The Mortgagor hereby assigns to the Mortgagee for its
benefit and the benefit of the other Credit Parties any and all monies that may
become payable under any such policies of insurance by reason of damage, loss or
destruction of any of the Collateral and the Mortgagee may receive such monies
and apply all or any part of the sums so collected, at its election, toward
payment of the Obligations, whether or not such Obligations are then due and
payable, in such manner as the Mortgagee may elect. Any insurance proceeds
received by the Mortgagor shall be, unless otherwise notified by the  Mortgagee,
held in trust for the benefit of the Mortgagee, shall be segregated from other
funds of the Mortgagor and shall be forthwith paid over to the Mortgagee.


ARTICLE V
 
Default
 
5.1           Events of Default.  An Event of Default under the terms of the
Credit Agreement shall constitute an "Event of Default" under this Mortgage.


5.2           Acceleration Upon Default.  Upon the occurrence and during the
continuance of any Event of Default (other than pursuant to paragraph (e) of
Section 7.01 of the Credit Agreement) the Mortgagee shall at the request, or may
with the consent, of the Majority Lenders, declare the entire unpaid principal
of, and the interest accrued on, and all other amounts owed in connection with,
the Obligations to be forthwith due and payable, whereupon the same shall become
immediately due and payable without any protest, presentment, demand, notice of
intent to accelerate, notice of acceleration or further notice of any kind, all
of which are hereby expressly waived by the Mortgagor.  If an Event of Default
pursuant to Section 7.01(e) of the Credit Agreement has occurred, the entire
unpaid principal of and interest accrued on, and all other amounts owed in
connection with, the Obligations, shall immediately and automatically become and
be due and payable in full, without presentment, demand, protest or any notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration) all of which are hereby expressly waived by the
Mortgagor.  Whether or not the Mortgagee or the Majority Lenders elect to
accelerate as herein provided, the Mortgagee may simultaneously, or thereafter,
without any further notice to the Mortgagor, exercise any other right or remedy
provided in this Mortgage or otherwise existing under the Credit Agreement or
any other of the Loan Documents or any other agreement, document, or instrument
evidencing obligations owing from the Mortgagor to any of the Credit Parties.


ARTICLE VI
 
The Mortgagee's Rights
 
6.1 Rights to Realty Collateral Upon Default.
 
(a) Operation of Property by the Mortgagee.  Upon the occurrence and during the
continuance of an Event of Default, in addition to all other rights of the
Mortgagee, the Mortgagee shall have the following rights and powers (but no
obligation):
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
18

--------------------------------------------------------------------------------

 
 
(i) To enter upon and take possession of any of the Realty Collateral and
exclude the Mortgagor therefrom;
 
(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that the Mortgagor could do so, and without any liability to the
Mortgagor in connection with such operations; and
 
(iii) To the extent that the Mortgagor could do so, to collect, receive and
receipt for all Hydrocarbons produced and sold from the Realty Collateral, to
make repairs, to purchase machinery and equipment, to conduct workover
operations, to drill additional wells, and to exercise every power, right and
privilege of the Mortgagor with respect to the Realty Collateral.
 
The Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers.  When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid and Security Termination has occurred, the Realty
Collateral shall be returned to the Mortgagor (provided there has been no
foreclosure sale).


(b) Judicial Proceedings.  Upon the occurrence and during the continuance of an
Event of Default, the  Mortgagee, in lieu of or in addition to exercising the
power of sale hereafter given, may proceed by a suit or suits, in equity or at
law (i) for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, (ii) for the
appointment of a receiver whether there is then pending any foreclosure
hereunder or the sale of the Realty Collateral, or (iii) for the enforcement of
any other appropriate legal or equitable remedy. and further, in lieu of the
non-judicial power of sale hereafter given for Collateral located in the State
of Wyoming, the  Mortgagee may proceed for foreclosure or sale of the Collateral
by judicial action.
 
(c) Foreclosure by Private Power of Sale of Collateral.  If an Event of Default
shall have occurred and be continuing, the  Mortgagee shall have the right and
power to sell, as the  Mortgagee may elect, all or a portion of the Collateral
at one or more sales as an entirety or in parcels, in accordance with the
applicable laws of the State of Wyoming, as amended from time to time (or any
successor provisions of Wyoming law governing real property foreclosure sales)
or with any applicable state law of the state where any of the Collateral is
located.  The Mortgagor hereby designates as the Mortgagor's address for the
purpose of notice the address set forth in Section 7.12; provided that the
Mortgagor may by written notice to the Mortgagee designate a different address
for notice purposes.  Any purchaser or purchasers may be provided with a special
warranty, subject to Permitted Liens, which conveyance shall be binding on the
Mortgagor and the Mortgagor's successors and assigns.  The Mortgagor hereby
consents and agrees that, at the election of the  Mortgagee, any disposition of
all or part of the Realty Collateral may be made without warranty of any kind
whether expressed or implied.  Sale of a part of the Realty Collateral will not
exhaust the power of sale, and sales may be made from time to time until all of
the Realty Collateral is sold or all of the Obligations are paid in full.  The
Mortgagee may elect to foreclose this Mortgage by advertisement and sale, this
grant being a power of sale, as provided by Wyoming Statutes, including, Wyo.
Stat. Ann., § § 34-4-101 et seq., as amended from time to time.  Any sale of
Collateral conducted pursuant to this Mortgage shall take place at such place or
places and otherwise in such manner and upon such notices as may be required by
law; or, in the absence of such requirement, as the Mortgagee may deem
appropriate.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
19

--------------------------------------------------------------------------------

 
 
(d) Certain Aspects of Sale.  The Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by the Mortgagee as purchaser at such
sale.  Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein, and the truth and accuracy of all other matters stated therein.  The
Mortgagor does hereby ratify and confirm all legal acts that the  Mortgagee may
do in carrying out the  Mortgagee's duties and obligations under this Mortgage,
and the Mortgagor hereby irrevocably appoints the Mortgagee to be the
attorney-in-fact of the Mortgagor and in the name and on behalf of the Mortgagor
to execute and deliver any deeds, transfers, conveyances, assignments,
assurances and notices which the Mortgagor ought to execute and deliver and do
and perform any and all such acts and things which the Mortgagor ought to do and
perform under the covenants herein contained and generally to use the name of
the Mortgagor in the exercise of all or any of the powers hereby conferred on
the Mortgagee.  Upon any sale, whether under the power of sale hereby given or
by virtue of judicial proceedings, it shall not be necessary for the Mortgagee
or any public officer acting under execution or by order of court, to have
physically present or constructively in his possession any of the Collateral,
and the Mortgagor hereby agrees to deliver to the purchaser or purchasers at
such sale on the date of sale the Collateral purchased by such purchasers at
such sale and if it should be impossible or impracticable to make actual
delivery of such Collateral, then the title and right of possession to such
Collateral shall pass to the purchaser or purchasers at such sale as completely
as if the same had been actually present and delivered.
 
(e) Receipt to Purchaser.  Upon any sale made under the power of sale herein
granted, the receipt of the  Mortgagee will be sufficient discharge to the
purchaser or purchasers at any sale for its purchase money, and such purchaser
or purchasers, will not, after paying such purchase money and receiving such
receipt of the  Mortgagee, be obligated to see to the application of such
purchase money or be responsible for any loss, misapplication or non-application
thereof.
 
(f) Effect of Sale.  Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of the Mortgagor in and to the Realty Collateral sold, and will be a
perpetual bar, both at law and in equity, against the Mortgagor, the Mortgagor's
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
the Mortgagor, or the Mortgagor's successors or assigns.  Nevertheless, if
requested by the  Mortgagee so to do, the Mortgagor shall join in the execution
and delivery of all proper conveyances, assignments and transfers of the
Property so sold.  The purchaser or purchasers at the foreclosure sale will
receive as incident to his, her, its or their own ownership, immediate
possession of the Realty Collateral purchased and the Mortgagor agrees that if
the Mortgagor retains possession of the Realty Collateral or any part thereof
subsequent to such sale, the Mortgagor will be considered a tenant at sufferance
of the purchaser or purchasers and will be subject to eviction and removal by
any lawful means, with or without judicial intervention, and all damages by
reason thereof are hereby expressly waived by the Mortgagor.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
20

--------------------------------------------------------------------------------

 
 
(g) Application of Proceeds.  The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of the Mortgagee, applied at the time of receipt, or held by the Mortgagee in
the Cash Collateral Account as additional Collateral, and in either case,
applied in the order set forth in Section 7.06 of the Credit Agreement.
 
(h) The Mortgagor's Waiver of Appraisement and Marshalling.  The Mortgagor
agrees, to the full extent that the Mortgagor may lawfully so agree, that the
Mortgagor will not at any time insist upon or plead or in any manner whatever
claim the benefit of any appraisement, valuation, stay, extension or redemption
law, now or hereafter in force, in order to prevent or hinder the enforcement or
foreclosure of this Mortgage, the absolute sale of the Collateral, including the
Realty Collateral, or the possession thereof by any purchaser at any sale made
pursuant to this Mortgage or pursuant to the decree of any court of competent
jurisdiction; and the Mortgagor, for the Mortgagor and all who may claim through
or under the Mortgagor, hereby waives the benefit of all such laws and, to the
extent that the Mortgagor may lawfully do so under any applicable law, any and
all rights to have the Collateral, including the Realty Collateral, marshaled
upon any foreclosure of the Lien hereof or sold in inverse order of
alienation.  The Mortgagor agrees that the Mortgagee may sell the Collateral,
including the Realty Collateral, in part, in parcels or as an entirety as
directed by the Mortgagee.
 
6.2 Rights to Personalty Collateral Upon Default.  Upon the occurrence and
during the continuance of an Event of Default, the Mortgagee may proceed against
the Personalty Collateral in accordance with the rights and remedies granted
herein with respect to the Realty Collateral, and in addition, will have all
rights and remedies granted by the Uniform Commercial Code as in effect in
Wyoming and otherwise in this Mortgage.  Upon the occurrence and during the
continuance of an Event of Default, (i) the Mortgagee shall have the right to
take possession of the Personalty Collateral, and for this purpose the Mortgagee
may enter upon any premises on which any or all of the Personalty Collateral is
situated and, to the extent that the Mortgagor could do so, take possession of
and operate the Personalty Collateral or remove it therefrom, (ii)  the
Mortgagee may require the Mortgagor to assemble the Personalty Collateral and
make it available to the Mortgagee at a place to be designated by the Mortgagee
which is reasonably convenient to both parties, and (iii)  unless the Personalty
Collateral is perishable or threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Mortgagee will send the
Mortgagor reasonable notice of the time and place of any public sale or of the
time after which any private sale or other disposition of the Personalty
Collateral is to be made.  This requirement of sending reasonable notice will be
met if such notice is mailed, postage prepaid, to the Mortgagor at the address
designated in Section 7.12 hereof (or such other address as has been designated
as provided herein) at least ten days before the time of the sale or
disposition.  In addition to the expenses of retaking, holding, preparing for
sale, selling and the like, the Mortgagee will be entitled to recover attorneys'
fees and legal expenses as provided for in this Mortgage and in the writings
evidencing the Obligations before applying the balance of the proceeds from the
sale or other disposition toward satisfaction of the Obligations.  The Mortgagor
will remain liable for any deficiency remaining after the sale or other
disposition.  The Mortgagor hereby consents and agrees that any disposition of
all or part of the Personalty Collateral may be made without warranty of any
kind whether expressed or implied.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
21

--------------------------------------------------------------------------------

 
 
6.3 Rights to Fixture Collateral Upon Default.  Upon the occurrence and during
the continuance of an Event of Default, the Mortgagee may elect to treat the
Fixture Collateral as either Realty Collateral or as Personalty Collateral (but
not both) and proceed to exercise such rights as apply to the type of Collateral
selected.
 
6.4 Account Debtors.  The Mortgagee may, in its discretion, after the occurrence
and during the continuance of and Event of Default, (a) notify any account
debtor on any accounts constituting Collateral to make payments directly to the
Mortgagee, (b) instruct any party described in Section 3.1(b) to deliver all
Hydrocarbons assigned to the Mortgagee as described in Section 3.1(a) and all
proceeds therefrom directly to the Mortgagee, and (c) contact such account
debtors and other parties directly to verify information furnished by the
Mortgagor with respect to such account debtors and such accounts.  The Mortgagee
shall not have any obligation to preserve any rights against prior parties.
 
6.5 Costs and Expenses.  All sums advanced or costs or expenses incurred by the
Mortgagee in protecting and enforcing its rights hereunder shall constitute a
demand obligation owing by the Mortgagor to the Mortgagee as part of the
Obligations and may be included as part of the amount owing from the Mortgagor
to the Mortgagee at any foreclosure sale.  The Mortgagor hereby agrees to repay
such sums on demand plus interest thereon from the date of the advance or
incurrence until reimbursement of the Mortgagee at the Reimbursement Rate.
 
6.6 Deficiency. Mortgagor shall remain liable for and deficient if the proceeds
of any sale or other disposition of the Oil & Gas Properties are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
Mortgagee to collect such deficiency.
 
6.7 Set-Off.  If an Event of Default shall have occurred and be continuing, any
Credit Party shall have the right to set-off any funds of the Mortgagor in the
possession of such Credit Party against any amounts then due by the Mortgagor
pursuant to this Mortgage.
 
6.8 Federal and Tribal Transfers.  Upon a sale conducted pursuant to this
Article VI of all or any portion of the Realty Collateral consisting of
interests (the "Federal and Tribal Interests") in leases, easements,
rights-of-way, agreements or other documents and instruments covering, affecting
or otherwise relating to federal or tribal lands (including, without limitation,
leases, easements and rights-of-way issued by the Bureau of Land Management;
leases, easements and rights-of-way issued by the Bureau of Indian Affairs; and
leases, easements, rights-of-way and minerals agreements with tribal governments
or agencies or allottees), the Mortgagor agrees to take all action and execute
all instruments necessary or advisable to transfer the Federal and Tribal
Interests to the purchaser at such sale, including without limitation, to
execute, acknowledge and deliver assignments of the Federal and Tribal Interests
on officially approved forms in sufficient counterparts to satisfy applicable
statutory and regulatory requirements, to seek and request approval thereof and
to take all other action necessary or advisable in connection therewith.  The
Mortgagor hereby irrevocably appoints the Mortgagee as the Mortgagor's
attorney-in-fact and proxy, with full power and authority in the place and stead
of the Mortgagor, in the name of the Mortgagor or otherwise, to take any such
action and to execute any such instruments on behalf of the Mortgagor that the
Mortgagee may deem necessary or advisable to so transfer the Federal and Tribal
Interests, including without limitation, the power and authority to execute,
acknowledge and deliver such assignments, to seek and request approval thereof
and to take all other action deemed necessary or advisable by Mortgagee in
connection therewith; and the Mortgagor hereby adopts, ratifies and confirms all
such actions and instruments.  Such power of attorney and proxy is coupled with
an interest, shall survive the dissolution, termination, reorganization or other
incapacity of the Mortgagor and shall be irrevocable.  No such action by the
Mortgagee shall constitute acknowledgment of, or assumption of liabilities
relating to, the Federal and Tribal Interests, and neither the Mortgagor nor any
other party may claim that the Mortgagee is bound, directly or indirectly, by
any such action.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
22

--------------------------------------------------------------------------------

 
 
6.9 Limitations on Rights and Waivers.  All rights, powers and remedies herein
conferred shall be exercisable by the Mortgagee only to the extent not
prohibited by applicable law; and all waivers and relinquishments of rights and
similar matters shall be effective only to the extent such waivers or
relinquishments are not prohibited by applicable law.
 
ARTICLE VII
 
Miscellaneous
 
7.1 Advances by the Mortgagee.  Each and every covenant of the Mortgagor herein
contained shall be performed and kept by the Mortgagor solely at the Mortgagor's
expense.  If the Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, the Mortgagee (either by
it directly or on its behalf by any receiver appointed hereunder) may, but will
not be obligated to, make advances to perform the same on the Mortgagor's
behalf, and the Mortgagor hereby agrees to repay such sums and any attorneys'
fees incurred in connection therewith on demand plus interest thereon from the
date of the advance until reimbursement of the Mortgagee at the Reimbursement
Rate.  In addition, the Mortgagor hereby agrees to repay on demand any costs,
expenses and attorneys' fees incurred by the Mortgagee which are to be
obligations of the Mortgagor pursuant to, or allowed by, the terms of this
Mortgage, including such costs, expenses and attorneys' fees incurred pursuant
to Section 3.1(h), Section 6.5 or Section 7.2 hereof, plus interest thereon from
the date of such demand by the Mortgagee until reimbursement of the Mortgagee at
the Reimbursement Rate.  Such amounts will be in addition to any sum of money
which may, pursuant to the terms and conditions of the written instruments
comprising part of the Obligations, be due and owing.  No such advance will be
deemed to relieve the Mortgagor from any default hereunder.
 
7.2 Defense of Claims.  The Mortgagor shall promptly notify the Mortgagee in
writing of the commencement of any legal proceedings affecting the Mortgagor's
title to the Collateral or the Mortgagee's Lien or security interest in the
Collateral, or any part thereof, and shall take such action, employing attorneys
reasonably acceptable to the Mortgagee, as may be reasonably necessary to
preserve the Mortgagor's and the Mortgagee's rights affected thereby.  If the
Mortgagor fails or refuses to adequately or vigorously, in the sole judgment of
the Mortgagee, defend the Mortgagor's or the Mortgagee's rights to the
Collateral, the Mortgagee may take such action on behalf of and in the name of
the Mortgagor and at the Mortgagor's expense.  Moreover, the Mortgagee may take
such independent action in connection therewith as it may in its discretion deem
proper, including the right to employ independent counsel and to intervene in
any suit affecting the Collateral.  All costs, expenses and attorneys' fees
incurred by the Mortgagee pursuant to this Section 7.2 or in connection with the
defense by the Mortgagee of any claims, demands or litigation relating to the
Mortgagor, the Collateral or the transactions contemplated in this Mortgage
shall be paid by the Mortgagor on demand plus interest thereon from the date of
such demand by the Mortgagee until reimbursement of the Mortgagee at the
Reimbursement Rate.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
23

--------------------------------------------------------------------------------

 
 
7.3 Termination.  If Security Termination has occurred and the covenants herein
contained are fully performed, then all of the Collateral will revert to the
Mortgagor to the extent not otherwise transferred or sold as permitted under
Legal Requirements or under this Mortgage and the entire estate, right, title
and interest of the  Mortgagee will thereupon cease; and the Mortgagee in such
case shall, upon the request of the Mortgagor and the payment by the Mortgagor
of all attorneys' fees and other expenses, deliver to the Mortgagor proper
instruments acknowledging satisfaction of this Mortgage.
 
7.4 Renewals, Amendments and Other Security.  Without notice or consent of the
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the
Collateral.  The Mortgagee may take or hold other security from Persons other
than the Mortgagor for the Obligations without notice to or consent of the
Mortgagor.  The acceptance of this Mortgage by the Mortgagee shall not waive or
impair any other security the Mortgagee may have or hereafter acquire to secure
the payment of the Obligations nor shall the taking of any such additional
security waive or impair the Lien and security interests herein granted.  The
Mortgagee may resort first to such other security or any part thereof, or first
to the security herein given or any part thereof, or from time to time to either
or both, even to the partial or complete abandonment of either security, and
such action will not be a waiver of any rights conferred by this Mortgage.  This
Mortgage may not be amended, waived or modified except in a written instrument
executed by both the Mortgagor and the Non-Federal Collateral Mortgagee, on
behalf of itself and the Federal Collateral Mortgagee.  Notwithstanding anything
to the contrary in this Mortgage, the Non-Federal Collateral Mortgagee may
execute any amendment, waiver, release or modification to this Mortgage on
behalf of the Federal Collateral Mortgagee and the execution of such amendment,
waiver, release or modification to this Mortgage on behalf of the Federal
Collateral Mortgagee shall be binding on the Federal Collateral Mortgagee
without the need for execution by such Federal Collateral Mortgagee.
 
7.5 Security Agreement, Financing Statement and Fixture Filing.  This Mortgage
will be deemed to be and may be enforced from time to time as an assignment,
chattel mortgage, contract, deed of trust, financing statement, real estate
mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  AS A FINANCING STATEMENT,
THIS MORTGAGE IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS MORTGAGE SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.  This Mortgage shall be filed
in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which the
Mortgagor is located.  At the Mortgagee's request, the Mortgagor shall deliver
financing statements covering the Personalty Collateral, including all
Hydrocarbons sold at the wellhead, and Fixture Collateral, which financing
statements may be filed in the Uniform Commercial Code records or other
appropriate office of the county or state in which any of the Collateral is
located or in any other location permitted or required to perfect the
Mortgagee's security interest under the Uniform Commercial Code.  In addition,
the Mortgagor hereby irrevocably authorizes the Mortgagee and any affiliate,
employee or agent thereof, at any time and from time to time, to file in any
Uniform Commercial Code jurisdiction any financing statement or document and
amendments thereto, without the signature of the Mortgagor where permitted by
law, in order to perfect or maintain the perfection of any security interest
granted under this Mortgage.  A photographic or other reproduction of this
Mortgage shall be sufficient as a financing statement.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
24

--------------------------------------------------------------------------------

 
 
7.6 Unenforceable or Inapplicable Provisions.  If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the  Mortgagee in order to carry out the
provisions hereof.
 
7.7 Rights Cumulative.  Each and every right, power and remedy herein given to
the  Mortgagee will be cumulative and not exclusive, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the  Mortgagee and the exercise, or the beginning of the exercise,
of any such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by the Mortgagee in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing.
 
7.8 Waiver by the Mortgagee.  Any and all covenants in this Mortgage may from
time to time by instrument in writing by the Mortgagee (acting upon the
direction of the Majority Lenders) be waived to such extent and in such manner
as the Mortgagee may desire, but no such waiver will ever affect or impair the
Mortgagee's rights hereunder, except to the extent specifically stated in such
written instrument.
 
7.9 Terms.  The term "Mortgagor" as used in this Mortgage will be construed as
singular or plural to correspond with the number of Persons executing this
Mortgage as the Mortgagor.  If more than one Person executes this Mortgage as
the Mortgagor, his, her, its, or their duties and liabilities under this
Mortgage will be joint and several.  The terms "the Mortgagee" and "Mortgagor"
as used in this Mortgage include the heirs, executors or administrators,
successors, representatives, receiver, trustees and assigns of those
parties.  Unless the context otherwise requires, terms used in this Mortgage
that are defined in the Uniform Commercial Code of Wyoming are used with the
meanings therein defined.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
25

--------------------------------------------------------------------------------

 
 
7.10 Counterparts.  This Mortgage may be executed in any number of counterparts,
each of which will for all purposes be deemed to be an original, and all of
which are identical except that, to facilitate recordation, in any particular
counties counterpart portions of Exhibit A hereto which describe Properties
situated in counties other than the counties in which such counterpart is to be
recorded may have been omitted.
 
7.11 Governing Law.  This Mortgage shall be governed by and construed in
accordance with the laws of the State of Wyoming.
 
7.12 Notice.  All notices required or permitted to be given by the Mortgagor or
the Mortgagee shall be made in the manner set forth in the Credit Agreement and
shall be addressed as follows:
 
 
the Mortgagor:
Jay Petroleum, L.L.C.

2425 West Loop South, Suite 810,
Houston, Texas 77027
Attention: Edy Francis or Anthony James
Facsimile: 713-621-3988


 
the Mortgagee:
Société Générale

 
1111 Bagby Street, Suite 2020

 
Houston, Texas 77002

Attention:  Elena Robciuc or Victor Mendoza
Facsimile:  713-650-0824


7.13 Condemnation.  All awards and payments heretofore and hereafter made for
the taking of or injury to the Collateral or any portion thereof whether such
taking or injury be done under the power of eminent domain or otherwise, are
hereby assigned, and shall be paid to the Mortgagee.  The Mortgagee is hereby
authorized to collect and receive the proceeds of such awards and payments and
to give proper receipts and acquittances therefor.  The Mortgagor hereby agrees
to make, execute and deliver, upon request, any and all assignments and other
instruments sufficient for the purpose of confirming this assignment of the
awards and payments to the Mortgagee free and clear of any encumbrances of any
kind or nature whatsoever.  Any such award or payment may, at the option of the
Mortgagee, be retained and applied by the Mortgagee after payment of attorneys'
fees, costs and expenses incurred in connection with the collection of such
award or payment toward payment of all or a portion of the Obligations, whether
or not the Obligations are then due and payable, or be paid over wholly or in
part to the Mortgagor for the purpose of altering, restoring or rebuilding any
part of the Collateral which may have been altered, damaged or destroyed as a
result of any such taking, or other injury to the Collateral.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
26

--------------------------------------------------------------------------------

 
 
7.14  Successors and Assigns.
 
(a)           This Mortgage is binding upon the Mortgagor, the Mortgagor's
successors and assigns, and shall inure to the benefit of and enforceable by,
the Mortgagee, the Lenders, the Administrative Agent, the Issuing Lender and
other holders of Obligations and each of their respective successors and
assigns, and to the benefit of and be enforceable by, the Swap Counterparties,
the Banking Service Providers and each of their respective successors and
assigns but only to the extent such successor, transferee or assign of a Swap
Counterparty or Banking Service Provider also then qualifies as a Swap
Counterparty or Banking Service Provider, and the provisions hereof shall
likewise be covenants running with the land.


(b)           Subject to clause (d) below, this Mortgage shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the legal
transfer or assignment by the Credit Parties (or any of them) of any of the
Obligations, the legal holder of such Obligations shall have all of the rights
granted to the  Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that, to the extent permitted by
applicable law, upon any transfer of all or any portion of the Obligations, this
Mortgage shall secure with retroactive rank the existing Obligations of the
Mortgagor to the transferee and any and all Obligations to such transferee
thereafter arising.


(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the  Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the  Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect to such Collateral.


(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty or Banking Service Provider assigns or otherwise transfers any
interest held by it under any Hedge Contract or any document evidencing any
Banking Service, as applicable, to any other Person pursuant to the terms of
such agreement, that other Person shall thereupon become vested with all the
benefits held by such Credit Party under this Mortgage only if such Person also
then qualifies as a Swap Counterparty or Banking Service Provider, as
applicable.


7.15 Article and Section Headings.  The article and section headings in this
Mortgage are inserted for convenience of reference and shall not be considered a
part of this Mortgage or used in its interpretation.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
27

--------------------------------------------------------------------------------

 
 
7.16 Usury Not Intended.  It is the intent of the Mortgagor and the Mortgagee in
the execution and performance of this Mortgage, the Credit Agreement and the
other Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York, the State of Wyoming and the United States of America as are from
time-to-time in effect.  In furtherance thereof, the Mortgagee and the Mortgagor
stipulate and agree that none of the terms and provisions contained in this
Mortgage, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof "interest" shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Mortgage, the Credit
Agreement and the other Loan Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and the Mortgagee shall credit the same on the principal of the
Obligations (or if the Obligations shall have been paid in full, refund said
excess to the Mortgagor).  In the event that the maturity of the Obligations is
accelerated by reason of any election of the Mortgagee resulting from an Event
of Default, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the maximum
non-usurious rate permitted by applicable law and excess interest, if any,
provided for in this Mortgage, the Credit Agreement or other Loan Documents
shall be canceled automatically as of the date of such acceleration and
prepayment and, if theretofore paid, shall be credited on the Obligations or, if
the Obligations shall have been paid in full, refunded to the Mortgagor.  In
determining whether or not the interest paid or payable under any specific
contingencies exceeds the maximum non-usurious rate permitted by applicable law,
the Mortgagor and the Mortgagee shall to the maximum extent permitted under
applicable law amortize, prorate, allocate and spread in equal part during the
period of the full stated term of the Obligations, all amounts considered to be
interest under applicable law of any kind contracted for, charged, received or
reserved in connection with the Obligation.
 
7.17 Credit Agreement.  To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Mortgage so that the terms and provisions of this Mortgage do not conflict
with the terms and provisions of the Credit Agreement; provided, however,
notwithstanding the foregoing, in the event that any of the terms or provisions
of this Mortgage conflict with any terms or provisions of the Credit Agreement,
the terms or provisions of the Credit Agreement shall govern and control for all
purposes; provided that the inclusion in this Mortgage of terms and provisions,
supplemental rights or remedies in favor of the  Mortgagee not addressed in the
Credit Agreement shall not be deemed to be a conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.
 
7.18 Due Authorization.  The Mortgagor hereby represents, warrants and covenants
to the Mortgagee that (a) the obligations of the Mortgagor under this Mortgage
are the valid, binding and legally enforceable obligations of the Mortgagor,
except as such enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium, or similar law affecting creditors'
rights generally and by general principles of equity, (b) the execution,
ensealing and delivery of this Mortgage by the Mortgagor has been duly and
validly authorized in all respects by the Mortgagor, and (c) the persons who are
executing and delivering this Mortgage on behalf of the Mortgagor have full
power, authority and legal right to so do, and to observe and perform all of the
terms and conditions of this Mortgage on the Mortgagor's part to be observed or
performed.
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
28

--------------------------------------------------------------------------------

 
 
7.19 No Offsets, Etc.  The Mortgagor hereby represents, warrants and covenants
to the Mortgagee that there are no offsets, counterclaims or defenses at law or
in equity against this Mortgage or the indebtedness secured hereby.
 
7.20 Bankruptcy Limitation.  Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the  Mortgagee and the other
Credit Parties that the amount of the Obligations secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor's interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor's obligations hereunder or the Liens and security interest
granted to the  Mortgagee hereunder subject to avoidance under Section 548 of
the United States Bankruptcy Code or any comparable provision of any other
applicable law.
 
7.21 DEFICIENCY JUDGMENT. THE MORTGAGEE HAS THE RIGHT TO PROCEED TO OBTAIN AND
COLLECT DEFICIENCY JUDGMENT, TOGETHER WITH FORECLOSURE OF THE COLLATERAL TO THE
EXTENT AVAILABLE UNDER APPLICABLE WYOMING LAW.
 
7.22 Effectiveness.  This Mortgage shall become effective upon its execution and
delivery by the Mortgagor.
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


 
[Remainder of this page intentionally left blank.]


 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
29

--------------------------------------------------------------------------------

 
 
EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


JAY PETROLEUM, L.L.C.




By:                                                               
Name: [__]
Title: [__]






THE STATE OF _________                                              §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Jay Petroleum, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 


 


                                                              
Notary Public in and for
the State of _______
[SEAL]
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
30

--------------------------------------------------------------------------------

 
 
MORTGAGEE:


SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the ratable benefit of the Credit
Parties






By:                                                                                                                                          
Name:  Elena Robciuc
Title:  Managing Director






THE STATE OF TEXAS                                                     §
§
COUNTY OF HARRIS                                                        §
 
This instrument was acknowledged before me on this ___ day of ________, 2015, by
Elena Robciuc as Managing Director of Société Générale, a French bank, on behalf
of said bank.
 




                                                              
Notary Public in and for
the State of Texas
 
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
31

--------------------------------------------------------------------------------

 


SOCIÉTÉ GÉNÉRALE FINANCIAL CORPORATION,
as Collateral Agent for the Administrative Agent






By:                                                                                                                                          
Name:
Title:


 


 
STATE OF
___________                                                                  §
§
COUNTY
OF                                _________                                    §
 
The foregoing instrument was acknowledged before me on this ____ day of
________, 2015, by [__], as [__] of Société Générale Financial Corporation, a
Delaware corporation, on behalf of said corporation.




[SEAL]                                                                
                                                              
Notary Public in and for
the State of _______
Commission Number:
 
Commission Expires:
 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
32

--------------------------------------------------------------------------------

 
 
Exhibit A


The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest.  The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes.  The designation
"Overriding Royalty Interest" or "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the  mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting the Mortgagor's ownership of the
Hydrocarbons.


Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage. All right,
title, and interest of the Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.


The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.


 
Exhibit D-2 to Credit Agreement
Form of Mortgage (Wyoming) (Isramco Onshore, LLC – 2015)
 
33

--------------------------------------------------------------------------------

 
 
EXHIBIT D-3
 
FORM OF MORTGAGE (OKLAHOMA)
 

--------------------------------------------------------------------------------

 
MORTGAGE, LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION
AND FINANCING STATEMENT AND
FIXTURE FILING


A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE REAL PROPERTY HEREIN DESCRIBED.  THIS INSTRUMENT COVERS
GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE REAL/IMMOVABLE PROPERTY
DESCRIBED HEREIN, AND IT IS TO BE FILED FOR RECORD AS A FIXTURE FILING, AMONG
OTHER PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE RECORDERS OF THE
COUNTIES LISTED ON EXHIBIT A HERETO.
 
THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL THAT IS RELATED TO, AND GOODS
WHICH ARE, OR ARE TO BECOME FIXTURES ON, THE REAL PROPERTY HEREIN DESCRIBED.
 
THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE
PROPERTY CONCERNED WHICH INTEREST IS DESCRIBED IN SECTION 1.15 OF THIS
INSTRUMENT.
 
THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS FOR THE REALTY COLLATERAL LYING IN THE STATE OF OKLAHOMA.
 
NOTICE TO MORTGAGOR:
 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
 

--------------------------------------------------------------------------------

 


FROM


JAY PETROLEUM, L.L.C.
(Mortgagor, Debtor and Grantor)


TO


SOCIÉTÉ GÉNÉRALE, as Administrative Agent
(Mortgagee, Secured Party and Grantee)


June 30, 2015


For purposes of filing this Mortgage as a financing statement, Jay Petroleum,
L.L.C. is a limited liability company organized under the laws of the State of
Texas, its organizational number is 0701774922, and the mailing address of
Mortgagor is 2425 West Loop South, Suite 810, Houston, Texas 77027, Attention:
Edy Francis or Anthony James; Facsimile: 713-621-3988.  The mailing address of
the Mortgagee is 1111 Bagby Street, Suite 2020, Houston, Texas 77002,
Attention:  Elena Robciuc or Victor Mendoza, Facsimile:  713-650-0824.


***********************************
This instrument, prepared by Jennifer N. Dill, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1144, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.


Attention Recording Officer: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in Oklahoma.  This
instrument creates a lien on rights in or relating to lands of Mortgagor which
are described in Exhibit A hereto or in documents described in such Exhibit A.


RECORDED DOCUMENT SHOULD BE RETURNED TO:


Bracewell & Giuliani LLP
711 Louisiana, South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Jennifer N. Dill
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
2

--------------------------------------------------------------------------------

 
 
MORTGAGE, LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION
AND FINANCING STATEMENT
AND FIXTURE FILING


WHEREAS, this instrument (the "Mortgage") is dated effective as of June 30, 2015
(the "Effective Date") and executed and delivered by JAY PETROLEUM, L.L.C., a
Texas limited liability company (the "Mortgagor"), to Société Générale (the
"Mortgagee") in its capacity as the administrative agent under the Credit
Agreement (as hereinafter defined) and on behalf of the Credit Parties (as
hereinafter defined).  The addresses of Mortgagor and the Mortgagee appear in
Section 7.13 of this Mortgage.
 
WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of, that certain Credit Agreement dated as of June 30, 2015 (as amended,
modified, restated or supplemented from time to time, the "Credit Agreement")
among the Isramco Onshore, LLC, a Texas limited liability company, as borrower
(in such capacity, the "Borrower"), the lenders party thereto from time to time
(the "Lenders"), and Mortgagee as administrative agent for the Lenders (the
"Administrative Agent") and as issuing lender (the "Issuing Lender").


WHEREAS, in connection with the Credit Agreement, the Borrower or any of its
Subsidiaries (including Mortgagor) may from time to time (a) enter into one or
more Hedge Contracts (as defined in the Credit Agreement) with a Swap
Counterparty (as defined in the Credit Agreement) and (b) accept Banking
Services (as defined in the Credit Agreement) from any Banking Service Provider
(as defined in the Credit Agreement and, together with the Mortgagee, the
Lenders, the Administrative Agent, the Issuing Lender, the Swap Counterparties
and other holders of Obligations (as defined in the Credit Agreement),
collectively referred to herein as the "Credit Parties").


WHEREAS, Mortgagor will directly or indirectly benefit from (a) such Hedge
Contracts entered into by it, the Borrower or any of the Borrower’s Subsidiaries
with any Swap Counterparty and (b) such Banking Services between it or any of
its Subsidiaries with any Banking Service Provider.


WHEREAS, it is a requirement under the Credit Agreement that Mortgagor execute
and deliver this Mortgage.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and Mortgagee hereby agree as follows:


ARTICLE I
Definitions
 
1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
3

--------------------------------------------------------------------------------

 
 
1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
permits, franchises, licenses, pooling or unitization agreements, and unit or
pooling designations and orders now or hereafter affecting any of the Oil and
Gas Properties, Operating Equipment, Fixture Operating Equipment, or
Hydrocarbons now or hereafter covered hereby, or which are useful or appropriate
in drilling for, producing, treating, handling, storing, transporting or
marketing oil, gas or other minerals produced from any of the Oil and Gas
Properties, and all such contracts and agreements as they may be amended,
restated, modified, substituted or supplemented from time-to-time.
 
1.3 "Excluded Structures" means any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) (together, any "Structure") unless (a) a
flood determination certificate covering the real property on which such
Structure is located has been obtained by the Administrative Agent and (b) if
such Structure is located in a Special Flood Hazard Area (as defined in the
applicable Flood Insurance Regulation), such Structure is covered by flood
insurance obtained by Mortgagor in an amount as required by the applicable Flood
Insurance Regulation. As used herein, "Flood Insurance Regulations" shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
 
1.4 "Event of Default" shall have the meaning set forth in Article V hereof.
 
1.5 "Fixture Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to all Fixture Operating Equipment and all
proceeds, products, renewals, increases, profits, substitutions, replacements,
additions, amendments and accessions thereof, thereto or therefor.  For purposes
of this Mortgage, the Fixture Collateral shall not include the Excluded
Structures.
 
1.6 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which
are incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty but constitute
fixtures under the laws of the state in which such equipment is located.
 
1.7 "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom, and shall include "as extracted"
collateral as defined in the applicable Uniform Commercial Code.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
4

--------------------------------------------------------------------------------

 
 
1.8 "Maturity Date" has the meaning assigned such term in the Credit Agreement.
 
1.9 "Note" means the "Note" as that term is defined in the Credit Agreement.
 
1.10 "Obligations" means:
 
(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes, whether fixed or contingent,
joint or several, direct or indirect, primary or secondary, and regardless of
how created or evidenced;
 
(b) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties, which are made or incurred pursuant to, or allowed by, the
terms of this Mortgage plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Credit Party charged at the
Reimbursement Rate (as defined below);
 
(c) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to Mortgagor, the Borrower or any of the Borrower’s Subsidiaries
under or pursuant to any Loan Document, whether or not the advances or value are
given pursuant to a commitment, whether or not the advances or value are
presently contemplated by the parties hereto, and whether or not Mortgagor is
indebted to any Credit Party at the time of such events; and
 
(d) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.
 
Notwithstanding anything herein to the contrary, "Obligations" shall not include
any "Excluded Swap Obligations", as that term is defined in the Credit
Agreement.


1.11 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the oil and
gas and/or oil, gas and mineral leases and leasehold interests, fee mineral
interests, term mineral interests, participation interests, back-in or carried
working interests, rights of first refusal, options, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described in Exhibit A attached hereto and made a
part hereof for all purposes including the net revenue interests represented in
Exhibit A and any reversionary or carried interests relating to any of the
foregoing, (b) all production units, and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units which may be described or referred to on
Exhibit A and any units created by agreement or designation or under orders,
regulations, rules or other official acts of any Federal, state or other
governmental body or agency having jurisdiction, (c) the surface leases
described in Exhibit A, (d) any and all non-consent interests owned or held by,
or otherwise benefiting, Mortgagor and arising out of, or pursuant to, any of
the Contracts, (e) any other interest in, to or relating to (i) all or any part
of the land described in Exhibit A, the land relating to, or described in, the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of any of the estates, property rights, or
other interests referred to above, (g) any and all rights, titles and interests
of Mortgagor (which are similar in nature to any of the rights, titles and
interests described in (a) through (f) above) which are located on or under or
which concern any Property or Properties located in counties referenced in
Exhibit A hereto or counties in which a counterpart of this Mortgage is filed of
record in the real property records of such county, and (h) all tenements,
hereditaments and appurtenances now existing or hereafter obtained in connection
with any of the aforesaid, including any rights arising under unitization
agreements, orders or other arrangements, communitization agreements, orders or
other arrangements or pooling orders, agreements or other arrangements,
including without limitation pooling orders of the Oklahoma Corporation
Commission.  PROVIDED, AND NOTWITHSTANDING THE GENERALITY OF THE FOREGOING
DESCRIPTION OF THE OIL AND GAS PROPERTIES BUT SUBJECT TO THE SENTENCE NEXT
FOLLOWING, neither the Oil and Gas Properties nor the other Collateral shall in
any event include (i) fee owned interests in the land or in the surface of the
land or (ii) any other real property or real estate or interests therein which
are considered to be "real estate" within the meaning of the Oklahoma Statutes
imposing a real estate mortgage tax on real estate mortgages, Okla. Stat. Tit.
68, §§ 1901, et seq. (herein the "Mortgage Tax Statutes") and which, if included
as a part of the Oil and Gas Properties or Collateral mortgaged hereunder, would
result in this Mortgage being a "real estate mortgage" within the meaning of
that term in the Mortgage Tax Statutes.  AND FURTHER PROVIDED, that in no event
shall the immediately preceding sentence have the effect of excluding from the
definition of "Oil and Gas Properties" as used herein (x) any oil and gas leases
or interests in oil and gas leases or oil and gas leasehold estates or those
rights and interests covered by or described in clause (a) of this Section 1.11
or (y) any Personalty Collateral or Fixture Collateral or Contracts (expressly
excluding, for the limited purposes of this sentence, but not for the purposes
of the immediately preceding sentence, any easements or surface leases to the
extent Contracts include easements or surface leases).
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
5

--------------------------------------------------------------------------------

 
 
1.12 "Operating Equipment" means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
saltwater disposal wells, casing, tubing, rods, pumping units and engines,
christmas trees, derricks, separators, gun barrels, flow lines, pipelines,
tanks, gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), supplies, derricks, wells, power plants,
poles, cables, wires, meters, processing plants, compressors, dehydration units,
lines, transformers, starters and controllers, machine shops, tools, storage
yards and equipment stored therein, buildings and camps, telegraph, telephone
and other communication systems, roads, loading racks, shipping facilities and
all additions, substitutes and replacements for, and accessories and attachments
to, any of the foregoing.  Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
6

--------------------------------------------------------------------------------

 
 
1.13 "Personalty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to (a) all Operating Equipment, (b) all Hydrocarbons
severed and extracted from or attributable to the Oil and Gas Properties,
including oil in tanks and all other "as-extracted" collateral from or
attributable to the Oil and Gas Properties, (c) all accounts (including accounts
resulting from the sale of Hydrocarbons at the wellhead), contract rights and
general intangibles, including all accounts, contract rights and general
intangibles now or hereafter arising regardless of whether any of the foregoing
is in connection with the sale or other disposition of any Hydrocarbons or
otherwise, including all Liens securing the same, (d) all accounts, contract
rights and general intangibles now or hereafter arising regardless of whether
any of the foregoing is in connection with or resulting from any of the
Contracts, including all Liens securing the same, (e) all proceeds and products
of the Realty Collateral (as defined below) and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party, including Mortgagor's operating bank account and
all funds and investments therein, (h) any options or rights of first refusal to
acquire any Realty Collateral, and (i) all proceeds, products, renewals,
increases, profits, substitutions, replacements, additions, amendments and
accessions of, to or for any of the foregoing.
 
1.14 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.
 
1.15 "Realty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to the Oil and Gas Properties, including any access
rights, water and water rights, and all unsevered and unextracted Hydrocarbons
(even though Mortgagor's interest therein may be incorrectly described in, or a
description of a part or all of such interest may be omitted from, Exhibit
A).  For purposes of this Mortgage, the Realty Collateral shall not include the
Excluded Structures.
 
1.16 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Maximum Rate and (b) the Adjusted Reference Rate in effect from time to time
plus the Applicable Margin for Reference Rate Advances in effect during an Event
of Default.
 
1.17 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) termination of the
Credit Agreement, (b) termination of all Hedge Contracts with Swap
Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made), (c) termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), and (d) the
indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been received by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
7

--------------------------------------------------------------------------------

 
 
1.18 All other capitalized terms defined in the Credit Agreement which are used
in this Mortgage and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Mortgage, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Mortgage shall refer to this Mortgage as a whole and not to any particular
provision of this Mortgage.  As used herein, the term "including" means
"including, without limitation".
 
ARTICLE II
Creation of Security
 
2.1 Conveyance and Grant of Lien.  In consideration of the advances or
extensions by the Credit Parties to Borrower of the funds or credit constituting
the Obligations (including the making of the Advances and the issuing of the
Letters of Credit), and in further consideration of the mutual covenants
contained herein, Mortgagor, by this Mortgage hereby GRANTS, CONVEYS, SELLS,
TRANSFERS, AND ASSIGNS with a general warranty of title, for the uses, purposes
and conditions hereinafter set forth all of its right, title and interest in and
to the Realty Collateral, the Personalty Collateral and the Fixture Collateral
unto Mortgagee, and to his successor or successors or substitutes, WITH POWER OF
SALE, to secure the payment and performance of the Obligations for the benefit
of Mortgagee and the ratable benefit of the Credit Parties.  Notwithstanding any
provision in this Mortgage to the contrary, in no event are any Excluded
Structures encumbered by this Mortgage.
 
Mortgagor further grants to Mortgagee, its successors and assigns, the right and
power to foreclose this Mortgage under the Oklahoma Power of Sale Mortgage
Foreclosure Act, 46. O.S. § 40 et seq. (the "Oklahoma Act").
 
TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and to its successors and assigns forever for the
benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Mortgage.  Mortgagor does hereby bind itself, its
successors and permitted assigns, to warrant and forever defend all and singular
the Realty Collateral, the Personalty Collateral and the Fixture Collateral unto
the Mortgagee and his successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof; provided, however,
that none of the Mortgagee or the Credit Parties shall be liable in any respect
for the performance of any covenant or obligation of the Mortgagor in respect of
the Collateral.  Any reference in Exhibit A to the name of a well shall not be
construed to limit the Collateral to the well bore of such well or in the pro
rata units.  It is Mortgagor's intention that this instrument cover Mortgagor's
entire interest in the lands, leases, units and other interests set forth in
Exhibit A.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
8

--------------------------------------------------------------------------------

 
 
2.2 Security Interest.  For the same consideration and to further secure the
Obligations, Mortgagor hereby grants to Mortgagee for its benefit and the
ratable benefit of the other Credit Parties a security interest in and to the
Collateral.
 
2.3 Assignment of Liens and Security Interests.  For the same consideration and
to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by Mortgagor arising under, and any liens granted to the
Mortgagor pursuant to, the Uniform Commercial Code as in effect in Oklahoma,
Title 12A of the Oklahoma Statutes (as amended from time to time).
 
ARTICLE III
Proceeds from Production
 
3.1 Assignment of Production.
 
(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling, communitization or
unitization orders, agreements or designations, and all proceeds therefrom.
 
(b) Subject to the provisions of subsection (f) below, all parties producing,
purchasing, taking, possessing, processing or receiving any production from the
Oil and Gas Properties, or having in their possession any such production, or
the proceeds therefrom, for which they or others are accountable to Mortgagee by
virtue of the provisions of this Section 3.1, are authorized and directed by
Mortgagor to treat and regard Mortgagee as the assignee and transferee of
Mortgagor and entitled in its place and stead to receive such Hydrocarbons and
the proceeds therefrom.
 
(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the right to instruct such parties to deliver such Hydrocarbons and
all proceeds therefrom directly to Mortgagee, such parties shall be entitled to
deliver such Hydrocarbons and all proceeds therefrom to Mortgagor for
Mortgagor's use and enjoyment, and Mortgagor shall be entitled to execute
division orders, transfer orders and other instruments as may be required to
direct all proceeds to Mortgagor without the necessity of joinder by Mortgagee
in such division orders, transfer orders or other instruments. Mortgagor agrees
to perform all such acts, and to execute all such further assignments, transfers
and division orders, and other instruments as may be reasonably required or
desired by Mortgagee in order to have said revenues and proceeds so paid to
Mortgagee.  None of such parties shall have any responsibility for the
application of any such proceeds received by Mortgagee.  Subject to the
provisions of subsection (f) below, Mortgagor authorizes Mortgagee to receive
and collect all proceeds of such Hydrocarbons.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
9

--------------------------------------------------------------------------------

 
 
(d) Subject to the provisions of subsection (f) below, in the event an Event of
Default shall occur and be continuing, Mortgagor will execute and deliver to
Mortgagee any instruments Mortgagee may from time to time reasonably request for
the purpose of effectuating the assignment contained in this Section 3.1 and the
payment to Mortgagee of the proceeds assigned.
 
(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.
 
(f) Notwithstanding anything to the contrary contained herein, so long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have the
right to collect all revenues and proceeds attributable to the Hydrocarbons that
accrue to the Oil and Gas Properties or the products obtained or processed
therefrom (including any and all checks and drafts relating thereto), as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.
 
(g) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee may endorse and cash any and
all checks and drafts payable to the order of Mortgagor or Mortgagee for the
account of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided
herein.  Mortgagee may execute any transfer or division orders in the name of
Mortgagor or otherwise, with warranties and indemnities binding on Mortgagor;
provided that Mortgagee shall not be held liable to Mortgagor for, nor be
required to verify the accuracy of, Mortgagor's interests as represented
therein.
 
(h) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee shall have the right at
Mortgagee's election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor in the Collateral, with all costs, expenses and
attorneys' fees incurred in connection therewith being paid by Mortgagor.  In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee amounts due from it to Mortgagor following the
occurrence of an Event of Default and such purchaser's receipt of notice from
Mortgagee directing such payment to be made to Mortgagee in accordance with this
Article, Mortgagee shall have the right to demand a change of connection and to
designate another purchaser with whom a new connection may be made without any
liability on the part of Mortgagee in making such election, so long as ordinary
care is used in the making thereof, and upon failure of Mortgagor to consent to
such change of connection, the entire amount of all the Obligations may, at the
option of Mortgagee, be immediately declared to be due and payable and subject
to foreclosure hereunder.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
10

--------------------------------------------------------------------------------

 
 
(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.
 
3.2 Application of Proceeds.  All payments received by Mortgagee pursuant to
this Article III attributable to the interest of Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.06 of the
Credit Agreement.
 
3.3 Mortgagor's Payment Duties.  Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Mortgage will be in addition to all other security now
or hereafter existing to secure payment of the Obligations.
 
3.4 Liability of Mortgagee.  Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.
 
3.5 Actions to Effect Assignment.  Subject to the provisions of Section 3.1(f),
Mortgagor covenants to cause all operators, pipeline companies, production
purchasers and other remitters of said proceeds to pay promptly to Mortgagee the
proceeds from such Hydrocarbons in accordance with the terms of this Mortgage,
and to execute, acknowledge and deliver to said remitters such division orders,
transfer orders, certificates and other documents as may be necessary, requested
or proper to effect the intent of the assignment contained in this Article III;
and Mortgagee shall not be required at any time, as a condition to its right to
obtain the proceeds of such Hydrocarbons, to warrant its title thereto or to
make any guaranty whatsoever.  In addition, Mortgagor covenants to provide to
Mortgagee the name and address of every such remitter of proceeds from such
Hydrocarbons, together with a copy of the applicable division orders, transfer
orders, sales contracts and governing instruments.  All expenses incurred by the
Mortgagee in the collection of said proceeds shall be repaid promptly by
Mortgagor; and prior to such repayment, such expenses shall be a part of the
Obligations secured hereby.  If under any existing Contracts for the sale of
Hydrocarbons, other than division orders or transfer orders, any proceeds of
Hydrocarbons are required to be paid by the remitter direct to Mortgagor so that
under such existing Contracts payment cannot be made of such proceeds to
Mortgagee in the absence of foreclosure, Mortgagor's interest in all proceeds of
Hydrocarbons under such existing Contracts shall, when received by Mortgagor,
constitute trust funds in Mortgagor's hands for the benefit of the Mortgagee,
and shall be immediately paid over to Mortgagee.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
11

--------------------------------------------------------------------------------

 
 
3.6 Power of Attorney.  Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents.  The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president or a vice president of
Mortgagee.  The power of attorney conferred by this Section 3.6 is granted for
valuable consideration and coupled with an interest and is irrevocable so long
as Security Termination has not occurred.  Any Person dealing with Mortgagee, or
any substitute, shall be fully protected in treating the powers and authorities
conferred by this Section 3.6 as continuing in full force and effect until
advised by Mortgagee that Security Termination has occurred.
 
3.7 Indemnification.  Mortgagor agrees to indemnify Mortgagee and the other
Credit Parties, and each of their respective directors, officers, employees, and
agents (collectively, the "Indemnified Parties") from, and discharge, release
and hold each of them harmless against all losses, damages, claims, actions,
liabilities, judgments, costs, attorneys' fees or other charges of whatsoever
kind or nature (hereafter referred to as "Claims") made against, imposed on,
incurred by or asserted against any of them as a consequence of an assertion
either before or after the payment in full of the Obligations that any of the
Indemnified Parties received Hydrocarbons or proceeds pursuant to this Mortgage
or pursuant to any right to collect proceeds directly from account debtors which
are claimed by third persons.  The Indemnified Parties will have the right to
employ attorneys and to defend against any such Claims and unless furnished with
reasonable indemnity, the Indemnified Parties will have the right to pay or
compromise and adjust all such Claims.  Mortgagor will indemnify and pay to the
Indemnified Parties all such amounts as may be paid in respect thereof, or as
may be successfully adjudicated against any of the Indemnified Parties.  The
indemnity under this Section shall apply to Claims arising or incurred by reason
of the Person being indemnified's own negligence but shall not apply to Claims
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Person being indemnified.  The liabilities of Mortgagor as set forth in this
Section 3.7 shall survive the termination of this Mortgage.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
12

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Mortgagor's Representations, Warranties and Covenants
 
4.1 Payment of Obligations.  Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Mortgage.
 
4.2 Representations and Warranties.  Mortgagor represents and warrants as
follows:
 
(a) Incorporation of Representations and Warranties from Credit Agreement.  The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Mortgage by reference as though specifically set forth in this Section.
 
(b) Title to Collateral.  Mortgagor has good and defensible title to the
Collateral free from all Liens, claims, security interests or other encumbrances
except for Permitted Liens.  The descriptions set forth in Exhibit A of the
quantum and nature of the interests of Mortgagor in and to the Oil and Gas
Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all material respects.
 
(c) Contracts.  All of the Contracts and obligations of Mortgagor that relate to
the Oil and Gas Properties are in full force and effect and constitute legal,
valid and binding obligations of Mortgagor other than to the extent the voidance
of such Contract or obligation could not reasonably be expected to cause a
Material Adverse Change, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors' rights generally and by general principles of
equity.  Neither Mortgagor nor, to the knowledge of Mortgagor, any other party
to any Contract (i) is in breach of or default, or with the lapse of time or the
giving of notice, or both, would be in breach or default, with respect to any
obligations thereunder, whether express or implied, or (ii) has given or
threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind or procure a judicial
reformation of, any lease in the Oil and Gas Properties or any Contract, in any
event, other than for such breaches or defaults which could not reasonably be
expected to cause a Material Adverse Change.
 
(d) Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to the Oil and Gas Properties have been properly and timely paid (except
where the amount thereof is being contested in good faith by appropriate
proceedings).  All expenses payable under the terms of the Contracts have been
properly and timely paid except for such expenses being contested in good faith
by appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business.  Except for Mortgagor's interests in certain
Oil and Gas Properties, which Mortgagor represents do not constitute a material
portion (with 2% or more being deemed material) of the value of the Collateral
and all other Properties of Mortgagor securing the Obligations, all of the
proceeds from the sale of Hydrocarbons produced from the Realty Collateral are
being properly and timely paid to Mortgagor by the purchasers or other remitters
of production proceeds without suspense.  Mortgagor's ownership of the
Hydrocarbons and the undivided interests therein as specified on attached
Exhibit A will, after giving full effect to all Liens permitted hereby
(including Permitted Liens) and after giving full effect to the agreements or
instruments set forth on attached Exhibit A and any other instruments or
agreements affecting Mortgagor's ownership of such Hydrocarbons, afford
Mortgagor not less than those net interests (expressed as a fraction, percentage
or decimal) in the production from or which is allocated to such Hydrocarbons
specified as net revenue interest on attached Exhibit A and will cause Mortgagor
to bear not more than that portion (expressed as a fraction, percentage or
decimal), specified as working interest on attached Exhibit A, of the costs of
drilling, developing and operating the wells identified on Exhibit A.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
13

--------------------------------------------------------------------------------

 
 
(e) Mortgagor's Address.  The address of Mortgagor's place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.13, and there has been no change in the location of Mortgagor's place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor's name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is 0701774922, the state of its formation is Texas and the
correct spelling of its name is as set forth in its signature block below.
 
4.3 Further Assurances.
 
(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Mortgage, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Mortgage, any written instrument comprising part or all
of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral, which is reasonably capable of being corrected; (iii) prompt
execution and delivery of all division or transfer orders or other instruments
which in Mortgagee's opinion are required to transfer to Mortgagee, for its
benefit and the ratable benefit of the other Credit Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties; and (iv)
prompt payment when due and owing of all taxes, assessments and governmental
charges imposed on this Mortgage, upon the interest of Mortgagee, or upon the
income and profits from any of the Collateral.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
14

--------------------------------------------------------------------------------

 
 
(b) Mortgagor covenants that Mortgagor shall maintain and preserve the Lien and
security interest herein created as an Acceptable Security Interest so long as
Security Termination has not occurred.
 
(c) Mortgagor shall immediately notify Mortgagee of any discontinuance of or
change in the address of Mortgagor's place of business, residence, chief
executive office or office where it keeps records concerning accounts, contract
rights and general intangibles.
 
4.4 Operation of Oil and Gas Properties.  As long as Security Termination has
not occurred, and whether or not Mortgagor is the operator of the Oil and Gas
Properties, Mortgagor shall (at Mortgagor's own expense):
 
(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;
 
(b) do all things necessary and within the reasonable control of Mortgagor to
keep, or cause to be kept, in full force and effect the Oil and Gas Properties
and Mortgagor's interests therein except as permitted by the Credit Agreement;
 
(c) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, except as permitted by the Credit
Agreement;
 
(d) operate the Oil and Gas Properties or, to the extent that the right of
operation is vested in others, exercise commercially reasonable efforts to cause
the operator to operate the Oil and Gas Properties, in each case in such a
manner as to cause the Collateral to be maintained, developed and protected
against drainage and continuously operated for the production and marketing of
Hydrocarbons in a good and workmanlike manner as a prudent operator would in
accordance with (i) generally accepted practices, (ii) applicable oil and gas
leases and Contracts, and (iii) all applicable Federal, state and local laws,
rules and regulations;
 
(e) promptly pay or, to the extent that the right of operation is vested in
others, exercise commercially reasonable efforts to cause to be paid, when due
and owing (i) all rentals and royalties payable in respect of the Collateral,
except for payments held in suspense in the ordinary course of business or
remitted to state agencies responsible for handling unclaimed property; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral, except for such expenses being contested in good faith by
appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business; and (iii) all taxes, assessments and
governmental charges imposed upon the Collateral, upon the income and profits
from any of the Collateral, upon Mortgagee because of its interest therein, or
for which Mortgagor may be liable, except to the extent such taxes are being
contested in good faith and for which reserves in accordance with GAAP have been
made as reflected in the Financial Statements; and indemnify Mortgagee from all
liability in connection with any of the foregoing (except to the extent of any
liability determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Mortgagee);
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
15

--------------------------------------------------------------------------------

 
 
(f) promptly take all action reasonably necessary to enforce or secure the
observance or performance of any material term, covenant, agreement or condition
to be observed or performed by third parties under any Contract, or any part
thereof, or to exercise any of its material rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof, except to the extent otherwise permitted under the Credit Agreement;
 
(g) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;
 
(h) permit and do all things necessary or proper to enable the Mortgagee
(through any of its respective agents and employees) to enter upon the Oil and
Gas Properties during business hours and with reasonable prior notice for the
purpose of investigating and inspecting the condition and operations of the
Collateral in accordance with the terms of the Credit Agreement;
 
(i) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens;
 
(j) carry and maintain the insurance required by the Credit Agreement;
 
(k) furnish to Mortgagee, upon request, copies of any Contracts; and
 
(l) timely and adequately perform all covenants express or implied in any
Contract necessary to keep in full force and effect the Oil and Gas Properties
and to maintain the Mortgagor's interest therein, other than to the extent
permitted under the Credit Agreement.
 
4.5 Recording.  Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Mortgage and every other
instrument in addition or supplement hereto, including applicable financing
statements, in such offices and places within the state where the Collateral is
located and in the state where the Mortgagor is registered as a limited
liability company or corporation (as applicable) and at such times and as often
as may be necessary to preserve, protect and renew the Lien and security
interest herein created as an Acceptable Security Interest on real or personal
property as the case may be, and otherwise shall do and perform all matters or
things necessary or expedient to be done or observed by reason of any Legal
Requirement for the purpose of effectively creating, perfecting, maintaining and
preserving the Lien and security interest created hereby in and on the
Collateral.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
16

--------------------------------------------------------------------------------

 
 
4.6 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor's
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.
 
4.7 Insurance.  Mortgagor hereby assigns to Mortgagee for its benefit and the
benefit of the other Credit Parties any and all monies that may become payable
under any such policies of insurance by reason of damage, loss or destruction of
any of the Collateral and Mortgagee may receive such monies and apply all or any
part of the sums so collected, at its election, toward payment of the
Obligations, whether or not such Obligations are then due and payable, in such
manner as Mortgagee may elect.  Any insurance proceeds received by Mortgagor
shall be, unless otherwise notified by the Mortgagee, held in trust for the
benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.
 
ARTICLE V
Default
 
5.1 Events of Default.  An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Mortgage.
 
5.2 Acceleration Upon Default.  Upon the occurrence and during the continuance
of any Event of Default (other than pursuant to paragraph (e) of Section 7.01 of
the Credit Agreement), Mortgagee shall at the request, or may with the consent,
of the Majority Lenders, declare the entire unpaid principal of, and the
interest accrued on, and all other amounts owed in connection with, the
Obligations to be forthwith due and payable, whereupon the same shall become
immediately due and payable without any protest, presentment, demand, notice of
intent to accelerate, notice of acceleration or further notice of any kind, all
of which are hereby expressly waived by Mortgagor.  If an Event of Default
pursuant to Section 7.01(e) of the Credit Agreement has occurred, the entire
unpaid principal of and interest accrued on, and all other amounts owed in
connection with, the Obligations, shall immediately and automatically become and
be due and payable in full, without presentment, demand, protest or any notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration) all of which are hereby expressly waived by
Mortgagor.  Whether or not Mortgagee or the Majority Lenders elect to accelerate
as herein provided, Mortgagee may simultaneously, or thereafter, without any
further notice to Mortgagor, exercise any other right or remedy provided in this
Mortgage or otherwise existing under the Credit Agreement or any other of the
Loan Documents or any other agreement, document, or instrument evidencing
obligations owing from Mortgagor to any of the Credit Parties.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
17

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Mortgagee's Rights
 
6.1 Rights to Realty Collateral Upon Default.
 
(a) Operation of Property by Mortgagee.  Upon the occurrence and during the
continuance of an Event of Default, in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
 
(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;
 
(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
 
(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.
 
Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers.  When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid, and Security Termination has occurred, the Realty
Collateral shall be returned to Mortgagor (provided there has been no
foreclosure sale).
 
(b) Judicial Proceedings.  Upon the occurrence and during the continuance of an
Event of Default, the Mortgagee, in lieu of or in addition to exercising the
power of sale hereafter given, may proceed by a suit or suits, in equity or at
law (i) for the specific performance of any covenant or agreement herein
contained or in aid of the execution of any power herein granted, (ii) for the
appointment of a receiver whether there is then pending any foreclosure
hereunder or the sale of the Realty Collateral, or (iii) for the enforcement of
any other appropriate legal or equitable remedy.  Furthermore, if an Event of
Default has occurred and an action is filed to foreclose this Mortgage, or if
Mortgagee seeks to foreclose this Mortgage by power of sale under the Oklahoma
Act, Mortgagee shall be entitled to the immediate appointment of a receiver
pursuant to 12 O.S. §1551(2)(c) without the necessity of further proof.
 
(c) Foreclosure by Power of Sale of Collateral.  This paragraph shall apply in
addition to, and not in limitation of, any other remedy provided for herein or
by applicable law.  Mortgagor hereby grants to, and confers upon, Mortgagee a
power of sale pursuant to the Oklahoma Act and any future amendments thereof or
under any future law granting the same or similar rights, conferring on
Mortgagee pursuant to Title 46, Section 43D, the option to elect to foreclose
upon the Realty Collateral in the manner provided in Section 686 of Title 12 of
the Oklahoma Statutes.  Upon the occurrence and during the continuance of an
Event of Default, Mortgagee is expressly authorized and empowered to proceed in
accordance with the provisions of the Oklahoma Act or other future law to have
the Realty Collateral sold, or Mortgagee may, at its option, exercised at any
time prior to completion of the sale, institute suit to foreclose this Mortgage
in any court having jurisdiction.  Mortgagee is expressly authorized and
empowered to sell the Realty Collateral as an entirety or in such lots, parcels
or divisions as the Mortgagee may elect, but subject always to any right which
Mortgagor may have by law to suggest the lots, parcels or divisions in which
such Realty Collateral is to be sold.  Notwithstanding anything contained in
this Mortgage to the contrary, any notices of sale given in accordance with the
requirements of the Oklahoma Act shall constitute sufficient notice of
sale.  The conduct of a sale pursuant to a power of sale shall be sufficient
hereunder if conducted in accordance with the requirements  of the Oklahoma Act
and other applicable laws of the State of Oklahoma in effect at the time of such
sale, notwithstanding any other provision contained in this Mortgage to the
contrary.  The proceeds of any sale of the Realty Collateral pursuant to the
power of sale herein granted shall be applied in accordance with the Oklahoma
Act and any other applicable laws of the State of Oklahoma in effect at the time
of such sale.  In the event of conflict between the provisions hereof and the
Oklahoma Act, the Oklahoma Act shall control.  Sale of a part of the Realty
Collateral shall not exhaust the power of sale, but sales may be made from time
to time until the Obligations are paid in full.  If default is made in the
payment of any installment of any of the Obligations, Mortgagee may, at its
option, at once or at any time thereafter while any matured installment remains
unpaid, without declaring all of the entire Obligations to be due and payable,
enforce the power of sale created by this instrument and sell all or any portion
of the Realty Collateral in satisfaction of such matured Obligations.  To the
extent permitted under applicable law, sales made without maturing any of the
unmatured balance of the Obligations may be made hereunder whenever there is a
default in the payment of any installment of any of the Obligations without
exhausting the power of sale granted hereby and without affecting in any way the
power of sale granted under this Section 6.1(c), the unmatured balance of any of
the Obligations (except as to any proceeds of any sale which Mortgagee may apply
as prepayment of the Obligations), or the liens securing payment of the
Obligations.  If any questions should be raised as to the regularity or validity
of any sale hereunder, Mortgagee shall have the right and is hereby authorized
to make resale of said property so as to remove any questions or doubt as to the
regularity or validity of the previous sale, and as many resales may be made as
may be appropriate.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
18

--------------------------------------------------------------------------------

 
 
(d) Certain Aspects of Sale.  Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale.  Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein and the truth and accuracy of all other matters stated
therein.  Mortgagor does hereby ratify and confirm all legal acts that the
Mortgagee may do in carrying out the Mortgagee's duties and obligations under
this Mortgage, and Mortgagor hereby irrevocably appoints Mortgagee to be the
attorney-in-fact of Mortgagor and in the name and on behalf of Mortgagor to
execute and deliver any deeds, transfers, conveyances, assignments, assurances
and notices which Mortgagor ought to execute and deliver and do and perform any
and all such acts and things which Mortgagor ought to do and perform under the
covenants herein contained and generally to use the name of Mortgagor in the
exercise of all or any of the powers hereby conferred on Mortgagee.  Upon any
sale, whether under the power of sale hereby given or by virtue of judicial
proceedings, it shall not be necessary for Mortgagee or any public officer
acting under execution or by order of court, to have physically present or
constructively in his possession any of the Collateral, and Mortgagor hereby
agrees to deliver to the purchaser or purchasers at such sale on the date of
sale the Collateral purchased by such purchasers at such sale and if it should
be impossible or impracticable to make actual delivery of such Collateral, then
the title and right of possession to such Collateral shall pass to the purchaser
or purchasers at such sale as completely as if the same had been actually
present and delivered.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
19

--------------------------------------------------------------------------------

 
 
(e) Effect of Sale.  Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the Realty Collateral sold, and will be a
perpetual bar, both at law and in equity, against Mortgagor, Mortgagor's
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
Mortgagor, or Mortgagor's successors or assigns.  Nevertheless, if requested by
the Mortgagee so to do, Mortgagor shall join in the execution and delivery of
all proper conveyances, assignments and transfers of the Property so sold.  The
purchaser or purchasers at the foreclosure sale will receive as incident to his,
her, its or their own ownership, immediate possession of the Realty Collateral
purchased and Mortgagor agrees that if Mortgagor retains possession of the
Realty Collateral or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser or purchasers and will be
subject to eviction and removal by any lawful means, with or without judicial
intervention, and all damages by reason thereof are hereby expressly waived by
Mortgagor.
 
(f) Additional Provisions with Respect to the Power of Sale.  Notwithstanding
any other provisions in this Mortgage, if Mortgagee sells the Collateral under
the power of sale granted by this Mortgage, the following provisions shall
apply:
 
(i)           The notices described in the Oklahoma Act shall be given as and
when required therein;


(ii)           All notices which are required to be given Mortgagor under the
Oklahoma Act may be given to Mortgagor at the address which is set forth in
Section 7.13 of this Mortgage, or if such address has been changed pursuant to
this Mortgage, to that changed address;


(iii)           Mortgagee may purchase part or all of the Collateral at any such
sale;
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
20

--------------------------------------------------------------------------------

 


(iv)           Mortgagor stipulates the total amounts owing under this Mortgage
will have benefited Mortgagor substantially and are not unconscionable in
amount, and therefore the total amount of the Obligations, less the fair market
value of the Collateral sold under such Oklahoma Act, and any prior
indebtedness, shall be available as a deficiency judgment against Mortgagor;


(v)           The purchaser under such sale may seek and obtain a writ of
assistance by application to the District Court in the county in Oklahoma in
which any part of the Realty Collateral is located, or the United States
District Court having venue for actions arising in such county;


(vi)           Mortgagee may, at its option, proceed with foreclosure under
judicial proceedings instead of exercising the rights of this power of sale;


(vii)           All other procedures and requirements of the Oklahoma Act shall
be followed;


(viii)           After the completion of the sale as contemplated by the
Oklahoma Act, the purchaser shall have all of Mortgagor's right, title and
interest in and to the Collateral, free and clear of all rights of Mortgagor,
and free and clear of all rights of any person with a priority which is
subordinate to the lien of this Mortgage, except any right which may be reserved
under the Oklahoma Act; and


(ix)           Any recitation in any notice, publication thereof, recordation
thereof, or deed, of the existence of an event of default, giving, publication,
service and recordation of notice, occurrence of the sale at the time and place
set forth in such notice or any postponement authorized and effective under the
Oklahoma Act, circumstances of sale and bidding, and compliance with the terms
of the Oklahoma Act, shall be presumed to be statements of fact and no person
shall be required to investigate the truthfulness or accuracy of any such
recitation.
(g) Application of Proceeds.  The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in the Cash
Collateral Account as additional Collateral, and in either case, applied in the
order set forth in Section 7.06 of the Credit Agreement, except that if such
application of proceeds conflicts with the requirements of the Oklahoma Act, the
proceeds shall be applied as provided under the Oklahoma Act only to the extent
of any such conflict.
 
(h) Mortgagor's Waiver of Appraisement and Marshalling.  Mortgagor agrees, to
the full extent that Mortgagor may lawfully so agree, that Mortgagor will not at
any time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Mortgage or pursuant to the decree of any court of competent jurisdiction; and
Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation.  Mortgagor agrees that
the Mortgagee may sell the Collateral, including the Realty Collateral, in part,
in parcels or as an entirety as directed by Mortgagee.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
21

--------------------------------------------------------------------------------

 
 
6.2 Rights to Personalty Collateral Upon Default.  Upon the occurrence and
during the continuance of an Event of Default, Mortgagee may proceed against the
Personalty Collateral in accordance with the rights and remedies granted herein
with respect to the Realty Collateral, and in addition, will have all rights and
remedies granted by the Uniform Commercial Code as in effect in Oklahoma and
otherwise in this Mortgage.  Upon the occurrence and during the continuance of
an Event of Default, (i) Mortgagee shall have the right to take possession of
the Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom, (ii) Mortgagee may require
Mortgagor to assemble the Personalty Collateral and make it available to
Mortgagee at a place to be designated by Mortgagee which is reasonably
convenient to both parties, and (iii) unless the Personalty Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Mortgagee will send Mortgagor reasonable notice of
the time and place of any public sale or of the time after which any private
sale or other disposition of the Personalty Collateral is to be made.  This
requirement of sending reasonable notice will be met if such notice is mailed,
postage prepaid, to Mortgagor at the address designated in Section 7.13 hereof
(or such other address as has been designated as provided herein) at least ten
days before the time of the sale or disposition.  In addition to the expenses of
retaking, holding, preparing for sale, selling and the like, Mortgagee will be
entitled to recover attorneys' fees and legal expenses as provided for in this
Mortgage and in the writings evidencing the Obligations before applying the
balance of the proceeds from the sale or other disposition toward satisfaction
of the Obligations.  Mortgagor will remain liable for any deficiency remaining
after the sale or other disposition.  Mortgagor hereby consents and agrees that
any disposition of all or part of the Personalty Collateral may be made without
warranty of any kind whether expressed or implied.
 
6.3 Rights to Fixture Collateral Upon Default.  Upon the occurrence of an Event
of Default, or at any time thereafter, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.
 
6.4 Account Debtors.  Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.1(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts.  Mortgagee shall not have any obligation to
preserve any rights against prior parties.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
22

--------------------------------------------------------------------------------

 
 
6.5 Costs and Expenses.  All sums advanced or costs or expenses incurred by
Mortgagee in protecting and enforcing its rights hereunder shall constitute a
demand obligation owing by Mortgagor to Mortgagee as part of the Obligations and
may be included as part of the amount owing from the Mortgagor to the Mortgagee
at any foreclosure sale.  Mortgagor hereby agrees to repay such sums on demand
plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee at the Reimbursement Rate.
 
6.6 Deficiency.Mortgagor shall remain liable for and deficient if the proceeds
of any sale or other disposition of the Oil & Gas Properties are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
Mortgagee to collect such deficiency.
 
6.7 Set-Off.  Upon the occurrence and during the continuance of any Event of
Default, any Credit Party shall have the right to set-off any funds of Mortgagor
in the possession of such Credit Party against any amounts then due by Mortgagor
pursuant to this Mortgage.
 
ARTICLE VII
Miscellaneous
 
7.1 [Reserved].
 
7.2 Advances by Mortgagee.  Each and every covenant of Mortgagor herein
contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense.  If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, Mortgagee (either by it
directly or on its behalf by any receiver appointed hereunder) may, but will not
be obligated to, make advances to perform the same on Mortgagor's behalf, and
Mortgagor hereby agrees to repay such sums and any attorneys' fees incurred in
connection therewith on demand plus interest thereon from the date of the
advance until reimbursement of Mortgagee at the Reimbursement Rate.  In
addition, Mortgagor hereby agrees to repay on demand any costs, expenses and
attorneys' fees incurred by Mortgagee which are to be obligations of Mortgagor
pursuant to, or allowed by, the terms of this Mortgage, including such costs,
expenses and attorneys' fees incurred pursuant to Section 3.1(h), Section 6.5 or
Section 7.3 hereof, plus interest thereon from the date of such demand by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.  Such
amounts will be in addition to any sum of money which may, pursuant to the terms
and conditions of the written instruments comprising part of the Obligations, be
due and owing.  No such advance will be deemed to relieve Mortgagor from any
default hereunder.
 
7.3 Defense of Claims.  Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys reasonably
acceptable to Mortgagee, as may be reasonably necessary to preserve Mortgagor's
and Mortgagee's rights affected thereby.  If Mortgagor fails or refuses to
adequately or vigorously, in the sole judgment of Mortgagee, defend Mortgagor's
or Mortgagee's rights to the Collateral, or Mortgagee may take such action on
behalf of and in the name of Mortgagor and at Mortgagor's expense.  Moreover,
Mortgagee may take such independent action in connection therewith as they may
in their reasonable discretion deem proper, including the right to employ
independent counsel and to intervene in any suit affecting the Collateral.  All
costs, expenses and attorneys' fees incurred by Mortgagee pursuant to this
Section 7.3 or in connection with the defense by Mortgagee of any claims,
demands or litigation relating to Mortgagor, the Collateral or the transactions
contemplated in this Mortgage shall be paid by Mortgagor on demand plus interest
thereon from the date of such demand by Mortgagee until reimbursement of
Mortgagee at the Reimbursement Rate.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
23

--------------------------------------------------------------------------------

 
 
7.4 Termination.  If Security Termination has occurred and the covenants herein
contained are fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Legal Requirements or under this Mortgage and the entire estate, right, title
and interest of the Mortgagee will thereupon cease; and Mortgagee in such case
shall, upon the request of Mortgagor and the payment by Mortgagor of all
attorneys' fees and other expenses, deliver to Mortgagor proper instruments
acknowledging satisfaction of this Mortgage.
 
7.5 Renewals, Amendments and Other Security.  Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the
Collateral.  Mortgagee may take or hold other security from Persons other than
the Mortgagor for the Obligations without notice to or consent of
Mortgagor.  The acceptance of this Mortgage by Mortgagee shall not waive or
impair any other security Mortgagee may have or hereafter acquire to secure the
payment of the Obligations nor shall the taking of any such additional security
waive or impair the Lien and security interests herein granted.  The Mortgagee
may resort first to such other security or any part thereof, or first to the
security herein given or any part thereof, or from time to time to either or
both, even to the partial or complete abandonment of either security, and such
action will not be a waiver of any rights conferred by this Mortgage.  This
Mortgage may not be amended, waived or modified except in a written instrument
executed by both Mortgagor and Mortgagee.
 
7.6 Security Agreement, Financing Statement and Fixture Filing.  This Mortgage
will be deemed to be and may be enforced from time to time as an assignment,
chattel mortgage, contract, deed of trust, financing statement, real estate
mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  AS A FINANCING STATEMENT,
THIS MORTGAGE IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS MORTGAGE SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.  This Mortgage shall be filed
in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which the
Mortgagor is located.  At Mortgagee's request, Mortgagor shall deliver financing
statements covering the Personalty Collateral, including all Hydrocarbons sold
at the wellhead, and Fixture Collateral, which financing statements may be filed
in the Uniform Commercial Code records or other appropriate office of the county
or state in which any of the Collateral is located or in any other location
permitted or required to perfect Mortgagee's security interest under the Uniform
Commercial Code.  In addition, Mortgagor hereby irrevocably authorizes Mortgagee
and any affiliate, employee or agent thereof, at any time and from time to time,
to file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Mortgage.  A photographic or other reproduction of
this Mortgage shall be sufficient as a financing statement.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
24

--------------------------------------------------------------------------------

 
 
7.7 Unenforceable or Inapplicable Provisions.  If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Mortgagee in order to carry out the
provisions hereof.
 
7.8 Rights Cumulative.  Each and every right, power and remedy herein given to
the Mortgagee will be cumulative and not exclusive, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee and the exercise, or the beginning of the exercise,
of any such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by Mortgagee in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing.
 
7.9 Waiver by Mortgagee.  Any and all covenants in this Mortgage may from time
to time by instrument in writing by Mortgagee (acting upon the direction of the
Majority Lenders), be waived to such extent and in such manner as the Mortgagee
may desire, but no such waiver will ever affect or impair the Mortgagee's rights
hereunder, except to the extent specifically stated in such written instrument.
 
7.10 Terms.  The term "Mortgagor" as used in this Mortgage will be construed as
singular or plural to correspond with the number of Persons executing this
Mortgage as Mortgagor.  If more than one Person executes this Mortgage as
Mortgagor, his, her, its, or their duties and liabilities under this Mortgage
will be joint and several.  The terms "Mortgagee" and "Mortgagor" as used in
this Mortgage include the heirs, executors or administrators, successors,
representatives, receiver, trustees and assigns of those parties.  Unless the
context otherwise requires, terms used in this Mortgage which are defined in the
Uniform Commercial Code of Oklahoma are used with the meanings therein defined.
 
7.11 Counterparts.  This Mortgage may be executed in any number of counterparts,
each of which will for all purposes be deemed to be an original, and all of
which are identical except that, to facilitate recordation, in any particular
counties counterpart portions of Exhibit A hereto which describe Properties
situated in counties other than the counties in which such counterpart is to be
recorded may have been omitted.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
25

--------------------------------------------------------------------------------

 
 
7.12 Governing Law.  This Mortgage shall be governed by and construed in
accordance with the laws of the State of Oklahoma.
 
7.13 Notice.  All notices required or permitted to be given by Mortgagor or
Mortgagee shall be made in the manner set forth in the Credit Agreement and
shall be addressed as follows:
 
Mortgagor:                            Jay Petroleum, L.L.C.
2425 West Loop South, Suite 810,
Houston, Texas 77027
Attention: Edy Francis or Anthony James
Facsimile: 713-621-3988




Mortgagee:                            Société Générale
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention:  Elena Robciuc or Victor Mendoza
Facsimile:  713-650-0824
 
7.14 [Reserved].
 
7.15 Condemnation.  All awards and payments heretofore and hereafter made for
the taking of or injury to the Collateral or any portion thereof whether such
taking or injury be done under the power of eminent domain or otherwise, are
hereby assigned, and shall be paid to Mortgagee.  Mortgagee is hereby authorized
to collect and receive the proceeds of such awards and payments and to give
proper receipts and acquittances therefor.  Mortgagor hereby agrees to make,
execute and deliver, upon request, any and all assignments and other instruments
sufficient for the purpose of confirming this assignment of the awards and
payments to Mortgagee free and clear of any encumbrances of any kind or nature
whatsoever.  Any such award or payment may, at the option of Mortgagee, be
retained and applied by Mortgagee after payment of attorneys' fees, costs and
expenses incurred in connection with the collection of such award or payment
toward payment of all or a portion of the Obligations, whether or not the
Obligations are then due and payable, or be paid over wholly or in part to
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Collateral which may have been altered, damaged or destroyed as a result of any
such taking, or other injury to the Collateral.
 
7.16 Successors and Assigns.
 
(a)           This Mortgage is binding upon Mortgagor, Mortgagor's successors
and assigns, and shall inure to the benefit of and be enforceable by, the
Mortgagee, the Lenders, the Administrative Agent, the Issuing Lender and other
holders of Obligations and each of their respective successors and assigns, and
to the benefit of and be enforceable by, the Swap Counterparties, the Banking
Service Providers and each of their respective successors and assigns but only
to the extent such successor, transferee or assign of a Swap Counterparty or
Banking Service Provider also then qualifies as a Swap Counterparty or Banking
Service Provider, and the provisions hereof shall likewise be covenants running
with the land.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
26

--------------------------------------------------------------------------------

 


(b)           Subject to clause (d) below, this Mortgage shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the legal
transfer or assignment by the Credit Parties (or any of them) of any of the
Obligations, the legal holder of such Obligations shall have all of the rights
granted to the Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that, to the extent permitted by
applicable law, upon any transfer of all or any portion of the Obligations, this
Mortgage shall secure with retroactive rank the existing Obligations of the
Mortgagor to the transferee and any and all Obligations to such transferee
thereafter arising.


(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect to such Collateral.


(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty or Banking Service Provider assigns or otherwise transfers any
interest held by it under any Hedge Contract or any document evidencing any
Banking Service, as applicable, to any other Person pursuant to the terms of
such agreement, that other Person shall thereupon become vested with all the
benefits held by such Credit Party under this Mortgage only if such Person also
then qualifies as a Swap Counterparty or Banking Service Provider, as
applicable.
 
7.17 Article and Section Headings.  The article and section headings in this
Mortgage are inserted for convenience of reference and shall not be considered a
part of this Mortgage or used in its interpretation.
 
7.18 Usury Not Intended.  It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Mortgage, the Credit Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York, the State of Oklahoma and the United States of America as are from
time-to-time in effect.  In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this
Mortgage, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof "interest" shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Mortgage, the Credit
Agreement and the other Loan Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Obligations
(or if the Obligations shall have been paid in full, refund said excess to
Mortgagor).  In the event that the maturity of the Obligations is accelerated by
reason of any election of Mortgagee resulting from an Event of Default, or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum non-usurious rate
permitted by applicable law and excess interest, if any, provided for in this
Mortgage, the Credit Agreement or other Loan Documents shall be canceled
automatically as of the date of such acceleration and prepayment and, if
theretofore paid, shall be credited on the Obligations or, if the Obligations
shall have been paid in full, refunded to Mortgagor.  In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
maximum non-usurious rate permitted by applicable law, Mortgagor and Mortgagee
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal part during the period of the full stated term of
the Obligations, all amounts considered to be interest under applicable law of
any kind contracted for, charged, received or reserved in connection with the
Obligation.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
27

--------------------------------------------------------------------------------

 
 
7.19 Credit Agreement.  To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Mortgage so that the terms and provisions of this Mortgage do not conflict
with the terms and provisions of the Credit Agreement; provided, however,
notwithstanding the foregoing, in the event that any of the terms or provisions
of this Mortgage conflict with any terms or provisions of the Credit Agreement,
the terms or provisions of the Credit Agreement shall govern and control for all
purposes; provided that the inclusion in this Mortgage of terms and provisions,
supplemental rights or remedies in favor of the Mortgagee not addressed in the
Credit Agreement shall not be deemed to be a conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.
 
7.20 Due Authorization.  Mortgagor hereby represents, warrants and covenants to
Mortgagee that (a) the obligations of Mortgagor under this Mortgage are the
valid, binding and legally enforceable obligations of Mortgagor, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors' rights generally
and by general principles of equity, (b) the execution, ensealing and delivery
of this Mortgage by Mortgagor has been duly and validly authorized in all
respects by Mortgagor, and (c) the persons who are executing and delivering this
Mortgage on behalf of Mortgagor have full power, authority and legal right to so
do, and to observe and perform all of the terms and conditions of this Mortgage
on Mortgagor's part to be observed or performed.
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
28

--------------------------------------------------------------------------------

 
 
7.21 No Offsets, Etc.  Mortgagor hereby represents, warrants, and covenants to
Mortgagee that there are no offsets, counterclaims or defenses at law or in
equity against this Mortgage or the indebtedness secured hereby.
 
7.22 Bankruptcy Limitation.  Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligations secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor's interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor's obligations hereunder or the Liens and security interest
granted to the Mortgagee hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of this page intentionally left blank.]
 
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
29

--------------------------------------------------------------------------------

 


EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


JAY PETROLEUM, L.L.C.




By:                                                               
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Jay Petroleum, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 


 


                                                              
Notary Public in and for
the State of _______
[SEAL]
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
30

--------------------------------------------------------------------------------

 


MORTGAGEE:


SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the ratable benefit of the Credit
Parties






By:                                                                                                                                
Name: Elena Robciuc
Title:   Managing Director






THE STATE OF TEXAS                                                     §
§
COUNTY OF HARRIS                                                        §
 
This instrument was acknowledged before me on this ___ day of ___________,
______, by Elena Robciuc as Managing Director of Société Générale, a French
bank, on behalf of said bank.
 


 


 


                                                              
Notary Public in and for
the State of Texas
[SEAL]
 
 Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
   
31

--------------------------------------------------------------------------------

 
 
Exhibit A
 
The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest.  The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes.  The designation
"Overriding Royalty Interest" or "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.


Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage.  All right,
title, and interest of Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.


The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.
 
 
Exhibit D-3 to Credit Agreement
Form of Mortgage (Oklahoma) (Isramco Onshore, LLC – 2015)
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT D-4
 
FORM OF MORTGAGE (NEW MEXICO)
 

--------------------------------------------------------------------------------



MORTGAGE, LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION
AND FINANCING STATEMENT AND
FIXTURE FILING


A CARBON, PHOTOGRAPHIC, FACSIMILE, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, SECURES PAYMENT OF
FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.
 
THIS INSTRUMENT COVERS THE INTEREST OF MORTGAGOR IN MINERALS OR THE LIKE
(INCLUDING OIL AND GAS) BEFORE EXTRACTION AND THE SECURITY INTEREST CREATED BY
THIS INSTRUMENT ATTACHES TO SUCH MINERALS AS EXTRACTED AND TO THE ACCOUNTS
RESULTING FROM THE SALE THEREOF AT THE WELLHEAD OR WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE REAL PROPERTY HEREIN DESCRIBED.  THIS INSTRUMENT COVERS
GOODS WHICH ARE OR ARE TO BECOME FIXTURES ON THE REAL/IMMOVABLE PROPERTY
DESCRIBED HEREIN, AND IT IS TO BE FILED FOR RECORD AS A FIXTURE FILING, AMONG
OTHER PLACES, IN THE REAL ESTATE OR COMPARABLE RECORDS OF THE RECORDERS OF THE
COUNTIES LISTED ON EXHIBIT A HERETO.
 
THIS INSTRUMENT IS, AMONG OTHER THINGS, A FINANCING STATEMENT UNDER THE UNIFORM
COMMERCIAL CODE COVERING AS-EXTRACTED COLLATERAL THAT IS RELATED TO, AND GOODS
WHICH ARE, OR ARE TO BECOME FIXTURES ON, THE REAL PROPERTY HEREIN DESCRIBED.
 
THE MORTGAGOR HAS AN INTEREST OF RECORD IN THE REAL ESTATE AND IMMOVABLE
PROPERTY CONCERNED WHICH INTEREST IS DESCRIBED IN SECTION 1.17 OF THIS
INSTRUMENT.
 
THIS INSTRUMENT IS TO BE FILED AGAINST THE TRACT INDEX IN THE REAL ESTATE
RECORDS FOR THE REALTY COLLATERAL LYING IN THE STATE OF NEW MEXICO.
 
NOTICE TO MORTGAGOR:
 
A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE


Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 
 
FROM


ISRAMCO ENERGY, L.L.C., ISRAMCO RESOURCES, LLC, AND JAY PETROLEUM, L.L.C.
(Mortgagor, Debtor and Grantor)


TO


IN THE CASE OF NON-FEDERAL COLLATERAL,
 
SOCIÉTÉ GÉNÉRALE, AS ADMINISTRATIVE AGENT
 
AND, IN THE CASE OF FEDERAL COLLATERAL,
 
SOCIÉTÉ GÉNÉRALE FINANCIAL CORPORATION, AS COLLATERAL AGENT FOR THE
ADMINISTRATIVE AGENT
(collectively as Mortgagee, Secured Party and Grantee)


June 30, 2015


For purposes of filing this Mortgage as a financing statement, Isramco Energy,
L.L.C. is a limited liability company organized under the laws of the State of
Texas, its organizational number is 0800748621, Isramco Resources, LLC is a
limited liability company organized under the laws of the State of Texas, its
organizational number is 0800945972, and Jay Petroleum, L.L.C. is a limited
liability company organized under the laws of the State of Texas, its
organizational number is 0701774922, and the mailing address of each Mortgagor
is 2425 West Loop South, Suite 810, Houston, Texas 77027, Attention: Edy Francis
or Anthony James; Facsimile: 713-621-3988.  The mailing address of Mortgagee is
1111 Bagby Street, Suite 2020, Houston, Texas 77002, Attention:  Elena Robciuc
or Victor Mendoza, Facsimile:  713-650-0824.


***********************************
This instrument, prepared by Jennifer N. Dill, Bracewell & Giuliani LLP, 711
Louisiana, South Tower Pennzoil Place, Suite 2300, Houston, Texas 77002, (713)
221-1144, contains after-acquired property provisions and covers future advances
and proceeds to the fullest extent allowed by applicable law.


Attention Recording Officer: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code in effect in New Mexico.  This
instrument creates a lien on rights in or relating to lands of Mortgagor which
are described in Exhibit A hereto or in documents described in such Exhibit A.
 
RECORDED DOCUMENT SHOULD BE RETURNED TO:


Bracewell & Giuliani LLP
711 Louisiana, South Tower Pennzoil Place, Suite 2300
Houston, Texas 77002
Attn: Jennifer N. Dill
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
MORTGAGE, LINE OF CREDIT MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF PRODUCTION
AND FINANCING STATEMENT
AND FIXTURE FILING


WHEREAS, this instrument (the "Mortgage") is dated effective as of June 30, 2015
(the "Effective Date") and executed and delivered by Isramco Energy, L.L.C., a
Texas limited liability company (“Isramco Energy”), Isramco Resources, LLC, a
Texas limited liability company (“Isramco Resources”), and Jay Petroleum,
L.L.C., a Texas limited liability company (“Jay Petroleum”, and together with
Isramco Energy and Isramco Resources, the "Mortgagor"), to and in favor of, in
the case of Non-Federal Collateral, Société Générale, in its capacity as the
administrative agent under the Credit Agreement (as hereinafter defined) (the
"Non-Federal Collateral Mortgagee"), and in the case of Federal Collateral,
Société Générale Financial Corporation, in its capacity as collateral agent for
the Administrative Agent (as defined below) (the "Federal Collateral Mortgagee"
and, together with the Non-Federal Collateral Mortgagee, the "Mortgagee") and on
behalf of the Credit Parties (as hereinafter defined).  The addresses of
Mortgagor and the Mortgagee appear in Section 7.13 of this Mortgage.
 
WHEREAS, this Mortgage is executed in connection with, and pursuant to the terms
of, that certain Credit Agreement dated as of June 30, 2015 (as amended,
modified, restated or supplemented from time to time, the "Credit Agreement")
among the Isramco Onshore, LLC, a Texas limited liability company, as borrower
(in such capacity, the "Borrower"), the lenders party thereto from time to time
(the "Lenders"), and Non-Federal Collateral Mortgagee as administrative agent
for the Lenders (the "Administrative Agent") and as issuing lender (the "Issuing
Lender").


WHEREAS, in connection with the Credit Agreement, the Borrower or any of its
Subsidiaries (including Mortgagor) may from time to time (a) enter into one or
more Hedge Contracts (as defined in the Credit Agreement) with a Swap
Counterparty (as defined in the Credit Agreement) and (b) accept Banking
Services (as defined in the Credit Agreement) from any Banking Service Provider
(as defined in the Credit Agreement and, together with the Non-Federal
Collateral Mortgagee, the Lenders, the Issuing Lender, the Swap Counterparties
and other holders of Obligations (as defined in the Credit Agreement),
collectively referred to herein as the "Credit Parties").


WHEREAS, Mortgagor will directly or indirectly benefit from (a) such Hedge
Contracts entered into by it, the Borrower or any of the Borrower’s Subsidiaries
with any Swap Counterparty and (b) such Banking Services between it or any of
its Subsidiaries with any Banking Service Provider.


WHEREAS, it is a requirement under the Credit Agreement that Mortgagor execute
and deliver this Mortgage.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Mortgagor and Mortgagee hereby agree as follows:


ARTICLE I
Definitions
 
1.1 "Collateral" means the Realty Collateral, Personalty Collateral and Fixture
Collateral.
 
1.2 "Contracts" means all contracts, agreements, operating agreements, farm-out
or farm-in agreements, sharing agreements, mineral purchase agreements,
contracts for the purchase, exchange, transportation, processing or sale of
Hydrocarbons, rights-of-way, easements, surface leases, equipment leases,
permits, franchises, licenses, pooling or unitization agreements, and unit or
pooling designations and orders now or hereafter affecting any of the Oil and
Gas Properties, Operating Equipment, Fixture Operating Equipment, or
Hydrocarbons now or hereafter covered hereby, or which are useful or appropriate
in drilling for, producing, treating, handling, storing, transporting or
marketing oil, gas or other minerals produced from any of the Oil and Gas
Properties, and all such contracts and agreements as they may be amended,
restated, modified, substituted or supplemented from time-to-time.
 
1.3 "Excluded Structures" means any Building (as defined in the applicable Flood
Insurance Regulation) or Manufactured (Mobile) Home (as defined in the
applicable Flood Insurance Regulation) (together, any "Structure") unless (a) a
flood determination certificate covering the real property on which such
Structure is located has been obtained by the Administrative Agent and (b) if
such Structure is located in a Special Flood Hazard Area (as defined in the
applicable Flood Insurance Regulation), such Structure is covered by flood
insurance obtained by Mortgagor in an amount as required by the applicable Flood
Insurance Regulation. As used herein, "Flood Insurance Regulations" shall mean
(i) the National Flood Insurance Act of 1968 as now or hereafter in effect or
any successor statute thereto, (ii) the Flood Disaster Protection Act of 1973 as
now or hereafter in effect or any successor statute thereto, (iii) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (iv) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.
 
1.4 "Event of Default" shall have the meaning set forth in Article V hereof.
 
1.5 "Federal Collateral" means Collateral that, pursuant to the Mineral Leasing
Act of 1920, 30 U.S.C. § § 181, et seq. and the regulations promulgated
thereunder, or any other applicable law, may only be acquired or held by
citizens of the United States, associations of such citizens, any corporation
organized under the laws of the United States or of any state or territory
thereof, or municipalities.
 
1.6 "Fixture Collateral" means all of Mortgagor's right, title and interest now
owned or hereafter acquired in and to all Fixture Operating Equipment and all
proceeds, products, renewals, increases, profits, substitutions, replacements,
additions, amendments and accessions thereof, thereto or therefor.  For purposes
of this Mortgage, the Fixture Collateral shall not include the Excluded
Structures.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
1.7 "Fixture Operating Equipment" means any of the items described in the first
sentence of the definition of "Operating Equipment" set forth below and which
are incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty but constitute
fixtures under the laws of the state in which such equipment is located.
 
1.8 "Hydrocarbons" means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including sulfur, geothermal steam, water,
carbon dioxide, helium, and any and all minerals, ores, or substances of value
and the products and proceeds therefrom, and shall include "as extracted"
collateral as defined in the applicable Uniform Commercial Code.
 
1.9 "Maturity Date" has the meaning assigned such term in the Credit Agreement.
 
1.10 "Non-Federal Collateral" means any Collateral that is not Federal
Collateral.
 
1.11 "Note" means the "Note" as that term is defined in the Credit Agreement.
 
1.12 "Obligations" means:
 
(a) The "Obligations", as that term is defined in the Credit Agreement,
including all indebtedness evidenced by the Notes, whether fixed or contingent,
joint or several, direct or indirect, primary or secondary, and regardless of
how created or evidenced;
 
(b) All sums advanced or costs or expenses incurred by Mortgagee or any of the
other Credit Parties, which are made or incurred pursuant to, or allowed by, the
terms of this Mortgage plus interest thereon from the date of the advance or
incurrence until reimbursement of Mortgagee or such Credit Party charged at the
Reimbursement Rate (as defined below);
 
(c) All future advances or other value, of whatever class or for whatever
purpose, at any time hereafter made or given by Mortgagee or any of the other
Credit Parties to Mortgagor, the Borrower or any of the Borrower’s Subsidiaries
under or pursuant to any Loan Document, whether or not the advances or value are
given pursuant to a commitment, whether or not the advances or value are
presently contemplated by the parties hereto, and whether or not Mortgagor is
indebted to any Credit Party at the time of such events; and
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
(d) All renewals, extensions, modifications, amendments, rearrangements and
substitutions of all or any part of the above whether or not Mortgagor executes
any agreement or instrument.
 
Notwithstanding anything herein to the contrary, "Obligations" shall not include
any "Excluded Swap Obligations", as that term is defined in the Credit
Agreement.


1.13 "Oil and Gas Property" or "Oil and Gas Properties" means (a) the oil and
gas and/or oil, gas and mineral leases and leasehold interests, fee mineral
interests, term mineral interests, participation interests, back-in or carried
working interests, rights of first refusal, options, subleases, farmouts,
royalties, overriding royalties, net profits interests, production payments and
similar interests or estates described in Exhibit A attached hereto and made a
part hereof for all purposes including the net revenue interests represented in
Exhibit A and any reversionary or carried interests relating to any of the
foregoing, (b) all production units, and drilling and spacing units (and the
Properties covered thereby) which may affect all or any portion of such
interests including those units which may be described or referred to on
Exhibit A and any units created by agreement or designation or under orders,
regulations, rules or other official acts of any Federal, state or other
governmental body or agency having jurisdiction, (c) the surface leases
described in Exhibit A, (d) any and all non-consent interests owned or held by,
or otherwise benefiting, Mortgagor and arising out of, or pursuant to, any of
the Contracts, (e) any other interest in, to or relating to (i) all or any part
of the land described in Exhibit A, the land relating to, or described in, the
leases set forth in Exhibit A or in the documents described in Exhibit A, or
(ii) any of the estates, property rights or other interests referred to above,
(f) any instrument executed in amendment, correction, modification,
confirmation, renewal or extension of any of the estates, property rights, or
other interests referred to above, (g) any and all rights, titles and interests
of Mortgagor (which are similar in nature to any of the rights, titles and
interests described in (a) through (f) above) which are located on or under or
which concern any Property or Properties located in counties referenced in
Exhibit A hereto or counties in which a counterpart of this Mortgage is filed of
record in the real property records of such county, and (h) all tenements,
hereditaments and appurtenances now existing or hereafter obtained in connection
with any of the aforesaid, including any rights arising under unitization
agreements, orders or other arrangements, communitization agreements, orders or
other arrangements or pooling orders, agreements or other arrangements.
 
1.14 "Operating Equipment" means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
saltwater disposal wells, casing, tubing, rods, pumping units and engines,
christmas trees, derricks, separators, gun barrels, flow lines, pipelines,
tanks, gas systems (for gathering, treating and compression), water systems (for
treating, disposal and injection), supplies, derricks, wells, power plants,
poles, cables, wires, meters, processing plants, compressors, dehydration units,
lines, transformers, starters and controllers, machine shops, tools, storage
yards and equipment stored therein, buildings and camps, telegraph, telephone
and other communication systems, roads, loading racks, shipping facilities and
all additions, substitutes and replacements for, and accessories and attachments
to, any of the foregoing.  Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
1.15 "Personalty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to (a) all Operating Equipment, (b) all Hydrocarbons
severed and extracted from or attributable to the Oil and Gas Properties,
including oil in tanks and all other "as-extracted" collateral from or
attributable to the Oil and Gas Properties, (c) all accounts (including accounts
resulting from the sale of Hydrocarbons at the wellhead), contract rights and
general intangibles, including all accounts, contract rights and general
intangibles now or hereafter arising regardless of whether any of the foregoing
is in connection with the sale or other disposition of any Hydrocarbons or
otherwise, including all Liens securing the same, (d) all accounts, contract
rights and general intangibles now or hereafter arising regardless of whether
any of the foregoing is in connection with or resulting from any of the
Contracts, including all Liens securing the same, (e) all proceeds and products
of the Realty Collateral (as defined below) and any other contracts or
agreements, (f) all information concerning the Oil and Gas Properties and all
wells located thereon, including abstracts of title, title opinions, geological
and geophysical information and logs, lease files, well files, and other books
and records (including computerized records and data), (g) any deposit or time
accounts with any Credit Party, including Mortgagor's operating bank account and
all funds and investments therein, (h) any options or rights of first refusal to
acquire any Realty Collateral, and (i) all proceeds, products, renewals,
increases, profits, substitutions, replacements, additions, amendments and
accessions of, to or for any of the foregoing.
 
1.16 "Property" means any property of any kind, whether real, personal, or mixed
and whether tangible or intangible.
 
1.17 "Realty Collateral" means all of Mortgagor's interest now owned or
hereafter acquired in and to the Oil and Gas Properties, including any access
rights, water and water rights, and all unsevered and unextracted Hydrocarbons
(even though Mortgagor's interest therein may be incorrectly described in, or a
description of a part or all of such interest may be omitted from, Exhibit
A).  For purposes of this Mortgage, the Realty Collateral shall not include the
Excluded Structures.
 
1.18 "Reimbursement Rate" means a per annum rate equal to the lesser of (a) the
Maximum Rate and (b) the Adjusted Reference Rate in effect from time to time
plus the Applicable Margin for Reference Rate Advances in effect during an Event
of Default.
 
1.19 "Security Termination" means such time at which each of the following
events shall have occurred on or prior to such time: (a) termination of the
Credit Agreement, (b) termination of all Hedge Contracts with Swap
Counterparties (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made), (c) termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), and (d) the
indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been received by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
1.20 All other capitalized terms defined in the Credit Agreement which are used
in this Mortgage and which are not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement. All meanings to defined
terms, unless otherwise indicated, are to be equally applicable to both the
singular and plural forms of the terms defined.  Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Mortgage, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Mortgage shall refer to this Mortgage as a whole and not to any particular
provision of this Mortgage.  As used herein, the term "including" means
"including, without limitation".
 
ARTICLE II
Creation of Security
 
2.1 Conveyance and Grant of Lien.  In consideration of the advances or
extensions by the Credit Parties to Borrower of the funds or credit constituting
the Obligations (including the making of the Advances and the issuing of the
Letters of Credit), and in further consideration of the mutual covenants
contained herein, Mortgagor, by this Mortgage hereby (a) GRANT, CONVEY, SELL,
TRANSFER, AND ASSIGN to the Federal Collateral Mortgagee, and to its successor
or successors or substitutes, with a general warranty of title, for the uses,
purposes and conditions hereinafter set forth, all of its right, title and
interest in and to the Federal Collateral, WITH POWER OF SALE and (b) GRANT,
CONVEY, SELL, TRANSFER, AND ASSIGN to the Non-Federal Collateral Mortgagee, and
to its successor or successors or substitutes, with a general warranty of title,
for the uses, purposes and conditions hereinafter set forth, all of its right,
title and interest in and to the Non-Federal Collateral, WITH POWER OF SALE, to
secure the payment and performance of the Obligations for the benefit of the
Mortgagee and the ratable benefit of the Credit Parties.  Notwithstanding any
provision in this Mortgage to the contrary, in no event are any Excluded
Structures encumbered by this Mortgage.
 
TO HAVE AND TO HOLD the Realty Collateral, the Personalty Collateral and Fixture
Collateral unto the Mortgagee and to its successors and assigns forever for the
benefit of the Credit Parties, together with all and singular the rights,
hereditaments and appurtenances thereto in anywise appertaining or belonging, to
secure payment of the Obligations and the performance of the covenants of
Mortgagor contained in this Mortgage.  Mortgagor does hereby bind itself, its
successors and permitted assigns, to warrant and forever defend all and singular
the Realty Collateral, the Personalty Collateral and the Fixture Collateral unto
the Mortgagee and his successors and assigns, against every Person whomsoever
lawfully claiming or to claim the same, or any part thereof; provided, however,
that none of the Mortgagee or the Credit Parties shall be liable in any respect
for the performance of any covenant or obligation of the Mortgagor in respect of
the Collateral.  Any reference in Exhibit A to the name of a well shall not be
construed to limit the Collateral to the well bore of such well or in the pro
rata units.  It is Mortgagor's intention that this instrument cover Mortgagor's
entire interest in the lands, leases, units and other interests set forth in
Exhibit A.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
2.2 Security Interest.  For the same consideration and to further secure the
Obligations, Mortgagor hereby grants to Mortgagee for its benefit and the
ratable benefit of the other Credit Parties a security interest in and to the
Collateral.
 
2.3 Assignment of Liens and Security Interests.  For the same consideration and
to further secure the Obligations, Mortgagor hereby assigns and conveys to
Mortgagee for its benefit and the benefit of the other Credit Parties any
security interests held by Mortgagor arising under, and any liens granted to
Mortgagor pursuant to, the New Mexico Oil and Gas Products Lien Act, NMSA 1978,
Section 48-9-1, et seq. (1973), as amended from time to time, and hereby vesting
in Mortgagee all of Mortgagor's rights as an interest owner to the continuing
security interest in and lien upon the oil or gas severed or the proceeds of
sale.  Mortgagee may, at its option, file the verified notice of lien in order
to perfect such lien, but shall not be obligated to make such filing and shall
not be held liable to Mortgagor for any act or omission pursuant to the New
Mexico Oil and Gas Products Lien Act.
 
2.4 New Mexico Maximum Secured Amount.  AS TO ONLY THE COLLATERAL SITUATED IN
THE STATE OF NEW MEXICO, THE AMOUNT OF THE OBLIGATIONS OUTSTANDING AT ANY
PARTICULAR TIME (AFTER HAVING GIVEN EFFECT TO ALL ADVANCES AND ALL PREPAYMENTS
MADE PRIOR TO SUCH TIME) WHICH IS SECURED BY PROPERTY LOCATED IN THE STATE OF
NEW MEXICO SHALL NOT EXCEED AN AGGREGATE MAXIMUM AMOUNT OF TWO HUNDRED MILLION
DOLLARS ($200,000,000).  The foregoing is a limitation on the maximum amount of
the Obligations that may be recovered from the collateral situated in the State
of New Mexico and is not, and shall not be construed as, a limitation on the
maximum amount of the Obligations that may be outstanding at any particular
time.
 
2.5 Mineral Leasing Act. It is the specific intent of the parties hereto to
fully comply with applicable law concerning Federal oil and gas leases.  The
parties hereto in good faith believe that a grant of a mortgage as security for
the repayment of the Obligations is not the grant of an "interest" (as such term
is defined and used in 43 C.F.R. § 3000.0-5(l)) in Federal oil and gas leases to
the Mortgagee or any Credit Party.  In the event that the grant of this Mortgage
as security for the repayment of the Obligations is determined to grant such an
"interest" in Federal oil and gas leases, then such grant shall be deemed to be
made to, and shall inure to the benefit of, only those parties that may lawfully
hold an interest in Federal oil and gas leases pursuant to the Mineral Leasing
Act of 1920, 30 U.S.C. §§ 181 et seq. and the regulations promulgated
thereunder, including 43 C.F.R. Subparts 3102 and 3106.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE III
Proceeds from Production
 
3.1 Assignment of Production.
 
(a) In order to further secure the Obligations, Mortgagor has assigned,
transferred, conveyed and delivered and does hereby assign, transfer, convey and
deliver unto Mortgagee, effective as of the Effective Date at 7:00 a.m. Houston,
Texas time, all Hydrocarbons produced from, and which are attributable to,
Mortgagor's interest, now owned or hereafter acquired, in and to the Oil and Gas
Properties, or are allocated thereto pursuant to pooling, communitization or
unitization orders, agreements or designations, and all proceeds therefrom.
 
(b) Subject to the provisions of subsection (f) below, all parties producing,
purchasing, taking, possessing, processing or receiving any production from the
Oil and Gas Properties, or having in their possession any such production, or
the proceeds therefrom, for which they or others are accountable to Mortgagee by
virtue of the provisions of this Section 3.1, are authorized and directed by
Mortgagor to treat and regard Mortgagee as the assignee and transferee of
Mortgagor and entitled in its place and stead to receive such Hydrocarbons and
the proceeds therefrom.
 
(c) Mortgagor directs and instructs each of such parties to pay to Mortgagee,
for its benefit and the ratable benefit of the other Credit Parties, all of the
proceeds of such Hydrocarbons until such time as such party has been furnished
evidence that all of the Obligations have been paid and that the Lien evidenced
hereby has been released; provided, however, that until Mortgagee shall have
exercised the right to instruct such parties to deliver such Hydrocarbons and
all proceeds therefrom directly to Mortgagee, such parties shall be entitled to
deliver such Hydrocarbons and all proceeds therefrom to Mortgagor for
Mortgagor's use and enjoyment, and Mortgagor shall be entitled to execute
division orders, transfer orders and other instruments as may be required to
direct all proceeds to Mortgagor without the necessity of joinder by Mortgagee
in such division orders, transfer orders or other instruments. Mortgagor agrees
to perform all such acts, and to execute all such further assignments, transfers
and division orders, and other instruments as may be reasonably required or
desired by Mortgagee in order to have said revenues and proceeds so paid to
Mortgagee.  None of such parties shall have any responsibility for the
application of any such proceeds received by Mortgagee.  Subject to the
provisions of subsection (f) below, Mortgagor authorizes Mortgagee to receive
and collect all proceeds of such Hydrocarbons.
 
(d) Subject to the provisions of subsection (f) below, in the event an Event of
Default shall occur and be continuing, Mortgagor will execute and deliver to
Mortgagee any instruments Mortgagee may from time to time reasonably request for
the purpose of effectuating the assignment contained in this Section 3.1 and the
payment to Mortgagee of the proceeds assigned.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
(e) Neither the foregoing assignment nor the exercise by Mortgagee of any of its
rights herein shall be deemed to make Mortgagee a "mortgagee-in-possession" or
otherwise responsible or liable in any manner with respect to the Oil and Gas
Properties or the use, occupancy, enjoyment or operation of all or any portion
thereof, unless and until Mortgagee, in person or by agent, assumes actual
possession thereof, nor shall appointment of a receiver for the Oil and Gas
Properties by any court at the request of Mortgagee or by agreement with
Mortgagor or the entering into possession of the Oil and Gas Properties or any
part thereof by such receiver be deemed to make Mortgagee a
"mortgagee-in-possession" or otherwise responsible or liable in any manner with
respect to the Oil and Gas Properties or the use, occupancy, enjoyment or
operation of all or any portion thereof.
 
(f) Notwithstanding anything to the contrary contained herein, so long as no
Event of Default shall have occurred and be continuing, Mortgagor shall have the
right to collect all revenues and proceeds attributable to the Hydrocarbons that
accrue to the Oil and Gas Properties or the products obtained or processed
therefrom (including any and all checks and drafts relating thereto), as well as
any Liens and security interests securing any sales of said Hydrocarbons and to
retain, use and enjoy same.
 
(g) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee may endorse and cash any and
all checks and drafts payable to the order of Mortgagor or Mortgagee for the
account of Mortgagor, received from or in connection with the proceeds of the
Hydrocarbons affected hereby, and the same may be applied as provided
herein.  Mortgagee may execute any transfer or division orders in the name of
Mortgagor or otherwise, with warranties and indemnities binding on Mortgagor;
provided that Mortgagee shall not be held liable to Mortgagor for, nor be
required to verify the accuracy of, Mortgagor's interests as represented
therein.
 
(h) Subject to the provisions of Section 3.1(f), in the event an Event of
Default shall occur and be continuing, Mortgagee shall have the right at
Mortgagee's election and in the name of Mortgagor, or otherwise, to prosecute
and defend any and all actions or legal proceedings deemed advisable by
Mortgagee in order to collect such proceeds and to protect the interests of
Mortgagee or Mortgagor in the Collateral, with all costs, expenses and
attorneys' fees incurred in connection therewith being paid by Mortgagor.  In
addition, should any purchaser taking production from the Oil and Gas Properties
fail to pay promptly to Mortgagee amounts due from it to Mortgagor following the
occurrence of an Event of Default and such purchaser's receipt of notice from
Mortgagee directing such payment to be made to Mortgagee in accordance with this
Article, Mortgagee shall have the right to demand a change of connection and to
designate another purchaser with whom a new connection may be made without any
liability on the part of Mortgagee in making such election, so long as ordinary
care is used in the making thereof, and upon failure of Mortgagor to consent to
such change of connection, the entire amount of all the Obligations may, at the
option of Mortgagee, be immediately declared to be due and payable and subject
to foreclosure hereunder.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
(i) Without in any way limiting the effectiveness of the foregoing provisions,
if Mortgagor receives any proceeds which under this Section 3.1 are payable to
Mortgagee, Mortgagor shall hold the same in trust and remit such proceeds, or
cause them to be remitted, immediately, to Mortgagee.
 
3.2 Application of Proceeds.  All payments received by Mortgagee pursuant to
this Article III attributable to the interest of Mortgagor in and to the
Hydrocarbons shall be applied in the order set forth in Section 7.06 of the
Credit Agreement.
 
3.3 Mortgagor's Payment Duties.  Except as provided in Section 7.18 hereof,
nothing contained herein will limit Mortgagor's absolute duty to make payment of
the Obligations regardless of whether the proceeds assigned by this Article III
are sufficient to pay the same, and the receipt by Mortgagee of proceeds from
Hydrocarbons under this Mortgage will be in addition to all other security now
or hereafter existing to secure payment of the Obligations.
 
3.4 Liability of Mortgagee.  Mortgagee is hereby absolved from all liability for
failure to enforce collection of any of such proceeds, and from all other
responsibility in connection therewith except the responsibility to account to
Mortgagor for proceeds actually received by Mortgagee.
 
3.5 Actions to Effect Assignment.  Subject to the provisions of Section 3.1(f),
Mortgagor covenants to cause all operators, pipeline companies, production
purchasers and other remitters of said proceeds to pay promptly to Mortgagee the
proceeds from such Hydrocarbons in accordance with the terms of this Mortgage,
and to execute, acknowledge and deliver to said remitters such division orders,
transfer orders, certificates and other documents as may be necessary, requested
or proper to effect the intent of the assignment contained in this Article III;
and Mortgagee shall not be required at any time, as a condition to its right to
obtain the proceeds of such Hydrocarbons, to warrant its title thereto or to
make any guaranty whatsoever.  In addition, Mortgagor covenants to provide to
Mortgagee the name and address of every such remitter of proceeds from such
Hydrocarbons, together with a copy of the applicable division orders, transfer
orders, sales contracts and governing instruments.  All expenses incurred by the
Mortgagee in the collection of said proceeds shall be repaid promptly by
Mortgagor; and prior to such repayment, such expenses shall be a part of the
Obligations secured hereby.  If under any existing Contracts for the sale of
Hydrocarbons, other than division orders or transfer orders, any proceeds of
Hydrocarbons are required to be paid by the remitter direct to Mortgagor so that
under such existing Contracts payment cannot be made of such proceeds to
Mortgagee in the absence of foreclosure, Mortgagor's interest in all proceeds of
Hydrocarbons under such existing Contracts shall, when received by Mortgagor,
constitute trust funds in Mortgagor's hands for the benefit of the Mortgagee,
and shall be immediately paid over to Mortgagee.
 
3.6 Power of Attorney.  Without limitation upon any of the foregoing, Mortgagor
hereby designates and appoints Mortgagee as true and lawful agent and
attorney-in-fact (with full power of substitution, either generally or for such
periods or purposes as Mortgagee may from time to time prescribe), with full
power and authority, for and on behalf of and in the name of Mortgagor, to
execute, acknowledge and deliver all such division orders, transfer orders,
certificates and other documents of every nature, with such provisions as may
from time to time, in the opinion of Mortgagee, be necessary or proper to effect
the intent and purpose of the assignment contained in this Article III; and
Mortgagor shall be bound thereby as fully and effectively as if Mortgagor had
personally executed, acknowledged and delivered any of the foregoing orders,
certificates or documents.  The powers and authorities herein conferred on
Mortgagee may be exercised by Mortgagee through any Person who, at the time of
exercise, is the president, a senior vice president or a vice president of
Mortgagee.  The power of attorney conferred by this Section 3.6 is granted for
valuable consideration and coupled with an interest and is irrevocable so long
as Security Termination has not occurred.  Any Person dealing with Mortgagee, or
any substitute, shall be fully protected in treating the powers and authorities
conferred by this Section 3.6 as continuing in full force and effect until
advised by Mortgagee that Security Termination has occurred.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 
 
3.7 Indemnification.  Mortgagor agrees to indemnify Mortgagee and the other
Credit Parties, and each of their respective directors, officers, employees, and
agents (collectively, the "Indemnified Parties") from, and discharge, release
and hold each of them harmless against all losses, damages, claims, actions,
liabilities, judgments, costs, attorneys' fees or other charges of whatsoever
kind or nature (hereafter referred to as "Claims") made against, imposed on,
incurred by or asserted against any of them as a consequence of an assertion
either before or after the payment in full of the Obligations that any of the
Indemnified Parties received Hydrocarbons or proceeds pursuant to this Mortgage
or pursuant to any right to collect proceeds directly from account debtors which
are claimed by third persons.  The Indemnified Parties will have the right to
employ attorneys and to defend against any such Claims and unless furnished with
reasonable indemnity, the Indemnified Parties will have the right to pay or
compromise and adjust all such Claims.  Mortgagor will indemnify and pay to the
Indemnified Parties all such amounts as may be paid in respect thereof, or as
may be successfully adjudicated against any of the Indemnified Parties.  The
indemnity under this Section shall apply to Claims arising or incurred by reason
of the Person being indemnified's own negligence but shall not apply to Claims
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Person being indemnified.  The liabilities of Mortgagor as set forth in this
Section 3.7 shall survive the termination of this Mortgage.
 
3.8 Rights Granted in this Article III.  It is the specific intent of the
parties hereto to fully comply with applicable law concerning Federal oil and
gas leases.  The parties hereto in good faith believe that a grant of an
assignment of production in this Mortgage as security for the repayment of the
Obligations is not a transfer of a payment out of production or similar interest
(as used in 43 C.F.R. Subpart 3106) or the grant of an "interest" (as such term
is defined and used in 43 C.F.R § 3000.0-5(l)) in Federal oil and gas leases to
the Mortgagee or any Credit Party.  In the event that the assignment of
production or the exercise of the rights provided by this Article III is
determined to grant such an "interest" in Federal oil and gas leases, then such
grant shall be deemed to be made to, and shall inure to the benefit of, only
those parties that may lawfully hold an interest in Federal oil and gas leases
pursuant to the Mineral Leasing Act of 1920, 30 U.S.C. §§ 181 et seq. and the
regulations promulgated thereunder, including 43 C.F.R. Subparts 3102 and 3106.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
ARTICLE IV
Mortgagor's Representations, Warranties and Covenants
 
4.1 Payment of Obligations.  Mortgagor covenants that Mortgagor shall timely pay
and perform the Obligations secured by this Mortgage.
 
4.2 Representations and Warranties.  Mortgagor represents and warrants as
follows:
 
(a) Incorporation of Representations and Warranties from Credit Agreement.  The
representations and warranties applicable to Mortgagor and to its Properties
contained in Article IV of the Credit Agreement are hereby confirmed and
restated, each such representation and warranty, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Mortgage by reference as though specifically set forth in this Section.
 
(b) Title to Collateral.  Mortgagor has good and defensible title to the
Collateral free from all Liens, claims, security interests or other encumbrances
except for Permitted Liens.  The descriptions set forth in Exhibit A of the
quantum and nature of the interests of Mortgagor in and to the Oil and Gas
Properties include the entire interests of Mortgagor in the Oil and Gas
Properties and are complete and accurate in all material respects.
 
(c) Contracts.  All of the Contracts and obligations of Mortgagor that relate to
the Oil and Gas Properties are in full force and effect and constitute legal,
valid and binding obligations of Mortgagor other than to the extent the voidance
of such Contract or obligation could not reasonably be expected to cause a
Material Adverse Change, except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganization, moratorium, or similar law
affecting creditors' rights generally and by general principles of
equity.  Neither Mortgagor nor, to the knowledge of Mortgagor, any other party
to any Contract (i) is in breach of or default, or with the lapse of time or the
giving of notice, or both, would be in breach or default, with respect to any
obligations thereunder, whether express or implied, or (ii) has given or
threatened to give notice of any default under or inquiry into any possible
default under, or action to alter, terminate, rescind or procure a judicial
reformation of, any lease in the Oil and Gas Properties or any Contract, in any
event, other than for such breaches or defaults which could not reasonably be
expected to cause a Material Adverse Change.
 
(d) Production Burdens, Taxes, Expenses and Revenues.  All rentals, royalties,
overriding royalties, shut-in royalties and other payments due under or with
respect to the Oil and Gas Properties have been properly and timely paid (except
where the amount thereof is being contested in good faith by appropriate
proceedings).  All expenses payable under the terms of the Contracts have been
properly and timely paid except for such expenses being contested in good faith
by appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business.  Except for Mortgagor's interests in certain
Oil and Gas Properties, which Mortgagor represents do not constitute a material
portion (with 2% or more being deemed material) of the value of the Collateral
and all other Properties of Mortgagor securing the Obligations, all of the
proceeds from the sale of Hydrocarbons produced from the Realty Collateral are
being properly and timely paid to Mortgagor by the purchasers or other remitters
of production proceeds without suspense.  Mortgagor's ownership of the
Hydrocarbons and the undivided interests therein as specified on attached
Exhibit A will, after giving full effect to all Liens permitted hereby
(including Permitted Liens) and after giving full effect to the agreements or
instruments set forth on attached Exhibit A and any other instruments or
agreements affecting Mortgagor's ownership of such Hydrocarbons, afford
Mortgagor not less than those net interests (expressed as a fraction, percentage
or decimal) in the production from or which is allocated to such Hydrocarbons
specified as net revenue interest on attached Exhibit A and will cause Mortgagor
to bear not more than that portion (expressed as a fraction, percentage or
decimal), specified as working interest on attached Exhibit A, of the costs of
drilling, developing and operating the wells identified on Exhibit A.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
(e) Mortgagor's Address.  The address of Mortgagor's place of business,
residence, chief executive office and office where Mortgagor keeps its records
concerning accounts, contract rights and general intangibles is as set forth in
Section 7.13, and there has been no change in the location of Mortgagor's place
of business, residence, chief executive office and office where it keeps such
records and no change of Mortgagor's name during the four months immediately
preceding the Effective Date.  Mortgagor hereby represents and warrants that its
organizational number is 0800748621 as to Isramco Energy, 0800945972 as to
Isramco Resources, and 0701774922 as to Jay Petroleum, the state of its
formation is Texas and the correct spelling of its name is as set forth in its
signature block below.
 
4.3 Further Assurances.
 
(a) Mortgagor covenants that Mortgagor shall execute and deliver such other and
further instruments, and shall do such other and further acts as in the opinion
of Mortgagee may be necessary or desirable to carry out more effectively the
purposes of this Mortgage, including without limiting the generality of the
foregoing, (i) prompt correction of any defect in the execution or
acknowledgment of this Mortgage, any written instrument comprising part or all
of the Obligations, or any other document used in connection herewith; (ii)
prompt correction of any defect which may hereafter be discovered in the title
to the Collateral, which is reasonably capable of being corrected; (iii) prompt
execution and delivery of all division or transfer orders or other instruments
which in Mortgagee's opinion are required to transfer to Mortgagee, for its
benefit and the ratable benefit of the other Credit Parties, the assigned
proceeds from the sale of Hydrocarbons from the Oil and Gas Properties; and (iv)
prompt payment when due and owing of all taxes, assessments and governmental
charges imposed on this Mortgage, upon the interest of Mortgagee, or upon the
income and profits from any of the Collateral.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
(b) Mortgagor covenants that Mortgagor shall maintain and preserve the Lien and
security interest herein created as an Acceptable Security Interest so long as
Security Termination has not occurred.
 
(c) Mortgagor shall immediately notify Mortgagee of any discontinuance of or
change in the address of Mortgagor's place of business, residence, chief
executive office or office where it keeps records concerning accounts, contract
rights and general intangibles.
 
4.4 Operation of Oil and Gas Properties.  As long as Security Termination has
not occurred, and whether or not Mortgagor is the operator of the Oil and Gas
Properties, Mortgagor shall (at Mortgagor's own expense):
 
(a) not enter into any operating agreement, contract or agreement which
materially adversely affects the Collateral;
 
(b) do all things necessary and within the reasonable control of Mortgagor to
keep, or cause to be kept, in full force and effect the Oil and Gas Properties
and Mortgagor's interests therein except as permitted by the Credit Agreement;
 
(c) neither abandon, forfeit, surrender, release, sell, assign, sublease,
farmout or convey, nor agree to sell, assign, sublease, farmout or convey, nor
mortgage or grant security interests in, nor otherwise dispose of or encumber
any of the Collateral or any interest therein, except as permitted by the Credit
Agreement;
 
(d) operate the Oil and Gas Properties or, to the extent that the right of
operation is vested in others, exercise commercially reasonable efforts to cause
the operator to operate the Oil and Gas Properties, in each case in such a
manner as to cause the Collateral to be maintained, developed and protected
against drainage and continuously operated for the production and marketing of
Hydrocarbons in a good and workmanlike manner as a prudent operator would in
accordance with (i) generally accepted practices, (ii) applicable oil and gas
leases and Contracts, and (iii) all applicable Federal, state and local laws,
rules and regulations;
 
(e) promptly pay or, to the extent that the right of operation is vested in
others, exercise commercially reasonable efforts to cause to be paid, when due
and owing (i) all rentals and royalties payable in respect of the Collateral,
except for payments held in suspense in the ordinary course of business or
remitted to state agencies responsible for handling unclaimed property; (ii) all
expenses incurred in or arising from the operation or development of the
Collateral, except for such expenses being contested in good faith by
appropriate proceedings, and for which reserves shall have been made therefor
and except for such expenses as are being currently paid prior to delinquency in
the ordinary course of business; and (iii) all taxes, assessments and
governmental charges imposed upon the Collateral, upon the income and profits
from any of the Collateral, upon Mortgagee because of its interest therein, or
for which Mortgagor may be liable, except to the extent such taxes are being
contested in good faith and for which reserves in accordance with GAAP have been
made as reflected in the Financial Statements; and indemnify Mortgagee from all
liability in connection with any of the foregoing (except to the extent of any
liability determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of the Mortgagee);
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 
 
(f) promptly take all action reasonably necessary to enforce or secure the
observance or performance of any material term, covenant, agreement or condition
to be observed or performed by third parties under any Contract, or any part
thereof, or to exercise any of its material rights, remedies, powers and
privileges under any Contract, all in accordance with the respective terms
thereof, except to the extent otherwise permitted under the Credit Agreement;
 
(g) other than as otherwise permitted under the terms of the Credit Agreement,
cause the Operating Equipment and the Fixture Operating Equipment to be kept in
good and effective operating condition, ordinary wear and tear excepted, and
cause to be made all repairs, renewals, replacements, additions and improvements
thereof or thereto, necessary or appropriate in connection with the production
of Hydrocarbons from the Oil and Gas Properties;
 
(h) permit and do all things necessary or proper to enable the Mortgagee
(through any of its respective agents and employees) to enter upon the Oil and
Gas Properties during business hours and with reasonable prior notice for the
purpose of investigating and inspecting the condition and operations of the
Collateral in accordance with the terms of the Credit Agreement;
 
(i) cause the Collateral to be kept free and clear of Liens of every character
other than the Permitted Liens;
 
(j) carry and maintain the insurance required by the Credit Agreement;
 
(k) furnish to Mortgagee, upon request, copies of any Contracts; and
 
(l) timely and adequately perform all covenants express or implied in any
Contract necessary to keep in full force and effect the Oil and Gas Properties
and to maintain the Mortgagor's interest therein, other than to the extent
permitted under the Credit Agreement.
 
4.5 Recording.  Mortgagor hereby authorizes Mortgagee to, at Mortgagor's own
expense, record, register, deposit and file this Mortgage and every other
instrument in addition or supplement hereto, including applicable financing
statements, in such offices and places within the state where the Collateral is
located and in the state where the Mortgagor is registered as a limited
liability company or corporation (as applicable) and at such times and as often
as may be necessary to preserve, protect and renew the Lien and security
interest herein created as an Acceptable Security Interest on real or personal
property as the case may be, and otherwise shall do and perform all matters or
things necessary or expedient to be done or observed by reason of any Legal
Requirement for the purpose of effectively creating, perfecting, maintaining and
preserving the Lien and security interest created hereby in and on the
Collateral.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 
 
4.6 Records, Statements and Reports. Mortgagor shall keep proper books of record
and account in which complete and correct entries shall be made of Mortgagor's
transactions in accordance with the method of accounting required in the Credit
Agreement and shall furnish or cause to be furnished to Mortgagee the reports
required to be delivered pursuant to the terms of the Credit Agreement.
 
4.7 Insurance.  Mortgagor hereby assigns to Mortgagee for its benefit and the
benefit of the other Credit Parties any and all monies that may become payable
under any such policies of insurance by reason of damage, loss or destruction of
any of the Collateral and Mortgagee may receive such monies and apply all or any
part of the sums so collected, at its election, toward payment of the
Obligations, whether or not such Obligations are then due and payable, in such
manner as Mortgagee may elect.  Any insurance proceeds received by Mortgagor
shall be, unless otherwise notified by the Mortgagee, held in trust for the
benefit of Mortgagee, shall be segregated from other funds of Mortgagor and
shall be forthwith paid over to Mortgagee.
 
ARTICLE V
Default
 
5.1 Events of Default.  An Event of Default under the terms of the Credit
Agreement shall constitute an "Event of Default" under this Mortgage.
 
5.2 Acceleration Upon Default.  Upon the occurrence and during the continuance
of any Event of Default (other than pursuant to paragraph (e) of Section 7.01 of
the Credit Agreement), Mortgagee shall at the request, or may with the consent,
of the Majority Lenders, declare the entire unpaid principal of, and the
interest accrued on, and all other amounts owed in connection with, the
Obligations to be forthwith due and payable, whereupon the same shall become
immediately due and payable without any protest, presentment, demand, notice of
intent to accelerate, notice of acceleration or further notice of any kind, all
of which are hereby expressly waived by Mortgagor.  If an Event of Default
pursuant to Section 7.01(e) of the Credit Agreement has occurred, the entire
unpaid principal of and interest accrued on, and all other amounts owed in
connection with, the Obligations, shall immediately and automatically become and
be due and payable in full, without presentment, demand, protest or any notice
of any kind (including, without limitation, any notice of intent to accelerate
or notice of acceleration) all of which are hereby expressly waived by
Mortgagor.  Whether or not Mortgagee or the Majority Lenders elect to accelerate
as herein provided, Mortgagee may simultaneously, or thereafter, without any
further notice to Mortgagor, exercise any other right or remedy provided in this
Mortgage or otherwise existing under the Credit Agreement or any other of the
Loan Documents or any other agreement, document, or instrument evidencing
obligations owing from Mortgagor to any of the Credit Parties.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VI
Mortgagee's Rights
 
6.1 Rights to Realty Collateral Upon Default.
 
(a) Operation of Property by Mortgagee.  Upon the occurrence and during the
continuance of an Event of Default, in addition to all other rights of
Mortgagee, Mortgagee shall have the following rights and powers (but no
obligation):
 
(i) To enter upon and take possession of any of the Realty Collateral and
exclude Mortgagor therefrom;
 
(ii) To hold, use, administer, manage and operate the Realty Collateral to the
extent that Mortgagor could do so, and without any liability to Mortgagor in
connection with such operations; and
 
(iii) To the extent that Mortgagor could do so, to collect, receive and receipt
for all Hydrocarbons produced and sold from the Realty Collateral, to make
repairs, to purchase machinery and equipment, to conduct workover operations, to
drill additional wells, and to exercise every power, right and privilege of
Mortgagor with respect to the Realty Collateral.
 
Mortgagee may designate any Person to act on its behalf in exercising the
foregoing rights and powers.  When and if the expenses of such operation and
development (including costs of unsuccessful workover operations or additional
wells) have been paid, and Security Termination has occurred, the Realty
Collateral shall be returned to Mortgagor (provided there has been no
foreclosure sale).
 
(b) Judicial Proceedings.  Upon the occurrence and during the continuance of an
Event of Default, Mortgagee, in lieu of or in addition to exercising the power
of sale hereafter given, may proceed by a suit or suits, in equity or at law (i)
for the specific performance of any covenant or agreement herein contained or in
aid of the execution of any power herein granted, (ii) for the appointment of a
receiver whether there is then pending any foreclosure hereunder or the sale of
the Realty Collateral, or (iii) for the enforcement of any other appropriate
legal or equitable remedy.  With respect to that portion of the Realty
Collateral located in the State of New Mexico, the rights and remedies available
under NMSA 1978, Section 39-5-1, et seq. (1953), shall apply.
 
(c) Certain Aspects of Sale.  Mortgagee will have the right to become the
purchaser at any foreclosure sale and to credit the then outstanding balance of
the Obligations against the amount payable by Mortgagee as purchaser at such
sale.  Statements of fact or other recitals contained in any conveyance to any
purchaser or purchasers at any sale made hereunder will conclusively establish
the occurrence of an Event of Default, any acceleration of the maturity of the
Obligations, the advertisement and conduct of such sale in the manner provided
herein and the truth and accuracy of all other matters stated
therein.  Mortgagor does hereby ratify and confirm all legal acts that the
Mortgagee may do in carrying out the Mortgagee's duties and obligations under
this Mortgage, and Mortgagor hereby irrevocably appoints Mortgagee to be the
attorney-in-fact of Mortgagor and in the name and on behalf of Mortgagor to
execute and deliver any deeds, transfers, conveyances, assignments, assurances
and notices which Mortgagor ought to execute and deliver and do and perform any
and all such acts and things which Mortgagor ought to do and perform under the
covenants herein contained and generally to use the name of Mortgagor in the
exercise of all or any of the powers hereby conferred on Mortgagee.  Upon any
sale, whether under the power of sale hereby given or by virtue of judicial
proceedings, it shall not be necessary for Mortgagee or any public officer
acting under execution or by order of court, to have physically present or
constructively in his possession any of the Collateral, and Mortgagor hereby
agrees to deliver to the purchaser or purchasers at such sale on the date of
sale the Collateral purchased by such purchasers at such sale and if it should
be impossible or impracticable to make actual delivery of such Collateral, then
the title and right of possession to such Collateral shall pass to the purchaser
or purchasers at such sale as completely as if the same had been actually
present and delivered.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
19

--------------------------------------------------------------------------------

 
 
(d) Effect of Sale.  Any sale or sales of the Realty Collateral will operate to
divest all right, title, interest, claim and demand whatsoever, either at law or
in equity, of Mortgagor in and to the Realty Collateral sold, and will be a
perpetual bar, both at law and in equity, against Mortgagor, Mortgagor's
successors or assigns, and against any and all Persons claiming or who shall
thereafter claim all or any of the Realty Collateral sold by, through or under
Mortgagor, or Mortgagor's successors or assigns.  Nevertheless, if requested by
the Mortgagee so to do, Mortgagor shall join in the execution and delivery of
all proper conveyances, assignments and transfers of the Property so sold.  The
purchaser or purchasers at the foreclosure sale will receive as incident to his,
her, its or their own ownership, immediate possession of the Realty Collateral
purchased and Mortgagor agrees that if Mortgagor retains possession of the
Realty Collateral or any part thereof subsequent to such sale, Mortgagor will be
considered a tenant at sufferance of the purchaser or purchasers and will be
subject to eviction and removal by any lawful means, with or without judicial
intervention, and all damages by reason thereof are hereby expressly waived by
Mortgagor.
 
(e) Application of Proceeds.  The proceeds of any sale of the Realty Collateral
or any part thereof, whether under the power of sale herein granted and
conferred or by virtue of judicial proceedings, shall either be, at the option
of Mortgagee, applied at the time of receipt, or held by Mortgagee in the Cash
Collateral Account as additional Collateral, and in either case, applied in the
order set forth in Section 7.06 of the Credit Agreement.
 
(f) Mortgagor's Waiver of Appraisement and Marshalling.  Mortgagor agrees, to
the full extent that Mortgagor may lawfully so agree, that Mortgagor will not at
any time insist upon or plead or in any manner whatever claim the benefit of any
appraisement, valuation, stay, extension or redemption law, now or hereafter in
force, in order to prevent or hinder the enforcement or foreclosure of this
Mortgage, the absolute sale of the Collateral, including the Realty Collateral,
or the possession thereof by any purchaser at any sale made pursuant to this
Mortgage or pursuant to the decree of any court of competent jurisdiction; and
Mortgagor, for Mortgagor and all who may claim through or under Mortgagor,
hereby waives the benefit of all such laws and, to the extent that Mortgagor may
lawfully do so under any applicable law, any and all rights to have the
Collateral, including the Realty Collateral, marshaled upon any foreclosure of
the Lien hereof or sold in inverse order of alienation.  Mortgagor agrees that
the Mortgagee may sell the Collateral, including the Realty Collateral, in part,
in parcels or as an entirety as directed by Mortgagee.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
20

--------------------------------------------------------------------------------

 
 
6.2 Rights to Personalty Collateral Upon Default.  Upon the occurrence and
during the continuance of an Event of Default, Mortgagee may proceed against the
Personalty Collateral in accordance with the rights and remedies granted herein
with respect to the Realty Collateral, and in addition, will have all rights and
remedies granted by the Uniform Commercial Code as in effect in New Mexico and
otherwise in this Mortgage.  Upon the occurrence and during the continuance of
an Event of Default, (i) Mortgagee shall have the right to take possession of
the Personalty Collateral, and for this purpose Mortgagee may enter upon any
premises on which any or all of the Personalty Collateral is situated and, to
the extent that Mortgagor could do so, take possession of and operate the
Personalty Collateral or remove it therefrom, (ii) Mortgagee may require
Mortgagor to assemble the Personalty Collateral and make it available to
Mortgagee at a place to be designated by Mortgagee which is reasonably
convenient to both parties, and (iii) unless the Personalty Collateral is
perishable or threatens to decline speedily in value or is of a type customarily
sold on a recognized market, Mortgagee will send Mortgagor reasonable notice of
the time and place of any public sale or of the time after which any private
sale or other disposition of the Personalty Collateral is to be made.  This
requirement of sending reasonable notice will be met if such notice is mailed,
postage prepaid, to Mortgagor at the address designated in Section 7.13 hereof
(or such other address as has been designated as provided herein) at least ten
days before the time of the sale or disposition.  In addition to the expenses of
retaking, holding, preparing for sale, selling and the like, Mortgagee will be
entitled to recover attorneys' fees and legal expenses as provided for in this
Mortgage and in the writings evidencing the Obligations before applying the
balance of the proceeds from the sale or other disposition toward satisfaction
of the Obligations.  Mortgagor will remain liable for any deficiency remaining
after the sale or other disposition.  Mortgagor hereby consents and agrees that
any disposition of all or part of the Personalty Collateral may be made without
warranty of any kind whether expressed or implied.
 
6.3 Rights to Fixture Collateral Upon Default.  Upon the occurrence of an Event
of Default, or at any time thereafter, Mortgagee may elect to treat the Fixture
Collateral as either Realty Collateral or as Personalty Collateral (but not
both) and proceed to exercise such rights as apply to the type of Collateral
selected.
 
6.4 Account Debtors.  Mortgagee may, in its discretion, after the occurrence and
during the continuance of an Event of Default, (a) notify any account debtor on
any accounts constituting Collateral to make payments directly to Mortgagee, (b)
instruct any party described in Section 3.1(b) to deliver all Hydrocarbons
assigned to Mortgagee as described in Section 3.1(a) and all proceeds therefrom
directly to Mortgagee, and (c) contact such account debtors and other parties
directly to verify information furnished by Mortgagor with respect to such
account debtors and such accounts.  Mortgagee shall not have any obligation to
preserve any rights against prior parties.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
21

--------------------------------------------------------------------------------

 
 
6.5 Costs and Expenses.  All sums advanced or costs or expenses incurred by
Mortgagee in protecting and enforcing its rights hereunder shall constitute a
demand obligation owing by Mortgagor to Mortgagee as part of the Obligations and
may be included as part of the amount owing from the Mortgagor to the Mortgagee
at any foreclosure sale.  Mortgagor hereby agrees to repay such sums on demand
plus interest thereon from the date of the advance or incurrence until
reimbursement of Mortgagee at the Reimbursement Rate.
 
6.6 Deficiency. Mortgagor shall remain liable for and deficient if the proceeds
of any sale or other disposition of the Oil & Gas Properties are insufficient to
pay the Obligations and the fees and disbursements of any attorneys employed by
Mortgagee to collect such deficiency.
 
6.7 Set-Off.  Upon the occurrence and during the continuance of any Event of
Default, any Credit Party shall have the right to set-off any funds of Mortgagor
in the possession of such Credit Party against any amounts then due by Mortgagor
pursuant to this Mortgage.
 
6.8 SALE OF MORTGAGED PROPERTY LOCATED IN NEW MEXICO.  PURSUANT TO NMSA 1978,
SECTION 39-5-19 (1965), THE PARTIES HERETO AGREE THAT THE REDEMPTION PERIOD
FOLLOWING ANY SALE OR ANY PART OF THE COLLATERAL LOCATED IN NEW MEXICO SHALL BE
ONE MONTH INSTEAD OF NINE MONTHS.  NOTWITHSTANDING THE PROVISIONS HEREOF
RELATING TO THE NON JUDICIAL POWER OF SALE, THIS INSTRUMENT, INSOFAR AS IT
COVERS PROPERTY LOCATED IN THE STATE OF NEW MEXICO, SHALL BE DEEMED A MORTGAGE
UNDER THE LAWS OF THE STATE OF NEW MEXICO WITH JUDICIAL FORECLOSURE AS PROVIDED
BY THE LAWS OF THE STATE OF NEW MEXICO, TO THE EXTENT, IF ANY, REQUIRED TO CAUSE
THIS INSTRUMENT TO BE SO EFFECTIVE AS A MORTGAGE WITH RESPECT TO THAT PORTION OF
THE COLLATERAL LOCATED IN THE STATE OF NEW MEXICO, MORTGAGOR DOES HEREBY GRANT
AND MORTGAGE SUCH COLLATERAL TO MORTGAGEE AND ITS SUCCESSORS AND ASSIGNS FOR THE
BENEFIT OF THE CREDIT PARTIES, IN ACCORDANCE WITH THE TERMS HEREOF.
 
ARTICLE VII
Miscellaneous
 
7.1 [Reserved].
 
7.2 Advances by Mortgagee.  Each and every covenant of Mortgagor herein
contained shall be performed and kept by Mortgagor solely at Mortgagor's
expense.  If Mortgagor fails to perform or keep any of the covenants of
whatsoever kind or nature contained in this Mortgage, Mortgagee (either by it
directly or on its behalf by any receiver appointed hereunder) may, but will not
be obligated to, make advances to perform the same on Mortgagor's behalf, and
Mortgagor hereby agrees to repay such sums and any attorneys' fees incurred in
connection therewith on demand plus interest thereon from the date of the
advance until reimbursement of Mortgagee at the Reimbursement Rate.  In
addition, Mortgagor hereby agrees to repay on demand any costs, expenses and
attorneys' fees incurred by Mortgagee which are to be obligations of Mortgagor
pursuant to, or allowed by, the terms of this Mortgage, including such costs,
expenses and attorneys' fees incurred pursuant to Section 3.1(h), Section 6.5 or
Section 7.3 hereof, plus interest thereon from the date of such demand by
Mortgagee until reimbursement of Mortgagee at the Reimbursement Rate.  Such
amounts will be in addition to any sum of money which may, pursuant to the terms
and conditions of the written instruments comprising part of the Obligations, be
due and owing.  No such advance will be deemed to relieve Mortgagor from any
default hereunder.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
22

--------------------------------------------------------------------------------

 
 
7.3 Defense of Claims.  Mortgagor shall promptly notify Mortgagee in writing of
the commencement of any legal proceedings affecting Mortgagor's title to the
Collateral or Mortgagee's Lien or security interest in the Collateral, or any
part thereof, and shall take such action, employing attorneys reasonably
acceptable to Mortgagee, as may be reasonably necessary to preserve Mortgagor's
and Mortgagee's rights affected thereby.  If Mortgagor fails or refuses to
adequately or vigorously, in the sole judgment of Mortgagee, defend Mortgagor's
or Mortgagee's rights to the Collateral, or Mortgagee may take such action on
behalf of and in the name of Mortgagor and at Mortgagor's expense.  Moreover,
Mortgagee may take such independent action in connection therewith as they may
in their reasonable discretion deem proper, including the right to employ
independent counsel and to intervene in any suit affecting the Collateral.  All
costs, expenses and attorneys' fees incurred by Mortgagee pursuant to this
Section 7.3 or in connection with the defense by Mortgagee of any claims,
demands or litigation relating to Mortgagor, the Collateral or the transactions
contemplated in this Mortgage shall be paid by Mortgagor on demand plus interest
thereon from the date of such demand by Mortgagee until reimbursement of
Mortgagee at the Reimbursement Rate.
 
7.4 Termination.  If Security Termination has occurred and the covenants herein
contained are fully performed then all of the Collateral will revert to
Mortgagor to the extent not otherwise transferred or sold as permitted under
Legal Requirements or under this Mortgage and the entire estate, right, title
and interest of the Mortgagee will thereupon cease; and Mortgagee in such case
shall, upon the request of Mortgagor and the payment by Mortgagor of all
attorneys' fees and other expenses, deliver to Mortgagor proper instruments
acknowledging satisfaction of this Mortgage.
 
7.5 Renewals, Amendments and Other Security.  Without notice or consent of
Mortgagor, renewals and extensions of the written instruments constituting part
or all of the Obligations may be given at any time and amendments may be made to
agreements relating to any part of such written instruments or the
Collateral.  Mortgagee may take or hold other security from Persons other than
the Mortgagor for the Obligations without notice to or consent of
Mortgagor.  The acceptance of this Mortgage by Mortgagee shall not waive or
impair any other security Mortgagee may have or hereafter acquire to secure the
payment of the Obligations nor shall the taking of any such additional security
waive or impair the Lien and security interests herein granted.  The Mortgagee
may resort first to such other security or any part thereof, or first to the
security herein given or any part thereof, or from time to time to either or
both, even to the partial or complete abandonment of either security, and such
action will not be a waiver of any rights conferred by this Mortgage.  This
Mortgage may not be amended, waived or modified except in a written instrument
executed by both the Mortgagor and the Non-Federal Collateral Mortgagee, on
behalf of itself and the Federal Collateral Mortgagee.  Notwithstanding anything
to the contrary in this Mortgage, the Non-Federal Collateral Mortgagee may
execute any amendment, waiver, release or modification to this Mortgage on
behalf of the Federal Collateral Mortgagee and the execution of such amendment,
waiver, release or modification to this Mortgage on behalf of the Federal
Collateral Mortgagee shall be binding on the Federal Collateral Mortgagee
without the need for execution by such Federal Collateral Mortgagee.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
23

--------------------------------------------------------------------------------

 
 
7.6 Security Agreement, Financing Statement and Fixture Filing.  This Mortgage
will be deemed to be and may be enforced from time to time as an assignment,
chattel mortgage, contract, deed of trust, financing statement, real estate
mortgage, or security agreement, and from time to time as any one or more
thereof if appropriate under applicable state law.  AS A FINANCING STATEMENT,
THIS MORTGAGE IS INTENDED TO COVER ALL PERSONALTY COLLATERAL INCLUDING
MORTGAGOR'S INTEREST IN ALL HYDROCARBONS AS AND AFTER THEY ARE EXTRACTED AND ALL
ACCOUNTS ARISING FROM THE SALE THEREOF AT THE WELLHEAD.  THIS MORTGAGE SHALL BE
EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING WITH RESPECT TO
FIXTURE COLLATERAL INCLUDED WITHIN THE COLLATERAL.  This Mortgage shall be filed
in the real estate records or other appropriate records of the county or
counties in the state in which any part of the Realty Collateral and Fixture
Collateral is located as well as the Uniform Commercial Code records of the
Secretary of State or other appropriate office of the state in which the
Mortgagor is located.  At Mortgagee's request, Mortgagor shall deliver financing
statements covering the Personalty Collateral, including all Hydrocarbons sold
at the wellhead, and Fixture Collateral, which financing statements may be filed
in the Uniform Commercial Code records or other appropriate office of the county
or state in which any of the Collateral is located or in any other location
permitted or required to perfect Mortgagee's security interest under the Uniform
Commercial Code.  In addition, Mortgagor hereby irrevocably authorizes Mortgagee
and any affiliate, employee or agent thereof, at any time and from time to time,
to file in any Uniform Commercial Code jurisdiction any financing statement or
document and amendments thereto, without the signature of Mortgagor where
permitted by law, in order to perfect or maintain the perfection of any security
interest granted under this Mortgage.  A photographic or other reproduction of
this Mortgage shall be sufficient as a financing statement.
 
7.7 Unenforceable or Inapplicable Provisions.  If any term, covenant, condition
or provision hereof is invalid, illegal or unenforceable in any respect, the
other provisions hereof will remain in full force and effect and will be
liberally construed in favor of the Mortgagee in order to carry out the
provisions hereof.
 
7.8 Rights Cumulative.  Each and every right, power and remedy herein given to
the Mortgagee will be cumulative and not exclusive, and each and every right,
power and remedy whether specifically herein given or otherwise existing may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee and the exercise, or the beginning of the exercise,
of any such right, power or remedy will not be deemed a waiver of the right to
exercise, at the same time or thereafter, any other right, power or remedy.  No
delay or omission by Mortgagee in the exercise of any right, power or remedy
will impair any such right, power or remedy or operate as a waiver thereof or of
any other right, power or remedy then or thereafter existing.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
24

--------------------------------------------------------------------------------

 
 
7.9 Waiver by Mortgagee.  Any and all covenants in this Mortgage may from time
to time by instrument in writing by Mortgagee (acting upon the direction of the
Majority Lenders), be waived to such extent and in such manner as the Mortgagee
may desire, but no such waiver will ever affect or impair the Mortgagee's rights
hereunder, except to the extent specifically stated in such written instrument.
 
7.10 Terms.  The term "Mortgagor" as used in this Mortgage will be construed as
singular or plural to correspond with the number of Persons executing this
Mortgage as Mortgagor.  If more than one Person executes this Mortgage as
Mortgagor, his, her, its, or their duties and liabilities under this Mortgage
will be joint and several.  The terms "Mortgagee" and "Mortgagor" as used in
this Mortgage include the heirs, executors or administrators, successors,
representatives, receiver, trustees and assigns of those parties.  Unless the
context otherwise requires, terms used in this Mortgage which are defined in the
Uniform Commercial Code of New Mexico are used with the meanings therein
defined.
 
7.11 Counterparts.  This Mortgage may be executed in any number of counterparts,
each of which will for all purposes be deemed to be an original, and all of
which are identical except that, to facilitate recordation, in any particular
counties counterpart portions of Exhibit A hereto which describe Properties
situated in counties other than the counties in which such counterpart is to be
recorded may have been omitted.
 
7.12 Governing Law.  This Mortgage shall be governed by and construed in
accordance with the laws of the State of New Mexico.
 
7.13 Notice.  All notices required or permitted to be given by Mortgagor or
Mortgagee shall be made in the manner set forth in the Credit Agreement and
shall be addressed as follows:
 
 
Mortgagor:
Isramco Energy, L.L.C., Isramco Resources, LLC, Jay Petroleum, L.L.C.

2425 West Loop South, Suite 810,
Houston, Texas 77027
Attention: Edy Francis or Anthony James
Facsimile: 713-621-3988


Mortgagee:                            Société Générale
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention:  Elena Robciuc or Victor Mendoza
Facsimile:  713-650-0824


7.14 Line of Credit.  THIS INSTRUMENT CONSTITUTES A LINE OF CREDIT MORTGAGE
PURSUANT TO NMSA 1978, SECTION 48-7-4 (1991), AS AMENDED FROM TIME TO TIME.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
25

--------------------------------------------------------------------------------

 
 
7.15 Condemnation.  All awards and payments heretofore and hereafter made for
the taking of or injury to the Collateral or any portion thereof whether such
taking or injury be done under the power of eminent domain or otherwise, are
hereby assigned, and shall be paid to Mortgagee.  Mortgagee is hereby authorized
to collect and receive the proceeds of such awards and payments and to give
proper receipts and acquittances therefor.  Mortgagor hereby agrees to make,
execute and deliver, upon request, any and all assignments and other instruments
sufficient for the purpose of confirming this assignment of the awards and
payments to Mortgagee free and clear of any encumbrances of any kind or nature
whatsoever.  Any such award or payment may, at the option of Mortgagee, be
retained and applied by Mortgagee after payment of attorneys' fees, costs and
expenses incurred in connection with the collection of such award or payment
toward payment of all or a portion of the Obligations, whether or not the
Obligations are then due and payable, or be paid over wholly or in part to
Mortgagor for the purpose of altering, restoring or rebuilding any part of the
Collateral which may have been altered, damaged or destroyed as a result of any
such taking, or other injury to the Collateral.
 
7.16 Successors and Assigns.
 
(a)           This Mortgage is binding upon Mortgagor, Mortgagor's successors
and assigns, and shall inure to the benefit of and be enforceable by, the
Mortgagee, the Lenders, the Administrative Agent, the Issuing Lender and other
holders of Obligations and each of their respective successors and assigns, and
to the benefit of and be enforceable by, the Swap Counterparties, the Banking
Service Providers and each of their respective successors and assigns but only
to the extent such successor, transferee or assign of a Swap Counterparty or
Banking Service Provider also then qualifies as a Swap Counterparty or Banking
Service Provider, and the provisions hereof shall likewise be covenants running
with the land.


(b)           Subject to clause (d) below, this Mortgage shall be transferable
and negotiable, with the same force and effect and to the same extent as the
Obligations may be transferable, it being understood that, upon the legal
transfer or assignment by the Credit Parties (or any of them) of any of the
Obligations, the legal holder of such Obligations shall have all of the rights
granted to the Mortgagee for the benefit of the Credit Parties under this
Mortgage.  The Mortgagor specifically agrees that, to the extent permitted by
applicable law, upon any transfer of all or any portion of the Obligations, this
Mortgage shall secure with retroactive rank the existing Obligations of the
Mortgagor to the transferee and any and all Obligations to such transferee
thereafter arising.


(c)           The Mortgagor hereby recognizes and agrees that the Credit Parties
(or any of them) may, from time to time, one or more times, transfer all or any
portion of the Obligations to one or more third parties.  Such transfers may
include, but are not limited to, sales of participation interests in such
Obligations in favor of one or more third parties.  Upon any transfer of all or
any portion of the Obligations and subject to clause (d) below, the Mortgagee
may transfer and deliver any and/or all of the Collateral to the transferee of
such Obligations and such Collateral shall secure any and all of the Obligations
in favor of such a transferee then existing and thereafter arising, and after
any such transfer has taken place, the Mortgagee shall be fully discharged from
any and all future liability and responsibility to the Mortgagor with respect to
such Collateral, and transferee thereafter shall be vested with all the powers,
rights and duties with respect to such Collateral.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
26

--------------------------------------------------------------------------------

 


(d)           Notwithstanding anything to the contrary contained herein,
including the provisions of clauses (b) and (c) above, when any Swap
Counterparty or Banking Service Provider assigns or otherwise transfers any
interest held by it under any Hedge Contract or any document evidencing any
Banking Service, as applicable, to any other Person pursuant to the terms of
such agreement, that other Person shall thereupon become vested with all the
benefits held by such Credit Party under this Mortgage only if such Person also
then qualifies as a Swap Counterparty or Banking Service Provider, as
applicable.
 
7.17 Article and Section Headings.  The article and section headings in this
Mortgage are inserted for convenience of reference and shall not be considered a
part of this Mortgage or used in its interpretation.
 
7.18 Usury Not Intended.  It is the intent of Mortgagor and Mortgagee in the
execution and performance of this Mortgage, the Credit Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws
governing the Obligations including such applicable usury laws of the State of
New York, the State of New Mexico and the United States of America as are from
time-to-time in effect.  In furtherance thereof, Mortgagee and Mortgagor
stipulate and agree that none of the terms and provisions contained in this
Mortgage, the Credit Agreement or the other Loan Documents shall ever be
construed to create a contract to pay, as consideration for the use, forbearance
or detention of money, interest at a rate in excess of the maximum non-usurious
rate permitted by applicable law and that for purposes hereof "interest" shall
include the aggregate of all charges which constitute interest under such laws
that are contracted for, charged or received under this Mortgage, the Credit
Agreement and the other Loan Documents; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable law are deemed interest which would exceed the maximum non-usurious
rate permitted by applicable law, then such excess shall be deemed to be a
mistake and Mortgagee shall credit the same on the principal of the Obligations
(or if the Obligations shall have been paid in full, refund said excess to
Mortgagor).  In the event that the maturity of the Obligations is accelerated by
reason of any election of Mortgagee resulting from an Event of Default, or in
the event of any required or permitted prepayment, then such consideration that
constitutes interest may never include more than the maximum non-usurious rate
permitted by applicable law and excess interest, if any, provided for in this
Mortgage, the Credit Agreement or other Loan Documents shall be canceled
automatically as of the date of such acceleration and prepayment and, if
theretofore paid, shall be credited on the Obligations or, if the Obligations
shall have been paid in full, refunded to Mortgagor.  In determining whether or
not the interest paid or payable under any specific contingencies exceeds the
maximum non-usurious rate permitted by applicable law, Mortgagor and Mortgagee
shall to the maximum extent permitted under applicable law amortize, prorate,
allocate and spread in equal part during the period of the full stated term of
the Obligations, all amounts considered to be interest under applicable law of
any kind contracted for, charged, received or reserved in connection with the
Obligation.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
27

--------------------------------------------------------------------------------

 
 
7.19 Credit Agreement.  To the fullest extent possible, the terms and provisions
of the Credit Agreement shall be read together with the terms and provisions of
this Mortgage so that the terms and provisions of this Mortgage do not conflict
with the terms and provisions of the Credit Agreement; provided, however,
notwithstanding the foregoing, in the event that any of the terms or provisions
of this Mortgage conflict with any terms or provisions of the Credit Agreement,
the terms or provisions of the Credit Agreement shall govern and control for all
purposes; provided that the inclusion in this Mortgage of terms and provisions,
supplemental rights or remedies in favor of the Mortgagee not addressed in the
Credit Agreement shall not be deemed to be a conflict with the Credit Agreement
and all such additional terms, provisions, supplemental rights or remedies
contained herein shall be given full force and effect.
 
7.20 Due Authorization.  Mortgagor hereby represents, warrants and covenants to
Mortgagee that (a) the obligations of Mortgagor under this Mortgage are the
valid, binding and legally enforceable obligations of Mortgagor, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors' rights generally
and by general principles of equity, (b) the execution, ensealing and delivery
of this Mortgage by Mortgagor has been duly and validly authorized in all
respects by Mortgagor, and (c) the persons who are executing and delivering this
Mortgage on behalf of Mortgagor have full power, authority and legal right to so
do, and to observe and perform all of the terms and conditions of this Mortgage
on Mortgagor's part to be observed or performed.
 
7.21 No Offsets, Etc.  Mortgagor hereby represents, warrants, and covenants to
Mortgagee that there are no offsets, counterclaims or defenses at law or in
equity against this Mortgage or the indebtedness secured hereby.
 
7.22 Bankruptcy Limitation.  Notwithstanding anything contained herein to the
contrary, it is the intention of the Mortgagor, the Mortgagee and the other
Credit Parties that the amount of the Obligations secured by the Mortgagor's
interests in any of its Property shall be in, but not in excess of, the maximum
amount permitted by fraudulent conveyance, fraudulent transfer and other similar
law, rule or regulation of any Governmental Authority applicable to the
Mortgagor.  Accordingly, notwithstanding anything to the contrary contained in
this Mortgage in any other agreement or instrument executed in connection with
the payment of any of the Obligations, the amount of the Obligations secured by
the Mortgagor's interests in any of its Property pursuant to this Mortgage shall
be limited to an aggregate amount equal to the largest amount that would not
render the Mortgagor's obligations hereunder or the Liens and security interest
granted to the Mortgagee hereunder subject to avoidance under Section 548 of the
United States Bankruptcy Code or any comparable provision of any other
applicable law.
 
7.23 Limitations on Indemnity in New Mexico. To the extent, if at all, but only
to the extent, that NMSA 1978, Section 56-7-2 (2003), as amended from time to
time, is applicable to this Mortgage or any indemnification agreements herein,
or agreement to indemnify any Indemnified Party given in this Mortgage,
regardless of whether such undertaking or agreement to indemnify makes reference
to this or any other limitation provision, this Mortgage does not purport to
indemnify such Indemnified Party against loss or liability for damages arising
from: (a) the sole or concurrent negligence of such Indemnified Party or the
agents or employees of such Indemnified Party; (b) the sole or concurrent
negligence of an independent contractor who is directly responsible to such
Indemnified Party; or (c) an accident that occurs in operations carried on at
the direction or under the supervision of such Indemnified Party, an employee or
representative of such Indemnified Party or in accordance with methods and means
specified by such Indemnified Party or the employees or representatives of such
Indemnified Party.
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
28

--------------------------------------------------------------------------------

 
 
THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[Remainder of this page intentionally left blank.]
 
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
29

--------------------------------------------------------------------------------

 


NOTICE TO MORTGAGOR:


A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.


 
EXECUTED AND DELIVERED effective as of the date first written above.
 
MORTGAGOR:


ISRAMCO ENERGY, L.L.C.




By:                                                                
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Isramco Energy, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 


 
                                                               
Notary Public in and for
the State of _______
[SEAL]
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
30

--------------------------------------------------------------------------------

 


NOTICE TO MORTGAGOR:


A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.


 
MORTGAGOR:


ISRAMCO RESOURCES, LLC






By:                                                                
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Isramco Resources, LLC, a Texas limited liability company, on
behalf of said limited liability company.
 


 


 


                                                               
Notary Public in and for
the State of _______
[SEAL]


Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
31

--------------------------------------------------------------------------------

 


NOTICE TO MORTGAGOR:


A POWER OF SALE HAS BEEN GRANTED IN THIS MORTGAGE.  A POWER OF SALE MAY ALLOW
THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY AND SELL IT WITHOUT GOING TO COURT
IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR UNDER THIS MORTGAGE.


 
MORTGAGOR:


JAY PETROLEUM, L.L.C.




By:                                                                           
Name: [__]
Title: [__]






THE STATE OF _________                                             §
§
COUNTY OF ___________                                              §
 
This instrument was acknowledged before me on this ___ day of _______, 20__, by
[__], as [__] of Jay Petroleum, L.L.C., a Texas limited liability company, on
behalf of said limited liability company.
 


 


 
                                                               
Notary Public in and for
the State of _______
[SEAL]
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
32

--------------------------------------------------------------------------------

 


MORTGAGEE:


SOCIÉTÉ GÉNÉRALE, as Administrative Agent for the ratable benefit of the Credit
Parties






By:                                                                                                                                 
Name: Elena Robciuc
Title:   Managing Director






THE STATE OF TEXAS                                                     §
§
COUNTY OF HARRIS                                                        §
 
This instrument was acknowledged before me on this ___ day of ___________,
______, by Elena Robciuc as Managing Director of Société Générale, a French
bank, on behalf of said bank.
 


 


 
                                                               
Notary Public in and for
the State of Texas
[SEAL]
 
Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
33

--------------------------------------------------------------------------------

 
 
Exhibit A
 
The designation "Working Interest" or "WI" or "GWI" when used in this Exhibit
means an interest owned in an oil, gas, and mineral lease that determines the
cost-bearing percentage of the owner of such interest.  The designation "Net
Revenue Interest" or "NRI" or "NRIO" or "NRIG" means that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens or other burdens on production,
except severance, production, and other similar taxes.  The designation
"Overriding Royalty Interest" or "ORRI" means an interest in production which is
free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance, production, and other
similar taxes and, in instances where the document creating the overriding
royalty interest so provides, costs associated with compression, dehydration,
other treating or processing, or transportation of production of oil, gas, or
other minerals relating to the marketing of such production.  The designation
"Royalty Interest" or "RI" means an interest in production which results from an
ownership in the mineral fee estate or royalty estate in the relevant land and
which is free of any obligation for the expense of exploration, development, and
production, bearing only its pro rata share of severance,  production, and other
similar taxes and, in instances where the document creating the royalty interest
so provides, costs associated with compression, dehydration, other treating or
processing or transportation of production of oil, gas, or other minerals
relating to the marketing of such production.  Each amount set forth as "Working
Interest" or "WI" or "GWI" or "Net Revenue Interest" or "NRI" or "NRIO" or
"NRIG" is the Mortgagor's interest after giving full effect to, among other
things, all Liens permitted by the Credit Agreement and after giving full effect
to the agreements or instruments set forth in this Exhibit A and any other
instruments or agreements affecting Mortgagor's ownership of the Hydrocarbons.


Any reference in this Exhibit A to wells or units is for warranty of interest,
administrative convenience, and identification and shall not limit or restrict
the right, title, interest, or Properties covered by this Mortgage.  All right,
title, and interest of Mortgagor in the Properties described herein and in
Exhibit A are and shall be subject to this Mortgage, regardless of the presence
of any units or wells not described herein.


The reference to book or volume and page herein and in Exhibit A refer to the
recording location of each respective Realty Collateral described herein and in
Exhibit A in the county where the land covered by the Realty Collateral is
located.


Exhibit D-4 to Credit Agreement
Form of Mortgage (New Mexico) (Isramco Onshore, LLC – 2015)
 
34

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
FORM OF NOTE
 

$__________________    ______________, ___

 
For value received, the undersigned ISRAMCO ONSHORE, LLC, a Texas limited
liability company (“Borrower”), hereby promises to pay to _______ or its
registered assigns (“Payee”) the principal amount of _________________________
No/100 Dollars ($_________________) or, if less, the aggregate outstanding
principal amount of the Advances (as defined in the Credit Agreement referred to
below) made by the Payee to the Borrower, together with interest on the unpaid
principal amount of the Advances from the date of such Advances until such
principal amount is paid in full, at such interest rates, and at such times, as
are specified in the Credit Agreement (as defined below).


This Note is one of the Notes referred to in, and is entitled to the benefits
of, and is subject to the terms of, the Credit Agreement dated as of June 30,
2015 (as the same may be amended or modified from time to time, the “Credit
Agreement”), among the Borrower, the lenders party thereto (the “Lenders”), and
Société Générale, as administrative agent (the “Administrative Agent”) and as
issuing lender for the Lenders. Capitalized terms used in this Note that are
defined in the Credit Agreement and not otherwise defined in this Note have the
meanings assigned to such terms in the Credit Agreement.  The Credit Agreement,
among other things, (a) provides for the making of the Advances by the Payee to
the Borrower in an aggregate amount not to exceed at any time outstanding the
Dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Note, which amount may be
advanced, repaid and reborrowed as provided in the Credit Agreement, and (b)
contains provisions for acceleration of the maturity of this Note upon the
happening of certain events of default stated in the Credit Agreement and for
prepayments of principal prior to the maturity of this Note upon the terms and
conditions specified in the Credit Agreement.


Both principal and interest are payable in lawful money of the United States of
America to the Administrative Agent at the location or address specified in
writing by the Administrative Agent to the Borrower in same day funds.  The
Payee shall record payments of principal made under this Note, but no failure of
the Payee to make such recordings shall affect the Borrower’s repayment
obligations under this Note.


This Note is secured by the Security Instruments and guaranteed pursuant to the
terms of the Guaranties.


Except as specifically provided in the Credit Agreement, the Borrower hereby
waives presentment, demand, protest, notice of intent to accelerate, notice of
acceleration, and any other notice of any kind.  No failure to exercise, and no
delay in exercising, any rights hereunder on the part of the holder of this Note
shall operate as a waiver of such rights.  In the event of any explicit or
implicit conflict between any provision of this Note and any provision of the
Credit Agreement, the terms of the Credit Agreement shall be controlling.
 
Exhibit E to Credit Agreement
Form of Note (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 


THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


This Note and the other Loan Documents represent the final agreement among the
parties and may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties.  There are no unwritten oral
agreements among the parties.




ISRAMCO ONSHORE, LLC




By:                                                                     
Name:                                                                
Title:                                                                  
 
 
Exhibit E to Credit Agreement
Form of Note (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT F
 
FORM OF NOTICE OF BORROWING
 
[Date]
 
Société Générale, as Administrative Agent
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention: Elena Robciuc
Telephone: 713-759-6316
Facsimile: 713-650-0824
E-Mail: elena.robciuc@sgcib.com
 
Ladies and Gentlemen:
 
The undersigned, Isramco Onshore, LLC, a Texas limited liability company (the
“Borrower”), (a) refers to the Credit Agreement dated as of June 30, 2015 (as
amended, restated or otherwise modified from time-to-time, the “Credit
Agreement”; the defined terms of which are used in this Notice of Borrowing
unless otherwise defined in this Notice of Borrowing) among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and Société Générale,
as administrative agent (in such capacity, the “Administrative Agent” or “you”)
and as issuing lender for the Lenders, and (b) certifies that it is authorized
to execute and deliver this Notice of Borrowing.
 
The Borrower hereby gives you irrevocable notice pursuant to Section 2.03(a) of
the Credit Agreement that the undersigned hereby requests a Borrowing, and in
connection with that request sets forth below the information relating to such
Borrowing (the “Proposed Borrowing”) as required by Section 2.03(a) of the
Credit Agreement:
 
(a)  
The Business Day of the Proposed Borrowing is _____________, _____.

 
(b)  
The Proposed Borrowing will be composed of [Reference Rate Advances] [Eurodollar
Rate Advances].

 
(c)  
The aggregate amount of the Proposed Borrowing is $____________.

 
(d)  
[The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [_____ month[s]].]

 
The Borrower hereby further certifies that the following statements are true on
the date hereof, and will be true on the date of the Proposed Borrowing:
 
(1)  
the representations and warranties contained in Article IV of the Credit
Agreement and the representations and warranties contained in the Security
Instruments, the Guaranties, and each of the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
of such Proposed Borrowing, before and after giving effect to such Proposed
Borrowing and to the application of the proceeds from such Proposed Borrowing,
as though made on and as of such date (except in the case of representations and
warranties which are made solely as of an earlier date or time, which
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date or time); and

 
Exhibit F to Credit Agreement
Form of Notice of Borrowing (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 
 
(2)  
no Default has occurred and is continuing or would result from such Proposed
Borrowing or from the application of the proceeds therefrom.

 
Very truly yours,


ISRAMCO ONSHORE, LLC




By:                                                                        
Name:                                                                   
Title:                                                                     






Exhibit F to Credit Agreement
Form of Notice of Borrowing (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT G
 
FORM OF NOTICE OF CONVERSION OR CONTINUATION
 
[Date]
 
Société Générale, as Administrative Agent
1111 Bagby Street, Suite 2020
Houston, Texas 77002
Attention: Elena Robciuc
Telephone: 713-759-6316
Facsimile: 713-650-0824
E-Mail: elena.robciuc@sgcib.com
 
Ladies and Gentlemen:
 
The undersigned, Isramco Onshore, LLC, a Texas limited liability company (the
“Borrower”), (a) refers to the Credit Agreement dated as of June 30, 2015 (as
amended, restated or otherwise modified from time-to-time, the “Credit
Agreement”; the defined terms of which are used in this Notice of Conversion or
Continuation unless otherwise defined in this Notice of Conversion or
Continuation) among the Borrower, the lenders party thereto from time to time
(the “Lenders”), and Société Générale, as administrative agent (in such
capacity, the “Administrative Agent” or “you”) and as issuing lender for the
Lenders, and (b) certifies that it is authorized to execute and deliver this
Notice of Conversion or Continuation.
 
The Borrower hereby gives you irrevocable notice pursuant to Section 2.03(b) of
the Credit Agreement that the undersigned hereby requests a Conversion or
continuation of an outstanding Borrowing, and in connection with that request
sets forth below the information relating to such Conversion or continuation
(the “Proposed Borrowing”) as required by Section 2.03(b) of the Credit
Agreement:
 
(a)  
The Business Day of the Proposed Borrowing is _______________, 20__.

 
(b)  
The Proposed Borrowing consists of [a Conversion to [Reference Rate Advances]
[Eurodollar Rate Advances]] [a continuation of Eurodollar Rate Advances].

 
(c)  
The aggregate amount of the Borrowing to be [Converted] [continued] is
$_______________ and consists of [Reference Rate Advances] [Eurodollar Rate
Advances].

 
(d)  
[The Interest Period for each Eurodollar Rate Advance made as part of the
Proposed Borrowing is [____ month[s]].]

 
[Signature page follows.]
 


 


 


Exhibit G to Credit Agreement
Form of Notice of Conversion or Continuation (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 
 
Very truly yours,


ISRAMCO ONSHORE, LLC


By:                                                                        
Name:                                                                  
Title:                                                                     
 
 
 
Exhibit G to Credit Agreement
Form of Notice of Conversion or Continuation (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
EXHIBIT H-1


FORM OF PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT dated as of June 30, 2015 (this “Pledge Agreement”) is
executed by each of the undersigned (individually a “Pledgor” and collectively,
the “Pledgors”) in favor of Société Générale, as Administrative Agent (as
defined below) (the “Secured Party”) for the ratable benefit of itself, the
Issuing Lender (as defined below), the Lenders (as defined below), the Swap
Counterparties (as defined in the Credit Agreement referred to below), the
Banking Service Providers (as defined in the Credit Agreement referred to below)
and the other holders of Obligations (as defined in the Credit Agreement
referred to below and, together with the Secured Party, the Issuing Lender, the
Lenders, the Swap Counterparties and the Banking Service Providers, collectively
referred to herein as the “Beneficiaries” and, individually, a “Beneficiary”).
 
RECITALS
 
A.            This Pledge Agreement is entered into in connection with that
certain Credit Agreement dated as of June 30, 2015 (as it may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among Isramco Onshore, LLC, a Texas limited liability company, (the “Borrower”),
the lenders party thereto from time to time (individually, a “Lender” and
collectively, the “Lenders”), and Société Générale, as administrative agent (in
such capacity, the “Administrative Agent”) and as issuing lender (in such
capacity, the “Issuing Lender”);


B.            The Pledgors will derive substantial direct and indirect benefit
from (i) the transactions contemplated by the Credit Agreement and the other
Loan Documents (as defined in the Credit Agreement), (ii) the Hedge Contracts
(as defined in the Credit Agreement) entered into by the Borrower or any
Subsidiary of the Borrower with a Swap Counterparty, and (iii) the Banking
Services (as defined in the Credit Agreement) provided to the Borrower or any
Subsidiary of the Borrower by any Banking Service Provider;


C.            Each Pledgor is executing and delivering this Pledge Agreement to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and other Loan Documents, to make the credit extensions thereunder and
to incur Letter of Credit Obligations under the terms of the Credit Agreement,
to induce the Lenders and their Affiliates to enter into Hedge Contracts with
the Borrower and to induce the Banking Service Providers to provide Banking
Services to the Loan Parties, intending this Pledge Agreement to be a legal,
valid, binding, enforceable and continuing obligation of such Pledgor, whether
or not such Pledgor derives any benefit from the Credit Agreement or from any
other Loan Document; and


D.            It is a condition precedent to the effectiveness of the Credit
Agreement and to the
Lenders making any Advances or otherwise extending credit or other financial
accommodations and the Issuing Lender issuing Letters of Credit that the
Pledgors shall secure the due payment and performance of all Obligations by
entering into this Pledge Agreement.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Pledgor hereby agrees with the Secured Party, for the ratable
benefit of the Beneficiaries as follows:
 
Section 1. Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement.  Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code as adopted in
the State of New York (“UCC”) shall have the meanings assigned to those terms by
the UCC as the UCC may be amended from time to time, whether specified elsewhere
in this Pledge Agreement or not.  All meanings to defined terms, unless
otherwise indicated, are to be equally applicable to both the singular and
plural forms of the terms defined.  Article, Section, Schedule, and Exhibit
references are to Articles and Sections of and Schedules and Exhibits to this
Pledge Agreement, unless otherwise specified.  All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified.  The words
“hereof”, “herein” and “hereunder” and words of similar import when used in this
Pledge Agreement shall refer to this Pledge Agreement as a whole and not to any
particular provision of this Pledge Agreement.  As used herein, the term
“including” means “including, without limitation,”. Paragraph headings have been
inserted in this Pledge Agreement as a matter of convenience for reference only
and it is agreed that such paragraph headings are not a part of this Pledge
Agreement and shall not be used in the interpretation of any provision of this
Pledge Agreement.
 
Section 2. Pledge.
 
2.01. Grant of Pledge.
 
(a) Each Pledgor hereby pledges to the Secured Party, and grants to the Secured
Party, for the benefit of the Beneficiaries, a continuing security interest in,
the Pledged Collateral, as defined in Section 2.02 below.  This Pledge Agreement
shall secure all Obligations now or hereafter existing, including any
extensions, modifications, substitutions, amendments, and renewals thereof,
whether for principal, interest, fees, expenses, indemnifications or
otherwise.  All such obligations shall be collectively referred to in this
Pledge Agreement as the “Secured Obligations”; provided that that definition of
“Secured Obligations” shall not create any guarantee by any Pledgor of (or grant
of security interest by any Pledgor to support, as applicable) any Excluded Swap
Obligations of such Pledgor for purposes of determining any obligations of any
Pledgor.
 
(b) Notwithstanding anything contained herein to the contrary, it is the
intention of each Pledgor, the Secured Party and the other Beneficiaries that
the amount of the Secured Obligations secured by each Pledgor’s interests in any
of its Property shall not exceed the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to such Pledgor. Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or in any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by each
Pledgor’s interests in any of its Property pursuant to this Pledge Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render such Pledgor’s obligations hereunder or the liens and security
interest granted to the Secured Party hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provision of
any other applicable law.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
2.02. Pledged Collateral.  “Pledged Collateral” shall mean all of each Pledgor’s
right, title, and interest in the following, whether now owned or hereafter
acquired:
 
(a) (i) all of the membership interests listed in the attached Schedule 2.02(a)
issued to such Pledgor and all such additional membership interests of any
issuer of such interests hereafter acquired by such Pledgor (the “Membership
Interests”), (ii) the certificates representing the Membership Interests, if
any, and (iii) all rights to money or Property which such Pledgor now has or
hereafter acquires in respect of the Membership Interests, including, without
limitation, (A) any proceeds from a sale by or on behalf of such Pledgor of any
of the Membership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Membership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Membership Interests or the ownership thereof
(collectively, the “Membership Interests Distributions”);
 
(b) (i) all of the general and limited partnership interests listed in the
attached Schedule 2.02(b) issued to such Pledgor and all such additional general
or limited partnership interests of any issuer of such interests hereafter
acquired by such Pledgor (the “Partnership Interests”), (ii) the certificates
representing the Partnership Interests, if any, and (iii) all rights to money or
Property which such Pledgor now has or hereafter acquires in respect of the
Partnership Interests, including, without limitation, (A) any proceeds from a
sale by or on behalf of such Pledgor of any of the Partnership Interests, and
(B) any distributions, dividends, cash, instruments and other property from
time-to-time received or otherwise distributed in respect of the Partnership
Interests, whether regular, special or made in connection with the partial or
total liquidation of the issuer and whether attributable to profits, the return
of any contribution or investment or otherwise attributable to the Partnership
Interests or the ownership thereof (collectively, the “Partnership Interests
Distributions”);
 
(c)  (i) all of the shares of stock listed in the attached Schedule 2.02(c)
issued to such Pledgor and all such additional shares of stock of any issuer of
such shares of stock hereafter issued to such Pledgor (the “Pledged Shares”),
(ii) the certificates representing the Pledged Shares, and (iii) all rights to
money or Property which such Pledgor now has or hereafter acquires in respect of
the Pledged Shares, including, without limitation, (A) any proceeds from a sale
by or on behalf of such Pledgor of any of the Pledged Shares, and (B) any
distributions, dividends, cash, instruments and other property from time-to-time
received or otherwise distributed in respect of the Pledged Shares, whether
regular, special or made in connection with the partial or total liquidation of
the issuer and whether attributable to profits, the return of any contribution
or investment or otherwise attributable to the Pledged Shares or the ownership
thereof (collectively, the “Pledged Shares Distributions”); and
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
(d) all proceeds from the Pledged Collateral described in paragraphs (a), (b)
and (c) of this Section 2.02.
 
2.03. Delivery of Pledged Collateral.  All certificates or instruments, if any,
representing the Pledged Collateral shall be delivered to the Secured Party and
shall be in suitable form for transfer by delivery, or shall be accompanied by
duly executed instruments of transfer or assignment in blank, all in form and
substance reasonably satisfactory to the Secured Party.  After the occurrence
and during the continuance of an Event of Default, the Secured Party shall have
the right, upon prior written notice to the applicable Pledgor, to transfer to
or to register in the name of the Secured Party or any of its nominees any of
the Pledged Collateral, subject to the rights specified in Section 2.04.
 
2.04. Rights Retained by Pledgor.  Notwithstanding the pledge in Section 2.01,
 
(a) so long as no Event of Default shall have occurred and remain uncured or
unwaived, (i) each Pledgor shall be entitled to receive and retain any dividends
and other Distributions paid on or in respect of the Pledged Collateral and the
proceeds of any sale of the Pledged Collateral; and (ii) each Pledgor shall be
entitled to exercise any voting and other consensual rights pertaining to its
Pledged Collateral for any purpose not inconsistent with the terms of this
Pledge Agreement or the Credit Agreement; provided, however, that no Pledgor
shall exercise nor shall it refrain from exercising any such right if such
action or inaction, as applicable, would have a material adverse effect on the
value of the Pledged Collateral; and
 
(b) if an Event of Default shall have occurred and remain uncured or unwaived,
 
(i)           until such time thereafter as the Secured Party gives written
notice of its election to exercise such voting and other consensual rights
pursuant to Section 5 hereof, each Pledgor shall be entitled to exercise any
voting and other consensual rights pertaining to its Pledged Collateral for any
purpose not inconsistent with the terms of this Pledge Agreement or the Credit
Agreement; provided, however, that no Pledgor shall exercise nor shall it
refrain from exercising any such right if such action or inaction, as
applicable, would have a material adverse effect on the value of the Pledged
Collateral; and
 
(ii)           at and after such time as the Secured Party gives written notice
of its election to exercise such voting and other consensual rights pursuant to
Section 5 hereof, each Pledgor shall execute and deliver (or cause to be
executed and delivered) to the Secured Party all proxies and other instruments
as the Secured Party may reasonably request to enable the Secured Party to (A)
exercise the voting and other rights which such Pledgor is entitled to exercise
pursuant to paragraph (a) or paragraph (b)(i) of this Section 2.04, and (B)
receive any Distributions and proceeds of sale of the Pledged Collateral which
such Pledgor is authorized to receive and retain pursuant to paragraph (a)(i) of
this Section 2.04.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
Section 3. Pledgor’s Representations and Warranties.  Each Pledgor represents
and warrants to the Secured Party and the other Beneficiaries as follows:
 
(a) The Pledged Collateral applicable to such Pledgor listed on the attached
Schedules 2.02(a), 2.02(b) and 2.02(c) have been duly authorized and validly
issued to such Pledgor and are fully paid and nonassessable.
 
(b) Such Pledgor is the legal and beneficial owner of the Pledged Collateral
free and clear of any Lien or option, except for (i) the security interest
created by this Pledge Agreement and (ii) other Permitted Liens.
 
(c) No authorization, authentication, approval, or other action by, and no
notice to or filing with, any Governmental Authority or regulatory body is
required either (i) for the pledge by such Pledgor of the Pledged Collateral
pursuant to this Pledge Agreement or for the execution, delivery, or performance
of this Pledge Agreement by such Pledgor or (ii) for the exercise by the Secured
Party or any Beneficiary of the voting or other rights provided for in this
Pledge Agreement or the remedies in respect of the Pledged Collateral pursuant
to this Pledge Agreement (except as may be required in connection with such
disposition by laws affecting the offering and sale of securities generally).
 
(d) Such Pledgor has the requisite right, power and authority to deliver,
pledge, assign and transfer the Pledged Collateral to the Secured Party.
 
(e) The Membership Interests listed on the attached Schedule 2.02(a) constitute
the percentage of the issued and outstanding membership interests of the
respective issuer thereof set forth on Schedule 2.02(a) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest, and,
except as may be set forth on such Schedule 2.02(a), such Membership Interests
are not represented by any certificate or instrument and are not “securities”
governed by Article 8 of the UCC.  Except as may be set forth on such Schedule
2.02(a), no Membership Interest (i) is dealt in or traded on securities
exchanges or in securities markets, (ii) is held in a securities account, or
(iii) expressly provides that such Membership Interest is a security governed by
Article 8 of the UCC.
 
(f) The Partnership Interests listed on the attached Schedule 2.02(b) constitute
the percentage of the issued and outstanding general and limited partnership
interests of the respective issuer thereof set forth on Schedule 2.02(b) and all
of the Equity Interest in such issuer in which the Pledgor has any ownership
interest, and, except as may be set forth on such Schedule 2.02(b), such
Partnership Interests are not represented by any certificate or instrument and
are not “securities” governed by Article 8 of the UCC.  Except as may be set
forth on such Schedule 2.02(b), no Partnership Interest (i) is dealt in or
traded on securities exchanges or in securities markets, (ii) is held in a
securities account, or (iii) expressly provides that such Partnership Interest
is a security governed by Article 8 of the UCC.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
(g) The Pledged Shares listed on the attached Schedule 2.02(c) constitute the
percentage of the issued and outstanding shares of capital stock of the
respective issuer thereof set forth on Schedule 2.02(c) and all of the Equity
Interest in such issuer in which the Pledgor has any ownership interest.
 
(h) Schedule 3 sets forth the sole jurisdiction of formation, type of
organization, federal tax identification number, organizational number, and all
names used by each Pledgor during the last five years prior to the date of this
Pledge Agreement.
 
Section 4. Pledgor’s Covenants.  During the term of this Pledge Agreement and
until the occurrence of Security Termination (as defined in Section 7.04 below),
each Pledgor covenants and agrees with the Secured Party that:
 
4.01. Protect Collateral; Further Assurances.  Each Pledgor will warrant and
defend the rights and title herein granted unto the Secured Party in and to the
Pledged Collateral (and all right, title, and interest represented by the
Pledged Collateral) against the claims and demands of all Persons
whomsoever.  Each Pledgor agrees that, at the expense of such Pledgor, such
Pledgor will promptly execute and deliver all further instruments and documents,
and take all further action, that may be necessary and that the Secured Party or
any Beneficiary may request, in order to perfect and protect any security
interest granted or purported to be granted hereby or to enable the Secured
Party or any Beneficiary to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral.  Each Pledgor hereby
authorizes the Secured Party to file any financing statements, amendments or
continuations without the signature of such Pledgor to the extent permitted by
applicable law in order to perfect or maintain the perfection of any security
interest granted under this Pledge Agreement, including financing statements
containing an “all assets” or “all personal property” collateral description.
 
4.02. Transfer, Other Liens, and Additional Shares.  Each Pledgor agrees that it
will not (a) except as otherwise permitted by the Credit Agreement, sell or
otherwise dispose of, or grant any option with respect to, any of the Pledged
Collateral or (b) create or permit to exist any Lien upon or with respect to any
of the Pledged Collateral, except for Permitted Liens.  Each Pledgor agrees that
it will (a) cause each issuer of the Pledged Collateral that is a Subsidiary of
such Pledgor not to issue any other Equity Interests in addition to or in
substitution for the Pledged Collateral issued by such issuer, except to such
Pledgor or any other Pledgor and (b) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any additional Equity Interests of
an issuer of the Pledged Collateral.  No Pledgor shall approve any amendment or
modification of any of the Pledged Collateral without the Secured Party’s prior
written consent.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
4.03. Jurisdiction of Formation; Name Change.  Each Pledgor shall give the
Secured Party at least thirty (30) days’ prior written notice (or such shorter
period as agreed to by the Administrative Agent in its reasonable discretion)
before it (i) in the case of a Pledgor that is not a “registered organization”
(as defined in Section 9-102 of the UCC) changes the location of its principal
place of business and chief executive office, or (ii) uses a trade name other
than its current name used on the date hereof.  Other than as permitted by
Section 6.11 of the Credit Agreement, no Pledgor shall amend, supplement, modify
or restate its articles or certificate of incorporation, bylaws, limited
liability company agreements, or other equivalent organizational documents, nor
amend its name or change its jurisdiction of incorporation, organization or
formation without the prior written consent of the Secured Party (which consent
shall not be unreasonably conditioned, delayed or withheld).
 
4.04. As to Investment Property.
 
(a) Equity Interests of Subsidiaries.  No Pledgor shall allow or permit any of
its Subsidiaries (i) that is a corporation, business trust, joint stock company
or similar Person, to issue uncertificated securities (as defined in the UCC),
unless such Person promptly takes the actions set forth in Section 4.04(b)(ii)
with respect to any such uncertificated securities, (ii) that is a partnership
or limited liability company, to (A) issue Equity Interests that are to be dealt
in or traded on securities exchanges or in securities markets, (B) amend its
organizational documents to expressly provide that its Equity Interests are
securities governed by Article 8 of the UCC or (C) place such Subsidiary's
Equity Interests in a securities account, unless such Person promptly takes the
actions set forth in Section 4.04(b)(ii) with respect to any such Equity
Interests, (iii) to cause any Equity Interest of such Subsidiary to become
represented by any certificate without ten (10) days’ notice to the Secured
Party, or (iv) to issue Equity Interests in addition to or in substitution for
the Pledged Collateral or any other Equity Interests pledged hereunder, except
for additional Equity Interests issued to such Pledgor or any other Pledgor;
provided that (A) such Equity Interests or certificate(s), as applicable, are
pledged and delivered to the Secured Party within ten (10) days’, and (B) such
Pledgor delivers a supplement to Schedule 2.02(a), 2.02(b) or 2.02(c), as
applicable, to the Secured Party identifying such new Equity Interests or
certificate(s) as Pledged Collateral, in each case pursuant to the terms of this
Pledge Agreement.  No Pledgor shall permit any of its Subsidiaries to issue any
warrants, options, contracts or other commitments or other securities that are
convertible to any of the foregoing (except as to Equity Interests issued by
Subsidiaries that are not wholly-owned) or that entitle any Person to purchase
any of the foregoing, and except for this Pledge Agreement or any other Loan
Document, shall not, and shall not permit any of its Subsidiaries to, enter into
any agreement creating any restriction or condition upon the transfer, voting or
control of any Pledged Collateral.
 
(b) Investment Property (other than Certificated Securities).
 
(i) With respect to any deposit accounts, securities accounts, commodity
accounts, commodity contracts or security entitlements constituting investment
property (as defined in the UCC) owned or held by any Pledgor, such Pledgor
will, during the continuance of an Event of Default, following the request of
the Secured Party, either (1) cause the intermediary maintaining such investment
property to execute a control agreement relating to such investment property
pursuant to which such intermediary agrees to comply with the Secured Party's
instructions with respect to such investment property without further consent by
such Pledgor, or (2) transfer such investment property to intermediaries that
have or will agree to execute such control agreements.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
(ii) With respect to any uncertificated securities or security entitlement
(other than uncertificated securities or security entitlements credited to a
securities account) owned or held by any Pledgor, such Pledgor will (y) cause
the issuer of such securities to either (A) register the Secured Party as the
registered owner thereof on the books and records of the issuer, or (B) execute
a control agreement relating to such investment property pursuant to which the
issuer agrees to comply with the Secured Party's instructions with respect to
such uncertificated securities without further consent by such Pledgor following
the occurrence and during the continuance of an Event of Default, and (z) take
and cause the appropriate Person (including any issuer, entitlement holder or
securities intermediary thereof) to take all other actions necessary to grant
"control" (as defined in 8-106 of the UCC) to the Secured Party (for the ratable
benefit of the Beneficiaries) over such Pledged Collateral.
 
Section 5. Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:
 
5.01. UCC Remedies.  To the extent permitted by law, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies provided for in this Pledge Agreement or otherwise available to it, all
the rights and remedies of a secured party under the UCC (whether or not the UCC
applies to the affected Pledged Collateral).
 
5.02. Dividends and Other Rights.
 
(a) All rights of the Pledgors to exercise the voting and other consensual
rights which it would otherwise be entitled to exercise pursuant to
Section 2.04(a) may be exercised by the Secured Party if the Secured Party so
elects and gives written notice of such election to the affected Pledgor and all
rights of the Pledgors to receive any Distributions on or in respect of the
Pledged Collateral and the proceeds of sale of the Pledged Collateral that it
would otherwise be authorized to receive and retain pursuant to Section 2.04(b)
shall cease.
 
(b) All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by any Pledgor
shall be received in trust for the benefit of the Secured Party, shall be
segregated from other funds of such Pledgor, and shall be promptly paid over to
the Secured Party as Pledged Collateral in the same form as so received (with
any necessary indorsement).
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
5.03. Sale of Pledged Collateral. The Secured Party may sell all or part of the
Pledged Collateral at public or private sale, at any of the Secured Party’s
offices or elsewhere, for cash, on credit, or for future delivery, and upon such
other terms as the Secured Party may deem commercially reasonable in accordance
with applicable laws.  Each Pledgor agrees that to the extent permitted by law
such sales may be made without notice.  If notice is required by law, each
Pledgor hereby deems ten (10) days’ advance notice of the time and place of any
public sale or the time after which any private sale is to be made reasonable
notification, recognizing that if the Pledged Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market
shorter notice may be reasonable.  The Secured Party shall not be obligated to
make any sale of the Pledged Collateral regardless of notice of sale having been
given.  The Secured Party may adjourn any public or private sale from
time-to-time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Pledgor shall fully cooperate with Secured Party in selling or
realizing upon all or any part of the Pledged Collateral.  In addition, each
Pledgor shall fully comply with the securities laws of the United States, the
State of New York, and other states and take such actions as may be necessary to
permit Secured Party to sell or otherwise dispose of any securities representing
the Pledged Collateral in compliance with such laws.
 
5.04. Exempt Sale.  If, in the opinion of the Secured Party, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Secured Party
in its sole discretion (a) may offer and sell securities privately to purchasers
who will agree to take them for investment purposes and not with a view to
distribution and who will agree to imposition of restrictive legends on the
certificates representing the security, or (b) may sell such securities in an
intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Secured Party shall be deemed
to be not “commercially reasonable” solely because so made.  Each Pledgor shall
cooperate fully with the Secured Party in all respects in selling or realizing
upon all or any part of the Pledged Collateral.
 
5.05. Application of Collateral. The proceeds of any sale, or other realization
(other than that received from a sale or other realization permitted by the
Credit Agreement) upon all or any part of the Pledged Collateral pledged by the
Pledgors shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.
 
5.06. Cumulative Remedies.  Each right, power and remedy herein specifically
granted to the Secured Party or otherwise available to it shall be cumulative,
and shall be in addition to every other right, power and remedy herein
specifically given or now or hereafter existing at law, in equity, or otherwise,
and each such right, power and remedy, whether specifically granted herein or
otherwise existing, may be exercised at any time and from time-to-time as often
and in such order as may be deemed expedient by the Secured Party in its sole
discretion.  No failure on the part of the Secured Party to exercise, and no
delay in exercising, and no course of dealing with respect to, any such right,
power or remedy, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such rights, power or remedy preclude any other or
further exercise thereof or the exercise of any other right.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
Section 6. Secured Party as Attorney-in-Fact for Pledgor.
 
6.01. Secured Party Appointed Attorney-in-Fact.  Each Pledgor hereby irrevocably
appoints the Secured Party as such Pledgor’s attorney-in-fact, with full
authority after the occurrence and during the continuance of an Event of Default
to act for such Pledgor and in the name of such Pledgor, and, in the Secured
Party’s discretion, to take any action and to execute any instrument which the
Secured Party may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement, including, without limitation, to receive,
indorse, and collect all instruments made payable to such Pledgor representing
any dividend, or the proceeds of the sale of the Pledged Collateral, or other
distribution in respect of the Pledged Collateral and to give full discharge for
the same.  Each Pledgor hereby acknowledges, consents and agrees that the power
of attorney granted pursuant to this Section is irrevocable and coupled with an
interest.
 
6.02. Secured Party May Perform. The Secured Party may from time-to-time, at its
option but at the Pledgors’ expense, perform any act which any Pledgor agrees
hereunder to perform and which such Pledgor shall fail to perform after being
requested in writing so to perform (it being understood that no such request
need be given after the occurrence and during the continuance of any Event of
Default and after notice thereof by the Secured Party to the affected Pledgor)
and the Secured Party may from time-to-time take any other action which the
Secured Party reasonably deems necessary for the maintenance, preservation or
protection of any of the Pledged Collateral or of its security interest
therein.  The Secured Party shall provide notice to the affected Pledgor of any
action taken hereunder; provided however, the failure to provide such notice
shall not be construed as a waiver of any rights of the Secured Party provided
under this Pledge Agreement or under applicable law.
 
6.03. Secured Party Has No Duty.  The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty on it to exercise any such powers.  Except for reasonable
care of any Pledged Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Pledged Collateral or responsibility for taking any necessary steps to
preserve rights against prior parties or any other rights pertaining to any
Pledged Collateral.
 
6.04. Reasonable Care.  The Secured Party shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which the Secured Party accords its own property, it being understood
that the Secured Party shall have no responsibility for (a) ascertaining or
taking action with respect to calls, conversions, exchanges, maturities,
tenders, or other matters relative to any Pledged Collateral, whether or not the
Secured Party has or is deemed to have knowledge of such matters, or (b) taking
any necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.
 
Section 7. Miscellaneous.
 
7.01. Expenses.  The Pledgors will upon demand pay to the Secured Party for its
benefit and the benefit of the other Beneficiaries the amount of any
out-of-pocket expenses, including the fees and disbursements of its counsel and
of any experts, which the Secured Party and the other Beneficiaries may incur in
connection with (a) the custody, preservation, use, or operation of, or the
sale, collection, or other realization of, any of the Pledged Collateral,
(b) the exercise or enforcement of any of the rights of the Secured Party or any
Lender or any other Beneficiary hereunder, and (c) the failure by any Pledgor to
perform or observe any of the provisions hereof.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
7.02. Amendments, Etc.  No amendment or waiver of any provision of this Pledge
Agreement nor consent to any departure by any Pledgor herefrom shall be
effective unless made in writing and authenticated by the affected Pledgor and
the Secured Party and, as required by the Credit Agreement, either all of the
Lenders, the Majority Lenders or the Required Lenders, and such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.
 
7.03. Addresses for Notices.  All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in the Credit
Agreement or on the signature page hereof.
 
7.04. Continuing Security Interest; Transfer of Interest.
 
(a) This Pledge Agreement shall create a continuing security interest in the
Pledged Collateral and, unless expressly released by the Secured Party, shall
 
(i)  remain in full force and effect until such time when each of the following
shall have occurred: (A) termination of the Credit Agreement, (B) termination of
all Hedge Contracts with such Persons (other than Hedge Contracts with any Swap
Counterparty with respect to which other arrangements satisfactory to such Swap
Counterparty and the Borrower have been made), (C) termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the Issuing Lender shall have been made), and
(D) indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been reviewed by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document (such time being referred to herein as the “Security Termination”);
 
(ii)  be binding upon each Pledgor and its successors, transferees and assigns;
and
 
(iii)  inure, together with the rights and remedies of the Secured Party
hereunder, to the benefit of and be enforceable by, the Secured Party, the
Issuing Lender, the Lenders and their respective successors, transferees, and
assigns, and to the benefit of and be enforceable by, the Swap Counterparties
and Banking Service Providers, and each of their respective successors,
transferees, and assigns to the extent such successors, transferees, and assigns
of a Swap Counterparty or Banking Service Provider, as applicable, also then
qualifies as a Swap Counterparty or Banking Service Provider, as applicable.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
Without limiting the generality of the foregoing clause (iii) but subject to
such clause, when any Lender assigns or otherwise transfers any interest held by
it under the Credit Agreement or other Loan Document to any other Person
pursuant to the terms of the Credit Agreement or such other Loan Document, that
other Person shall thereupon become vested with all the benefits held by such
Lender under this Pledge Agreement.  Notwithstanding the foregoing, when any
Swap Counterparty or Banking Service Provider assigns or otherwise transfers any
interest held by it under any Hedge Contract or Banking Services document or
instrument to any other Person pursuant to the terms of such agreement, that
other Person shall thereupon become vested with all the benefits held by such
Secured Party under this Pledge Agreement only if such Person is also then a
Swap Counterparty or Banking Service Provider, as applicable.
 
(b) Upon the occurrence of Security Termination, the security interest granted
hereby shall terminate and all rights to the Pledged Collateral shall revert to
the applicable Pledgor to the extent such Pledged Collateral shall not have been
sold or otherwise applied pursuant to the terms hereof.  Upon any such
termination, the Secured Party will, at the Pledgors’ expense, deliver all
Pledged Collateral to the applicable Pledgor, execute and deliver to the
applicable Pledgor such documents as such Pledgor shall reasonably request and
take any other actions reasonably requested to evidence or effect such
termination.
 
7.05. Waivers.  Each Pledgor hereby waives:
 
(a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
 
(b) any requirement that the Secured Party or any Beneficiary protect, secure,
perfect, or insure any Lien or any Property subject thereto or exhaust any right
or take any action against any Pledgor, any Guarantor, or any other Person or
any collateral; and
 
(c) any duty on the part of the Secured Party to disclose to any Pledgor any
matter, fact, or thing relating to the business, operation, or condition of any
Pledgor, any other Guarantor, or any other Person and their respective assets
now known or hereafter known by such Person.
 
7.06. Severability.  If any provision of this Pledge Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Pledge Agreement
and the other Loan Documents shall not be affected or impaired thereby and (b)
the parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 
 
7.07. Choice of Law.  This Pledge Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Pledge Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New York
and the applicable laws of the United States of America except to the extent of
any mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
7.08. Counterparts.  This Pledge Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Pledge Agreement shall become effective when it shall
have been executed by the Secured Party and when the Secured Party shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Pledge Agreement by facsimile or in electronic (i.e.,
“pdf” or “tif”) format shall be effective as delivery of a manually executed
counterpart of this Pledge Agreement.
 
7.09. Reinstatement.  If, at any time after payment in full of all Secured
Obligations and termination of the Secured Party’s security interest, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any Pledgor or any other Person,
this Pledge Agreement and the Secured Party’s security interests herein shall be
reinstated as to all disgorged payments as though such payments had not been
made, and each Pledgor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest.  EACH PLEDGOR SHALL
DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7.09 (INCLUDING ATTORNEYS’ FEES
AND EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL AMOUNTS DUE UNDER THIS SECTION
SHALL BE PAYABLE NOT LATER THAN TEN (10) DAYS AFTER DEMAND THEREFOR.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE OCCURRENCE OF SECURITY TERMINATION,
THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING
LENDER AND THE REPLACEMENT OF ANY LENDER.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
7.10. Conflicts.  In the event of any explicit or implicit conflict between any
provisions of this Pledge Agreement and any provision of the Credit Agreement,
the terms of the Credit Agreement shall be controlling.
 
7.11. Additional Pledgors.  Pursuant to the Credit Agreement, each holder of an
Equity Interest in a Subsidiary of the Borrower that was not in existence on the
date of the Credit Agreement is required to enter into this Pledge Agreement as
a Pledgor upon such Subsidiary becoming a Subsidiary of the Borrower.  Upon
execution and delivery after the date hereof by the Secured Party and such
equity holder of an instrument in the form of Annex 1, such equity holder shall
become a Pledgor hereunder with the same force and effect as if originally named
as a Pledgor herein.  The execution and delivery of any instrument adding an
additional Pledgor as a party to this Pledge Agreement shall not require the
consent of any other Pledgor hereunder.  The rights and obligations of each
Pledgor hereunder shall remain in full force and effect notwithstanding the
addition of any new Pledgor as a party to this Pledge Agreement.
 
7.12. ORAL AGREEMENTS.  THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.
 
PLEDGOR:




ISRAMCO ONSHORE, LLC




By:                                                                      
Name:
Title:




 
 


Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 




SECURED PARTY:
 
SOCIÉTÉ GÉNÉRALE, as Administrative Agent and Secured Party
 


 
By: ___________________________
Name:
Title:
 
 
 
 
 
 

 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.02(a)


Pledgor
Issuer
% of Membership Interest Owned
Isramco Onshore, LLC
Jay Petroleum, L.L.C.
100%
Isramco Onshore, LLC
Isramco Resources, LLC
100%
Isramco Onshore, LLC
Isramco Energy, L.L.C.
100%
Isramco Onshore, LLC
Field Trucking and Services, LLC
100%



SCHEDULE 2.02(b)
 
None.


SCHEDULE 2.02(c)
 
None.


SCHEDULE 3
 
Pledgor:
Isramco Onshore, LLC
   
Sole Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Organizational Number:
0802160716
   
Federal Tax Identification Number:
47-4129742
   
Prior Names:
None
   
Contact:
Edy Francis
 
2425 West Loop South, Suite 810
 
Houston, Texas 77027
 
Edyf@isramco-jay.com
   
 
Anthony K. James
 
2425 West Loop South, Suite 810
 
Houston, Texas 77027
 
Tjames@isramco-jay.com



 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 
 
Annex 1 to the
Pledge Agreement


SUPPLEMENT NO.  _____  dated as of _____________, 20___ (the “Supplement”), to
the Pledge Agreement dated as of June 30, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Pledge Agreement”) by and among
Isramco Onshore, LLC, a Texas limited liability company (“Borrower”), each
subsidiary of the Borrower party thereto from time to time (together with the
Borrower, the “Pledgors” and individually, each a “Pledgor”) and Société
Générale (the “Secured Party”), as Administrative Agent (as defined below) for
the ratable benefit of itself, the Lenders (as defined below), the Issuing
Lender (as defined below), the Swap Counterparties (as defined in the Credit
Agreement referred to below), the Banking Service Providers (as defined in the
Credit Agreement referred to below) and the other holders of Obligations (as
defined in the Credit Agreement referred to below and, together with the
Administrative Agent, the Issuing Lender, the Lenders, the Swap Counterparties
and the Banking Service Providers, the “Beneficiaries” and each individually, a
“Beneficiary”).
 
RECITALS
 
A.           Reference is made to that certain Credit Agreement dated as of June
30, 2015 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among the Borrower, the lenders party
thereto from time to time (the “Lenders”), and Société Générale, as
administrative agent (in such capacity, the “Administrative Agent”), as issuing
lender (in such capacity, the “Issuing Lender”).
 
B.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Pledge Agreement and the
Credit Agreement.
 
C.           The Pledgors entered into the Pledge Agreement in order to induce
(i) the Lenders to make Advances under the Credit Agreement, (ii) the Issuing
Lender to issue, extend and renew Letters of Credit under the Credit Agreement,
(iii) the Swap Counterparties to enter into transactions with the Borrower and
its Subsidiaries under their respective Hedge Contracts, and (iv) the Banking
Service Providers to provide Banking Services to the Borrower and its
Subsidiaries.  Pursuant to the Credit Agreement, each holder of an Equity
Interest in a Subsidiary of the Borrower that was not in existence on the date
of the Credit Agreement is required to enter into the Pledge Agreement as a
Pledgor upon such Subsidiary becoming a Subsidiary of the
Borrower.  Section 7.11 of the Pledge Agreement provides that such equity
holders of Subsidiaries of the Borrower may become Pledgors under the Pledge
Agreement by execution and delivery of an instrument in the form of this
Supplement.  The undersigned (the “New Pledgor”) is executing this Supplement in
accordance with the requirements of the Credit Agreement to become a Pledgor
under the Pledge Agreement in order to induce the Lenders to make additional
Advances, the Issuing Lender to issue additional Letters of Credit, the Swap
Counterparties to enter into additional transactions with the Borrower and its
Subsidiaries under their respective Hedge Contracts, the Banking Service
Providers to provide Banking Services with the Borrower and its Subsidiaries and
as consideration for Advances previously made, Letters of Credit previously
issued, Hedge Contracts with Swap Counterparties previously entered into and
Banking Services previously provided.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
18

--------------------------------------------------------------------------------

 
 
D.           Each New Pledgor is an Affiliate of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement), (ii) the Hedge Contracts (as defined in the Credit Agreement)
entered into by the Borrower or any of its other Subsidiaries with a Swap
Counterparty and (iii) the Banking Services (as defined in the Credit Agreement)
provided to any Loan Party by any Banking Service Providers.
 
Accordingly, the Secured Party and the New Pledgor agree as follows:
 
SECTION 1. In accordance with Section 7.11 of the Pledge Agreement, the New
Pledgor by its signature below becomes a Pledgor under the Pledge Agreement with
the same force and effect as if originally named therein as a Pledgor and the
New Pledgor hereby agrees (a) to all the terms and provisions of the Pledge
Agreement applicable to it as a Pledgor thereunder and (b) represents and
warrants that the representations and warranties made by it as a Pledgor
thereunder are true and correct on and as of the date hereof in all material
respects.  In furtherance of the foregoing, the New Pledgor, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Pledge Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and lien on all of the New
Pledgor’s right, title and interest in and to the Pledged Collateral (as defined
in the Pledge Agreement) of the New Pledgor.  Each reference to a “Pledgor” in
the Pledge Agreement shall be deemed to include the New Pledgor.  The Pledge
Agreement is hereby incorporated herein by reference.
 
SECTION 2. The New Pledgor represents and warrants to the Secured Party and the
other Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
 
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when it shall have been
executed by the Secured Party and when the Secured Party shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Security Agreement.
 
SECTION 4. The New Pledgor hereby represents and warrants that (a) set forth on
Schedules 2.02(a), 2.02(b) and 2.02(c) attached hereto are true and correct
schedules of all its Membership Interests, Partnership Interests and Pledged
Shares, as each term is defined in the Pledge Agreement, and (b) set forth on
Schedule 3 attached hereto are its sole jurisdiction of formation, type of
organization, its federal tax identification number and the organizational
number, and all names used by it during the last five years prior to the date of
this Supplement.
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
19

--------------------------------------------------------------------------------

 
 
SECTION 5. Except as expressly supplemented hereby, the Pledge Agreement shall
remain in full force and effect.
 
SECTION 6. This Supplement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Supplement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New York
and the applicable laws of the United States of America except to the extent of
any mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
SECTION 7. If any provision of this Supplement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Supplement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Pledge Agreement.  All communications and notices
hereunder to the New Pledgor shall be given to it at the address set forth under
its signature hereto.
 
SECTION 9. The New Pledgor agrees to reimburse the Secured Party for its
out-of-pocket expenses in connection with this Supplement, including the fees,
other charges and disbursements of counsel for the Secured Party.
 
SECTION 10.  THIS SUPPLEMENT, THE PLEDGE AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[SIGNATURES PAGES FOLLOW]
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
20

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the New Pledgor and the Secured Party have duly executed
this Supplement to the Pledge Agreement as of the day and year first above
written.
 
NEW PLEDGOR:
 
[_____________________________________]
 
By:                                                                           
Name:                                                                      
Title:                                                                        
 
SECURED PARTY:
 
SOCIÉTÉ GÉNÉRALE, as Secured Party for the ratable benefit of the Beneficiaries
 
 
By:                                                                           
Name:                                                                      
Title:                                                                        
 
 
 
Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
21

--------------------------------------------------------------------------------

 
 
Schedules
Supplement No. ____ to the
Pledge Agreement


Pledged Collateral of the New Pledgor
 
SCHEDULE 2.02(a)
 
Issuer
Type of Membership Interest
% of Membership Interest Owned
     





SCHEDULE 2.02(b)
 
Issuer
Type of Partnership Interest
% of Partnership Interest Owned
     



 
SCHEDULE 2.02(c)
 
Issuer
Type of Shares
Number of Shares
% of Shares Owned
Certificate No.
         



 
SCHEDULE 3
 
New Pledgor:
[PLEDGOR]
   
Sole Jurisdiction of Formation / Filing:
[STATE]
   
Type of Organization:
[ENTITY TYPE]
   
Organizational Number:
                                                                      
Federal Tax Identification Number:
                                                                      
Prior Names:
                                                                  



Exhibit H-1 to Credit Agreement
Form of Pledge Agreement (Isramco Onshore, LLC – 2015)
 
22

--------------------------------------------------------------------------------

 
 
 
EXHIBIT H-2


FORM OF PARENT PLEDGE AGREEMENT


THIS PARENT PLEDGE AGREEMENT dated as of June 30, 2015 (this "Pledge Agreement")
is by and between ISRAMCO, INC., a Delaware corporation (the "Pledgor") and
SOCIÉTÉ GÉNÉRALE, as Administrative Agent (as defined below) for the ratable
benefit of itself, the Lenders (as defined below), the Issuing Lender (as
defined below), the Banking Service Providers (as defined below), and the Swap
Counterparties (as defined below) who are owed Lender Hedging Obligations
(together with the Administrative Agent, the Lenders, the Issuing Lender, and
the Banking Service Providers, individually a "Secured Party", and collectively,
the "Secured Parties").
 
RECITALS
 
A.           This Pledge Agreement is entered into in connection with that
certain Credit Agreement dated as of June 30, 2015 (as it may be amended,
supplemented or otherwise modified from time to time, the "Credit Agreement"),
among Isramco Onshore, LLC, a Texas limited liability company, (the "Borrower"),
the lenders party thereto from time to time (individually, a "Lender" and
collectively, the "Lenders"), and Societe Generale, as administrative agent (in
such capacity, the "Administrative Agent") and as issuing lender (in such
capacity, the "Issuing Lender") for the Lenders.


B.           The Pledgor is the parent of the Borrower and will derive
substantial direct and indirect benefit from (i) the transactions contemplated
by the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement), (ii) the Hedge Contracts (as defined in the Credit Agreement)
entered into by the Borrower or any Subsidiary of the Borrower with a Swap
Counterparty (as defined in the Credit Agreement), and (iii) the Banking
Services (as defined in the Credit Agreement) provided to the Borrower or any
Subsidiary of the Borrower by any Banking Service Provider.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, the Pledgor hereby agrees with the Administrative Agent for the
benefit of the Secured Parties as follows:
 
Section 1. Definitions.  All capitalized terms not otherwise defined in this
Pledge Agreement that are defined in the Credit Agreement shall have the
meanings assigned to such terms by the Credit Agreement.  Any terms used in this
Pledge Agreement that are defined in the Uniform Commercial Code in effect in
the State of New York from time to time (the "UCC") and not otherwise defined
herein or in the Credit Agreement, shall have the meanings assigned to those
terms by the UCC.  All meanings to defined terms, unless otherwise indicated,
are to be equally applicable to both the singular and plural forms of the terms
defined.  Articles, Section, Schedule, and Exhibit references are to Articles
and Sections of and Schedules and Exhibits to this Pledge Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Pledge Agreement shall
refer to this Pledge Agreement as a whole and not to any particular provision of
this Pledge Agreement.  As used herein, the term “including” means “including,
without limitation,”.  Paragraph headings have been inserted in this Pledge
Agreement as a matter of conveniences for reference only and it is agreement
that such paragraph headings are not a part of this Pledge Agreement and shall
not be used in the interpretation of any provision of this Pledge Agreement.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 


Section 2. Pledge.
 
2.01. Grant of Pledge.


(a) The Pledgor hereby pledges to the Administrative Agent, and grants to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, the Pledged Collateral, as defined in Section 2.02
below.  This Pledge Agreement shall secure (i) all Obligations now or hereafter
existing, (ii) all other amounts now or hereafter owed by the Borrower, the
Parent, or any of the Borrower’s Subsidiaries under this Pledge Agreement or the
other Loan Documents to the Administrative Agent or any other Secured Party, and
(iii) any increases, extensions, modifications, substitutions, amendments,
restatements and renewals of any of the foregoing obligations, whether for
principal, interest, fees, expenses, indemnification or otherwise.  All such
obligations shall be referred to in this Pledge Agreement as the "Secured
Obligations".


(b) Notwithstanding anything contained herein to the contrary, it is the
intention of the Pledgor, the Administrative Agent and the other Secured Parties
that the amount of the Secured Obligations secured by the Pledgor's interests in
any of its Property (whether real or personal, or mixed, tangible or intangible)
shall be in, but not in excess of, the maximum amount permitted by fraudulent
conveyance, fraudulent transfer and other similar law, rule or regulation of any
Governmental Authority applicable to the Pledgor.  Accordingly, notwithstanding
anything to the contrary contained in this Pledge Agreement or in any other
agreement or instrument executed in connection with the payment of any of the
Secured Obligations, the amount of the Secured Obligations secured by the
Pledgor's interests in any of its Property pursuant to this Pledge Agreement
shall be limited to an aggregate amount equal to the largest amount that would
not render the Pledgor's obligations hereunder or the liens and security
interest granted to the Administrative Agent hereunder subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provision of any other applicable law.


2.02. Pledged Collateral.  "Pledged Collateral" shall mean all of the Pledgor's
right, title, and interest in the following, whether now owned or hereafter
acquired:


(a) (i) all of the membership interests listed in the attached Schedule 2.02(a)
issued to the Pledgor by the Borrower and all such additional membership
interests of the Borrower hereafter acquired by the Pledgor (the "Membership
Interests"), (ii) the certificates representing the Membership Interests, if
any, and (iii) all rights to money or Property which the Pledgor now has or
hereafter acquires in respect of the Membership Interests, including, without
limitation, (A) any proceeds from a sale by or on behalf of the Pledgor of any
of the Membership Interests, and (B) any distributions, dividends, cash,
instruments and other property from time-to-time received or otherwise
distributed in respect of the Membership Interests, whether regular, special or
made in connection with the partial or total liquidation of the issuer and
whether attributable to profits, the return of any contribution or investment or
otherwise attributable to the Membership Interests or the ownership thereof
(collectively, the "Membership Interests Distributions"); and


(b) all proceeds from the Pledged Collateral described in paragraph (a) of this
Section 2.02.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 


2.03. Delivery of Pledged Collateral.  All certificates or instruments, if any,
representing the Pledged Collateral shall be delivered to the Administrative
Agent and shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance reasonably satisfactory to the Administrative
Agent.  After the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right, upon prior written notice to the
Pledgor, to transfer to or to register in the name of the Administrative Agent
or any of its nominees any of the Pledged Collateral, subject to the rights
specified in Section 2.04.


2.04. Rights Retained by Pledgor.  Notwithstanding the pledge in Section 2.01,


(a) so long as no Event of Default shall have occurred and remain uncured or
unwaived and except as otherwise provided in the Credit Agreement, (i) the
Pledgor shall be entitled to receive and retain any dividends and other
Distributions paid on or in respect of the Pledged Collateral and the proceeds
of any sale of the Pledged Collateral; and (ii) the Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that the Pledgor shall not
exercise nor shall it refrain from exercising any such right if such action or
inaction, as applicable, would have a materially adverse effect on the value of
the Pledged Collateral; and


(b) if an Event of Default shall have occurred and remain uncured or unwaived,


(i)           until such time thereafter as the Administrative Agent gives
written notice of its election to exercise such voting and other consensual
rights pursuant to Section 5.02 hereof, the Pledgor shall be entitled to
exercise any voting and other consensual rights pertaining to its Pledged
Collateral for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; provided, however, that the Pledgor shall not
exercise nor shall it refrain from exercising any such right if such action or
inaction, as applicable, would have a materially adverse effect on the value of
the Pledged Collateral; and
 
(ii)           at and after such time as the Administrative Agent gives written
notice of its election to exercise such voting and other consensual rights
pursuant to Section 5.02 hereof, the Pledgor shall execute and deliver (or cause
to be executed and delivered) to the Administrative Agent all proxies and other
instruments as the Administrative Agent may reasonably request to enable the
Administrative Agent to (A) exercise the voting and other rights which the
Pledgor is entitled to exercise pursuant to paragraph (a) or paragraph (b)(i) of
this Section 2.04, and (B) receive any Distributions and proceeds of sale of the
Pledged Collateral which the Pledgor is authorized to receive and retain
pursuant to paragraph (a)(i) of this Section 2.04.
 
Section 3. Pledgor's Representations and Warranties.  The Pledgor represents and
warrants to the Administrative Agent and the other Secured Parties as follows:


3.01. Existence.  The Pledgor is a corporation duly organized, validly existing
and in good standing under the laws of Delaware and is in good standing and
qualified to do business in each jurisdiction where its ownership or lease of
Property or conduct of its business requires such qualification.
 
3.02. Power.  The execution, delivery, and performance by the Pledgor of this
Pledge Agreement, the other Loan Documents to which it is a party: (a) are
within such its governing powers, (b) have been duly authorized by all necessary
governing action, (c) do not contravene (i) its certificate or articles of
incorporation, bylaws, limited liability company agreement, partnership
agreement or other similar governance documents or (ii) any Legal Requirement or
any contractual restriction binding on or affecting it, and (iv) will not result
in or require the creation or imposition of any Lien prohibited by this Pledge
Agreement or any other Loan Document.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
3.03. Authorization and Approval.  No consent, order, authorization, or approval
or other action by, and no notice to or filing with, any Governmental Authority
or any other Person is required for the due execution, delivery, and performance
by the Pledgor of this Pledge Agreement or the other Loan Documents to which the
Pledgor is a party that has not been obtained or given.
 
3.04. Enforceable Obligations.  This Pledge Agreement and the other Loan
Documents to which the Pledgor is a party have been duly executed and delivered
by the Pledge Agreement.  Each Loan Document to which it is a party is the
legal, valid, and binding obligation of the Pledgor and enforceable against the
Pledgor in accordance with its terms, except as such enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium, or
similar law affecting creditors’ rights generally and by general principles of
equity.
 
3.05. True and Complete Disclosure.  All factual information (excluding
projections and estimates) heretofore or contemporaneously furnished by or on
behalf of the Pledgor in writing to any Lender or the Administrative Agent for
purposes of or in connection with this Pledge Agreement, any other Loan Document
or any transaction contemplated hereby or thereby is, and all other such factual
information hereafter furnished by or on behalf of the Pledgor in writing to the
Administrative Agent or any of the Lenders shall be, true and accurate in all
material respects on the date as of which such information is dated or certified
and does not contain any untrue statement of a material fact or omit to state
any material fact necessary to make the statements contained therein not
misleading at such time.
 
3.06. Litigation; Compliance with Law.
 
(a) There is no pending or, to the knowledge of the Pledgor, threatened, action,
suit, or legal, equitable, arbitrative or administrative proceeding affecting
the Pledgor before any court, Governmental Authority or arbitrator which could
reasonably be expected to cause a Material Adverse Change or which purports to
affect the legality, validity, binding effect or enforceability of this Pledge
Agreement or any other Loan Document to which the Pledgor is a
party.  Additionally, there is no pending or, to the knowledge of the Pledgor,
threatened, action, suit, or legal equitable, arbitrative or administrative
proceeding instituted against the Pledgor which seeks to adjudicate the Pledgor
as bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its Property.
 
(b) The Pledgor has complied in all respects with all statutes, rules,
regulations, orders and restrictions of any Governmental Authority having
jurisdiction over the conduct of their respective businesses or the ownership of
the Pledged Collateral.
 
3.07. Investment Company Act.  The Pledgor is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
3.08. Sanctions.  Neither the Pledgor, nor any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (a) currently the
subject or target of any Sanctions or (b) located, organized or resident in a
Designated Jurisdiction.
 
3.09. No Default.  No Default has occurred and is continuing.
 
3.10. Solvency.  Before and after giving effect to this Pledge Agreement, the
Pledgor is Solvent.
 
3.11. Pledged Collateral.  The Pledged Collateral listed on the attached
Schedule 2.02(a) has been duly authorized and validly issued to the Pledgor and
are fully paid and nonassessable.
 
3.12. Ownership.  The Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any Lien or option, except for the security
interest created by this Pledge Agreement and the other Loan Documents.  The
Membership Interests listed on the attached Schedule 2.02(a) constitute the
percentage of the issued and outstanding membership interests of the Borrower
set forth on Schedule 2.02(a) and all of the Equity Interest in such issuer in
which the Pledgor has any ownership interest.
 
3.13. Jurisdiction.  Schedule 3 sets forth the Pledgor’s sole jurisdiction of
formation, type of organization, federal tax identification number, the
organizational number, and all names used by it during the last five years prior
to the date of this Pledge Agreement.
 
Section 4. Pledgor's Covenants.  During the term of this Pledge Agreement and
until Pledge Termination as defined in Section 7 below, the Pledgor covenants
and agrees with the Administrative Agent that:


4.01. Compliance with Laws.  The Pledgor shall comply with all Legal
Requirements, except to the extent non-compliance would not result in a Material
Adverse Change.  Without limiting the generality and coverage of the foregoing,
the Pledgor shall comply in all material respects with all Environmental Laws
and all laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which the Pledgor does
business; provided, however, that this Section 4.01 shall not prevent the
Pledgor from, in good faith and with reasonable diligence, contesting the
validity or application of any such laws or regulations by appropriate legal
proceedings so long as such reserves as may be required by GAAP shall have been
made therefor.
 
4.02. Maintenance of Existence.  The Pledgor shall preserve and maintain its
corporate existence, rights, franchises, and privileges in the jurisdiction of
its incorporation or organization, as applicable, and qualify and remain
qualified as a foreign entity in each jurisdiction in which qualification is
necessary or desirable in view of its business and operations or the ownership
of its Properties, and, in each case, where failure to qualify or preserve and
maintain its rights and franchises could reasonably be expected to cause a
Material Adverse Change.
 
4.03. Visitation.  At any reasonable time and from time to time, upon reasonable
notice, the Pledgor shall permit the Administrative Agent and any Lender or any
of their respective agents or representatives thereof, to (a) examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect at their reasonable discretion the Pledged Collateral of the Pledgor,
and (b) discuss the affairs, finances and accounts of the Pledgor with any of
their respective officers or directors.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
4.04. Reporting Requirements.  The Pledgor shall furnish to the Administrative
Agent and each Lender:
 
(a) Defaults.  As soon as possible and in any event within three (3) Business
Days after the occurrence of any default under any instrument or document
evidencing Debt of the Parent Guarantor, known to any officer of the Pledgor
which is continuing on the date of such statement, a statement of a Responsible
Officer of the Pledgor setting forth the details of such default.
 
(b) Other Governmental Notices.  Promptly and in any event within five (5)
Business Days after receipt thereof by the Pledgor a copy of any notice,
summons, citation, or proceeding seeking to modify in any material respect,
revoke, or suspend any material contract, license, permit or agreement with any
Governmental Authority.
 
(c) Material Changes.  Prompt written notice of any condition or event of which
the Pledgor has knowledge, which condition or event has resulted or may
reasonably be expected to result in a Material Adverse Change.
 
(d) Disputes, Etc.  Prompt written notice of (1) any claims, legal or
arbitration proceedings, proceedings before any Governmental Authority, or
disputes, or to the knowledge of the Pledgor threatened, or affecting the
Pledgor which, if adversely determined, could reasonably be expected to cause a
Material Adverse Change, or any material labor controversy of which the Pledgor
has knowledge resulting in or reasonably considered to be likely to result in a
strike against the Pledgor and (2) any claim, judgment, Lien or other
encumbrance (other than a Permitted Lien) affecting any Pledged Collateral of
the Pledgor.
 
(e) Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of the
Pledgor, as any Lender through the Administrative Agent may from time to time
reasonably request.  The Administrative Agent agrees to provide the Lenders with
copies of any material notices and information delivered solely to the
Administrative Agent pursuant to the terms of this Pledge Agreement.
 
4.05. Liens.  The Pledgor shall not create, assume, incur, or suffer to exist,
any Lien on or in respect of any of the Pledged Collateral whether now owned or
hereafter acquired, or assign any right to receive income.
 
4.06. Merger or Consolidation.  The Pledgor shall not merge or consolidate with
or into any other Person.
 
4.07. Change of Business.  The Pledgor shall not discontinue its usual business
or make any material change in the character of its business as in effect on the
Closing Date.
 
4.08. Organizational Documents; Name Change.  The Pledgor shall not amend,
supplement, modify or restate their articles or certificate of incorporation,
bylaws, limited liability company agreements, or other equivalent organizational
documents or amend its name or change its jurisdiction of incorporation,
organization or formation, in any case, without at least thirty (3) day’s prior
written notice (or such shorter period agreed to by the Administrative Agent in
its reasonable discretion) to, and prior consent of, the Administrative Agent
which such consent shall not be unreasonably conditioned, delayed or withheld.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
6

--------------------------------------------------------------------------------

 
 
4.09. Use of Proceeds.  The Pledgor will not engage in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U).  Neither the Pledgor nor any Person acting on behalf
of the Pledgor has taken or shall take any action which might cause any of the
Loan Documents to violate Regulation T, U or X or any other regulation of the
Board of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including
without limitation, the use of the proceeds of any Advance to purchase or carry
any margin stock in violation of Regulation T, U or X.
 
4.10. Further Assurances.  The Pledgor will warrant and defend the rights and
title herein granted unto the Administrative Agent in and to the Pledged
Collateral (and all right, title, and interest represented by the Pledged
Collateral) against the claims and demands of all Persons whomsoever.  The
Pledgor agrees that, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be reasonably necessary and that the Administrative Agent or
any other Secured Party may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable the
Administrative Agent or any other Secured Party to exercise and enforce its
rights and remedies hereunder with respect to any Pledged Collateral.  The
Pledgor hereby authorizes the Administrative Agent to file any financing
statements, amendments or continuations without the signature of the Pledgor to
the extent permitted by applicable law in order to perfect or maintain the
perfection of any security interest granted under this Pledge Agreement.
 
4.11. Asset Sale.  The Pledgor agrees that it will not sell or otherwise dispose
of, or grant any option with respect to, any of the Pledged Collateral or any of
its Equity Interest in the Borrower.  The Pledgor agrees that it will (i) cause
the Borrower not to issue any other Equity Interests in addition to or in
substitution for the Pledged Collateral issued by the Borrower, except to the
Pledgor and (ii) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any additional Equity Interests of the Borrower acquired by
the Pledgor.  The Pledgor shall not approve any amendment or modification of any
of the Pledged Collateral without the Administrative Agent's prior written
consent.


4.12. Certificates.  The Pledgor agrees that if the Pledgor shall become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a stock or Equity Interest dividend or
a distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Equity Interests of the Borrower, whether in
addition to, in substitution of, as a conversion of, or in exchange for, any of
the Pledged Shares, or otherwise in respect thereof, the Pledgor shall accept
the same as the agent of the Secured Parties, hold the same in trust for the
Secured Parties, segregated from other Property of the Pledgor, and deliver the
same forthwith to the Administrative Agent in the exact form received, duly
indorsed by the Pledgor to the Administrative Agent, if required, together with
an undated stock power or other transfer instrument covering such certificate
duly executed in blank by the Pledgor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations.


4.13. Tamar Royalties.  At all times, the obligations under the Tamar Royalty
Loan Agreement and all other certificates, documents and agreements (including
any guarantees or collateral documents) executed in connection with the Tamar
Royalty Loan Agreement shall be non-recourse to the Borrower, the Borrower’s
Subsidiaries, and the Pledged Collateral.


Section 5. Remedies upon Default.  If any Event of Default shall have occurred
and be continuing:
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 


5.01. UCC Remedies.  To the extent permitted by law, the Administrative Agent
may exercise in respect of the Pledged Collateral, in addition to other rights
and remedies provided for in this Pledge Agreement or otherwise available to it,
all the rights and remedies of a secured party under the UCC (whether or not the
UCC applies to the affected Pledged Collateral).


5.02. Dividends and Other Rights.


(a) All rights of the Pledgor to exercise the voting and other consensual rights
which it would otherwise be entitled to exercise pursuant to Section 2.04(a) may
be exercised by the Administrative Agent if the Administrative Agent so elects
and gives written notice of such election to the Pledgor and all rights of the
Pledgor to receive any Distributions on or in respect of the Pledged Collateral
and the proceeds of sale of the Pledged Collateral which it would otherwise be
authorized to receive and retain pursuant to Section 2.04(b) shall cease.


(b) All Distributions on or in respect of the Pledged Collateral and the
proceeds of sale of the Pledged Collateral which are received by the Pledgor
shall be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of the Pledgor, and shall be promptly paid over to
the Administrative Agent as Pledged Collateral in the same form as so received
(with any necessary indorsement).


5.03. Sale of Pledged Collateral. The Administrative Agent may sell all or part
of the Pledged Collateral at public or private sale, at any of the
Administrative Agent's offices or elsewhere, for cash, on credit, or for future
delivery, and upon such other terms as the Administrative Agent may deem
commercially reasonable in accordance with applicable laws.  The Pledgor agrees
that to the extent permitted by law such sales may be made without notice.  If
notice is required by law, the Pledgor hereby deems 10 days' advance notice of
the time and place of any public sale or the time after which any private sale
is to be made reasonable notification, recognizing that if the Pledged
Collateral threatens to decline speedily in value or is of a type customarily
sold on a recognized market shorter notice may be reasonable.  The
Administrative Agent shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given.  The Administrative
Agent may adjourn any public or private sale from time-to-time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  The Pledgor shall
fully cooperate with the Administrative Agent in selling or realizing upon all
or any part of the Pledged Collateral.  In addition, the Pledgor shall fully
comply with the securities laws of the United States, the State of Texas, and
other states and take such actions as may be necessary to permit Administrative
Agent to sell or otherwise dispose of any securities representing the Pledged
Collateral in compliance with such laws.


5.04. Exempt Sale.  If, in the opinion of the Administrative Agent, there is any
question that a public or semipublic sale or distribution of any Pledged
Collateral will violate any state or federal securities law, the Administrative
Agent in its reasonable discretion (a) may offer and sell securities privately
to purchasers who will agree to take them for investment purposes and not with a
view to distribution and who will agree to imposition of restrictive legends on
the certificates representing the security, or (b) may sell such securities in
an intrastate offering under Section 3(a)(11) of the Securities Act of 1933, as
amended, and no sale so made in good faith by the Administrative Agent shall be
deemed to be not "commercially reasonable" solely because so made.  The Pledgor
shall cooperate fully with the Administrative Agent in selling or realizing upon
all or any part of the Pledged Collateral.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 


5.05. Application of Collateral. The proceeds of any sale, or other realization
(other than that received from a sale or other realization permitted by the
Credit Agreement) upon all or any part of the Pledged Collateral pledged by the
Pledgor shall be applied by the Administrative Agent as set forth in Section
7.06 of the Credit Agreement.


5.06. Cumulative Remedies.  Each right, power and remedy herein specifically
granted to the Administrative Agent or otherwise available to it shall be
cumulative, and shall be in addition to every other right, power and remedy
herein specifically given or now or hereafter existing at law, in equity, or
otherwise, and each such right, power and remedy, whether specifically granted
herein or otherwise existing, may be exercised at any time and from time-to-time
as often and in such order as may be deemed expedient by the Administrative
Agent in its sole discretion.  No failure on the part of the Administrative
Agent to exercise, and no delay in exercising, and no course of dealing with
respect to, any such right, power or remedy, shall operate as a waiver thereof,
nor shall any single or partial exercise of any such rights, power or remedy
preclude any other or further exercise thereof or the exercise of any other
right.


Section 6. Administrative Agent as Attorney-in-Fact for Pledgor.


6.01. Administrative Agent Appointed Attorney-in-Fact.  The Pledgor hereby
irrevocably appoints the Administrative Agent as the Pledgor's attorney-in-fact,
with full authority after the occurrence and during the continuance of an Event
of Default to act for the Pledgor and in the name of the Pledgor, and, in the
Administrative Agent's discretion, to take any action and to execute any
instrument which the Administrative Agent may deem reasonably necessary or
advisable to accomplish the purposes of this Pledge Agreement, including,
without limitation, to receive, indorse, and collect all instruments made
payable to the Pledgor representing any dividend, or the proceeds of the sale of
the Pledged Collateral, or other distribution in respect of the Pledged
Collateral and to give full discharge for the same.  The Pledgor hereby
acknowledges, consents and agrees that the power of attorney granted pursuant to
this Section is irrevocable and coupled with an interest.


6.02. Administrative Agent May Perform. The Administrative Agent may from
time-to-time, at its option but at the Pledgor's expense, perform any act which
the Pledgor agrees hereunder to perform and which the Pledgor shall fail to
perform after being requested in writing so to perform (it being understood that
no such request need be given after the occurrence and during the continuance of
any Event of Default and after notice thereof by the Administrative Agent to the
Pledgor) and the Administrative Agent may from time-to-time take any other
action which the Administrative Agent reasonably deems necessary for the
maintenance, preservation or protection of any of the Pledged Collateral or of
its security interest therein.  The Administrative Agent shall provide notice to
the Pledgor of any action taken hereunder; provided however, the failure to
provide such notice shall not be construed as a waiver of any rights of the
Administrative Agent provided under this Pledge Agreement or under applicable
law.


6.03. Administrative Agent Has No Duty.  The powers conferred on the
Administrative Agent hereunder are solely to protect its interest in the Pledged
Collateral and shall not impose any duty on it to exercise any such
powers.  Except for reasonable care of any Pledged Collateral in its possession
and the accounting for moneys actually received by it hereunder, the
Administrative Agent shall have no duty as to any Pledged Collateral or
responsibility for taking any necessary steps to preserve rights against prior
parties or any other rights pertaining to any Pledged Collateral.


6.04. Reasonable Care.  The Administrative Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Administrative Agent accords its own
property, it being understood that the Administrative Agent shall have no
responsibility for (a) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders, or other matters relative to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 


Section 7. Miscellaneous.


7.01. Expenses.  The Pledgor will upon demand pay to the Administrative Agent
for its benefit and the benefit of the other Secured Parties the amount of any
reasonable out-of-pocket expenses, including the reasonable fees and
disbursements of its counsel and of any experts, which the Administrative Agent
and the other Secured Parties may incur in connection with (a) the custody,
preservation, use, or operation of, or the sale, collection, or other
realization of, any of the Pledged Collateral, (b) the exercise or enforcement
of any of the rights of the Administrative Agent or any Lender or any other
Secured Parties hereunder, and (c) the failure by the Pledgor to perform or
observe any of the provisions hereof.


7.02. Amendments, Etc.  No amendment or waiver of any provision of this Pledge
Agreement nor consent to any departure by the Pledgor herefrom shall be
effective unless made in writing and executed by the Pledgor and the
Administrative Agent (acting upon the written direction of the Required Lenders
and given in accordance with the Credit Agreement), and such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.


7.03. Addresses for Notices.  All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in the Credit
Agreement or on the signature page hereof.


7.04. Continuing Security Interest; Transfer of Interest.


(a) This Pledge Agreement shall create a continuing security interest in the
Pledged Collateral and, unless expressly released by the Administrative Agent,
shall (i) remain in full force and effect until Pledge Termination (as defined
below), (ii) be binding upon the Pledgor and its successors, transferees and
assigns, and (iii) inure, together with the rights and remedies of the
Administrative Agent hereunder, to the benefit of and be binding upon, each
Secured Party (other than the Swap Counterparties and the Banking Service
Providers) and each of its successors, transferees, and assigns, and to the
benefit of and be binding upon, the Swap Counterparties and each successor,
transferee, and assign of the Swap Counterparties and the Banking Service
Providers and each successor, transferee, and assign of the Banking Service
Providers to the extent such successor, transferee, and assign is a Lender or an
Affiliate of a Lender.  Without limiting the generality of the foregoing clause,
when any Lender assigns or otherwise transfers any interest held by it under the
Credit Agreement or other Loan Document to any other Person pursuant to the
terms of the Credit Agreement or such other Loan Document, that other Person
shall thereupon become vested with all the benefits held by such Lender under
this Pledge Agreement.  Furthermore, when any Swap Counterparty or any Banking
Service Provider assigns or otherwise transfers any interest held by it under a
Hedge Contract or any Banking Service to any other Person pursuant to the terms
of such agreement, that other Person shall thereupon become vested with all the
benefits held by such Secured Party under this Pledge Agreement only if such
Person is also then a Lender or an Affiliate of a Lender.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 


(b) Upon Pledge Termination, the security interest granted hereby shall
terminate and all rights to the Pledged Collateral shall revert to the Pledgor
to the extent such Pledged Collateral shall not have been sold or otherwise
applied pursuant to the terms hereof.  Upon any such termination, the
Administrative Agent will, at the Pledgor's expense, deliver all Pledged
Collateral to the Pledgor, execute and deliver to the Pledgor such documents as
the Pledgor shall reasonably request and take any other actions reasonably
requested to evidence or effect such termination.


(c) "Pledge Termination" as used herein shall mean the of the Credit Agreement,
the termination of all Hedge Contracts with such Persons (other than Hedge
Contracts with any Swap Counterparty with respect to which other arrangements
satisfactory to such Swap Counterparty and the Borrower have been made), the
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender shall have been made), and the payment in full of all outstanding
Advances, Letter of Credit Obligations (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender shall have been made) and all other Obligations (other than contingent
indemnification obligations) payable under this Agreement and under any other
Loan Document.


7.05. Waivers.  The Pledgor hereby waives:


(a) promptness, diligence, notice of acceptance, and any other notice with
respect to any of the Secured Obligations and this Pledge Agreement;
 
(b) any requirement that the Administrative Agent or any other Secured Party
protect, secure, perfect, or insure any Lien or any Property subject thereto or
exhaust any right or take any action against the Pledgor, any Guarantor, or any
other Person or any collateral; and


(c) any duty on the part of the Administrative Agent to disclose to the Pledgor
any matter, fact, or thing relating to the business, operation, or condition of
the Pledgor, any Guarantor, or any other Person and their respective assets now
known or hereafter known by such Person.


7.06. Severability.  Wherever possible each provision of this Pledge Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Pledge Agreement shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Pledge Agreement.


7.07. Choice of Law.  This Pledge Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New York and the
applicable laws of the United States of America.


7.08. Counterparts.  The parties may execute this Pledge Agreement in
counterparts, each of which constitutes an original, and all of which,
collectively, constitute only one agreement.  Delivery of an executed
counterpart signature page by facsimile is as effective as executing and
delivering this Pledge Agreement in the presence of the other parties to this
Pledge Agreement.  In proving this Pledge Agreement, a party must produce or
account only for the executed counterpart of the party to be charged.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
7.09. Headings.  Paragraph headings have been inserted in this Pledge Agreement
as a matter of convenience for reference only and it is agreed that such
paragraph headings are not a part of this Pledge Agreement and shall not be used
in the interpretation of any provision of this Pledge Agreement.


7.10. Reinstatement.  If, at any time after payment in full of all Secured
Obligations and termination of the Administrative Agent's security interest, any
payments on the Secured Obligations previously made must be disgorged by any
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of the Pledgor or any other Person,
this Pledge Agreement and the Administrative Agent's security interests herein
shall be reinstated as to all disgorged payments as though such payments had not
been made, and the Pledgor shall sign and deliver to the Administrative Agent
all documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Administrative Agent's security interest.  THE PLEDGOR
SHALL DEFEND AND INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY
FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS, LIABILITY, COST OR EXPENSE UNDER THIS
SECTION 7.10 (INCLUDING REASONABLE ATTORNEYS' FEES AND EXPENSES) IN THE DEFENSE
OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST,
OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED SECURED PARTY'S OWN NEGLIGENCE
BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE THAT IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED FROM SUCH INDEMNIFIED SECURED PARTY'S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.


7.11. Conflicts.  In the event of any explicit or implicit conflict between any
provisions of this Pledge Agreement and any provision of the Credit Agreement,
the terms of the Credit Agreement shall be controlling.


7.12. Consents and Agreements by Borrowers.  The Borrower hereby (a) consents to
the execution by the Pledgor of this Pledge Agreement and grant by the Pledgor
of a security interest, encumbrance, pledge and hypothecation in all of the
Membership Interests and the other Pledge Collateral of the Pledgor to the
Administrative Agent pursuant hereto, (b) without limiting the generality of the
foregoing, consents to the transfer of any Membership Interest to the
Administrative Agent or its nominee following an Event of Default and to the
substitution of Administrative Agent or its nominee as a member under the
limited liability company operating agreement, as heretofore and hereafter
amended, (c) waives any and all rights of first refusal set forth in the
respective limited liability company operating agreement of the Borrower, and
(d) acknowledges and agrees that the granting of the security interest under
this Pledge Agreement and the transfer of any Membership Interests by the
Pledgor to the Administrative Agent or its nominee following an Event of Default
shall be deemed a transfer in accordance with the terms and conditions of the
applicable limited liability company operating agreement of the Borrower.


7.13. No Waiver; Cumulative Remedies.  No failure on the part of any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege.  The rights, remedies, powers and privileges
herein provided in this Agreement are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.


7.14. Addresses for Notices.  All notices and other communications provided for
hereunder shall be in the manner and to the addresses set forth in the Credit
Agreement or on the signature page hereof.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 


7.15. Submission to Jurisdiction; Waiver of Venue; Service of Process.


(a) Submission to Jurisdiction.  The Pledgor and the other parties hereto
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, the Issuing Lender, or any Related Party of the foregoing in any way
relating to this Pledge Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in the Borough of Manhattan and of the United States District
Court for the Southern District of the State of New York and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Pledge Agreement or in any other Loan Document
shall affect any right that the Administrative Agent, any Lender or the Issuing
Lender may otherwise have to bring any action or proceeding relating to this
Pledge Agreement or any other Loan Document against the Pledgor, the Borrower or
any other Loan Party or its properties in the courts of any jurisdiction.
 
(b) Waiver of Venue.  The Pledgor and the other parties hereto expressly and
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
venue of any action or proceeding arising out of or relating to this Pledge
Agreement or any other Loan Document in any court referred to in paragraph (a)
of this Section.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
 
(c) Service of Process.  Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.02 of the Credit
Agreement other than by electronic mail.  Nothing in this Pledge Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.
 
7.16. Waiver of Jury Trial.  Each party to this Pledge Agreement hereby
expressly and irrevocably waives, to the fullest extent permitted by applicable
Legal Requirements, any right it may have to trial by jury IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS PLEDGE
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.  Each party hereby agrees
and consents that any party hereto may file an original counterpart or a copy of
this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
7.17. USA Patriot Act; OFAC.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Pledgor that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Pledgor and each shareholder of the Pledgor holding 10% or more
of the outstanding common shares, which information includes the name and
address of the Pledgor, as applicable, or equity holder of the Pledgor, as
applicable, and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Pledgor or equity holder of
the Pledgor in accordance with the Act. In addition, the Pledgor agrees to
(a) ensure that no Person who owns a controlling interest in or otherwise
controls the Pledgor is or shall be listed on the Specially Designated Nationals
and Blocked Person List or other similar lists maintained by the OFAC, the
Department of the Treasury or included in any Executive Order, (b) not to use or
permit the use of proceeds of the Secured Obligations to violate any of the
foreign asset control regulations of the OFAC or any enabling statute or
Executive Order relating thereto, and (c) comply with the applicable laws.
 
7.18. INDEMNIFICATION.  THE PLEDGOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT
(AND ANY SUB-AGENT THEREOF), EACH SECURED PARTY AND EACH RELATED PARTY OF ANY OF
THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST,
AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE), AND SHALL INDEMNIFY AND HOLD HARMLESS EACH
INDEMNITEE FROM ALL FEES AND TIME CHARGES AND DISBURSEMENTS FOR ATTORNEYS WHO
MAY BE EMPLOYEES OF ANY INDEMNITEE, INCURRED BY ANY INDEMNITEE OR ASSERTED
AGAINST ANY INDEMNITEE BY ANY PERSON (INCLUDING THE PARENT, THE BORROWER OR ANY
OTHER LOAN PARTY) OTHER THAN SUCH INDEMNITEE AND ITS RELATED PARTIES OR BY THE
PLEDGOR, THE BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY
OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, (II) ANY ADVANCE OR LETTER OF CREDIT OR THE USE OR PROPOSED
USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING LENDER TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF
ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE PLEDGOR, THE BORROWER OR ANY OTHER LOAN PARTY, AND REGARDLESS OF
WHETHER ANY INDEMNITEE IS A PARTY THERETO, PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.  ALL AMOUNTS DUE UNDER THIS
SECTION 7.18 SHALL BE PAYABLE WITHIN TEN (10) BUSINESS DAYS AFTER DEMAND
THEREFOR.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE RESIGNATION OF THE
ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING LENDER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION
OR DISCHARGE OF ALL THE OTHER SECURED OBLIGATIONS.
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
7.19. WAIVER OF DAMAGES.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENT, THE PLEDGOR SHALL NOT ASSERT, AND HEREBY WAIVES, ANY CLAIM AGAINST
ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL
OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF, THIS PLEDGE AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, ANY ADVANCE OR LETTER OF CREDIT OR THE USE OF
THE PROCEEDS THEREOF.  NO INDEMNITEE SHALL BE LIABLE FOR ANY DAMAGES ARISING
FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS
DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION
TRANSMISSION SYSTEMS IN CONNECTION WITH THIS PLEDGE AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
7.20. Entire Agreement.  THIS PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.


THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES HERETO.
 
[SIGNATURE PAGES FOLLOW]
 
 
 
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Pledge Agreement to be duly executed as of
the date first above written.
 
PLEDGOR:
 
ISRAMCO, INC.,
a Delaware corporation




By:                                                                     
Name:                                                                
Title:                                                                  
   

Address for notices:



 


BORROWER (FOR PURPOSES OF
SECTION 7.12 ONLY):
 
ISRAMCO ONSHORE, LLC,
a Texas limited liability company
 
 
By:                                                                     
Name:                                                                
Title:                                                                  


 

 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 
SOCIÉTÉ GÉNÉRALE,
as Administrative Agent for the
ratable benefit of the Secured Parties




By:                                                                        
Name:                                                                
Title:                                                                          
 
 
 
 
 
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 2.02(a)
 
MEMBERSHIP INTERESTS
 
 
 
Pledgor
Issuer
Certificate No.
# of Units
% of Membership Interest Owned
Isramco, Inc.
Isramco Onshore, LLC
N/A
N/A
100%

 
 
 
 
 
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3


PLEDGOR INFORMATION
 
Pledgor:
Isramco, Inc.
   
Sole Jurisdiction of Formation / Filing:
Delaware
   
Type of Organization:
Corporation
   
Organizational Number:
0801937053
   
Prior Names:
J.O.E.X. –Jerusalem Oil Exploration Inc.



 
 
Exhibit H-2 to Credit Agreement
Form of Parent Pledge Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT I


FORM OF SECURITY AGREEMENT


THIS SECURITY AGREEMENT dated as of June 30, 2015 (this “Security Agreement”) is
by and among Isramco Onshore, LLC, a Texas limited liability company
(“Borrower”), each Subsidiary of the Borrower party hereto from time to time
(together with the Borrower, the “Grantors” and individually, each a “Grantor”)
and Société Générale, as Administrative Agent (as defined below) (the “Secured
Party”) for the ratable benefit of itself, the Lenders (as defined below), the
Issuing Lender (as defined below), the Swap Counterparties (as defined in the
Credit Agreement referred to below) , the Banking Service Providers (as defined
in the Credit Agreement referred to below) and the other holders of Obligations
(as defined in the Credit Agreement referred to below and, together with the
Secured Party, the Issuing Lender, the Lenders, the Swap Counterparties and the
Banking Service Providers, collectively referred to herein as the
“Beneficiaries” and, individually, a “Beneficiary”).
 
RECITALS
 
A.           The Borrower has entered into that certain Credit Agreement dated
as of June 30, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among the Borrower, the
lenders party thereto from time to time (the “Lenders”), and Société Générale,
as administrative agent (in such capacity, the “Administrative Agent”) and as
issuing lender (in such capacity, the “Issuing Lender”);
 
B.           Each Grantor (other than the Borrower) is a direct or indirect
Subsidiary of the Borrower and will derive substantial direct and indirect
benefit from (i) the transactions contemplated by the Credit Agreement and the
other Loan Documents (as defined in the Credit Agreement), (ii) the Hedge
Contracts (as defined in the Credit Agreement) entered into by the Borrower or
any of its Subsidiaries with a Swap Counterparty, and (iii) the Banking Services
(as defined in the Credit Agreement) provided to any Loan Party by any Banking
Service Providers;
 
C.           Each Grantor is executing and delivering this Security Agreement to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and other Loan Documents, to make the credit extensions thereunder and
to incur Letter of Credit Obligations under the terms of the Credit Agreement,
to induce the Lenders and their Affiliates to enter into Hedge Contracts with
the Borrower and to induce the Banking Service Providers to provide Banking
Services to the Loan Parties, intending this Security Agreement to be a legal,
valid, binding, enforceable and continuing obligation of such Grantor, whether
or not such Grantor derives any benefit from the Credit Agreement or from any
other Loan Document; and
 
D.           It is a condition precedent to the effectiveness of the Credit
Agreement and to the
Lenders making any Advances or otherwise extending credit or other financial
accommodations and the Issuing Lender issuing Letters of Credit that the
Grantors shall secure the due payment and performance of all Obligations by
entering into this Security Agreement.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 


AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, each Grantor hereby agrees with the Secured Party, for the ratable
benefit of the Beneficiaries as follows:
 
Section 1. Definitions; Interpretation.  (a) All capitalized terms not otherwise
defined in this Security Agreement that are defined in the Credit Agreement
shall have the meanings assigned to such terms by the Credit Agreement.  Any
terms used in this Security Agreement that are defined in the UCC (as defined
below) and not otherwise defined herein or in the Credit Agreement, shall have
the meanings assigned to those terms by the UCC.  All meanings to defined terms,
unless otherwise indicated, are to be equally applicable to both the singular
and plural forms of the terms defined.  The following terms shall have the
meanings specified below:
 
“Accounts” means an “account” as defined in the UCC, including, without
limitation, all of any Grantor’s rights to payment for goods sold or leased,
services performed, or otherwise, whether now in existence or arising from time
to time hereafter, including, without limitation, rights arising under any of
the Contracts or evidenced by an account, note, contract, security agreement,
Chattel Paper (including, without limitation, electronic Chattel Paper), or
other evidence of indebtedness or security, together with all of the right,
title and interest of any Grantor in and to (i) all security pledged, assigned,
hypothecated or granted to or held by any Grantor to secure the foregoing,
(ii) all of any Grantor’s right, title and interest in and to any goods or
services, the sale of which gave rise thereto, (iii) all guarantees,
endorsements and indemnifications on, or of, any of the foregoing, (iv) all
powers of attorney granted to the Grantor for the execution of any evidence of
indebtedness or security or other writing in connection therewith, (v) all
books, correspondence, credit files, records, ledger cards, invoices, and other
papers relating thereto, including without limitation all similar information
stored on a magnetic medium or other similar storage device and other papers and
documents in the possession or under the control of any Grantor or any computer
bureau from time to time acting for any Grantor, (vi) all evidences of the
filing of financing statements and other statements granted to any Grantor and
the registration of other instruments in connection therewith and amendments
thereto, notices to other creditors or secured parties, and certificates from
filing or other registration officers, (vii) all credit information, reports and
memoranda relating thereto, and (viii) all other writings related in any way to
the foregoing.
 
“Cash Collateral” means all amounts from time to time held in any checking,
savings, deposit or other account of such Grantor, all monies, proceeds or sums
due or to become due therefrom or thereon and all documents (including, but not
limited to passbooks, certificates and receipts) evidencing all funds and
investments held in such accounts.
 
“Chattel Paper” has the meaning set forth in the UCC.
 
“Collateral” has the meaning set forth in Section 2 of this Security Agreement.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
“Contract Documents” means all Instruments, Chattel Paper, letters of credit,
bonds, guarantees or similar documents evidencing, representing, arising from or
existing in respect of, relating to, securing or otherwise supporting the
payment of, the Contract Rights.
 
“Contract Rights” means (i) all (A) of any Grantor’s rights to payment under any
Contract or Contract Document and (B) payments due and to become due to any
Grantor under any Contract or Contract Document, in each case whether as
contractual obligations, damages or otherwise; (ii) all of any Grantor’s claims,
rights, powers, or privileges and remedies under any Contract or Contract
Document; and (iii) all of any Grantor’s rights under any Contract or Contract
Document to make determinations, to exercise any election (including, but not
limited to, election of remedies) or option or to give or receive any notice,
consent, waiver or approval together with full power and authority with respect
to any Contract or Contract Document to demand, receive, enforce or collect any
of the foregoing rights or any property which is the subject of any Contract or
Contract Document, to enforce or execute any checks, or other instruments or
orders, to file any claims and to take any action which, in the opinion of the
Secured Party, may be necessary or advisable in connection with any of the
foregoing.
 
“Contracts” means all contracts to which any Grantor now is, or hereafter will
be bound, or to which such Grantor is or hereafter will be a party, beneficiary
or assignee, all Insurance Contracts, and all exhibits, schedules and other
attachments to such contracts, as the same may be amended, supplemented or
otherwise modified or replaced from time to time.
 
“Document” means a bill of lading, dock warrant, dock receipt, warehouse receipt
or order for the delivery of goods, and also any other document which in the
regular course of business or financing is treated as adequately evidencing that
the person in possession of it is entitled to receive, hold and dispose of the
document and the goods it covers.
 
“Equipment” means any equipment now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “equipment” under the UCC, including, without limitation, all
surface or subsurface machinery, equipment, facilities, supplies, or other
tangible personal property, including tubing, rods, pumps, pumping units and
engines, pipe, pipelines, meters, apparatus, boilers, compressors, liquid
extractors, connectors, valves, fittings, power plants, poles, lines, cables,
wires, transformers, starters and controllers, machine shops, tools, machinery
and parts, storage yards and equipment stored therein, buildings and camps,
telegraph, telephone, and other communication systems, loading docks, loading
racks, and shipping facilities, and any manuals, instructions, blueprints,
computer software (including software that is imbedded in and part of the
equipment), and similar items which relate to the above, and any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
“Fixtures” means any fixtures now or hereafter owned or leased by any Grantor,
or in which any Grantor holds or acquires any other right, title or interest,
constituting “fixtures” under the UCC, including without limitation any and all
additions, substitutions and replacements of any of the foregoing, wherever
located together with all improvements thereon and all attachments, components,
parts, equipment and accessories installed thereon or affixed thereto.
 
“General Intangibles” means all general intangibles now or hereafter owned by
any Grantor, or in which any Grantor holds or acquires any other right, title or
interest, constituting “general intangibles” or “payment intangibles” under the
UCC, including, but not limited to, all trademarks, trademark applications,
trademark registrations, tradenames, fictitious business names, business names,
company names, business identifiers, prints, labels, trade styles and service
marks (whether or not registered), trade dress, including logos and/or designs,
copyrights, patents, patent applications, goodwill of any Grantor’s business
symbolized by any of the foregoing, trade secrets, license rights, license
agreements, permits, franchises, and any rights to tax refunds to which any
Grantor is now or hereafter may be entitled.
 
“Instrument” means an “instrument” as defined in the UCC, including, without
limitation, any Negotiable Instrument, or any other writing which evidences a
right to the payment of money and is not itself a security agreement or lease
and is of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment (other than Instruments
constituting Chattel Paper).
 
“Insurance Contracts” means all contracts and policies of insurance and
re-insurance maintained or required to be maintained by or on behalf of any
Grantor under the Loan Documents.
 
“Inventory” means all of the inventory of any Grantor, or in which any Grantor
holds or acquires any right, title or interest, of every type or description,
now owned or hereafter acquired and wherever located, whether raw, in process or
finished, and all materials usable in processing the same and all documents of
title covering any inventory, including, without limitation, work in process,
materials used or consumed in any Grantor’s business, now owned or hereafter
acquired or manufactured by any Grantor and held for sale in the ordinary course
of its business, all present and future substitutions therefor, parts and
accessories thereof and all additions thereto, all Proceeds thereof and products
of such inventory in any form whatsoever, and any other item constituting
“inventory” under the UCC.
 
“Inventory Records” means all books, records, other similar property, and
General Intangibles at any time relating to Inventory.
 
“Investment Property” means “investment property” as defined in the UCC,
including, without limitation, all securities (whether certificated or
uncertificated), security entitlements, securities accounts, commodity
contracts, and commodity accounts.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
“Negotiable Instrument” means a “negotiable instrument” as defined in the UCC.
 
“Proceeds” means all proceeds (as defined in the UCC) of any or all of the
Collateral, including without limitation (i) any and all proceeds of, all claims
for, and all rights of any Grantor to receive the return of any premiums for,
any insurance, indemnity, warranty or guaranty payable from time to time with
respect to any of the Collateral, (ii) any and all payments (in any form
whatsoever) made or due and payable from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any Governmental Authority (or any Person acting under
color of any Governmental Authority), (iii) all proceeds received or receivable
when any or all of the Collateral is sold, exchanged or otherwise disposed,
whether voluntarily, involuntarily, in foreclosure or otherwise, (iv) all claims
of any Grantor for damages arising out of, or for breach of or default under,
any Collateral, (v) all rights of any Grantor to terminate, amend, supplement,
modify or waive performance under any Contracts, to perform thereunder and to
compel performance and otherwise exercise all remedies thereunder, and (vi) any
and all other amounts from time to time paid or payable under or in connection
with any of the Collateral.
 
“Secured Obligations” means all Obligations now or hereafter existing, including
any extensions, modifications, substitutions, amendments and renewals thereof,
whether for principal, interest, fees, expenses, indemnification, or otherwise;
provided that the definition of “Secured Obligations” shall not create any
guarantee by any Grantor of (or grant of security interest by any Grantor to
support, as applicable) any Excluded Swap Obligations of such Grantor for
purposes of determining any obligations of any Grantor.
 
“Security Agreement” means this Security Agreement, as the same may be modified,
supplemented or amended from time to time in accordance with its terms.
 
“Security Termination” has the meaning assigned such term in Section 18(d)
hereof.
 
“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.
 
(b)           All meanings to defined terms, unless otherwise indicated, are to
be equally applicable to both the singular and plural forms of the terms
defined.  Article, Section, Schedule, and Exhibit references are to Articles and
Sections of and Schedules and Exhibits to this Security Agreement, unless
otherwise specified.  All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Security Agreement
shall refer to this Security Agreement as a whole and not to any particular
provision of this Security Agreement.  As used herein, the term “including”
means “including, without limitation,”. Paragraph headings have been inserted in
this Security Agreement as a matter of convenience for reference only and it is
agreed that such paragraph headings are not a part of this Security Agreement
and shall not be used in the interpretation of any provision of this Security
Agreement.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
5

--------------------------------------------------------------------------------

 
 
Section 2. Assignment, Pledge and Grant of Security Interest.
 
(a)           As collateral security for the prompt and complete payment and
performance when due of all Secured Obligations, each Grantor hereby assigns,
pledges, and grants to the Secured Party for the benefit of the Beneficiaries a
lien on and continuing security interest in all of such Grantor’s right, title
and interest in, to and under, all items described in this Section 2, whether
now owned or hereafter acquired by such Grantor and wherever located and whether
now owned or hereafter existing or arising (collectively, the “Collateral”):
 
(i)  
all Contracts, all Contract Rights, Contract Documents and Accounts associated
with such Contracts and each and every document granting security to such
Grantor under any such Contract;

 
(ii)  
all Accounts;

 
(iii)  
all Inventory;

 
(iv)  
all Equipment;

 
(v)  
all General Intangibles;

 
(vi)  
all Investment Property;

 
(vii)  
all Fixtures;

 
(viii)  
all checking, savings, deposit or other account of such Grantor and all other
accounts held in the name of such Grantor with any Lender;

 
(ix)  
all Cash Collateral;

 
(x)  
any Permit now or hereafter held by such Grantor (except that any Permit that
would by its terms or under applicable law become void, voidable, terminable or
revocable by being subjected to the Lien of this Security Agreement or in which
a Lien is not permitted to be granted under applicable law, is hereby excluded
from such Lien to the extent necessary so as to avoid such voidness,
voidability, terminability or revocability);

 
(xi)  
any right to receive a payment under any Hedge Contract in connection with a
termination thereof;

 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
6

--------------------------------------------------------------------------------

 
 
(xii)  
(A) all policies of insurance and Insurance Contracts, now or hereafter held by
or on behalf of such Grantor, including casualty and liability, business
interruption, and any title insurance, (B) all Proceeds of insurance, and (C)
all rights, now or hereafter held by such Grantor to any warranties of any
manufacturer or contractor or any other Person;

 
(xiii)  
any and all liens and security interests (together with the documents evidencing
such security interests) granted to such Grantor by an obligor to secure such
obligor’s obligations owing under any Instrument, Chattel Paper, or Contract
that is pledged hereunder or with respect to which a security interest in such
Grantor’s rights in such Instrument, Chattel Paper, or Contract is granted
hereunder;

 
(xiv)  
any and all guaranties given by any Person for the benefit of such Grantor which
guarantees the obligations of an obligor under any Instrument, Chattel Paper or
Contract, which are pledged hereunder;

 
(xv)  
without limiting the generality of the foregoing, all other personal property,
goods, Instruments, Chattel Paper, Documents, Fixtures, Commercial Tort Claims,
Commodity Contracts, Deposit Accounts, Letter of Credit Rights, Letters of
Credit, Money, Payment Intangibles, credits, claims, demands and assets of such
Grantor whether now existing or hereafter acquired from time to time; and

 
(xvi)  
any and all additions, accessions and improvements to, all substitutions and
replacements for and all products and Proceeds of or derived from all of the
items described above in this Section 2.

 
(b)           Notwithstanding anything contained herein to the contrary, it is
the intention of each Grantor, the Secured Party and the other Beneficiaries
that the amount of the Secured Obligation secured by each Grantor’s interests in
any of its Property shall be in, but not in excess of, the maximum amount
permitted by fraudulent conveyance, fraudulent transfer and other similar law,
rule or regulation of any Governmental Authority applicable to such Grantor.
Accordingly, notwithstanding anything to the contrary contained in this Security
Agreement or in any other agreement or instrument executed in connection with
the payment of any of the Secured Obligations, the amount of the Secured
Obligations secured by each Grantor’s interests in any of its Property pursuant
to this Security Agreement shall be limited to an aggregate amount equal to the
largest amount that would not render such Grantor’s obligations hereunder or the
liens and security interest granted to the Secured Party hereunder subject to
avoidance under Section 548 of the United States Bankruptcy Code or any
comparable provision of any other applicable law.
 
Section 3. Representations and Warranties.  Each Grantor hereby represents and
warrants the following to the Secured Party and the other Beneficiaries:
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
7

--------------------------------------------------------------------------------

 
 
(a) Records.  Such Grantor’s sole jurisdiction of formation and type of
organization are as set forth in Schedule 1 attached hereto.  All records
concerning the Accounts, General Intangibles, or any other Collateral applicable
to such Grantor are located at the address for such Grantor on such Schedule
1.  None of the Accounts is evidenced by a promissory note or other instrument.
 
(b) Other Liens.  Such Grantor is, and will be the record, legal, and beneficial
owner of all of the Collateral pledged by such Grantor free and clear of any
Lien, except for the Permitted Liens.  No effective financing statement or other
instrument similar in effect covering all or any part of the Collateral is, or
will be, on file in any recording office, except such as may be filed in
connection with this Security Agreement or in connection with other Permitted
Liens or for which satisfactory releases have been received by the Secured
Party.
 
(c) Lien Priority and Perfection.
 
(i) Subject only to Permitted Liens, this Security Agreement creates valid and
continuing security interests in the Collateral, securing the payment and
performance of all the Secured Obligations.  Upon the filing of financing
statements by the Secured Party with the jurisdictions listed in Schedule 1, the
security interests granted to the Secured Party hereunder will constitute valid
first-priority perfected security interests in all Collateral with respect to
which a security interest can be perfected by the filing of a financing
statement, subject only to Permitted Liens.
 
(ii) No consent of any other Person and no authorization, approval, or other
action by, and no notice to or filing with any Governmental Authority is
required (A) for the grant by such Grantor of the pledge, assignment, and
security interest granted hereby or for the execution, delivery, or performance
of this Security Agreement by such Grantor, (B) for the validity, perfection, or
maintenance of the pledge, assignment, lien, and security interest created
hereby (including the first-priority (subject to Permitted Liens) nature
thereof), except for security interests that cannot be perfected by filing under
the UCC, or (C) for the exercise by the Secured Party of the rights provided for
in this Security Agreement or the remedies in respect of the Collateral pursuant
to this Security Agreement, except (1) those consents to assignment of licenses,
permits, approvals, powers, and other rights that are as a matter of law not
assignable, (2) those consents, approvals, authorizations, actions, notices or
filings which have been duly obtained or made and, in the case of the
maintenance of perfection, the filing of continuation statements under the UCC,
and (3) those filings and actions described in Section 3(c)(i).
 
(d) Tax Identification Number and Organizational Number.  The federal tax
identification number of such Grantor and the organizational number of such
Grantor are as set forth in Schedule 1.
 
(e) Tradenames; Prior Names.  Except as set forth on Schedule 1, such Grantor
has not conducted business under any name other than its current name during the
last five years prior to the date of this Security Agreement.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
8

--------------------------------------------------------------------------------

 
 
(f) Exclusive Control.  Such Grantor has exclusive possession and control of its
respective Equipment and Inventory.
 
Section 4. Covenants.
 
(a) Further Assurances.
 
(i) Each Grantor agrees that from time to time, at its expense, such Grantor
shall promptly execute and deliver all instruments and documents, and take all
action, that may be reasonably necessary or desirable, or that the Secured Party
may reasonably request, in order to perfect and protect any pledge, assignment,
or security interest granted or intended to be granted hereby or to enable the
Secured Party to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Grantor (A) at the request of Secured Party, shall execute such
instruments, endorsements or notices, as may be reasonably necessary or
desirable or as the Secured Party may reasonably request, in order to perfect
and preserve the assignments and security interests granted or purported to be
granted hereby, (B) shall, at the reasonable request of the Secured Party, mark
conspicuously each material document included in the Collateral, each Chattel
Paper included in the Accounts, and each of its records pertaining to the
Collateral with a legend, in form and substance satisfactory to the Secured
Party, including that such document, Chattel Paper, or record is subject to the
pledge, assignment, and security interest granted hereby, (C) shall, if any
Collateral shall be evidenced by a promissory note or other instrument or
chattel paper, deliver and pledge to the Secured Party hereunder such note or
instrument or chattel paper duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
the Secured Party, and (D) authorizes the Secured Party to file any financing
statements, amendments or continuations to the extent permitted by applicable
law in order to perfect or maintain the perfection of any security interest
granted under this Security Agreement (including, without limitation, financing
statements using an “all assets” or “all personal property” collateral
description).
 
(ii) Each Grantor shall pay all filing, registration and recording fees and all
refiling, re-registration and re-recording fees, and all other reasonable
expenses incident to the execution and acknowledgment of this Security
Agreement, any assurance, and all federal, state, county and municipal stamp
taxes and other taxes, duties, imports, assessments and charges arising out of
or in connection with the execution and delivery of this Security Agreement, any
agreement supplemental hereto, any financing statements, and any instruments of
further assurance.
 
(iii) Each Grantor shall promptly provide to the Secured Party all information
and evidence the Secured Party may reasonably request concerning the Collateral
to enable the Secured Party to enforce the provisions of this Security
Agreement.
 
Section 5. Change of Name; State of Formation.  Each Grantor shall give the
Secured Party at least thirty days’ prior written notice (or such shorter period
as may be agreed to by the Administrative Agent in its reasonable discretion)
before it (i) in the case of any Grantor that is not a “registered organization”
(as such term is defined in Section 9-102 of the UCC), changes the location of
its principal place of business and chief executive office, (ii) changes the
location of its jurisdiction of formation or organization, (iii) changes the
location of the Equipment, Inventory, or original copies of any Chattel Paper
evidencing Accounts, or (iv) uses a trade name other than its current name used
on the date hereof.  Other than as permitted by Section 6.11 of the Credit
Agreement, no Grantor shall amend, supplement, modify or restate its articles or
certificate of incorporation, bylaws, limited liability company agreements, or
other equivalent organizational documents, nor amend its name or change its
jurisdiction of incorporation, organization or formation without the prior
written consent of the Secured Party.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
9

--------------------------------------------------------------------------------

 
 
(a) [Reserved].
 
(b) Liability Under Contracts and Accounts.  Notwithstanding anything in this
Security Agreement to the contrary, (i) the execution of this Security Agreement
shall not release any Grantor from its obligations and duties under any of the
Contract Documents, or any other contract or instrument which are part of the
Collateral and Accounts included in the Collateral, (ii) the exercise by the
Secured Party of any of its rights hereunder shall not release any Grantor from
any of its duties or obligations under any Contract Documents, or any other
Contract or Instrument which are part of the Collateral and Accounts included in
the Collateral, and (iii) the Secured Party shall not have any obligation or
liability under any Contract Documents, or any other contract or instrument
which are part of the Collateral and Accounts included in the Collateral by
reason of the execution and delivery of this Security Agreement, nor shall the
Secured Party be obligated to perform any of the obligations or duties of any
Grantor thereunder or to take any action to collect or enforce any claim for
payment assigned hereunder.
 
(c) Transfer of Certain Collateral; Release of Certain Security Interest.  Each
Grantor agrees that it shall not sell, assign, or otherwise dispose of any
Collateral, except as otherwise permitted under the Credit Agreement.  The
Secured Party shall promptly, at the Grantors’ expense, execute and deliver all
further instruments and documents, and take all further action that a Grantor
may reasonably request in order to release its security interest in any
Collateral which is disposed of in accordance with the terms of the Credit
Agreement.
 
(d) Accounts.  Each Grantor agrees that it will use commercially reasonable
efforts to ensure that each Account (i) is and will be, in all material
respects, the genuine, legal, valid, and binding obligations of the account
debtor in respect thereof, representing an unsatisfied obligation of such
account debtor, (ii) is and will be, in all material respects, enforceable in
accordance with its terms, (iii) is not and will not be subject to any setoffs,
defenses, taxes, counterclaims, except in the ordinary course of business, (iv)
is and will be, in all material respects, in compliance with all applicable
laws, whether federal, state, local or foreign, and (v) which if evidenced by
Chattel Paper, will not require the consent of the account debtor in respect
thereof in connection with its assignment hereunder.
 
(e) Negotiable Instruments.  If any Grantor shall at any time hold or acquire
any Negotiable Instruments, including promissory notes, such Grantor shall
forthwith endorse, assign and deliver the same to the Secured Party, accompanied
by such instruments of transfer or assignment duly executed in blank as the
Secured Party may from time to time reasonably request.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
10

--------------------------------------------------------------------------------

 
 
(f) Other Covenants of Grantor.  Each Grantor agrees that (i) any action or
proceeding to enforce this Security Agreement may be taken by the Secured Party
either in such Grantor’s name or in the Secured Party’s name, as the Secured
Party may deem necessary, and (ii) such Grantor will, so long as Security
Termination has not occurred, warrant and defend its title to the Collateral and
the interest of the Secured Party in the Collateral against any claim or demand
of any Persons (other than Permitted Liens) which could reasonably be expected
to materially adversely affect such Grantor’s title to, or the Secured Party’s
right or interest in, such Collateral.
 
Section 6. Termination of Security Interest.  Upon the occurrence of Security
Termination, the security interest granted hereby shall terminate and all rights
to the Collateral shall revert to the applicable Grantor to the extent such
Collateral shall not have been sold or otherwise applied pursuant to the terms
hereof.  Upon any such termination, the Secured Party will, at the Grantors’
expense, execute and deliver to the applicable Grantor such documents
(including, without limitation, UCC-3 termination statements) as such Grantor
shall reasonably request to evidence such termination.
 
Section 7. Reinstatement. If, at any time after Security Termination, any
payments on the Secured Obligations previously made must be disgorged by the
Secured Party for any reason whatsoever, including, without limitation, the
insolvency, bankruptcy or reorganization of any Grantor or any other Person,
this Security Agreement and the Secured Party’s security interests herein shall
be reinstated as to all disgorged payments as though such payments had not been
made, and each Grantor shall sign and deliver to the Secured Party all
documents, and shall do such other acts and things, as may be necessary to
reinstate and perfect the Secured Party’s security interest.  EACH GRANTOR SHALL
DEFEND AND INDEMNIFY EACH BENEFICIARY FROM AND AGAINST ANY CLAIM, DAMAGE, LOSS,
LIABILITY, COST OR EXPENSE UNDER THIS SECTION 7 (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) IN THE DEFENSE OF ANY SUCH ACTION OR SUIT INCLUDING SUCH CLAIM,
DAMAGE, LOSS, LIABILITY, COST, OR EXPENSE ARISING AS A RESULT OF THE INDEMNIFIED
BENEFICIARY’S OWN NEGLIGENCE BUT EXCLUDING SUCH CLAIM, DAMAGE, LOSS, LIABILITY,
COST, OR EXPENSE THAT IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED BENEFICIARY’S
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  ALL AMOUNTS DUE UNDER THIS SECTION
SHALL BE PAYABLE NOT LATER THAN TEN (10) DAYS AFTER DEMAND THEREFOR.  THE
AGREEMENTS IN THIS SECTION SHALL SURVIVE THE OCCURRENCE OF SECURITY TERMINATION,
THE RESIGNATION OF THE ADMINISTRATIVE AGENT, THE RESIGNATION OF THE ISSUING
LENDER AND THE REPLACEMENT OF ANY LENDER.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
11

--------------------------------------------------------------------------------

 
 
Section 8. Remedies upon Event of Default.
 
(a)           If any Event of Default has occurred and is continuing, the
Secured Party shall at the request of, or may with the consent of, the Majority
Lenders, (i) proceed to protect and enforce the rights vested in it by this
Security Agreement or otherwise available to it, including but not limited to,
the right to cause all revenues and other moneys pledged hereby as Collateral to
be paid directly to it, and to enforce its rights hereunder to such payments and
all other rights hereunder by such appropriate judicial proceedings as it shall
deem most effective to protect and enforce any of such rights, either at law or
in equity or otherwise, whether for specific enforcement of any covenant or
agreement contained in any of the Contract Documents, or in aid of the exercise
of any power therein or herein granted, or for any foreclosure hereunder and
sale under a judgment or decree in any judicial proceeding, or to enforce any
other legal or equitable right vested in it by this Security Agreement or by
law; (ii) cause any action at law or suit in equity or other proceeding to be
instituted and prosecuted and enforce any rights hereunder or included in the
Collateral, subject to the provisions and requirements thereof; (iii) sell or
otherwise dispose of any or all of the Collateral or cause the Collateral to be
sold or otherwise disposed of in one or more sales or transactions, at such
prices and in such manner as may be commercially reasonable, and for cash or on
credit or for future delivery, without assumption of any credit risk, at public
or private sale, without demand of performance or notice of intention to sell or
of time or place of sale (except such notice as is required by applicable
statute and cannot be waived), it being agreed that the Secured Party may be a
purchaser on behalf of the Beneficiaries or on its own behalf at any such sale
and that the Secured Party, any other Beneficiary, or any other Person who may
be a bona fide purchaser for value and without notice of any claims of any or
all of the Collateral so sold shall thereafter hold the same absolutely free
from any claim or right of whatsoever kind, including any equity of redemption
of any Grantor, any such demand, notice or right and equity being hereby
expressly waived and released to the extent permitted by law; (iv) incur
expenses, including attorneys’ fees, consultants’ fees, and other costs
appropriate to the exercise of any right or power under this Security Agreement;
(v) perform any obligation of any Grantor hereunder and make payments, purchase,
contest or compromise any encumbrance, charge or lien, and pay taxes and
expenses, without, however, any obligation to do so; (vi) in connection with any
acceleration and foreclosure, take possession of the Collateral and render it
usable and repair and renovate the same, without, however, any obligation to do
so, and enter upon any location where the Collateral may be located for that
purpose, control, manage, operate, rent and lease the Collateral, collect all
rents and income from the Collateral and apply the same in accordance with
Section 7.06 of the Credit Agreement; (vii) secure the appointment of a receiver
for the Collateral or any part thereof; (viii) require any Grantor to, and each
Grantor hereby agrees that it will at its expense and upon request of the
Secured Party forthwith, assemble all or part of the Collateral as directed by
the Secured Party and make it available to the Secured Party at a place to be
designated by the Secured Party which is reasonably convenient to both parties;
(ix) exercise any other or additional rights or remedies granted to a secured
party under the UCC; or (x) occupy any premises owned or leased by any Grantor
where the Collateral or any part thereof is assembled for a reasonable period in
order to effectuate its rights and remedies hereunder or under law, without
obligation to any Grantor in respect of such occupation.  If, pursuant to
applicable law, prior notice of sale of the Collateral under this Section is
required to be given to any Grantor, each Grantor hereby acknowledges that the
minimum time required by such applicable law, or if no minimum time is
specified, ten (10) days shall be deemed a reasonable notice period.  The
Secured Party shall not be obligated to make any sale of Collateral regardless
of notice of sale having been given.  The Secured Party may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
12

--------------------------------------------------------------------------------

 
 
(b)           All costs and expenses (including attorneys’ fees and expenses)
incurred by the Secured Party in connection with any suit or proceeding in
connection with the performance by the Secured Party of any of the agreements
contained in any of the Contract Documents, or in connection with any exercise
of its rights or remedies hereunder, pursuant to the terms of this Security
Agreement, shall constitute additional indebtedness secured by this Security
Agreement and shall be paid on demand by the Grantors to the Secured Party on
behalf of the Beneficiaries.
 
Section 9. Remedies Cumulative; Delay Not Waiver.
 
(a)           No right, power or remedy herein conferred upon or reserved to the
Secured Party is intended to be exclusive of any other right, power or remedy
and every such right, power and remedy shall, to the extent permitted by law, be
cumulative and in addition to every other right, power and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise.  The
assertion or employment of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion or employment of any other appropriate right or
remedy.  Resort to any or all security now or hereafter held by the Secured
Party may be taken concurrently or successively and in one or several
consolidated or independent judicial actions or lawfully taken nonjudicial
proceedings, or both.
 
(b)           No delay or omission of the Secured Party to exercise any right or
power accruing upon the occurrence and during the continuance of any Event of
Default as aforesaid shall impair any such right or power or shall be construed
to be a waiver of any such Event of Default or an acquiescence therein; and
every power and remedy given by this Security Agreement may be exercised from
time to time, and as often as shall be deemed expedient, by the Secured Party.
 
Section 10. Contract Rights.  The Secured Party may exercise any of the Contract
Rights and remedies of any Grantor under or in connection with the Instruments,
Chattel Paper, or Contracts which represent Accounts, the General Intangibles,
or which otherwise relate to the Collateral, including, without limitation, any
rights of any Grantor to demand or otherwise require payment of any amount
under, or performance of any provisions of, the Instruments, Chattel Paper, or
Contracts which represent Accounts, or the General Intangibles.
 
Section 11. Accounts.
 
(a)           The Secured Party may, or may direct any Grantor to, take any
action the Secured Party deems necessary or advisable to enforce collection of
the Accounts, including, without limitation, notifying the account debtors or
obligors under any Accounts of the assignment of such Accounts to the Secured
Party and, upon the occurrence and continuation of an Event of Default,
directing such account debtors or obligors to make payment of all amounts due or
to become due directly to the Secured Party.  Upon such notification and
direction, and at the expense of the Grantors, the Secured Party may enforce
collection of any such Accounts, and adjust, settle, or compromise the amount or
payment thereof in the same manner and to the same extent as any Grantor might
have done.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
13

--------------------------------------------------------------------------------

 
 
(b)           After receipt by any Grantor of the notice referred to in Section
11(a) above that an Event of Default has occurred and is continuing, all amounts
and proceeds (including instruments) received by such Grantor in respect of the
Accounts shall be received in trust for the benefit of the Secured Party
hereunder, shall be segregated from other funds of such Grantor, and shall
promptly be paid over to the Secured Party in the same form as so received (with
any necessary endorsement) to be held as Collateral.  No Grantor shall adjust,
settle, or compromise the amount or payment of any Account, nor release wholly
or partly any account debtor or obligor thereof, nor allow any credit or
discount thereon.
 
Section 12. Application of Collateral.  The proceeds of any sale, or other
realization (other than that received from a sale or other realization permitted
by the Credit Agreement) upon all or any part of the Collateral pledged by any
Grantor shall be applied by the Secured Party as set forth in Section 7.06 of
the Credit Agreement.
 
Section 13. Secured Party as Attorney-in-Fact for Grantor.  Each Grantor hereby
constitutes and irrevocably appoints the Secured Party, acting for and on behalf
of itself and the Beneficiaries and each successor or assign of the Secured
Party and the Beneficiaries, the true and lawful attorney-in-fact of such
Grantor, with full power and authority in the place and stead of such Grantor
and in the name of such Grantor, the Secured Party or otherwise to take any
action and execute any instrument at the written direction of the Beneficiaries
and enforce all rights, interests and remedies of such Grantor with respect to
the Collateral, including the right:
 
(a) to ask, require, demand, receive and give acquittance for any and all moneys
and claims for moneys due and to become due under or arising out of any of the
other Collateral, including without limitation, any Insurance Contracts;
 
(b) to elect remedies thereunder and to endorse any checks or other instruments
or orders in connection therewith;
 
(c) to file any claims or take any action or institute any proceedings in
connection therewith which the Secured Party may deem to be necessary or
advisable;
 
(d) to pay, settle or compromise all bills and claims which may be or become
liens or security interests against any or all of the Collateral, or any part
thereof, unless a bond or other security satisfactory to the Secured Party has
been provided; and
 
(e) upon foreclosure, to do any and every act which any Grantor may do on its
behalf with respect to the Collateral or any part thereof and to exercise any or
all of such Grantor’s rights and remedies under any or all of the Collateral;
 
provided, however, that the Secured Party shall not exercise any such rights
except upon the occurrence and continuation of an Event of Default.  This power
of attorney is a power coupled with an interest and shall be irrevocable.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
14

--------------------------------------------------------------------------------

 
 
Section 14. Secured Party May Perform.  The Secured Party may from time-to-time
perform any act which any Grantor has agreed hereunder to perform and which such
Grantor shall fail to perform after being requested in writing so to perform (it
being understood that no such request need be given (a) after the occurrence and
during the continuance of any Event of Default or (b) if such failure to perform
would have an adverse effect on the perfection of any security interest granted
under this security agreement or would have a materially adverse effect on the
value of any Collateral) and the Secured Party may from time-to-time take any
other action which the Secured Party deems necessary for the maintenance,
preservation or protection of any of the Collateral or of its security interest
therein, and the expenses of the Secured Party incurred in connection therewith
shall be part of the Secured Obligations and shall be secured hereby.
 
Section 15. Secured Party Has No Duty.  The powers conferred on the Secured
Party hereunder are solely to protect its interest in the Collateral and shall
not impose any duty on it to exercise any such powers.  Except for reasonable
care of any Collateral in its possession and the accounting for moneys actually
received by it hereunder, the Secured Party shall have no duty as to any
Collateral or responsibility for taking any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral.
 
Section 16. Reasonable Care.  The Secured Party shall be deemed to have
exercised reasonable care in the custody and preservation of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which the Secured Party accords its own Property.
 
Section 17. Payments Held in Trust.  During the continuance of an Event of
Default, all payments received by any Grantor under or in connection with any
Collateral shall be received in trust for the benefit of the Secured Party, and
shall be segregated from other funds of such Grantor and shall be forthwith paid
over to the Secured Party in the same form as received (with any necessary
endorsement).
 
Section 18. Miscellaneous.
 
(a) Expenses.  Each Grantor will upon demand pay (a) all costs and expenses
required by Section 9.04 of the Credit Agreement and (b) to the Secured Party
for its benefit and the benefit of the Beneficiaries the amount of any
out-of-pocket expenses, including the fees and disbursements of its counsel and
of any experts, which the Secured Party and the Beneficiaries may incur in
connection with (i) the custody, preservation, use, or operation of, or the
sale, collection, or other realization of, any of the Collateral, (ii) the
exercise or enforcement of any of the rights of the Secured Party or any
Beneficiary hereunder, and (iii) the failure by any Grantor to perform or
observe any of the provisions hereof.
 
(b) Amendments; Etc.  No amendment or waiver of any provision of this Security
Agreement nor consent to any departure by any Grantor herefrom shall be
effective unless the same shall be in writing and authenticated by the affected
Grantor, the Secured Party and either, as required by the Credit Agreement, the
Majority Lenders, the Required Lenders or all of the Lenders, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.
 
(c) Addresses for Notices.  All notices and other communications provided for
hereunder shall be made in the manner and to the addresses set forth in the
Credit Agreement or on the signature page hereto.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
15

--------------------------------------------------------------------------------

 
 
(d) Continuing Security Interest; Transfer of Interest.  This Security Agreement
shall create a continuing security interest in the Collateral and, unless
expressly released by the Secured Party, shall:
 
(i) remain in full force and effect until such time when each of the following
shall have occurred: (A) termination of the Credit Agreement, (B) termination of
all Hedge Contracts (other than Hedge Contracts with any Swap Counterparty with
respect to which other arrangements satisfactory to such Swap Counterparty and
the Borrower have been made), (C) termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the Issuing Lender shall have been made), and (D) the
indefeasible payment in full in cash of all outstanding Advances, Letter of
Credit Obligations (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Lender shall have been
made) and all other Obligations (other than (i) contingent indemnification
obligations for which no notice of claim has been received by any Grantor and
(ii) obligations under a Hedge Contract not yet due and payable with respect to
which other arrangements satisfactory to such Swap Counterparty and the Borrower
have been made) payable under the Credit Agreement and under any other Loan
Document (such time being referred to herein as the “Security Termination”);
 
(ii) be binding upon each Grantor and its successors, tranferees and assigns;
and
 
(iii) inure, together with the rights and remedies of the Secured Party
hereunder, to the benefit of and be enforceable by, the Secured Party, the
Issuing Lender, and the Lenders and their respective successors, transferees,
and assigns, and to the benefit of and be enforceable by, the Swap
Counterparties and Banking Service Providers, and each of their respective
successors, transferees, and assigns to the extent such successors, transferees,
and assigns of a Swap Counterparty or Banking Service Provider, as applicable,
also then qualifies as a Swap Counterparty or Banking Service Provider, as
applicable.
 
Without limiting the generality of the foregoing clause (iii), when any Lender
assigns or otherwise transfers any interest held by it under the Credit
Agreement or other Loan Document to any other Person pursuant to the terms of
the Credit Agreement or such other Loan Document, that other Person shall
thereupon become vested with all the benefits held by such Lender under this
Security Agreement.  Notwithstanding the foregoing, when any Swap Counterparty
or Banking Service Provider assigns or otherwise transfers any interest held by
it under any Hedge Contract or Banking Services document or instrument to any
other Person pursuant to the terms of such agreement, that other Person shall
thereupon become vested with all the benefits held by such Secured Party under
this Security Agreement only if such Person is also then a Swap Counterparty or
Banking Service Provider, as applicable.
 
(e) Severability.  If any provision of this Security Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (i) the legality,
validity and enforceability of the remaining provisions of this Security
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
16

--------------------------------------------------------------------------------

 
 
(f) Governing Law.  This Security Agreement and the other Loan Documents and any
claims, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Security Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New York
and the applicable laws of the United States of America except to the extent of
any mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
(g) Counterparts; Effectiveness.  This Security Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Security Agreement shall become
effective when it shall have been executed by the Secured Party and when the
Secured Party shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto.  Delivery of an
executed counterpart of a signature page of this Security Agreement by facsimile
or in electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of
a manually executed counterpart of this Security Agreement.
 
(h) Conflicts.  In the event of any explicit or implicit conflict between any
provision of this Security Agreement and any provision of the Credit Agreement,
the terms of the Credit Agreement shall be controlling.
 
(i) Additional Grantors.  Pursuant to the Credit Agreement, each Subsidiary of
the Borrower that was not in existence on the date of the Credit Agreement is
required to enter into this Security Agreement as a Grantor upon becoming a
Subsidiary of the Borrower.  Upon execution and delivery after the date hereof
by the Secured Party and such Subsidiary of an instrument in the form of
Annex 1, such Subsidiary shall become a Grantor hereunder with the same force
and effect as if originally named as a Grantor herein.  The execution and
delivery of any instrument adding an additional Grantor as a party to this
Security Agreement shall not require the consent of any other Grantor
hereunder.  The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor as a party
to this Security Agreement.
 
(j) ORAL AGREEMENTS.  THIS SECURITY AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
17

--------------------------------------------------------------------------------

 
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
 [SIGNATURE PAGES FOLLOW]
 
 
 
 
 
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
18

--------------------------------------------------------------------------------

 
 
The parties hereto have caused this Security Agreement to be duly executed as of
the date first above written.
 
GRANTORS:
 
ISRAMCO ONSHORE, LLC




By:                                                      
Name:
Title:




ISRAMCO ENERGY, L.L.C.




By:                                                      
Name:
Title:




ISRAMCO RESOURCES, LLC




By:                                                      
Name:
Title:


 
JAY PETROLEUM, L.L.C.




By:                                                      
Name:
Title:


 
FIELD TRUCKING AND SERVICES, LLC




By:                                                      
Name:
Title:
 
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
19

--------------------------------------------------------------------------------

 
 
SECURED PARTY:
 
SOCIÉTÉ GÉNÉRALE, as Administrative Agent and Secured Party
 


 
By:                                                      
Name:
Title:
 
 
 
 
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
20

--------------------------------------------------------------------------------

 


SCHEDULE 1
to Security Agreement
 
Grantor:
Isramco Onshore, LLC
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0802160716
   
Federal Tax Identification Number:
47-4129742
   
Prior Names:
None
       
Grantor:
Isramco Energy, L.L.C.
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0800748621
   
Federal Tax Identification Number:
20-8484781
   
Prior Names:
None
       
Grantor:
Isramco Resources, LLC
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0800945972
   
Federal Tax Identification Number:
26-2203983
   
Prior Names:
None
   

 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
21

--------------------------------------------------------------------------------

 
 
Grantor:
Jay Petroleum, L.L.C.
   
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0701774922
   
Federal Tax Identification Number:
76-0500039
   
Prior Names:
None
       
Grantor:
Field Trucking and Services, LLC
Jurisdiction of Formation / Filing:
Texas
   
Type of Organization:
Limited Liability Company
   
Address where records for
2425 West Loop South, Suite 810
Collateral are kept:
Houston, Texas 77027
   
Organizational Number:
0801052750
   
Federal Tax Identification Number:
26-4235207
   
Prior Names:
None
   

 

 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
22

--------------------------------------------------------------------------------

 
 
Annex 1 to the
Security Agreement


SUPPLEMENT NO.  _______  dated as of ______________, 20___ (the “Supplement”),
to the Security Agreement dated as of June 30, 2015 (as amended, supplemented or
otherwise modified from time to time, the “Security Agreement”), among Isramco
Onshore, LLC, a Texas limited liability company (“Borrower”), each subsidiary of
the Borrower party thereto from time to time (together with the Borrower, the
“Grantors” and individually, each a “Grantor”), and Société Générale (“Secured
Party”), as Administrative Agent (as defined below) for the ratable benefit of
itself, the Lenders (as defined below), the Issuing Lender (as defined below),
the Swap Counterparties (as defined in the Credit Agreement referred to below),
the Banking Service Providers (as defined in the Credit Agreement referred to
below) and the other holders of Obligations (as defined in the Credit Agreement
referred to below and, together with the Administrative Agent, the Issuing
Lender, the Lenders, the Swap Counterparties and the Banking Service Providers,
the “Beneficiaries” and each individually, a “Beneficiary”).
 
A. Reference is made to that certain Credit Agreement dated as of June 30, 2015
(as amended, restated, supplemented or otherwise modified from time-to-time, the
“Credit Agreement”) by and among the Borrower, the lenders party thereto from
time to time (individually, a “Lender” and collectively, the “Lenders”), and
Société Générale, as administrative agent (in such capacity, the “Administrative
Agent”) and as issuing lender (in such capacity, the “Issuing Lender”).
 
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Security Agreement and the Credit
Agreement.
 
C. The Grantors have entered into the Security Agreement in order to induce (i)
the Lenders to make Advances under the Credit Agreement, (ii) the Issuing Lender
to issue, extend and renew Letters of Credit under the Credit Agreement, (iii)
the Swap Counterparties to enter into transactions with the Borrower and its
Subsidiaries under their respective Hedge Contracts, and (iv) the Banking
Service Providers to provide Banking Services to the Borrower and its
Subsidiaries.  Pursuant to the Credit Agreement, each Subsidiary of the Borrower
that was not in existence on the date of the Credit Agreement is required to
enter into the Security Agreement as a Grantor upon becoming a
Subsidiary.  Section 18(i) of the Security Agreement provides that additional
Subsidiaries of the Borrower may become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement.  The
undersigned Subsidiary of the Borrower (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Grantor under the Security Agreement in order to induce the Lenders to make
additional Advances, the Issuing Lender to issue additional Letters of Credit,
the Swap Counterparties to enter into additional transactions with the Borrower
and its Subsidiaries under their respective Hedge Contracts, the Banking Service
Providers to provide Banking Services with the Borrower and its Subsidiaries and
as consideration for Advances previously made, Letters of Credit previously
issued, Hedge Contracts with Swap Counterparties previously entered into and
Banking Services previously provided.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
23

--------------------------------------------------------------------------------

 
 
D. Each New Grantor is a direct or indirect Subsidiary of the Borrower and will
derive substantial direct and indirect benefit from (i) the transactions
contemplated by the Credit Agreement and the other Loan Documents (as defined in
the Credit Agreement), (ii) the Hedge Contracts (as defined in the Credit
Agreement) entered into by the Borrower or any of its Subsidiaries with a Swap
Counterparty, and (iii) the Banking Services (as defined in the Credit
Agreement) provided to any Loan Party by any Banking Service Providers.
 
Accordingly, the Secured Party and the New Grantor agree as follows:
 
SECTION 1. In accordance with Section 18(i) of the Security Agreement, the New
Grantor by its signature below becomes a Grantor under the Security Agreement
with the same force and effect as if originally named therein as a Grantor and
the New Grantor hereby agrees (a) to all the terms and provisions of the
Security Agreement applicable to it as a Grantor thereunder and (b) represents
and warrants that the representations and warranties made by it as a Grantor
thereunder are true and correct on and as of the date hereof in all material
respects.  In furtherance of the foregoing, the New Grantor, as security for the
payment and performance in full of the Secured Obligations (as defined in the
Security Agreement), does hereby create and grant to the Secured Party, its
successors and assigns, for the benefit of the Beneficiaries, their successors
and assigns, a continuing security interest in and lien on all of the New
Grantor’s right, title and interest in and to the Collateral (as defined in the
Security Agreement) of the New Grantor.  Each reference to a “Grantor” in the
Security Agreement shall be deemed to include the New Grantor.  The Security
Agreement is hereby incorporated herein by reference.
 
SECTION 2. The New Grantor represents and warrants to the Secured Party and the
other Beneficiaries that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (subject to applicable
bankruptcy, reorganization, insolvency, moratorium or similar laws affecting
creditors’ rights generally and subject, as to enforceability, to equitable
principles of general application (regardless of whether enforcement is sought
in a proceeding in equity or at law)).
 
SECTION 3. This Supplement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when it shall have been
executed by the Secured Party and when the Secured Party shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Supplement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Security Agreement.
 
SECTION 4. The New Grantor hereby represents and warrants that set forth on
Schedule 1 attached hereto are (a) its sole jurisdiction of formation and type
of organization, (b) the location where all records concerning its Accounts,
General Intangibles, or any other Collateral are kept, (c) its federal tax
identification number and its organizational number, and (d) all names used by
it during the last five years prior to the date of this Supplement.
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
24

--------------------------------------------------------------------------------

 
 
SECTION 5. Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.
 
SECTION 6. This Supplement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Supplement or any
other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
governed by, and construed in accordance with, the laws of the State of New York
and the applicable laws of the United States of America except to the extent of
any mandatory application of the laws of a particular jurisdiction in which
Collateral that is real property is located with respect to the creation,
perfection, priority and enforceability and the exercise of remedies with
respect to the foreclosure of the Lien on any such real property.
 
SECTION 7. If any provision of this Supplement or the other Loan Documents is
held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Supplement and the other Loan
Documents shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions.  The invalidity of a provision in a particular jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
 
SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in the Security Agreement. All communications and notices
hereunder to the New Grantor shall be given to it at the address set forth under
its signature hereto.
 
SECTION 9. The New Grantor agrees to reimburse the Secured Party for its
out-of-pocket expenses in connection with this Supplement, including the fees,
other charges and disbursements of counsel for the Secured Party.
 
SECTION 10.  THIS SUPPLEMENT, THE SECURITY AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
IN WITNESS WHEREOF, the New Grantor and the Secured Party have duly executed
this Supplement to the Security Agreement as of the day and year first above
written.
 
[Name of New Grantor],
 
By:                                                                     
Name:                                                                    
Title:                                                                    
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
25

--------------------------------------------------------------------------------

 


Address:                                                           
                                                            
                                                            





SOCIÉTÉ GÉNÉRALE , as Administrative Agent
 
By:                                                                      
Name:                                                                 
Title:                                                                   
 
 
Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
26

--------------------------------------------------------------------------------

 
 
Schedule 1
Supplement No. ____ to the
Security Agreement
 
New Grantor:
[GRANTOR]
   
Jurisdiction of Formation / Filing:
[STATE]
   
Type of Organization:
[ENTITY TYPE]
   
Address where records for
 
Collateral are kept:
[ADDRESS]
  [ADDRESS]    
Organizational Number:
                                                                    
Federal Tax Identification Number:
                                                                    
Prior Names:
                                                                





Exhibit I to Credit Agreement
Form of Security Agreement (Isramco Onshore, LLC – 2015)
 
27

--------------------------------------------------------------------------------

 


 
EXHIBIT J
 
FORM OF TRANSFER LETTER
 
                             , 20__
 
                                                         
                                                         
                                                         


 
 
Re:
Agreement dated _______________, by and between__________________, as Seller,
and ___________________________, as Buyer (the “Contract”).

 
Ladies and Gentlemen:
 
Isramco Onshore, LLC, a Texas limited liability company (“Mortgagor”), has
executed a mortgage or deed of trust dated effective as of June 30, 2015 (as
amended, restated or otherwise modified from time to time, “Deed of Trust”) for
the benefit of Société Générale, as Administrative Agent (in such capacity, the
“Administrative Agent”) and, if applicable, Société Générale Financial
Corporation, as collateral agent for the Administrative Agent (in such capacity,
the “Collateral Agent” and, together with the Administrative Agent,
collectively, the “Agent” or “we”) for the ratable benefit of itself, the
Lenders (as defined in the Deed of Trust) and certain other credit parties as
described in the Deed of Trust, which Deed of Trust has been recorded in the
Real Property Records of the Counties listed on the attached Exhibit A.  A copy
of the Deed of Trust is enclosed.  The properties covered by the Deed of Trust
include all of the oil, gas and other hydrocarbons and/or other minerals
attributable to the above-referenced Contract to which we understand you are
currently a party and include the well or wells listed on the attached Exhibit A
with respect to which you are remitting proceeds of production to the
Mortgagor.  Your division order or lease numbers for such well or wells are set
forth on the attached Exhibit A.
 
Pursuant to Article III of the Deed of Trust, the Agent is entitled to receive
all of Mortgagor’s interest in all Hydrocarbons (as defined in the Deed of
Trust), which are covered by the above-referenced Contract, all products
obtained or processed therefrom, and the revenues and proceeds attributable
thereto.  The assignment of the Hydrocarbons, products and proceeds was
effective as of 7:00 A.M., Houston, Texas time, on June 30, 2015 (“Effective
Date”).  The Lenders, however, as provided in Article III of the Deed of Trust,
have permitted Mortgagor to collect the Hydrocarbons and the revenues and
proceeds attributable thereto until the Agent or the Mortgagor shall have
instructed the seller or purchaser of production to deliver such Hydrocarbons
and all proceeds therefrom directly to the Agent.  The purpose of this letter is
to notify you that, commencing immediately upon the receipt hereof, and in
accordance with the terms and conditions of the Deed of Trust, you are to
deliver all proceeds attributable to the sale of such Hydrocarbons pursuant to
the above-referenced Contract directly to the Agent at its office at 1111 Bagby
Street, Suite 2020, Houston, Texas 77002, Attention: Elena Robciuc, Facsimile:
713-650-0824, or to such other address of which we may subsequently notify you
in writing.  If you require the execution of transfer or division orders, please
forward the transfer or division orders to the Agent at its address as indicated
above, Attention: Elena Robciuc.
 
Exhibit J to Credit Agreement
Form of Transfer Letter (Isramco Onshore, LLC – 2015)
 
 

--------------------------------------------------------------------------------

 


Should you have any questions in connection with any of the foregoing, please do
not hesitate to contact us.
 
Very truly yours,


SOCIÉTÉ GÉNÉRALE, as Administrative Agent




By:                                                                     
Name:                                                                     
Title:                                                                     




SOCIÉTÉ GÉNÉRALE FINANCIAL CORPORATION, as Collateral Agent




By:                                                                     
Name:                                                                      
Title:                                                                      
 
 
 
Exhibit J to Credit Agreement
Form of Transfer Letter (Isramco Onshore, LLC – 2015)
 
2

--------------------------------------------------------------------------------

 
 
ISRAMCO ONSHORE, LLC




By:                                                                     
Name:                                                                     
Title:                                                                     


 
 
 
 
 
Exhibit J to Credit Agreement
Form of Transfer Letter (Isramco Onshore, LLC – 2015)
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Name and Location of Well
Division Order or Lease No.


 
 
 
 
 
 
 
 
 
 
Exhibit J to Credit Agreement
Form of Transfer Letter (Isramco Onshore, LLC – 2015)
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT K-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Isramco Onshore, LLC, as borrower (the
“Borrower”), the lenders party thereto (the “Lenders”), and Société Générale, as
administrative agent (the “Administrative Agent”) and as issuing lender for the
Lenders.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E.  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF LENDER]
By:                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
Exhibit K-1 to Credit Agreement
Form of U.S. Tax Compliance Certificate (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Isramco Onshore, LLC, as borrower (the
“Borrower”), the lenders party thereto (the “Lenders”), and Société Générale, as
administrative agent (the “Administrative Agent”) and as issuing lender for the
Lenders.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
Exhibit K-2 to Credit Agreement
Form of U.S. Tax Compliance Certificate (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Isramco Onshore, LLC, as borrower (the
“Borrower”), the lenders party thereto (the “Lenders”), and Société Générale, as
administrative agent (the “Administrative Agent”) and as issuing lender for the
Lenders.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
By:                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20[  ]
 
 
 
 
Exhibit K-3 to Credit Agreement
Form of U.S. Tax Compliance Certificate (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 
 
EXHIBIT K-4


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
 
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of June 30, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among Isramco Onshore, LLC, as borrower (the
“Borrower”), the lenders party thereto (the “Lenders”), and Société Générale, as
administrative agent (the “Administrative Agent”) and as issuing lender for the
Lenders.
 
Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Advance(s) (as well as any Note(s) evidencing such Advance(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Advance(s) (as well as
any Note(s) evidencing such Advance(s)), (iii) with respect to the extension of
credit pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
By:                                                                         
 
Name:
 
Title:

 
Date: ________ __, 20__
 
 
 
Exhibit K-4 to Credit Agreement
Form of U.S. Tax Compliance Certificate (Isramco Onshore, LLC – 2015)
 

--------------------------------------------------------------------------------

 